     Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 1 of 265



 1   Stuart M. Richter (SBN 126231)
     stuart.richter@kattenlaw.com
 2   Andrew J. Demko (SBN 247320)
     andrew.demko@kattenlaw.com
 3   KATTEN MUCHIN ROSENMAN LLP
     2029 Century Park East, Suite 2600
 4   Los Angeles, CA 90067-3012
     Telephone: 310.788.4400
 5   Facsimile: 310.788.4471

 6   Rebecca K. Lindahl (pro hac vice)
     rebecca.lindahl@kattenlaw.com
 7   KATTEN MUCHIN ROSENMAN LLP
     550 South Tryon Street, Suite 2900
 8   Charlotte, NC 29202-4213
     Telephone: 704.344.3141
 9   Facsimile: 704.344.2277

10   Attorneys for Defendant Cree, Inc.

11
12                               UNITED STATES DISTRICT COURT

13                              NORTHERN DISTRICT OF CALIFORNIA

14                                     OAKLAND DIVISION

15
     JEFF YOUNG, individually and on behalf     Case No.     4:17-cv-06252-YGR
16   of all others similarly situated,
                                                Hon. Yvonne Gonzalez Rogers
17                 Plaintiff,
                                                DECLARATION OF STUART M.
18         v.                                   RICHTER IN SUPPORT OF
                                                DEFENDANT CREE INC.’S (1)
19   CREE, Inc.,                                OPPOSITION TO MOTION FOR
                                                CLASS CERTIFICATION AND (2)
20                 Defendant.                   MOTION TO STRIKE REPORT AND
                                                EXCLUDE OPINIONS OF MR. STEFAN
21                                              BOEDEKER

22                                              Complaint Filed: October 27, 2017

23                                              Date: May 28, 2019
                                                Time: 2:00 pm
24                                              Place: Courtroom 1 – 4th Floor

25
26
27
28


     DECL. OF STUART M. RICHTER                                      4:17-cv-06252-YGR
     Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 2 of 265



 1                                 Declaration of Stuart M. Richter

 2           I, Stuart M. Richter, declare as follows:

 3           1.     I am an attorney licensed to practice in California and a partner of the law

 4   firm of Katten Muchin Rosenman LLP, counsel of record for defendant Cree, Inc.

 5   (“Defendant”).

 6           2.     Attached hereto as Exhibit 1 is a true and correct copy of pertinent excerpts

 7   from the deposition of Stefan Boedeker, and the documents marked at his deposition as

 8   Exhibits 9 and 15.

 9           3.     Attached hereto as Exhibit 2 is a true and correct copy of the errata sheet

10   Stefan Boedeker prepared with respect to his deposition testimony.

11           4.     Attached hereto as Exhibit 3 is a comparison between the errata sheet Stefan

12   Boedeker prepared with respect to his deposition testimony and the original testimony

13           5.     Attached hereto as Exhibit 4 is a true and correct copy of Plaintiff’s Answers

14   to Defendant’s Interrogatories – Set One and referenced photos.

15           6.     Attached hereto as Exhibit 5 is a true and correct copy of pertinent excerpts

16   from the deposition of Jeff Young.

17           7.     Attached hereto as Exhibit 6 is the expert report of Jesse David.

18           8.     Attached hereto as Exhibit 7 is the expert report of Joel Steckel.

19           I declare under penalty of perjury under the laws of the State of California that the

20   foregoing is true and correct, and was executed at Los Angeles, California on March 22,

21   2019.

22                                               ________/s/ Stuart M. Richter________________
23                                                             Stuart M. Richter

24
25
26
27
28


     DECL. OF STUART M. RICHTER                                               4:17-cv-06252-YGR
Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 3 of 265




                    EXHIBIT 1
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 4 of 265


                                                                          Page 1
1                    UNITED STATES DISTRICT COURT
2                   NORTHERN DISTRICT OF CALIFORNIA
3                           OAKLAND DIVISION
4
5    JEFF YOUNG, individually and on  )
     behalf of all others similarly   )
6    situated,                        )
                                      )
7                    Plaintiff,       )
                                      )        Case No.
8                vs.                  )        4:17-cv-06252-YGR
                                      )        Volume I
9    CREE, Inc.,                      )
                                      )        Pages 1 to 216
10                   Defendant.       )
     _________________________________)
11
12
13
14
15
16
17           VIDEOTAPED DEPOSITION OF STEFAN BOEDEKER
18                       Los Angeles, California
19                       Tuesday, March 12, 2019
20
21
22
23
24   Reported by:
     ELIZABETH BORRELLI, CSR No. 7844, CCRR, CLR
25   JOB NO. 157285


              TSG Reporting - Worldwide - 877-702-9580
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 5 of 265


                                                                          Page 2
1
2
3
4
5
6
7
8         Videotaped Deposition of STEFAN BOEDEKER,
9    Volume I, taken on behalf of the Defendant, at
10   2029 Century Park East, Suite 2600, Los
11   Angeles, California 90067-3012, commencing at
12   9:40 a.m., Tuesday, March 12, 2019, before
13   Elizabeth Borrelli, a Certified Shorthand
14   Reporter in the State of California, License
15   No. 7844.
16                            * * *
17
18
19
20
21
22
23
24
25


              TSG Reporting - Worldwide - 877-702-9580
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 6 of 265


                                                                          Page 3
1    APPEARANCES OF COUNSEL:
2
3    For the Plaintiff:
4               AUDET & PARTNERS
                BY: S. CLINTON WOODS, ESQ.
5               711 Van Ness Avenue
                San Francisco, CA 94102
6
7
8
                      - AND -
9
10              PEARSON SIMON & WARSHAW
                BY: JOSEPH BOURNE, ESQ.
11              800 LaSalle Avenue
                Minneapolis, MN 55402
12
13
14
15
16
17
18
19
20
21
22
23
24
25


              TSG Reporting - Worldwide - 877-702-9580
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 7 of 265


                                                                          Page 4
1    For the Defendant Cree Inc.:
2               KATTEN MUCHIN ROSENMAN
                BY: REBECCA LINDAHL, ESQ.
3               550 South Tryon Street
                Charlotte, NC 28202
4
5
6                        - AND -
7
8               KATTEN MUCHIN ROSENMAN
                BY: ANDREW DEMKO, ESQ.
9               2029 Century Park East
                Los Angeles, CA 90067
10
11
                          - AND -
12
13
                KATTEN MUCHIN ROSENMAN
14              BY: CHARLES DeVORE, ESQ.
                525 West Monroe Street
15              Chicago, IL 60661
16
17
18      Also Present:
19           JULIAN ABALOS, Videographer
20           MELISSA GARRETT, Cree in-house counsel
21           JESS DAVID, Edgeworth Economics
22           RENE BEFURT, The Analysis Group
23
24
25


              TSG Reporting - Worldwide - 877-702-9580
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 8 of 265


                                                                           Page 5
1                                I N D E X
2    WITNESS                                                EXAMINATION
3    STEFAN BOEDEKER
4    By MS. LINDAHL                                                        8
5    By MR. WOODS                                                     211
6
7
8                                EXHIBITS
9
10   BOEDEKER                                                        PAGE
11   Exhibit 1        Defendant Cree, Inc.'s Notice                       7
                      of Deposition of Plaintiff's
12                    Expert Stefan Boedeker, 3 pages
13   Exhibit 2        CV of Stefan Boedeker, 18 pages                     11
14   Exhibit 3        Document titled "Expert Report                      30
                      of Stefan Boedeker in Support
15                    of Plaintiff's Motion for Class
                      Certification," 84 pages
16
     Exhibit 4        Engagement letter from Levin                        31
17                    Sedrin & Berman to Berkeley
                      Research Group, 5 pages
18
     Exhibit 5        January 15, 2019 invoice from                       35
19                    Berkeley Research Group, 3
                      pages
20
     Exhibit 6        Document titled "List of                            45
21                    Documents Considered," 5 pages
22   Exhibit 7        Amended Class Action Complaint,                     54
                      27 pages
23
     Exhibit 8        Spreadsheet of lightbulb                            55
24                    pricing and information, 2
                      pages
25


                TSG Reporting - Worldwide - 877-702-9580
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 9 of 265


                                                                           Page 6
1    Exhibit 9        Order re: Motion to Dismiss, 18                     74
                      pages
2
     Exhibit 10       Document titled "Light Bulbs                    102
3                     Survey," 9 pages
4    Exhibit 11       E-mail string among various                     121
                      individuals, 3 pages
5
     Exhibit 12       February 19, 2019 invoice from                  125
6                     Berkeley Research Group, 4
                      pages
7
     Exhibit 13       E-mail string among various                     132
8                     individuals, plus attachments
9    Exhibit 14       Screenshots of survey, 42 pages                 140
10   Exhibit 15       Document titled "Light Bulbs                    143
                      Survey," 13 pages
11
12
13                        INFORMATION REQUESTED
14                                 (None)
15                        UNANSWERED QUESTIONS
16                                 (None)
17
18
19
20
21
22
23
24
25


              TSG Reporting - Worldwide - 877-702-9580
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 10 of 265


                                                                           Page 27
1    -- you probably have the number in front of you.              I
2    don't --
3         Q.     31?
4         A.     Yeah, 31, the Dial case, yes.
5         Q.     Okay.   And so was your testimony accepted
6    by the Court as admissible in both of those matters?
7         A.     Yes.
8         Q.     Okay.   Can you look with me, please, at
9    the -- at page 1?      You list -- on the left-hand
10   side, you have a column where you list your
11   education and professional associations.
12        A.     Yeah.
13        Q.     Do you see that?
14        A.     That's correct.
15        Q.     Is the column that describes your
16   education, you have five bullet points there, is
17   that accurate and complete?
18        A.     Yes, like three degrees in Germany, then
19   in United States, yeah, this is correct pretty much.
20        Q.     In addition to the education that you list
21   in the column with the heading "Education," do you
22   have any specific training in conjoint analysis?
23        A.     I mean, no -- no specific training as in
24   academic classes or anything, so...
25        Q.     How did you learn how to perform conjoint


                TSG Reporting - Worldwide - 877-702-9580
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 11 of 265


                                                                           Page 29
1                 And the question arose, yeah, how do we
2    price these products?       And that's where I first
3    applied conjoint.
4    BY MS. LINDAHL:
5         Q.      Have you taken or participated in any
6    continuing education classes related to conjoint
7    analysis?
8         A.      No, I have not taken any additional
9    classes outside the academic area.
10        Q.     So you were -- you also list under the
11   heading "Professional Associations," you have seven
12   bullet points there.
13               Are those bullet points complete and
14   accurate?
15        A.     I mean, they -- they should be -- I mean,
16   these are the -- what I put down as relevant
17   professional associations and they -- they should be
18   accurate.
19        Q.     Okay.
20        A.     Just looking at the -- yeah, the Insights
21   Association was the old Marketing Research
22   Association so that's a -- a new name, but they
23   should be.
24        Q.     And you -- you've been at your current --
25   your current employer is Berkeley Research Group,


               TSG Reporting - Worldwide - 877-702-9580
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 12 of 265


                                                                           Page 30
1    correct?
2         A.     Yes.    I'm -- I'm like a shareholder there.
3         Q.     And you've been there since 2010?
4         A.     Yeah.    I was one of the -- the first
5    joining the company.      It was founded in March 2010.
6         Q.     Okay.    I am going to hand you a document
7    that we're going to mark as Exhibit 3.
8                (Whereupon Exhibit 3 was marked for
9                identification.)
10   BY MS. LINDAHL:
11        Q.     Have you had an opportunity to review the
12   document that was marked as Exhibit 3?
13        A.     I -- I flipped through.        I was looking for
14   the signature page, and so -- and then the cover
15   page so it seems to be a copy of my -- my report
16   that I issued here in January.         It's a signed
17   version.    And I didn't flip through every single
18   page, but it appears --
19        Q.     But it appears --
20        A.     It appears to be the -- the complete
21   report.
22        Q.     Okay.   And you were retained by the
23   plaintiff in this matter to give expert testimony
24   related to damages; is that correct?
25        A.     Yeah, it was my understanding the


                TSG Reporting - Worldwide - 877-702-9580
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 13 of 265


                                                                           Page 31
1    retention was -- was not so much to -- to give
2    testimony about specific damages.          I was asked in
3    the class certification process to develop a --
4    introduce, develop, explain a methodology that could
5    calculate damages and then perform an empirical
6    study where I showed how that actually works
7    concretely rather than just saying it can be done.
8    So this is now my -- my report to this case -- or up
9    to this point in this case.        It contains all of
10   these three aspects, right?        I'm -- I'm talking
11   about the economics behind the damages model.             I'm
12   explaining, introducing statistical techniques that
13   enable the estimation of damages, and then I -- I
14   used an actual conjoint study to show how it's
15   actually concretely calculated.
16        Q.    Okay.
17              THE REPORTER:      Can we go off for a minute,
18   please?
19              MS. LINDAHL:      Yes, ma'am.
20              THE VIDEOGRAPHER:       Going off the record at
21   10:10 a.m.
22              (Recess.)
23              (Whereupon Exhibit 4 was marked for
24              identification.)
25              THE VIDEOGRAPHER:       Back on the record at


               TSG Reporting - Worldwide - 877-702-9580
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 14 of 265


                                                                           Page 51
1         Q.     Okay.   So looking back at Exhibit 6, the
2    list of documents considered, do you believe that
3    list of documents considered to be complete and
4    accurate?
5         A.     I mean, right now, without going through
6    every single line item, I mean, this is -- I mean,
7    it's all the calculations themselves.           There is the
8    admin file and then there's a lot of articles,
9    references to statistics and econometrics books, and
10   then there is pleadings and other documents.             I
11   mean, right now as I'm sitting here, I would
12   probably say yes, it is -- it is probably -- plus
13   what is in the footnotes are not included here, that
14   should be all that I considered for this report.
15        Q.     Okay.   What is your understanding of the
16   allegations that the plaintiff is making against
17   Cree on behalf of the potential class?
18        A.     In very simple terms is that the product
19   was marketed as what I will call under the general
20   umbrella of having the longevity property
21   characteristic when, in fact, it doesn't.
22        Q.     How did you obtain that understanding of
23   the allegations that the plaintiff is making against
24   Cree on behalf of the class?
25        A.     That was through reading the complaint but


               TSG Reporting - Worldwide - 877-702-9580
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 15 of 265


                                                                           Page 57
1    is, and I don't know if it's a printing issue.             The
2    electronic copy should show it, so maybe the column
3    was not formatted with the full width and it cut it
4    out.
5           Q.    And did you previously testify that in
6    connection with some of the internet research that
7    either you our team did to determine the price of
8    the lightbulbs that you also viewed some packaging?
9           A.    Yeah.   I mean, a lot of these things on
10   the website did have images of the products, so --
11   but, again, that was -- I was maybe standing next to
12   the terminal where one of the staff was doing the
13   work and I looked at some of that, but nothing that
14   I would have printed out or put in my report.
15          Q.    Okay.   Or taken any notes on?
16          A.    No, I did not take any notes on that.
17          Q.    Did you personally do any industry
18   research in connection with preparing your expert
19   report in this matter?
20                MR. WOODS:   Object to form.
21                You can answer.
22                THE WITNESS:    I did not do personally any
23   industry research for this report.
24   BY MS. LINDAHL:
25          Q.    Did you receive, either from your team or


                 TSG Reporting - Worldwide - 877-702-9580
           Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 16 of 265


                                                                              Page 64
1    of years or hours, and it's the comparison and the
2    long-term warranty.         Those are three claims that
3    best reflected the longevity.
4            Q.    Part of your definition of "longevity
5    claims" includes a representation, as stated by you,
6    that "Defendant's LED bulbs will last up to three
7    times as long as the cheap LED bulbs."
8                  Do you see that?
9            A.    Yes.
10           Q.    What is a cheap LED bulb?
11                 MR. WOODS:     Objection.     Beyond the scope.
12   Beyond the scope.
13                 You can answer.
14                 MS. LINDAHL:      They're his words.
15                 THE WITNESS:      Yeah, I'm just looking at
16   it.     There's some quotation marks or that is
17   something that -- it says, "up to three times as
18   long," and unfortunately, there's no footnote, but
19   that's not something I made up, so it's something
20   that I probably -- either it's in the motion or in
21   the -- in the -- in the complaint itself.
22   BY MS. LINDAHL:
23           Q.    The phrase "cheap LED bulbs" is included
24   in one of the attributes that you included in your
25   conjoint study, correct?


                  TSG Reporting - Worldwide - 877-702-9580
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 17 of 265


                                                                           Page 65
1         A.    I do remember that I had it six times.             I
2    have to see if I use the same terminology there, but
3    it could -- it's possible.
4         Q.    Okay.
5         A.    I mean, right now, I would have to look at
6    the exact wording of that attribute.
7         Q.    Okay.    But sitting here today, can you
8    tell me what "cheap LED bulbs" means in the context
9    of your conjoint study?
10        A.    In the context of the conjoint study, it
11   is a terminations that refers to a lower price
12   without quantifying the lower price.           And if my --
13   my thinking is right, that since this is in
14   quotation marks, I just don't know where exactly
15   this phrase is coming from, then it's something when
16   a consumer sees that, it's up to the consumer to
17   decide.   So it basically mirrors, more or less, a
18   purchase decision whether some unspecified --
19   quantitatively unspecified information but the
20   consumer reacts to it, right?         I mean, if
21   somebody -- for somebody who has a low budget, $4
22   may be expensive and $1 is cheap.          For somebody who
23   pays $15, anything under $5 may be cheap.            So
24   that -- that's not really a specified definition
25   that I'm using here.


               TSG Reporting - Worldwide - 877-702-9580
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 18 of 265


                                                                           Page 66
1         Q.    Okay.    Are you -- as part of your
2    preparation of this report, did you do any research
3    or review any information related to the specific
4    types of testing that consumer LED bulbs must pass
5    to become Energy Star qualified?
6         A.    I did not review any -- any quality
7    control or other tests about the premarket launch of
8    LED lightbulbs.     I did not do that.
9         Q.    Do you know or did you review in
10   connection with preparing your -- your report, have
11   you seen any packaging of an LED bulb, Cree or
12   otherwise, that uses the phrase "cheap LED bulbs"?
13        A.    Right now, I don't recall.          I mean, I've
14   looked at a few on -- on the website and I have the
15   -- the images here, but I don't recall that I
16   actually read the "cheap LED lightbulbs" in there on
17   those specific examples.
18        Q.    Okay.    Are you able to -- if you look at
19   pages 4 and 5 of your report, are the photographs of
20   that packaging large enough such that you can read
21   all of the writing on them?
22        A.    I brought my reading glasses.
23        Q.    Good.
24        A.    So it's very small, so I would be taking
25   them out just in case.       Font size .7 is really


               TSG Reporting - Worldwide - 877-702-9580
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 19 of 265


                                                                           Page 67
1    outside my range right now.
2         Q.      Are you able -- so you're -- so you're not
3    able to read these packages?
4         A.      I mean, right now if I put on my reading
5    glasses, and dependent to what level you're --
6    you're going down here, I may be able to read it.               I
7    may not be able to read it on the packaging
8    photography.
9         Q.      Were you ever provided larger images of
10   these packages that were sufficiently large that you
11   could read the representations on the package?
12        A.    I -- I think these are the -- the images.
13   I mean, the original size was probably the one in
14   the -- in the complaint.       On the website, you can
15   zoom in, right, so that's -- electronic version an
16   always better than scanned-in photography.            But I
17   never read the entirety of -- of the packaging
18   itself because my -- my -- my task was not to --
19   what do you call it -- like ad psychology.            There's
20   marketing psychologist that do ad perception, kind
21   of like surveys and studies.        That's not my
22   expertise.    I'm -- I'm kind of like data.          I'm
23   phrasing attributes and levels of attributes, and
24   then I'm measuring consumer response to a change in
25   those attributes.      So reading every single word on


               TSG Reporting - Worldwide - 877-702-9580
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 20 of 265


                                                                           Page 68
1    -- on these packages was not necessary for the --
2    the work that I was retained for.
3         Q.    Do you know which representations on the
4    packaging including -- included in your expert
5    report the plaintiff's alleged to be false?
6               MR. WOODS:     Object to form.
7               THE WITNESS:      Again, it was my
8    understanding that the complaint was broad enough
9    in -- in the longevity attributes, which I then
10   summarized in whatever paragraph we just looked at
11   on -- I forgot the page, but where I'm basically
12   saying collectively, I will from now on call these
13   claims longevity claims.       And it is my understanding
14   that the summary of these claims that I
15   collectively, then, call longevity claims adequately
16   reflect what's alleged in the complaint without
17   tying it back to a particular plaintiff's or a
18   particular class representative's experience.
19   BY MS. LINDAHL:
20        Q.    Are you able to look at the images --
21   sitting here today, regardless of what your
22   assignment was, can you point to any specific
23   representation on the images set forth in your
24   expert report that the plaintiff's alleged to be
25   false?


               TSG Reporting - Worldwide - 877-702-9580
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 21 of 265


                                                                           Page 69
1         A.    I'll give you an example.         Do you want me
2    to look at page 4, for example or --
3         Q.    Sure.    Any of the images that are included
4    in your report that are on page 4 and 5.
5         A.    I'll have to put my glasses here.
6               I mean, there's a warranty on page 4 at
7    the -- the lower corner, not the lower corner, like
8    in the middle on the right column, there is lifetime
9    savings that obviously imply that this lasts longer
10   than comparable.     So those would be two examples of
11   what I summarize collectively as longevity claims.
12        Q.    Okay.    Your definition of "longevity
13   claims," is that based on the plaintiff's allegation
14   in the complaint or is it based on actual packaging
15   that you reviewed?
16              MR. WOODS:     Asked and answered.
17              You can answer.
18              THE WITNESS:      Yeah, it's -- it's based on
19   allegations in the complaint, which is -- I mean,
20   typically where -- where, as an expert, I -- I get
21   some of my information.       So I'm testing is there a
22   consumer response if I change the attributes, right,
23   that were alleged in the complaint.          So that's kind
24   of what -- what my task was.        And, as I said, I'm
25   not an ad perception psychologist so the other


               TSG Reporting - Worldwide - 877-702-9580
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 22 of 265


                                                                           Page 70
1    aspects were not relevant to -- to what I was doing.
2                Is this a good point?       I need to go to the
3    restroom.
4                MS. LINDAHL:     Oh, sure.     Absolutely.
5                THE VIDEOGRAPHER:      Okay.    Going off the
6    record at 11:04 a.m.      This is the end of Media
7    No. 1.
8                (Recess.)
9                THE VIDEOGRAPHER:      Back on the record at
10   11:14 a.m. starting Media No. 2.
11   BY MS. LINDAHL:
12        Q.     Let's look back, please, at paragraph 9 of
13   your expert report on page 3.
14        A.     Okay.
15        Q.     And included in your definition of
16   "longevity claims" is the satisfaction guarantee.
17               You described the satisfaction guarantee
18   warranty claims, correct?
19        A.     Yeah, that was one of the specific ones
20   that I tested.
21        Q.     Can you describe what you mean by the
22   phrase "the satisfaction guarantee warranty claims"?
23        A.     The satisfaction guarantee, it -- when --
24   that's the length of time that was specified with
25   that.    To me, it's also an indication of longevity


               TSG Reporting - Worldwide - 877-702-9580
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 23 of 265


                                                                           Page 71
1    of the product.
2         Q.    Do you know specifically what length of
3    time the plaintiffs allege that the bulbs should
4    have lasted related to that satisfaction guarantee
5    warranty that you describe?
6         A.    I -- I don't know and I don't need that
7    for my study because I'm contrasting a product that
8    has that claim versus doesn't have that claim, and
9    that's what I'm calculating.        So the specific
10   experience of -- of a class representative or a
11   named plaintiff does not flow into my analysis.
12        Q.    In connection with preparing your report,
13   did you review Cree's warranty on its consumer LED
14   bulbs?
15        A.    I did not review any specific documents
16   regarding warranty.      As I said, I tested a product
17   that has that warranty versus one that doesn't have
18   it and saw or tried to quantify if there's a
19   difference in the price.
20        Q.    Do you have an understanding of who
21   comprises the class that the plaintiff is seeking to
22   represent in this matter?
23        A.    It is my understanding that it's a very
24   broad class of consumers who -- who bought the
25   products and overpaid because they -- they didn't


               TSG Reporting - Worldwide - 877-702-9580
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 24 of 265


                                                                           Page 72
1    have the -- the longevity that the consumers thought
2    they would get when they bought the lightbulb.             But
3    it's very specific.      I know there's a
4    California-specific component to it, but it's very
5    broad in terms of the products that are included.
6         Q.    Do you know the time period during which
7    the purported class members purchased Cree bulbs?
8         A.    Not off the top of my head, but it's
9    somewhere in my report.
10        Q.    Okay.    Can -- do you want to take a minute
11   and look for it?
12        A.    If I can find it, yes.
13        Q.    Sure.
14        A.    As far as something I read in the
15   complaint or the motion, because I just flipped
16   through the pages in the report where it -- I would
17   expect it to have cited it, but it's not in there.
18        Q.    As part of your -- as part of preparing
19   your report in this matter, did you do any research
20   into the time period during which Cree has sold the
21   consumer LED bulbs?
22        A.    I didn't do any independent research.            All
23   I -- I had looked at was what's in the complaint.
24        Q.    Do you know whether Cree has ever changed
25   its warranty during the time period that it has sold


               TSG Reporting - Worldwide - 877-702-9580
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 25 of 265


                                                                           Page 73
1    consumer LED bulbs?
2            A.    I don't know about that, and I didn't look
3    into it.
4            Q.    And I believe you testified that you
5    didn't review Cree's warranty.
6                  Did you review the warranties of any LED
7    -- consumer LED bulb manufacturers?
8            A.    No.
9            Q.    Do you have an understanding of what an
10   industry standard warranty on a consumer LED bulb is
11   today?
12        A.       I do not.
13        Q.       Do you have an understanding -- excuse me
14   -- of what a standard warranty on a consumer LED
15   bulb has been since -- between 2014 and today?
16                 MR. WOODS:   Object to form.      Also, beyond
17   the scope.
18                 You can answer.
19                 THE WITNESS:   Again, that never was the
20   scope of my analysis and I've not looked into that
21   particular -- or to research that particular topic.
22   BY MS. LINDAHL:
23        Q.       Does the phrase "standard warranty" have
24   any meaning to you in the context of a consumer LED
25   bulb?


                  TSG Reporting - Worldwide - 877-702-9580
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 26 of 265


                                                                           Page 74
1               MR. WOODS:     Same objections.       You can
2    answer.
3               THE WITNESS:      Can you repeat?      What a
4    standard...
5               MS. LINDAHL:      Sure.
6               THE WITNESS:      Standard warranty?
7               MS. LINDAHL:      Standard warranty.
8               THE WITNESS:      Oh, yeah.     I just didn't
9    hear the first word, yeah.
10   BY MS. LINDAHL:
11        Q.    Do you have an understanding of what that
12   phrase means in the context of a consumer LED bulb?
13        A.    No.
14              MR. WOODS:     Same objections.
15              THE WITNESS:      I don't.
16              MR. WOODS:     You can answer.
17   BY MS. LINDAHL:
18        Q.    One of the documents -- actually, let me
19   make -- let you do the work here.
20              MS. LINDAHL:      What number are we on?
21              MR. WOODS:     Is this 9?
22              THE REPORTER:      This is 9.
23              MS. LINDAHL:      Thank you.
24              (Whereupon Exhibit 9 was marked for
25              identification.)


               TSG Reporting - Worldwide - 877-702-9580
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 27 of 265


                                                                           Page 76
1    whatever the legal implications of that is, I didn't
2    worry about that, but I know that it's a motion and
3    certain aspects of that motion were denied.            Other
4    ones were granted.
5         Q.     Did the contents of this order that's been
6    marked as Exhibit 9 inform your expert opinions in
7    any way?
8         A.     It does not inform -- that's kind of,
9    like, an unusual word that I don't really use in the
10   context of my expert opinions.         You can --
11        Q.     How about affect?
12        A.     Affect?
13        Q.     How about affect?
14        A.     No.   This was -- the -- Counsel had told
15   me that there's additional information in this
16   motion that is not in the complaint, so I just read
17   it for -- for factual background.          And in my report,
18   I feel like there's four or five paragraphs where
19   I'm, like, paraphrasing it.        It always starts with
20   like, "It is my understanding that."           So that's kind
21   of what this was use for.        This was not used to --
22   to form any opinions or -- or affect any of my
23   opinions.    Because when I read this document, I
24   hadn't formed my opinions because I hadn't done the
25   analysis.


                TSG Reporting - Worldwide - 877-702-9580
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 28 of 265


                                                                           Page 77
1         Q.     Are there any facts contained in this
2    document that affected your opinion in any way?
3         A.     No.     And actually, coincidentally, I'm
4    opening page 10 and on line 7, that's where "up to
5    the three times as long as cheap light" --
6    "lightbulbs" is coming from.        And earlier I said it
7    was not in my report.       There was no reference, but
8    here, I found the reference, page 10, line 7, so
9    this is where I took that from.
10               So besides this, getting little facts for
11   my "It is my understanding section" of my report,
12   this document didn't have any impact on the report
13   itself.
14        Q.     Okay.    So -- and you're referring on page
15   10 to the paragraph that -- that begins at line 5?
16        A.     Let's see.    I lost -- here it is.
17               Yes, "Here, plaintiffs challenge," and
18   then in line 7, there's that exact quote, and I
19   think it's associated -- or attributed to the
20   website.
21        Q.     Okay.    And it's not attributed to the
22   packaging, correct?
23        A.     From what I'm reading here, that's all I
24   know right now.
25        Q.     And your -- your conjoint analysis relates


                TSG Reporting - Worldwide - 877-702-9580
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 29 of 265


                                                                           Page 78
1    to the packaging and not the website, correct?
2         A.      The conjoint analysis refers to product
3    attributes that the -- the consumer reacts to.             And
4    I don't know whether I differentiated between
5    website and -- and packaging, right?           I basically
6    introduced -- in the conjoint I introduced products
7    with different attributes, changed the attributes,
8    and had the -- the consumers, in this case, the
9    participants, who are consumers who were in the
10   market to buy the product make choices relative to
11   price and product combinations.         So it's really --
12   it's not a study in what people perceive on a -- on
13   a label or a package or on the website.           It's really
14   about showing a consumer attributes and then have
15   them trade off relative to the price, which, then,
16   is a reflection of their preferences.
17        Q.    Have you ever seen a representation on
18   Cree's website that compares its LED bulbs to cheap
19   LED bulbs?
20        A.    I -- I have not.
21        Q.    Have you seen a representation on the
22   website of any consumer LED bulb manufacturer that
23   compares that manufacturer's bulbs to cheap LED
24   bulbs?
25        A.    I -- I don't recall ever having seen that.


               TSG Reporting - Worldwide - 877-702-9580
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 30 of 265


                                                                           Page 94
1    back and forth to find the continuation of your
2    particular survey.
3               So that's done before, and in that phase,
4    in this particular case, I don't recall if I
5    actually clicked through the, whatever, 15 or 20
6    questions on the -- on the pretest, but someone on
7    my staff is always doing that.
8         Q.    Who actually drafted the pretest survey?
9    Was it you?
10        A.    The -- the overall questions, Andreas
11   Groehn and I worked on that.        And then once it's in
12   a shape, discussed with the client and then it's
13   being sent for the programming to the vendors.
14        Q.    When did you draft it?
15        A.    So Andreas worked on that -- Dr. Groehn
16   worked on that in late December, and I literally
17   went through the final probably, like, the day or so
18   before it was rolled out.
19        Q.    Okay.    So if it was rolled out on
20   January 2nd, you might have looked at it on
21   January 1st?
22        A.    Yes.
23        Q.    Did anyone -- did Andreas or -- or anyone
24   else in your office evaluate the draft survey for
25   the purpose of understanding -- for the purpose of


               TSG Reporting - Worldwide - 877-702-9580
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 31 of 265


                                                                       Page 121
1    sufficient for the purpose that I needed it for.
2                MS. LINDAHL:     All right.     We're going to
3    hand you a document that will be marked as
4    Exhibit 11.
5                (Whereupon Exhibit 11 was marked for
6                identification.)
7                THE WITNESS:     Okay.
8    BY MS. LINDAHL:
9         Q.     Do you recognize this document?
10        A.     It looks like an e-mail, which, at the
11   moment, I don't know if I've ever seen this before.
12   It's from May.      I didn't know what from
13   administrative group send on 6/22/2012, so I don't
14   -- I don't recognize this document.
15        Q.     And it has two -- two attachments,
16   correct?
17        A.     Two -- there is three pages here, my
18   document I'm looking at.
19        Q.     Right, there's two pages -- yeah,
20   they're -- they're separate --
21        A.     Three pages.
22        Q.     -- attachments.      Yes, three total pages --
23        A.     Yeah.
24        Q.     -- the cover e-mail and two attachments,
25   correct?


                TSG Reporting - Worldwide - 877-702-9580
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 32 of 265


                                                                       Page 122
1            A.    Oh, if you count the charts as attachment,
2    yeah, okay, yeah, then there's -- this is three
3    pages, okay.
4            Q.    Okay.   I think we're saying the same
5    thing.
6            A.    Yes.
7            Q.    Do you see in -- under the heading of
8    "High-level conclusions," do you see that -- on the
9    first page on the cover e-mail, do you see that
10   there are some words that are in a different color
11   font?
12        A.       Yeah, the red font, I see that.
13        Q.       And are those attributes substantially the
14   same as the attributes that BRG selected for its
15   pretest survey?
16                 MR. WOODS:   Objection.    The document
17   speaks for itself.      Also, object to form.
18                 THE WITNESS:   I mean, energy efficiencies.
19   There are dimming.      We have dimming and dimming
20   range, flickering, price value, appearance.            There's
21   installation, lifetime, no wear, warm up.            I mean,
22   some of them --
23                 [Reporter requests clarification.]
24                 THE WITNESS:   Obviously, no maintenance,
25   warm up, on time, mercury, so there's overlap there.


                  TSG Reporting - Worldwide - 877-702-9580
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 33 of 265


                                                                       Page 123
1    Some of them are phrased a little differently, but
2    by and large, this is a good degree of overlap
3    between the categories.
4                 MR. WOODS:   Counsel, was -- I'm sorry to
5    interrupt, was this produced in discovery?
6                 MS. LINDAHL:    It was, yes.      We can -- we
7    can give you a Bates label for it.          I think, because
8    we printed it in color, the Bates didn't --
9                 MR. WOODS:   Okay.    That would be good.
10   Just for the record, there is no Bates number on
11   this so I can't tell whether it's been produced or
12   not, but...
13   BY MS. LINDAHL:
14          Q.    Is this document included in the list of
15   documents that you state that you relied upon in
16   preparing your expert report?
17          A.    I mean, this document doesn't even have a
18   title or anything.      There's no Bates number so it's
19   impossible for me to say.        I have not seen this
20   document so I don't know if we ever received it or
21   not.
22          Q.    Did you review any of the documents that
23   Cree produced in discovery before -- while -- in
24   connection with preparing the pretest survey?
25          A.    I mean, I reviewed the pretest -- the


                 TSG Reporting - Worldwide - 877-702-9580
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 34 of 265


                                                                       Page 124
1    survey document, and most of the drafting, as I said
2    earlier, was done by Dr. Groehn and whoever on -- of
3    the support staff who had time in December.            So from
4    what I recall right now, I've not seen this
5    document, and right off the top of my head, I
6    couldn't list any other document that I looked at
7    and reviewed before the pretest survey went out.
8         Q.    Were there any people other than employees
9    of BRG who participated in drafting the pretest
10   survey before it went live to survey respondents?
11        A.    There was discussions with Counsel about
12   the pretest survey, but that was, from what I
13   recall, the -- the extent to it was -- to which it
14   was discussed.
15        Q.    Do you -- the first paragraph of this
16   e-mail starts with the -- the sentence, "I went
17   through the feedback."
18              Do you see that?
19        A.    Yes.
20        Q.    Are you familiar -- do you see that
21   there's five bullet points below that?
22        A.    Yes.
23        Q.    Are you familiar with any of the products
24   that are listed in those bullet points?
25        A.    I mean, the EcoSmart is something I do


               TSG Reporting - Worldwide - 877-702-9580
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 35 of 265


                                                                       Page 126
1    January 18th, so -- but this seems to cover that
2    time period.
3           Q.    Okay.   So this invoice covers the time
4    period between the last bill and when your report
5    was submitted, plus a little extra, correct?
6           A.    What do you mean by "plus a little extra"?
7           Q.    You have some --
8           A.    This would be the --
9           Q.    -- time entries --
10          A.    Oh.
11          Q.    -- on the 30th and 31st of January.
12          A.    Let's see.
13                Oh, okay, yeah.     That was probably was in
14   relationship to a production request.           I see that,
15   yes.
16          Q.    Okay.   And if you turn with me, please, to
17   page 3 of 4, the pretest survey was live for survey
18   participants between January 2nd and January 6th,
19   correct?
20          A.    Yeah, I believe here, you -- it's in my
21   report.     January 2nd sounds about right for the
22   start date.     The 6th -- I mean, I would have to look
23   at the report, but it sounds about right.
24          Q.    Okay.   Can you --
25          A.    Since it --


                 TSG Reporting - Worldwide - 877-702-9580
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 36 of 265


                                                                       Page 127
1         Q.     Can you go ahead and confirm?
2         A.     Yes.
3                Yes.   Paragraph 94 in Boedeker 3, page 35
4    states January 2nd to January 6, 2019.
5         Q.     And your first time entry on this bill is
6    on January 5th, correct?
7         A.     Let me find that real quick.
8                Yes.
9         Q.     So you had not billed any time to this
10   matter before the pretest survey went live?
11        A.     Does not appear to be on this bill, that's
12   correct.
13        Q.     Is it typical for you to use the pretest
14   survey results to help you draft the conjoint
15   survey?
16        A.     Overall, the pretest results identify
17   product attributes that are important, and then the
18   conjoint menus, obviously, I have to include
19   attributes that are at the issue of the case, all
20   right?    So in this case, it would be one of the
21   longevity claims.      So therefore, I'm now looking for
22   other attributes that are important to the consumers
23   and then I'm kind of, like, wrapping what I'm really
24   interested in into some other attributes that are
25   typical, like relevance.       I mean, price always has


                TSG Reporting - Worldwide - 877-702-9580
           Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 37 of 265


                                                                          Page 137
1    that's just a standard to filter down the group to
2    people who --
3                  [Reporter requests clarification.]
4                  THE WITNESS:      To filter down the group of
5    respondents to people who actually have had -- made
6    the decision to buy the product and then purchased
7    it.
8    BY MS. LINDAHL:
9            Q.    Are there any other portions of your
10   pretest survey that have questions or phrasing that
11   is identical to questions or phrasing in documents
12   that Cree produced in discovery?
13                 MR. WOODS:     Objection.     Object to form.
14                 THE WITNESS:      I don't know because, I
15   mean, these survey questions were -- were in the
16   one -- as I said, the decision-making process is --
17   is always a question in there.            The other ones, I
18   would have to -- to talk to staff.             If they copied
19   it from here or from some other source, I don't
20   know.
21   BY MS. LINDAHL:
22           Q.    Is it typical for your staff to copy
23   survey questions from case-related discovery
24   documents?
25           A.    I mean, copy survey questions, I mean,


                  TSG Reporting - Worldwide - 877-702-9580
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 38 of 265


                                                                       Page 139
1                THE WITNESS:     As I said, those are
2    questions that, in other surveys, I've also used,
3    questions that kind of like are not so much
4    revealing to what this is about, but there would be
5    questions that ultimately show that this -- this is,
6    like, just like any other survey, right, where it's
7    like a market research survey with -- with the --
8    with the context of lightbulbs.         Another thing is
9    that sometimes to -- to check the awareness of -- of
10   survey participants, I would throw in a question
11   that has multiple choice answers, and one of them is
12   a straight nonsense answer, right?          And so that way
13   you can see if people don't just, like, draw a line
14   down or click always the same box, right?            Those are
15   typical and best practices in survey methodology to
16   ensure that -- that reliable answers will be
17   recorded.
18   BY MS. LINDAHL:
19        Q.     Have you ever used the question "I'm
20   always looking for new ideas to prove my home" in a
21   pretest survey other than -- other than on this
22   occasion?
23        A.     On this one, I don't recall.
24        Q.     What about a question about
25   ecofriendliness, is that something that you


               TSG Reporting - Worldwide - 877-702-9580
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 39 of 265


                                                                       Page 140
1    typically include in your pretest survey?
2         A.    I -- I worked on a case about laminated
3    flooring products where the allegations were that
4    they had excessive levels of formaldehyde, and there
5    was general questions about ecofriendliness and
6    labels on products, stamps of approval that follow
7    certain state guidelines.         So that's one that I
8    recall right off the top of my head where
9    ecofriendliness was definitely part of the -- the
10   survey.
11        Q.    Okay.
12              MS. LINDAHL:      Let's take just a very short
13   break just to clean up the table.
14              MR. WOODS:     Sure.
15              THE VIDEOGRAPHER:       Okay.    Going off the
16   record at 1:51 p.m.      This is end of Media No. 2.
17              (Recess.)
18              (Whereupon Exhibit 14 was marked for
19              identification.)
20              THE VIDEOGRAPHER:       Back on the record at
21   2:04 p.m., the start of Media No. 3.
22   BY MS. LINDAHL:
23        Q.    Okay.    We are going to hand you a document
24   that's been marked as Exhibit 14.          Take as long as
25   you need to review it, and my first question for you


               TSG Reporting - Worldwide - 877-702-9580
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 40 of 265


                                                                       Page 143
1    demographics, that's correct.
2         Q.    So each survey participant would see
3    both -- each survey participant in the conjoint
4    phase of the study would see both the demographic
5    piece of this and then also a conjoint piece of it?
6         A.    Yeah.    Everybody who qualified due to the
7    different filters -- if a 16 year old starts, they
8    would filtered out.      If somebody never brought the
9    product, right, or was not part of the
10   decision-making process, they would be filtered out,
11   but whoever makes it to the conjoint portion would
12   then be randomly assigned to the 60- or the 100-watt
13   part of the conjoint study.
14        Q.    Okay.    And we're going to hand you a
15   document that's been marked as Exhibit 15.            I will
16   try not to make you flip back and forth too much.
17              (Whereupon Exhibit 15 was marked for
18              identification.)
19   BY MS. LINDAHL:
20        Q.    Do you recognize this document?
21        A.    That seems to be -- I haven't flipped
22   through all the pages, but this seems to be the --
23   what I called earlier the preprogramming version
24   that has the survey questions but then also the --
25   the actual conjoint menus, but this one doesn't show


               TSG Reporting - Worldwide - 877-702-9580
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 41 of 265


                                                                       Page 144
1    the choice menus.      It just shows the description of
2    the attributes and then kind of like a blank matrix,
3    but it shows all of the levels of the attributes in
4    the conjoint.
5         Q.     So would this -- I believe that when we
6    were talking about the -- the pretest, you testified
7    that you provided the script to your vendor to set
8    up the online survey.
9                Is this the same type of document?
10        A.     Yeah, yeah, no.      You're using the word
11   "script."    I called it the preprogram --
12               [Reporter requests clarification.]
13               THE WITNESS:     I said that Counsel called
14   it "script," but I think I used the terminology
15   "preprogramming survey."
16               This is like the -- the questions written
17   down in survey format, in this case a Word document,
18   and then that would be used -- and typically there
19   would be a discussion going on once the vendor
20   received this over the phone to make sure that they
21   understood everything correctly.         And then the
22   screenshots are being produced after everything has
23   been programmed and a dry run is -- is done on the
24   survey itself -- the conjoint portion of the survey.
25   BY MS. LINDAHL:


               TSG Reporting - Worldwide - 877-702-9580
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 42 of 265


                                                                       Page 145
1         Q.    Okay.    So this Exhibit 15 is sort of the
2    formula or the recipe that the vendor would use to
3    create these screenshots that are Exhibit 14; is
4    that an accurate way to describe it?
5         A.    Yeah, I mean, these are instructions,
6    including questions, but then also these terminate
7    what I call the instructions to the programmer.             And
8    then once this is literally written into computer
9    code so that it gives an online snapshot -- not a
10   snapshot, an online one by one, screen by screen
11   image of this, then the screenshots themselves could
12   be -- could be produced.
13        Q.    Okay.
14        A.    And I think the screenshots may actually
15   have been -- I can't really tell from here right
16   now, but sometimes you can just have a dry run
17   through the survey or other times you can just print
18   out what -- what an actual participant may have
19   answered as an example.       I don't know right now
20   what -- what was produced here.
21        Q.    We're still on this page, on -- and I'm
22   sorry for --
23        A.    Yeah.
24        Q.    -- having you have two documents open at
25   the same time, but we're still on the page --


               TSG Reporting - Worldwide - 877-702-9580
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 43 of 265


                                                                       Page 153
1    want to go through the list here very quick.
2               I know lumen is not on there so then --
3    then lumen was not part of -- of -- there was no
4    reference to lumen that would have been -- would
5    have required this definition.         So, therefore,
6    probably the -- the vendor, through phone
7    conversations -- I mean, typically, one of my
8    staff -- I was on some of the calls, but in the days
9    of -- of the -- the programming, I mean, this is all
10   discussed with the vendor on the day of the
11   programming sometimes.       So maybe there was no
12   reference to lumen so it was unnecessary to have a
13   definition for lumen in there anymore.
14   BY MS. LINDAHL:
15        Q.    Okay.    Can you look with me, please, page
16   7 of Exhibit 15.
17        A.    Okay.    I'm there.
18        Q.    I'm looking at the definition of
19   "lifetime."
20        A.    Okay.
21        Q.    Who drafted that definition?
22        A.    Let me just read through it.
23              I mean, I -- I finally read through it and
24   I don't know who actually drafted it.           I mean,
25   Dr. Groehn with the attorneys, maybe.           I don't know.


               TSG Reporting - Worldwide - 877-702-9580
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 44 of 265


                                                                        Page 154
1    There's definitely -- this was given to me and I
2    checked it, and, to me, it was sufficient to explain
3    lifetime in the context of this survey.
4         Q.      Do you know why energy costs -- or
5    information about energy costs is included in the
6    definition of "lifetime"?
7         A.      I mean, there's a reference to energy, the
8    Department of Energy, five times longer.            I don't
9    know.     It just seemed to be an add-on here in the
10   definition.    I don't know why it was included.
11        Q.     The -- the row above that includes
12   information about warranty.
13               Do you see that?
14        A.     Oh, the whole box above it, yeah, okay.            I
15   see that.
16        Q.     And the column on the right describes
17   three different warranties, correct?
18        A.     Yes.
19        Q.     Who drafted the language in that box?
20        A.     I mean, that may have also come from --
21   from discussions with Counsel or relative or maybe
22   even from the complaint, so these are, like, three
23   types of warranties that are offered as -- as levels
24   of an attribute in -- in this case.
25        Q.     What is meant by the phrase "100 percent


                TSG Reporting - Worldwide - 877-702-9580
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 45 of 265


                                                                       Page 158
1    So that's really helping the consumer to see three
2    different levels and then make a choice in a
3    tradeoff with other product comparisons.
4    BY MS. LINDAHL:
5         Q.      Can you look with me on page -- what page
6    are you on?       I'm on page --
7         A.      I'm on 7 --
8         Q.      9.
9         A.      -- right now.
10        Q.    Okay.      Let's look at 9.
11        A.    9, okay.
12              9, yep.      Okay, I'm on 9.
13        Q.    And just -- can you just explain for me
14   what's -- what is included in this table that starts
15   on page 9?
16        A.    These are, again, the descriptions of --
17   of the -- these are descriptions of -- of the
18   attributes.       Again, for, what it seems like in some
19   instances, the 60- and 100-watt participant groups.
20        Q.    So when we were looking at page 7, were we
21   looking at the definitions that a survey respondent
22   would see if they were to hover over a particular
23   term while taking the survey?
24        A.    Some on page 7, I would say page 9 and 10
25   are (unintelligible).


               TSG Reporting - Worldwide - 877-702-9580
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 46 of 265


                                                                       Page 159
1                [Reporter requests clarification.]
2                THE WITNESS:     9, 10 and 11 are the ones
3    that actually have the values that correspond to
4    what is on the hovering thing, so I don't know how
5    the page 6 and 7 or whatever it was, or 7 got in
6    there.    The page 9 is -- is the expanded, edited
7    version, which, then, is the one, just looking at
8    the description for the warranty, for example, that
9    is in the survey itself.
10   BY MS. LINDAHL:
11        Q.    So would a -- would a survey respondent
12   ever have seen the information that's in -- that is
13   included in the table that starts on page 7?
14        A.    The page -- or the table on page 7.
15        Q.    Yeah.
16        A.    Again, this is this presurvey --
17   preprogramming survey is we're talking with the
18   vendor about doing it.       What it seems here is like
19   at page 9 and 10 are the ones -- and when I say "the
20   ones," are the attributes and their levels that are
21   also in the conjoint so that's what -- what the
22   participants saw.      Again, split into the 60 -- 60-
23   and 100-watt, the versions.
24        Q.    Okay.    So looking at page 9, the row that
25   has the attributes and levels for warranty has a


               TSG Reporting - Worldwide - 877-702-9580
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 47 of 265


                                                                       Page 160
1    little bit -- has a couple more words in it than the
2    table on page 7?
3         A.    Let me just compare.
4               I saw some changes, because here I see you
5    have to pay for shipment, right?         So that's
6    definitely --
7         Q.    Yeah.
8         A.    -- different, yeah.
9         Q.    And I'm not trying to be difficult.            I'm
10   just trying to understand what page 7 is.
11        A.    Again, it looks like that page 7 is -- is
12   from -- from an iteration before page 9 because page
13   9 is actually the one that was, then, programmed and
14   made it into the conjoint survey that participants,
15   then, would see and then answer the questions in
16   that one rather than page 7.
17        Q.    Okay.    So we can put page 7 aside.          Let's
18   just look at page 9.
19              Who drafted choices 1, 2, and 3 in the row
20   called "Warranty"?
21        A.    Again, that was, for lack of a better
22   word, like a team effort, which I then signed off
23   on, and I know we -- we had discussions with
24   Counsel, right?     We had discussions among the team,
25   so this is probably like a -- a process that showed,


               TSG Reporting - Worldwide - 877-702-9580
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 48 of 265


                                                                       Page 161
1    like, these are three levels that we want to
2    include.    I mean, ultimately, when -- when -- this
3    language was some that I -- I signed off on to be
4    included in the -- in the survey.
5         Q.     Do you know whether level 1, 2, or 3 in
6    the warranty row -- let me ask it differently, I'm
7    sorry.
8                Do you know whether Cree has ever had a
9    warranty for a consumer LED bulb that is consistent
10   with levels one, two, or three in the warranty row
11   between 2015 and 2019?
12               MR. WOODS:    Object to form.
13               THE WITNESS:     I'm not aware of -- I have
14   not studied any warranties that Cree may or may not
15   have had.    Again, this is, like, in the conjoint
16   menu having the warranty attribute with three
17   different levels to see if consumers show -- if --
18   if any of these levels has different impacts on
19   consumer demand, right?       That's what this is for.
20   So this -- in the actual study, this could easily be
21   replaced with -- with warranties that were out there
22   in the market by Cree or any other retailer, but
23   since I didn't do a separate warranty analysis or
24   study, I used these three levels.          This is -- so
25   warranty is the attribute, and then on the right


                TSG Reporting - Worldwide - 877-702-9580
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 49 of 265


                                                                       Page 162
1    side, the descriptions would be the levels that the
2    consumer or participant ultimately sees in the
3    conjoint study.
4    BY MS. LINDAHL:
5         Q.     Do you see the next row down there's an
6    attribute called "Lifetime"?
7         A.     Yes.
8         Q.     And then different choices for 60-watt and
9    100-watt?
10        A.     Yes.
11        Q.     Who drafted the different choices for
12   60-watt and 100-watt in the row called "Lifetime"?
13        A.     That is the same, right?        I mean, we had
14   discussions with Counsel.        We put down different
15   variations.    At the end here, we have an attribute
16   with four levels, and then basically that's what was
17   included in the survey, but who actually contributed
18   what element of that, I don't recall.           But, again,
19   that was the -- the -- the result of a discussion.
20        Q.     How were these levels selected -- let me
21   ask differently.
22               Why were these specific levels selected?
23        A.     Again, there -- there is -- the comparison
24   here is like the -- the four years and then lifetime
25   savings over incandescent bulbs, and then it goes


               TSG Reporting - Worldwide - 877-702-9580
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 50 of 265


                                                                         Page 164
1    trend.
2         Q.    So the four levels, do those represent
3    different representations that an LED lighting
4    manufacturer would make on its packaging or other
5    marketing materials?
6               MR. WOODS:     Object to form.
7               You can answer.
8               THE WITNESS:      I mean, I -- I could imagine
9    that those are -- without pointing to a particular
10   package or marketing material but that those are
11   kind of like items that can be put out.           And, again,
12   from just a few pictures we looked at earlier, I
13   mean, the lifetime savings or -- or hours or years
14   of -- of lifespan are on packages in general and are
15   used, right, to basically indicate that products
16   have the longevity attribute or characteristic.               And
17   here, I wanted to measure if specifying specific --
18   or specifying the amount of time that the lifetime
19   covers, if there's any correlation, right?            You
20   could say at some point, it may flatten out.             At
21   other points, it keeps on going.         So I just wanted
22   to have data points that enabled me to see if the
23   actual lifetime plays a role.         And this is really
24   with respect to devaluate a model --
25              [Reporter requests clarification.]


               TSG Reporting - Worldwide - 877-702-9580
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 51 of 265


                                                                       Page 165
1                THE WITNESS:     De -- it's with respect with
2    the goal to devaluate a model to show to the trier
3    of fact that this is the model that can be used and
4    it's flexible enough to model different input
5    parameters.    I mean, as I sit here right now, I
6    don't know what the exact lifetime is of the
7    products in question, but with this one, I -- I
8    could now model a comparison if the lifetime
9    increases or decreases, right?         Will that have an
10   impact on -- on the demand for those products?             And
11   the demand would be, you know, how much are people
12   paying for a product like that.         That was the reason
13   to -- to include this attribute and choose
14   particular levels.
15   BY MS. LINDAHL:
16        Q.     So is this attribute seeking to measure
17   how a consumer would value the difference in the
18   actual lifetime of a bulb or a different
19   representation to the consumer about the lifetime of
20   the bulb?
21               MR. WOODS:    Object to form.
22               You can answer.
23   BY MS. LINDAHL:
24        Q.     Do you understand what I mean?
25        A.     Not quite.    I mean, I -- why don't you


               TSG Reporting - Worldwide - 877-702-9580
                  Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 52 of 265

From :          Al Safarikas [/O=CREE/OU=EXCHANGE ADMINISTRATIVE GROUP
                (FYDI BOHF 23SPDLT)/CN =RECI Pl ENTS/CN=ASAFARI KAS]
Sent:           6/22/2012 2 :59 :00 PM
To :            Neal Hunter [/O=CREE/OU=EXCHANGE ADMINISTRATIVE GROUP
                (FYD1BOHF23SPDLT)/CN=RECIPIENTS/CN=NHunter]; Scott Schwab [/O=CREE/OU=EXCHANGE ADM INISTRATIVE
                GROUP (FYDIBOH F23SPDLT)/CN=RECIPIENTS/CN=Sschwab]; Gerry Negley [/O=CREE/OU=EXCHANGE
                ADMINISTRATIVE GROUP (FYD1BOHF23SPDLT)/CN=RECIPIENTS/CN=GNegley]; Mi ke Fallon [/O=CREE/OU=EXCHANGE
                ADMINISTRATIVE GROUP (FYDIB0HF23SPDLT)/CN=RECIPIENTS/CN=MFallon]
CC:             Greg Merritt [/O=CREE/OU=RTP/cn=Recipients/cn=gme rr itt]
Subject:      Consumer Feedback
Attachments : LED Combined .xlsx; A Lamps Combined .xlsx; Down lights Combined (CR6 + CR4) .xlsx ·


I went   through the feedback on THO.com for
    •      EcoSmart 6 in downlight
    •      EcoSmart 4 in downlight
    •      Philips AmbientLED (60W) A19
    •      EcoSmart "Omni" (60W) A19
    •      EcoSmart "Sno-Cone" (40W) A19

and counted mentions for particular attributes/featues .

First some caveats:
     1. These are for "mentions", both postive and negative . The idea being to determint what consumers care about
        engough to mention in a review .
     2. This is a highly biased sample. It contains only people who cared enough to write a review. Most have purchased
        but not all .

High level conclusions :
The attributes/featues mentioned almost universally group into four (4) levels ;
    1. First and alone is "Color I Light Quality". Always the highest care-about. Some notes . It is clear by readingthe
         context that most consumers do not differentiate in their feedback between light color (CCT) and light quality
         (CRI) . This is not to say they can 't see the difference . THEY CAN . They clearly do not know that there is a
         difference and as such can 't express it . Also they tend to confude color and brightness when they refer to high
         CCT products. They often refer to 5500K light a "bright" even when it is low lumen . I tried to interpret but in
         fairness the results for brightness are probably skewed upwards was a result.
    2. Second group is . "Engery Efficient & Payback , Dimming , PriceNalue , Appearance .Brightness", for both
         downlights and A-Lamps . For downlights add "Installation" and for A-lamps add "Dispersion/Directiona lity".
    3. Third group is . "Lifetime I no Maintenance , Warm-up / On-Time", for both downlights and A-Lamps . A Look at the
         chart may indicate that "RFI/Buzz" should be in this categroy, but the EcoSmart "Sno-Cone" (40W) LSG A19 has
         serious problems with RFI and the results are skewed by people writing and complaining.
    4. Fourth group is "Heat, Cold Temperature operation , Mercury / Toxic, Buzz /Sound /RF! , Wa rranty, Eco / Green".
         My surprise was about how low the concern or knowledge about toxic mercury presented . Mentions of "Eco/Gree"
         were about evenly split between people saying that this was a motivation for buying the product and people
         pointing out the hypocrasy of a product presenting itself as eco and packaged in so much board and plastic.

Lots of other commentary but I do not want to write book in this email. Call if you want to discuss. I put everything on
the sharepoint site. This will be a nice secondary source to the consumer survey being conducted now.

--al




                                                                                                     Reported by   Elizabeth Oorrelli
                                                                                                          CSR 7844, CCRR, CLR
                                                                                 Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 53 of 265



A-Lamps

    A- Lamps Combined



            Color / light                         Engery Efficient                                                                             Appearance/                                                                                            Cold                     Dispersion /                                  lifetime/ no   Warm-up/On
              Quality                               & Payback                       Dimming                      Price/ Value                    weight                       Brightness                                Heat                       Temperature                    Omni                      Mercury/ Toxic   Maintenance       Time      Buz



                    199                                   78                                 87                                  81                48                            122                                    25                                 7                               67                    17              42            42



     250 ~ - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -


     200


     150


    100


       so

           0
                          ~,4..
                       ,,'Ii
                                                   i:j-
                                                «>'"        ,j,f°"           \~'b
                                                                                     .
                                                                                 ,,_,,,
                                                                                                     \~g'
                                                                                                         .t-                e.""
                                                                                                                    -:,;:.'-"'
                                                                                                                                      ~
                                                                                                                                      ~            #
                                                                                                                                                       ~                  ~
                                                                                                                                                                          ~                4
                                                                                                                                                                                               ~
                                                                                                                                                                                                                ~
                                                                                                                                                                                                                    ~
                                                                                                                                                                                                                                 ~
                                                                                                                                                                                                                                     .                 ~
                                                                                                                                                                                                                                                           ~
                                                                                                                                                                                                                                                                 ,,-.,;,.->.               ,..-.o.·,<:-°"
                 '-rs                      <1."''"'       <}~
                                                                                                               <1.!-'°"                         ~"<~                  \
                                                                                                                                                                  ,0<:-                \
                                                                                                                                                                                  ,:,<:'               -~ "-"'<:'
                                                                                                                                                                                                                           \o  <:'
                                                                                                                                                                                                                                               t'o  "'"'       ~'b                       'be;
            ·'"'
           \v""
                                      "-'17
                                  ...<:'
                                                                     q"-'c..e,
                                                                                          ._,.,"'"'""'                                     t"'               i'               ~·'c;                o~'"               ,,:,"<             ,:,"-"-
                                                                                                                                                                                                                                                                                  \'l.
                                                                                                                                                                                                                                                                               g<:'
   ,,_o'
c.,0                        ·~.f·                                                                                                     c.,CS'           ,;:J"'"'                                \ <:'                <~               <o                                c/"
                       <:'<,;                                                    '?-QQ                                                                                                     ..                   ~'b
                                                                                                                                                                                                                                                                     0\
                                                                                                                                                                                       ~<$'
               <,,<:',,g,                                                                                                                                                         .J,"'                                                                         "-"
                                                                                     Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 54 of 265



Down lights

    Downlights Combined (CR6 + CR4)



            Color/ light                               Engery Efficient                                                                               Appearance /                                                                                              Cold                                                             lifetime / no   Warm-up/On
              Quality                                    & Payback                     Dimming                            Price/ Value                   Trim                           Brightness                                   Heat                    Temperature                 Installation           Mercury/ Toxic   Maintenance        Time      Bui



                   163                                       81                               110                                     87                          76                        94                                           18                      1                            106                     6              40             36



     180
     160
    140
    120
    100
       80
       60
       40
       20
           0
                                                                                                               ,,_.,~                 .,.,      ,.,
                                                                                                                                             ~,,,                                                                                                              /if'
                                                       (}"                                                                                                                            -o~
                       'S..~4.,
                     ,§>                         :<?             -iF""               ~.:::f
                                                                                                                                    ~"'                              <°'
                                                                                                                                                              .5-"''-"           ~~
                                                                                                                                                                                                       ~(.,
                                                                                                                                                                                                                              'I,~ ""'         ,<_,~"'                       I':-;!,.
                                                                                                                                                                                                                                                                                               ,..""iJ·!':-""
            ..
           \v"'
               ~
                 ,_rs
                                  .
                                            '<"'..:.
                                        ,_'17
                                      .,~
                                                             <;>'~               \~
                                                                         <i'(.,e.,               ~'I,
                                                                                                          .,\
                                                                                                      r;,.(J
                                                                                                                              ~
                                                                                                                        <1.,'-'q;                     ,,_.,~<i.            ,~,:,."'
                                                                                                                                                                                                  \"o
                                                                                                                                                                                            "f:.',.
                                                                                                                                                                                        -~l(J
                                                                                                                                                                                                                 ·r.::-'e.,<::'-
                                                                                                                                                                                                              ~'I,'                       R\
                                                                                                                                                                                                                                              0~         t'o.::;      ~'1>
                                                                                                                                                                                                                                                                           /"
                                                                                                                                                                                                                                                                                          \<1."'"
                                                                                                                                                                                                                                                                                        .,~
   ,,_o<                    ~{~                                                        .,._<i.<i."'                                             c.,ci'o                                                .,\~o
                                                                                                                                                                                                                                     ~.::;
                                                                                                                                                                                                                                                     'o"""                       0<"'
c.,O                  f:.',.«J
                                                                                                                                                                                                  ~<[::'
                                                                                                                                                                                                                               .~l                                           \
               ,,,~r!J'                                                                                                                                                                     -s-e.                                                                       "-"o
                     Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 55 of 265
                       Case 4:17--cv-06252-YGR          Document 42 Filed 04/09/18 Page 1 of 18




                 1

                 2

                 3

                 4                                  UNITED STATES DISTRICT COURT

                 5                                 NORTHERN DISTRICT OF CALIFORNIA

                 6

                 7    JEFF YOUNG,                                        CASE No. 17-cv-06252-YGR
                 8                    Plaintiff,
                                                                         ORDER RE: MOTION TO DISMISS
                 9              vs.
                                                                         Re: Dkt. Nos. 31, 32
                10    CREE,INC.,

                11                    Defendant.

         c,j    12
t::
 ;::l
        ·a
         ....
 0 <8           13          Plaintiff Jeff Young brings this putative class action lawsuit against defendant Cree, Inc.
u:.:::
..... ro
-~.... 4-<
       u        14   ("Cree") alleging that defendant engaged in an "unfair and deceptive practice of ... promising
t:;      0
0 ·c0
 VJ
                15   consumers" that Cree's light-emitting-diode bulbs (the "LED Bulbs") "will last for particularly
 Cl)    .....
.....    VJ
 ro ·-
v_jO            16   long periods of time up to 35,000 hours" with a "100% Satisfaction Guarantee" and "yearly energy
-o
 Cl)
     E
     Cl)
.~ ,.c          17   cost savings ranging from around $0.60 to $2 per blub per year" in violation of California's Unfair
 i:::   t::
;:::i 0
        z       18   Competition Law ("UCL"), Cal. Bus. Prof. Code§§ 17200, et seq. (Count I); (False Advertising

                19   Law ("FAL"), Cal. Bus. Prof. Code§§ 17500, et seq. (Count 11); Consumers Legal Remedies Act

                20   ("CLRA"), Cal. Civ. Code§§ 1750, et seq. (Count III);' fraudulent misrepresentation and

                21   concealment (Count V); negligent misrepresentation (Count VI); unjust enrichment (Count VII);

                22   breach of express and implied warranties (Count Vlll); 2 and negligent failure to test (Count IX).

                23   (Dkt. No. 1, Class Action Compliant ("CAC").)

                24
                            1
                25           Plaintiff has withdrawn his claim for breach of the covenant of good faith and fair dealing
                     (Count IV). (Dkt. No. 37, Opposition at 1.)
                26
                            2
                                Plaintiff's complaint designates two separate causes of action as "Count VII," namely
                27   claims for unjust enrichment and breach of express and implied warranties. In the interest of
                     clarity, the Court has re-designated the breach of express and implied warranties claim as "Count
                28
                     VIII."



                                                                                                         Reported by: Elizabeth Borrelli
                                                                                                             CSR 7844, CCRR, CLR
                          Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 56 of 265
                                Case 4:17-cv-06252-YGR Document 42 Filed 04/09/18 Page 2 of 18




                      1            Now before the Court is defendant's motion to dismiss. 3 (Dkt. No. 31, Motion to Dismiss

                      2   ("MTD").) Having carefully considered the pleadings and fully-briefed motion, the hearing held

                      3   on April 3, 2018, and for the reasons set forth below, the Court GRANTS IN PART and DENIES IN

                      4   PART    defendant's motion as described below.

                      5   I.       BACKGROUND

                      6            As relevant here, the complaint alleges as follows:

                      7            Defendant Cree "advertise[ s], market[ s], distribute[ s], or s[ ells]" LED Bulbs "to consumers

                      8   throughout the United States." (CAC ,112.) "[O]n or around April of2015" Young purchased

                      9   three of defendant's LED Bulbs at Walmart and paid "approximately $15-20 for each bulb." (Id. ,1

                     10   32.) "Within months, all three [LED Bulbs] burned out even though [plaintiff] used them

                     11   according to the instructions." (Id. ,132.)

           ell       12            "Cree's packaging offers a' 100% Satisfaction Guarantee' for LED Bulbs and an estimated
 t::
  ;:l
         ·a;....
 0       <2          13   lifetime of between 15-32 years depending on the product. The packages further offer an
U;.:::
.....      ell
-~;.... <.,....
        u            14   estimated yearly energy cost savings ranging from $0.60 to $2 per bulb per year. Cree packaging
t;         0
00
 r.n ·;::
                     15   also offers a '10 Year Warranty."' (Id. ,1,13, 27.) Moreover, Cree's website "boast[s] ... a 10
 (].)
.....
          .....r/l
 ell·-
v5       Q           16   year 100% satisfaction guarantee." (Id. ,1 4.) Plaintiff alleges that these "marketing efforts are
-o
 (].)
      E
      (].)
.~ ..c               17   made in order to-and do in fact-induce its customers to purchase the LED bulbs at a premium
 i::      t::
:::i       0
         z           18   because consumers believe the Lightbulbs will last for far longer than their actual life." (Id. ,1 5.)

                     19   Based thereon, plaintiff asserts "Cree's claims regarding the longevity of the LED Lightbulbs are

                     20   false." (Id. ,16.)

                     21   II.      LEGAL FRAMEWORK

                     22            A.     Motion to Dismiss

                     23            Pursuant to Rule 12(b)(6), a complaint may be dismissed for failure to state a claim upon

                     24   which relief may be granted. Dismissal for failure to state a claim under Federal Rule of Civil

                     25
                                   3
                     26            Also before the Court is defendant's request for judicial notice of the front and back
                          packaging for three types of Cree LED Blubs. (Dkt. No. 32.) In light of the lack of opposition,
                     27   the Court GRANTS defendant's request for judicial notice, but does not accept the truth of any
                          matters asserted in the documents. The Court gives such documents their proper evidentiary
                     28
                          weight.
                                                                              2
                      Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 57 of 265
                        Case 4:17-cv-06252-YGR Document 42 Filed 04/09/18 Page 3 of 18




                      Procedure 12(b)(6) is proper ifthere is a "lack of a cognizable legal theory or the absence of

                  2   sufficient facts alleged under a cognizable legal theory." Conservation Force v. Salazar, 646 F.3d

                  3   1240, 1242 (9th Cir. 2011) (citing Balistreri v. Pacifica Police Dep't, 901 F.2d 696,699 (9th Cir.

                  4   1988)). The complaint must plead "enough facts to state a claim [for] relief that is plausible on its

                  5   face." Bell At!. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is plausible on its face

                  6   "when the plaintiff pleads factual content that allows the court to draw the reasonable inference

                  7   that the defendant is liable for the misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678

                  8   (2009). If the facts alleged do not support a reasonable inference of liability, stronger than a mere

                  9   possibility, the claim must be dismissed. Id. at 678-79. Mere "conclusory allegations oflaw and

                 10   unwarranted inferences are insufficient to defeat a motion to dismiss." Adams v. Johnson, 355

                 11   F.3d 1179, 1183 (9th Cir. 2004). In ruling on a motion to dismiss, "the court must presume all

          ro     12   factual allegations of the complaint to be true and draw all reasonable inferences in favor of the
t::
 ;::l
         ·a
          ....
 0       c.8     13   nonmoving party." Knevelbaard Dairies v. Kraft Foods, Inc., 232 F.3d 979,984 (9th Cir. 2000).
U:.:::
'""' ro
-~.... <+-
       u         14            Additionally, claims sounding in fraud are subject to the heightened pleading requirements
ti        0
6 r/}
         t5
         ·c      15   of Federal Rule of Civil Procedure 9(b). Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1103-04
 (I)     .....
'"ro"' ·- (/)

vi a             16   (9th Cir. 2003). "In alleging fraud or mistake, a party must state with particularity the
-o
 (I)
     E
     (I)

·'=s::   ..s::   17   circumstances constituting fraud or mistake. Malice, intent, knowledge, and other conditions of a
          t::
;::::i    0
         z       18   person's mind may be alleged generally." Fed. R. Civ. Proc. 9(b). "Averments of fraud must be

                 19   accompanied by the who, what, when, where, and how of the misconduct charged." Kearns v.

                 20   Ford Motor Co., 567 F.3d 1120, 1124 (9th Cir. 2009). These requirements "ensure that

                 21   allegations of fraud are specific enough to give defendants notice of the particular misconduct

                 22   which is alleged to constitute the fraud charged so that they can defend against the charge and not

                 23   just deny that they have done anything wrong." Semegen v. Weidner, 780 F.2d 727, 731 (9th Cir.

                 24   1985).

                 25            B.     Preemption

                 26            Preemption is fundamentally a question of congressional intent. Wyeth v. Levine, 555

                 27   U.S. 555, 565 (2009). "Federal preemption occurs when: (1) Congress enacts a statute that

                 28   explicitly pre-empts state law; (2) state law actually conflicts with federal law; or (3) federal law
                                                                         3
                      Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 58 of 265
                        Case 4:17-cv-06252-YGR           Document 42 Filed 04/09/18 Page 4 of 18




                  1   occupies a legislative field to such an extent that it is reasonable to conclude that Congress left

                  2   no room for state regulation in that field." Chae v. SLM Corp., 593 F .3d 936, 941 (9th Cir. 2010)

                  3   (internal quotation marks and citations omitted).

                  4          While the Court's interpretation of a preemption statute "must begin with its text," that

                  5   interpretation "does not occur in a contextual vacuum." Medtronic, Inc. v. Lohr, 518 U.S. 470,

                  6   484-85 (1996); see Altria Group, Inc. v. Good, 555 U.S. 70, 76 (2008) (stating that, even "[i]f a

                  7   federal law contains an express pre-emption clause, it does not immediately end the inquiry

                  8   because the question of the substance and scope of Congress' displacement of state law still

                  9   remains."). In analyzing the issue, a court must begin with the presumption that unless a "clear

                 10   and manifest purpose of Congress" exists, federal acts should not supersede the historic police

                 11   powers of the states. Wyeth, 555 U.S. at 565; Lohr, 518 U.S. at 485. "Parties seeking to

          ctj    12   invalidate a state law based on preemption 'bear the considerable burden of overcoming the
t::l    ·a:...
                 13   starting presumption that Congress does not intend to supplant state law."' Stengel v. Medtronic,
u0 ~
.....
      :-=
          ctj
.S:! u           14   704 F.3d 1224, 1227-28 (9th Cir. 2013) (en bane) (quoting De Buono v. NYSA-ILA Med. &
 :... '+-<
~         0
au
(/) ·c           15   Clinical Servs. Fund, 520 U.S. 806,814 (1997)).
 (l)    ....
.....     er,

victj   ·-
        Q        16          Preemption is express where Congress has considered the issue of preemption and
"'O
 (l)
         E(l)
.t: ..c:         17   included in the enacted legislation a provision explicitly addressing that issue. Valentine v.
 = t0
::J
        z        18   NebuAd, Inc., 804 F. Supp. 2d 1022, 1028 (N.D. Cal. 2011) (citing Cipollone v. Liggett Group,

                 19   505 U.S. 504, 517 (1992)). In the absence of explicit preemptive language, congressional intent

                 20   to preempt can be implied under two scenarios: field preemption and conflict preemption. First,

                 21   field preemption occurs "where the scheme of federal regulation is 'so pervasive as to make

                 22   reasonable the inference that Congress left no room for the States to supplement it."' Valentine,

                 23   804 F. Supp. 2d at 1028 (quoting Gade v. Nat'! Solid Wastes Mgmt. Ass'n, 505 U.S. 88, 98

                 24   (1992) ). Field preemption should not be found in the absence of persuasive reasons-either that

                 25   the nature of the regulated subject matter permits no other conclusion, or that, without question,

                 26   Congress has so ordained. Valentine, 804 F. Supp. 2d at 1028-29 (such preemption arises in

                 27   only extraordinary circumstances). Second, conflict preemption arises when "compliance with

                 28   both federal and state regulations is a physical impossibility." Id. (internal citations omitted).
                                                                          4
     Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 59 of 265
          Case 4:17-cv-06252-YGR         Document 42 Filed 04/09/18 Page 5 of 18




     Conflict preemption may also exist where "state law 'stands as an obstacle to the

 2   accomplishment and execution of the full purposes and objectives of Congress."' Id. (internal

 3   citations omitted). Showing preemption by impossibility is a "demanding defense." Wyeth, 555

 4   U.S. at 573.

 5           C.      Energy Policy and Conservation Act

 6           The Energy Policy and Conservation Act (the "EPCA") establishes a national energy

 7   conservation program to reduce energy use in the United States by creating various requirements

 8   with regard to (i) energy efficiency, (ii) efficiency testing, (iii) operating costs, and (iv) labeling

 9   requirements. 42 U.S.C. §§ 6291-6309; see also S. Rep. No. 94-516, at 517 (1975), reprinted in

10   1975 U.S.C.C.A.N. 1956, 1957. Under the EPCA, LED bulb manufacturers must disclose certain

11   information on their product packaging. 16 C.F.R. 305.15. The product's "principal display

12   panel" must include the LED bulb's estimated annual energy cost, "expressed as 'Estimated

13   Energy Cost' in dollars and based on usage of 3 hours per day and 11 cents ($0.11) per kWh." 16

14   C.F.R 305.15(b)(l). The package's "Lighting Facts" label must further include the estimated

15   lifespan of each bulb. 16 C.F.R. 305.15(b)(3).

16           Illustrative examples of the required disclosures are depicted below:

17           Principal Display Panel                               Lighting Facts Label

18                                                                Lighting Facts
19                                                                Brightness             815 lumens
                     815                                          Est,matod Yearly Energy Cost S1 .20
                                                                                     ''C·>.Wr. •
20
                                                                  lllc
21                                                                                         27.4 years
                                                                  tight Appearance

22
                                                                            ~


23                                                                EnorgyUsod                tOwath


24   The EPCA provides that these required disclosures do not give rise to express or implied

25   warranties. Specifically, Section 6297(g) of the EPCA provides:

26   II

27   II

28   II
                                                         5
                        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 60 of 265
                           Case 4:17-cv-06252-YGR Document 42 Filed 04/09/18 Page 6 of 18




                               Any disclosure with respect to energy use, energy efficiency, or estimated annual
                    1
                               operating cost which is required to be made under the provisions of this part shall
                    2          not create an express or implied warranty under State or Federal law that such
                               energy efficiency will be achieved or that such energy use or estimated annual
                    3          operating cost will not be exceeded under conditions of actual use.

                    4   42 U.S.C. § 6297(g) (emphasis supplied).

                    5   III.   DISCUSSION

                    6          Defendant argues that plaintiff's claims fail because the claims are (i) preempted by the

                    7   EPCA and, in any event, (ii) not sufficiently pied. Defendant also claims that Young lacks

                    8   standing to bring claims for alleged misrepresentations regarding certain types of LED Bulbs

                    9   which he did not purchase.

                   10          A.      EPCA Preemption
                   11          As an initial matter, the Court must determine whether plaintiff's claims are preempted by

         ·-Cl:!
.....I-< I-<s:::
 ;:l
                   12   the EPCA. As noted, the EPCA states that "[a]ny disclosure with respect to energy use, energy

 0 c.8             13   efficiency, or estimated annual operating cost which is required to be made under the [EPCA] ...
u:.:::
..... Cl:!
-~ u
 I-<     4-,       14   shall not create an express or implied warranty under State or Federal law." 42 U.S.C. § 6297(g).
t;:; 0
c5 ·;::u
 [f)
                   15   Several district courts interpreting Section 6297(g) have held that the EPCA preempts both
 Cl)      .....
.....      [f)
 Cl:!·-
VJ       Q         16   warranty and non-warranty claims which arise from defendant's "disclosure[s] with respect to
""O
           s:::
           I-<
 Cl)       Cl)
.t: ..s::          17   energy use, energy efficiency, or estimated annual operating cost which [are] required to be made
 s::: t:
:::i
         z0        18   under the [EPCA]." See Schwartz v. Vizio, Inc., 2017 WL 2335364, at *4 (C.D. Cal. 2017) (citing

                   19   42 U.S.C. § 6297(g)); Jurgensen v. Felix Storch, Inc., 2012 WL 2354247, at *7 (S.D.N.Y. 2012).

                   20   Stated differently, Section 6297(g) "expressly preempts all ... claims [which] allege that

                   21   [consumer products] did not perform as promised on a federally-required label." Id.

                   22          Schwartz is instructive. There, plaintiff brought warranty and non-warranty claims 4
                   23   alleging that defendant's representations regarding energy efficiency contained within a federally-

                   24

                   25          4
                                Plaintiff's warranty claims included causes of action for breach of express warranty and
                   26   implied warranty of merchantability. Schwartz, 2017 WL 2335364, at * 1.
                               Plaintiff's non-warranty claims included causes of action for violations of Illinois'
                   27   Consumer Fraud and Deceptive Business Practices Act; Pennsylvania's Unfair Trade Practices
                        and Consumer Protection Law; negligent misrepresentation; fraudulent concealment; intentional
                   28
                        misrepresentation; fraud; and unjust enrichment. Schwartz, 2017 WL 2335364, at * 1.
                                                                         6
     Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 61 of 265
         Case 4:17-cv-06252-YGR Document 42 Filed 04/09/18 Page 7 of 18




 1   required energy label were misleading. Id. at* 1. In granting defendant's motion to dismiss, the

 2   Schwartz court held that plaintiffs warranty claims were preempted under the EPCA and the non-

 3   warranty claims were similarly preempted on the ground that the non-warranty claims were

 4   "simply ... backdoor" attempts to recast "a breach of warranty claim." Id. at *4 (internal

 5   quotations omitted); see also Jurgensen, 2012 WL 2354247, at *1 (finding plaintiffs unjust

 6   enrichment claim preempted because it was merely a "backdoor" to a warranty claim); Gee v.

 7   Viking Range Corp., WL 4416442, at *2 (N.D. Miss. 2008) (non-warranty claims barred because

 8   the such claims were "inextricably intertwined with warranty claims which are barred by

 9   §6297(g)").

10            Here, plaintiff asserts his claims do not arise from statements which appear within the LED

11   Bulbs' principal display panels or Lighting Facts labels but from representations which appear

12   elsewhere on the product packaging or on the internet. (See Opposition at 6.) Upon review, the

13   Court finds three categories of alleged misrepresentations, namely those which (i) reiterate

14   disclosures required to be made on the product's principal display panel or Lighting Facts label;

15   (ii) present information regarding comparative energy consumption, energy savings, and lifespan;

16   and (iii) state that Cree's products are "100% Satisfaction Guaranteed." Examples of each

17   category are depicted below.

18   First Category

19

20

21

22
23   Second Category

24

25

26

27   t   At $.011 per kWh when compared to 60W incandescent, 30,000 hour lifetime.
28
                                                       7
     Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 62 of 265
       Case 4:17-cv-06252-YGR         Document 42 Filed 04/09/18 Page 8 of 18




 2
 3

 4

 5   * This product is guaranteed to give 100% performance satisfaction and is covered by a limited
     warranty. If within 5 years from the date of purchase you are not completely satisfied with the
 6
     performance of this product, return the product to Cree ... [and] Cree will send you a replacement
 7   or at Cree's option refund the original purchase price. Cree may require a purchase receipt.

 8                  1.     First Category: Reiterations of Federally-Required Disclosures
 9          Several courts have held that statements which merely reiterate the content of federally-
10   required disclosures are preempted. See Cooper v. United Vaccines, Inc., 117 F. Supp. 2d 864,
11   871-872 (E.D. Wis. 2000) (adopting a "sensible and practical approach" which "focuses the
12   preemption issue upon the content and language of the representation at issue" rather than the
13   physical placement of the representation); see also Kuiper v. American Cyanamid Co., 913 F.
14   Supp. 1236, 1244 (E.D. Wis. 1996) (finding the reiteration of federally-required label information
15   not actionable); Kanter v. Warner-Lambert Co., 99 Cal. App. 4th 780, 797 (2002) (statements
16   which are "simply alternative explanations" of those contained in federally mandated labels are
17   preempted).
18          Here, plaintiffs claims are preempted to the extent that such claims arise from the first
19   category of alleged misrepresentations, namely those statements which merely reiterate the
20   information required to be disclosed on the LED Bulbs' principal display panel or Lighting Facts
21   label pursuant to the EPCA. 5 Such statements include representations regarding the "estimated
22
23
            5
               Plaintiff argues that the first category of representations goes beyond the federally-
24
     required disclosures and is not preempted because these representations omit or alter the
25   information which appears in the Lighting Facts Panel. For example, the Lighting Facts Panel
     states that the lifespan of the LED Bulb is "27.4 years" based on "3 hrs/day" of use whereas the
26   challenged representation states that the LED Bulb is "27+ years rated lifetime." Plaintiffs
     argument fails in light of the fact that the federally-required disclosure and challenged
27   representation both address the "estimated lifespan ofthe light bulb," 16 C.F.R. § 305.15(c), and
     were displayed in close proximity on the LED Bulb's packaging.
28
                                                      8
                             Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 63 of 265
                               Case 4:17-cv-06252-YGR          Document 42 Filed 04/09/18 Page 9 of 18




                         1   lifespan of the light bulb."6 See 16 C.F.R. § 305.15(c), 16 C.F.R. § 305.2(w); (CAC ,r 16).

                         2   Accordingly, defendant's motion to dismiss is   GRANTED   to the extent that plaintiffs claims arise

                         3   from statements which simply reiterate federally-required disclosures.

                         4                 2.      Second Category: Comparative Performance

                         5          With regard the second category, and, by contrast to mere reiterations, statements which

                         6   are "substantially different" from the federally-required disclosures are not preempted. Cooper,

                         7   117 F. Supp. 2d at 871-72; see also Taylor AG Industries v. Pure-Gro, 54 F.3d 555,563 (9th Cir.

                         8   1995) (finding claims based on oral statements made by a distributor preempted because there was

                         9   no evidence that the statements "were inconsistent with or went beyond the labels"). These

                        10   include representations regarding energy consumption, lifetime energy savings, and lifespan as

                        11   compared to competing products.

                                    In re Ford is instructive. There, plaintiffs alleged that Ford made misleading comparisons
          ·- ell
......... ....s:::
 ;:j
                        12

 0 <B                   13   between Ford's Fusion cars and competing hybrid vehicles using figures derived from federally-
U:.:::
..... ell
-~.... 4-<
       u                14   mandated fuel efficiency disclosures. In re Ford Fusion and C-Max Fuel Economy Litig., 2015
'ii1         0
cier,       0
          ·;::          15   WL 7018369 at *2-3 (S.D.N.Y. 2015). The court held that plaintiffs' claims were preempted to
  (!)       .....
.....        er,
  ell·-
VJ         Q            16   the extent that such claims arose from Ford's presentation of federally-mandated fuel efficiency
"O
  (!)
             ....s:::
             (!)
.-;: ..s:::             17   estimates. Id. at *27. However, the court also found that claims based on Ford's representations
  s::: t
;::i 0
           z            18   which compared the fuel efficiency of Ford's Fusion cars to that of Ford's competitors were not

                        19   preempted on the ground that such statements "go beyond merely reporting the EPA-estimated

                        20   MPG." Id. at *26; see also Yung Kim v. General Motors, LLC, 99 F. Supp. 3d 1096, 1104 (C.D.

                        21   Cal. 2015) (finding representations based on federally-mandated EPA estimates not preempted by

                        22   the EPCA because the representations could lead reasonable consumers to believe the vehicles

                        23   would be "able to achieve real-world mileage and tank range derived from those figures"). In

                        24   denying defendant's motion to dismiss, the court highlighted that plaintiffs' consumer protection

                        25

                        26
                                    6
                                       To the extent that the complaint alleges misrepresentations which convey the LED
                        27   Bulbs' estimated lifespan in hours as opposed to years such statements are similarly preempted.
                             See Cooper, 117 F. Supp. 2d at 871-72. The simple arithmetic conversation of years to hours
                        28
                             does not change the content of the challenged representation.
                                                                              9
                     Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 64 of 265
                       Case 4:17-cv-06252-YGR Document 42 Filed 04/09/18 Page 10 of 18




                 1   claims "were not based on the disclosure of fuel economy or fuel operating costs, but rather [were]

                 2   based on the more general duty not to deceive," which Ford violated by "portraying a false impression

                 3   about the 'superior' fuel economy ofthe [vehicles], beyond the mere disclosure of the EPA estimates."

                 4   Id. at *24.

                 5           Here, plaintiff challenges several representations which tout the performance of Cree's

                 6   LED Bulbs when compared to competing bulbs, including representations on Cree's website that

                 7   its LED Bulbs will last "up to 3x as long as the cheap LED bulbs" and on the packaging which

                 8   indicates that customers will save $95-177 by using a Cree LED Bulb. (CAC ,r,r 19-27 .) Such

                 9   statements "go beyond merely reporting the EPA-estimated" bulb lifespan and convey an

                10   allegedly "false impression about the superior" longevity and cost savings of Cree's LED Bulbs.

                11   In re Ford Fusion, 2015 WL 7018369 at *24 (internal quotations omitted). These representations

        ·-
         ell
.....,_ ,_:::
 ;::,
                12   give rise to a plausible inference that reasonable consumers would believe the Cree's LED Bulbs

 0 c.2          13   are "able to achieve real-world" lifespan and cost savings. See Yung Kim, 99 F. Supp. 3d at 1104.
U:.:::
..... ell
-~ u
 ,_ 4-,         14           Accordingly, defendant's motion to dismiss is DENIED to the extent that such claims
t;       0
60
 ·;:
 V,
                15   challenge the second category of alleged misrepresentations, namely those that purport to compare
 <l)    .....
.....    V,
 ell·-
(/) Cl          16   the longevity, energy consumption, and cost savings of defendant's LED Bulbs to competitors'
"'Cl
 <l)
         E
         <l)
.~ ...s:=       17   LED and incandescent bulbs.
 ::: t::
::J
        z0      18                  3.      Third Category: 100% Satisfaction Guaranteed

                19           With regard to the third category, which includes representations that the LED Bulbs are

                20   "100% Guaranteed[,]" such representations are not preempted. Such representations are not

                21   required by EPCA and therefore fall outside the purview of Section 6297(g). See In re Ford, 2015

                22   WL 7018369 at * 1 (holding "any allegations that go beyond the mere disclosure ... [of

                23   information required by the statute], go beyond the scope of the EPCA"); see also True v. Honda

                24   Motor Co., 520 F. Supp. 2d 1175, 1181 (C.D. Cal. 2007) (claims not preempted because the

                25   challenged representations were not within the scope of a federally-mandated disclosure).

                26           B.     Sufficiency of Allegations

                27           Having determined that plaintiffs claims are preempted only to the extent that such claims

                28   arise from the first category of representations, the Court now turns to whether plaintiffs claims
                                                                       10
                     Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 65 of 265
                       Case 4: 17-cv-06252-YG R Document 42 Filed 04/09/18 Page 11 of 18




                 1   arising from non-preempted representations are sufficiently pied as to each category of alleged

                 2   misrepresentations.

                 3                   1.     Second Category: Comparative Performance
                                            a.    Claims Sounding in Fraud: UCL, FAL, CLRA, and Fraudulent
                 4                                Misrepresentation and Concealment
                 5          Plaintiff alleges four causes of action involving allegations sounding in fraud, namely
                 6   claims under the UCL (Count I), FAL (Count 11), and CLRA (Count III), and for fraudulent
                 7   misrepresentation and concealment (Count V). All four claims require plaintiff to allege a false or
                 8   misleading statement, scienter, intent, reasonable reliance, and damages. See Bank of the West v.
                 9   Valley Nat. Bank ofArizona, 41 F.3d 471, 477 (9th Cir. 1994) (citing Hackethal v. Nat Cas. Co.,
                10   189 Cal. App. 3d. 1102, 1111 (1987)). In a deceptive advertising case involving allegations of
                11   fraud, "Rule 9(b) requires that the plaintiff(s) identify specific advertisements and promotional
         ro     12   materials; allege when the plaintiff(s) were exposed to the materials; and explain how such
.. =
"""'·-
 ;::S    ....

u0 t.8 :-=
                13   materials were false or misleading." Janney v. Mills, 944 F. Supp. 2d 806, 818 (N.D. Cal. 2013).
"""' ro
-~.... '+-<
       u        14   Defendant asserts that plaintiff fails to allege (i) Cree's scienter and (ii) the circumstances
1il      0
c5
 r.n
        0
        ·c::    15   surrounding the alleged fraud including Young's reliance.
 <l)    """'
"""'     VJ
(/)ro ·-
      a         16           With respect to defendant's first argument, plaintiff alleges that defendant "designed,
"O
 <l)
         E
         <l)
::: ..s::       17   formulated, tested, manufactured, inspected, distributed, marketed, supplied, and/or sold" the LED
 =     t::
;::::i 0
        z       18   Bulbs at issue. (CAC ,-r 125.) According to plaintiff, Cree claims on its website that it "designs
                19   and tests its bulbs to last longer, with rated lifetimes equal to or exceeding Energy Star minimum
                20   requirements." (Id. ,-i 26.) These allegations, particularly those related to testing, are sufficient to
                21   create a reasonable inference that Cree knew that the challenged representations were false. See
                22   Kowalsky v. Hewlett-Packard Co., 2011 WL 3501714 (N.D. Cal. 2011) (finding plaintiff's
                23   allegation that defendant tested its products sufficient to create a plausible inference that defendant
                24   had knowledge of a product defect); Avedisian v. Mercedes-Benz USA, LLC, 2013 WL 2285237,
                25   at *7 (C.D. Cal. 2013) (same).
                26          Turning to Cree's second argument, plaintiff alleges that defendant knowingly made false
                27   representations and concealed material facts regarding the "quality, durability, longevity and
                28   benefits of [Cree's] LED Lightbulbs." (CAC ,-r,-r 46--47, 48, 50, 57, 58, 66, 67, 70.) Plaintiff
                                                                        11
                         Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 66 of 265
                           Case 4:17-cv-06252-YGR                Document 42 Filed 04/09/18 Page 12 of 18




                     1   identifies the specific advertisements and marketing materials which he claims are false and

                     2   misleading. (Id.       ,r,r 15, 16, 17, 19, 20, 21, 23, 24, 25, 27.)   Next, plaintiff alleges that he was

                     3   exposed to the false representations when he purchased the LED Bulbs from Walmart in April of

                     4   2015. (Id.   ,r 32.)    Further, he claims he would not have purchased the bulbs, or would not have

                     5   paid as much for them, absent the alleged misrepresentations. (Id.             ,r,r 50, 60, 68, 90, 97, 122.)
                     6   Plaintiff alleges that these representations are false and misleading because the LED Bulbs "do not

                     7   last nearly as long as advertised. (Id.     ,r 6.)   However, plaintiff fails to plead his reliance and does

                     8   not identify the specific representations on which he relied.

                     9           Accordingly, defendant's motion to dismiss is GRANTED with respect to plaintiff's claims

                    10   under the UCL (Count I), F AL (Count 11), CLRA (Count III), and for fraudulent misrepresentation

                    11   and concealment (Count V) with leave to amend to plead plaintiff's reliance and identify the

           cs:::!   12   specific representations on which he relied.
t::
 ;:I      ·=
           ....
          c.8
 0                  13                                b.      Negligence Claims
u:.:::
..... cs:::!
-~    u
.;:: 4-<
                    14           Plaintiff alleges two causes of action for negligence, namely negligent misrepresentation
 v:,       0
i5
 r..r:i
          0
          ·c        15   (Count VI)7 and negligence in design based on Cree's failure to test its LED Bulbs adequately
 <l)      .....
.....      v:,
.....cs:::!·-
         a          16   (Count IX). Defendant argues that both negligence claims are barred by the economic loss rule.
VJ         s:::
"Cl        ....
 <l)       <l)
.~ ..c              17           "The economic loss rule requires a purchaser to recover in contract for purely economic
 s::: t::
;:::i 0
          z         18   loss due to disappointed expectations, unless he can demonstrate harm above and beyond a broken

                    19   contractual promise." Ladore v. Sony Comput. Entm 't Am., 75 F. Supp. 3d 1065, 1074 (N.D. Cal.

                    20   2014) (quoting Tasion Communications v. Ubiquiti Networks, Inc., 2013 WL 4530470, at *3

                    21   (N.D. Cal. 2013)). "[T]he economic loss rule has been applied to bar a plaintiffs tort recovery of

                    22   economic damages unless such damages are accompanied by some form of physical harm (i.e.,

                    23   personal injury or property damage)." Id. (emphasis in original) (citing North Am. Chem. Co. v.

                    24
                                 7
                    25             "In California, the elements of negligent misrepresentation are '(1) a misrepresentation
                         of a past or existing material fact, (2) made without reasonable ground for believing it to be true,
                    26   (3) made with the intent to induce another's reliance on the fact misrepresented, (4) justifiable
                         reliance on the misrepresentation, and (5) resulting damage."' Yamauchi v. Cotterman, 84 F.
                    27   Supp. 3d 993, 1018 (N.D. Cal. 2015) (quoting Raglandv. US. Bank Nat. Assn., 209 Cal. App. 4th
                    28   182, 196 (2012)).

                                                                                    12
                       Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 67 of 265
                         Case 4:17-cv-06252-YGR          Document 42 Filed 04/09/18 Page 13 of 18




                       Superior Court, 59 Cal. App. 4th 764, 777 (1997)). "Put more precisely, in actions arising from

                   2   the sale or purchase of a defective product, plaintiffs seeking economic losses must be able to

                   3   demonstrate that either physical damage to property (other than the defective product itself) or

                   4   personal injury accompanied such losses; if they cannot, then they would be precluded from any

                   5   tort recovery in strict liability or negligence." Id. (quoting North Am. Chem., 59 Cal. App. 4th at

                   6   780). The economic loss rule "prevents the law of contract and the law of tort from dissolving

                   7   into one another." Robinson Helicopter Co., v. Dana Corp., 34 Cal. 4th 979, 988 (2004).

                   8          Several California courts and. federal courts in this district have recognized an exception to

                   9   the economic loss rule. See Robinson Helicopter, 34 Cal. 4th at 989-93; JMP Securities LLP, v.

                  10   Altair Nanotechnologies Inc., 880 F. Supp. 2d 1029, 1043--44 (N.D. Cal. 2012). Specifically, a

                  11   plaintiff seeking economic damages for a negligence claim "will [not] be barred by the economic

          c,:!    12   loss rule [where] the plaintiff alleges that the defendant made an affirmative representation, and
t::l     ·a
          :....
 0       J2       13   that the defendant's representation exposed the plaintiff to independent personal liability." Crystal
u ·-
......    c,:!
.:2 u             14   Springs Upland School v. Fieldturf USA, Inc., 219 F. Supp. 3d 962,970 (N.D. Cal. 2016)
 .t:: <+-,
 if)      0
   u
i5 ·c
 ff}
                  15   (dismissing negligent misrepresentation claim because plaintiff did not allege exposure to
 (\)
......
         ......
          if)
 c,:! · -
(/) Q             16   independent personal liability); see also Westport Ins. Corp. v. Vasquez, Estrada and Conway
"O
 (\)
         E(\)
.t:! ...e         17   LLP, 2016 WL 1394360, at *5-7 (N.D. Cal. 2016) (claim for negligent misrepresentation barred
 C:      t
:::i      0
         z        18   under the economic loss rule because the alleged tortious conduct was not separate from the

                  19   breach ofcontract); Nada Pac. Corp. v. Power Eng.g & Mfg., Ltd., 73 F. Supp. 3d 1206, 1224-25

                  20   (N.D. Cal. 2014) (same). 8

                  21
                              8
                  22              Defendant raises two additional arguments in its motion regarding plaintiffs negligence
                       actions. First, defendant argues that plaintiff cannot bring a claim for "negligence-failure to test"
                  23   because it is not a valid cause of action in California. This argument is without merit. California
                       courts have held that the "duty to test is a subpart of the other three duties [to safely manufacture,
                  24
                       adequately design, and appropriately warn]." Valentine v. Baxter Healthcare Corporation, 68 Cal.
                  25   App. 4th 1467, 1486 (1999); see also Gordon v. Aztec Brewing Co., 33 Cal. 2d 514, 520 (1949)
                       (finding "negligence in the defendant's failure to test"); Centeno v. Bayer HealthCare Pharm. Inc.,
                  26   2014 U.S. Dist. LEXIS 136234, at *8-9 (S.D. Ill. 2014) (applying California law and denying
                       dismissal of a negligence claim by finding that "failure to test" is a factual allegation supporting a
                  27   claim that defendants were negligent and brings it "within the ambit of Valentine, which
                       recognizes that testing and inspection duties may be tied to liability for manufacture, design, and
                  28
                       failure to warn, even if they are not maintainable as an independent duty").
                                                                          13
                     Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 68 of 265
                       Case 4:17-cv-06252-YGR Document 42 Filed 04/09/18 Page 14 of 18




                 1          Here, plaintiff does not allege that he suffered "physical harm" or that he was exposed to

                 2   personal liability as a result of defendant's alleged misrepresentations. Accordingly, defendant's

                 3   motion to dismiss plaintiffs claims for negligent misrepresentation (Count VI) and negligent

                 4   failure to test (Count IX) is   GRANTED   on the ground that such claims are barred by the economic

                 5   loss rule. Plaintiff is granted leave to file an amended complaint which alleges, if possible, that he

                 6   was exposed to "independent personal liability."

                 7                           c.       Unjust Enrichment

                 8          Defendant argues that plaintiffs cause of action for unjust enrichment (Count VII) should

                 9   be dismissed because it is not a cause of action in California. Defendant's argument fails as the

                10   California Supreme Court has clarified that unjust enrichment is a valid cause of action in

                11   California. See Hartford Cas. Ins. Co. v. JR. Mktg., L.L. C., 61 Cal. 4th 988, 1000 (2015)

         c<j    12   (clarifying California law and allowing an independent claim for unjust enrichment).
t;:i    ·=<8
         ....
 0              13          Accordingly, defendant's motion to dismiss plaintiffs claim for unjust enrichment is
u:.:::
.....    c<j
-~ u
 ....   4-,     14   DENIED.
ti       0
00
 ·c
 (fJ
                15                           d.       Breach of Express and Implied Warranties
<l)     .....
.....    VJ
 c<j
CZl Q
        ·-
                16          Defendant argues plaintiffs warranty claim (Count VIII) should be dismissed on two
"O
 <l)
         E
         <l)
.~ ..c          17   grounds. First, plaintiff fails to allege that he attempted to enforce the terms of the warranties at
 :::: t
;:i 0
        z       18   issue. Second, Young lacks contractual privity because he purchased the LED Bulbs from a non-

                19   party, namely Wal-Mart. The Court addresses each.

                20          With respect to the first argument, Cree mischaracterizes plaintiffs warranty claims. He

                21   does not allege that defendant breached the express warranties included on Cree's product

                22   packaging. Rather, he alleges that Cree made representations concerning product life and energy

                23

                24

                25
                             Second, defendant argues that plaintiff fails to allege detrimental reliance with respect to
                26   the negligent misrepresentation claims. Defendant does not persuade. Plaintiff alleges that he
                     relied on defendant's representations regarding the quality and longevity of defendant's LED
                27   Bulbs. (See CAC ,r,r 1, 5, 50, 59, 67, 68, 90, 96.) In any event, an inference of reliance is
                     appropriate where the alleged misrepresentations are material. See Vasquez v. Superior Court, 4
                28
                     Cal.3d 800, 814 (Cal. 1971).
                                                                       14
                     Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 69 of 265
                       Case 4:17-cv--06252-YGR          Document 42     Filed 04/09/18 Page 15 of 18




                     savings which themselves give rise to express warranties regarding the same. (CAC ~ 115).9

                 2          Turning to the second argument, "[u]nder California law, the general rule is that privity of

                 3   contract is required in an action for breach of either express or implied warranty and that there is

                 4   no privity between the original seller and a subsequent purchaser who is in no way a party to the

                 5   original sale." In re Clorox Consumer Litig., 894 F. Supp. 2d 1224, 1236 (N.D. Cal. 2012)

                 6   (internal quotation marks omitted) ( citing Burr v. Sherwin Williams Co., 42 Cal. 2d 682, 695 (Cal.

                 7   1954)). However, a "particularized exception[]" to the privity requirement exists as "when the

                 8   plaintiff relies on written labels or advertisements of a manufacturer." Clemens v.

                 9   DaimlerChrysler Corp., 534 F.3d 1017, 1023 (9th Cir. 2008) (citing Burr, 42 Cal. 2d 682,696

                10   (1954); see also In re Ferrero Litig. 794 F. Supp. 2d 1107, 1118 (S.D. Cal. 2011). Here, plaintiff

                11   alleges misrepresentations regarding defendant's product packaging, written labels, and

         crj    12   advertisements. (CAC ~ 2.) Accordingly, privity of contract is not required. See Clemens, 534
t;:I
 0
        ·=<2
         ....
                13   F.3d at 1023. Defendant's motion to dismiss plaintiff's express and implied warranty claims
U:.:::
.....    crj
-~.... <.+...
       u        14   (Count VIII) is DENIED.
1n       0
i:5 ·c:
 V'.J
     0          15                  2.      Third Category: 100% Satisfaction Guaranteed
 (1)    .....
.....    VJ
 crj · -
vi 0            16          Plaintiff's claims based on the third category ofrepresentations arise from allegations that
"'O E
 (1)     (1)
·"= ..i::       17   defendant's LED Bulbs "are sold with packaging which indicates ... '100% Satisfaction
 =t
:::i 0
        z       18   Guaranteed."' (CAC    ~   15.) With respect to this category Punian illuminates. See Punian v.

                19   Gillette Co., 2016 WL 1029607, at *6-8 (N .D. Cal. 2016). There, plaintiffs alleged that

                20   defendant's labels, which stated that Duralock Batteries were "GUARANTEED for 10 YEARS in

                21   storage[,]" were misleading because they did not disclose possible leakage from the batteries

                22   during that period. Id. at *3, 6. Plaintiff brought numerous claims but in granting defendant's

                23   motion to dismiss, the court found that "[i]n California the use of the term 'guarantee' generally

                24   creates an express warranty ... [which] is not a representation that a product has no defects, but

                25   rather a promise to repair, replace or refund a failed product." Id. (citing Cal. Civ. Code §

                26

                27          9
                                Pursuant to Cal. Com. Code § 2313(a), "[ a ]ny affirmation of fact or promise made by the
                     seller to the buyer which relates to the goods becomes part of the basis of the bargain creates an
                28
                     express warranty that the goods shall conform to the affirmation or promise."
                                                                       15
                    Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 70 of 265
                      Case 4:17-cv-06252-YGR Document 42 Filed 04/09/18                    Page 16 of 18




                1   l 791.2(b); Hoey v. Sony Elecs. Inc., 515 F. Supp. 2d 1099, 1104 (N.D. Cal. 2007)).
                2           Similarly, the "l 00% Satisfaction Guarantee[]" at issue here "is not a representation that a

                3   product has no defects, but rather a promise to repair, replace or refund a failed product." Id.

                4   Young does not allege that Cree failed to "repair, replace or refund a failed product." Id. Thus,

                5   defendant's motion to dismiss plaintiff's claims based on the "100% Satisfaction Guarantee[]" is

                6   GRANTED      with leave to file an amended complaint to allege, if possible, defendant's failure to

                7   "repair, replace or refund a failed product." 10 Id.

                8           C.       Standing

                9           Next, defendant argues that Young lacks standing to pursue claims arises from LED Bulbs

               10   that he did not purchase. The Court does not agree.

               11           "[A] Plaintiff may have standing to assert claims for unnamed class members based on

       cs:::   12   products he or she did not purchase so long as the products and alleged misrepresentations are
t::
 ;:l
       ·a
       ,_
 0     c.2     13   substantially similar." Brown v. Hain Celestial Grp., Inc., 913 F. Supp. 2d 881,890 (N.D. Cal.
U;.:::
.... cs:::
-~ u
 ,_ 4-,        14   2012); see also Astiana v. Dreyer's Grand Ice Cream, Inc., 2012 WL 2990766, at* 11 (N.D. Cal.
t;     0
60
oo ·c
               15   2012) ("the critical inquiry seems to be whether there is sufficient similarity between the products
 <l)   ....
....    r/l
 cs:::·-
vi 0           16   purchased and not purchased"). "The majority of the courts that have carefully analyzed the
--o E
 <l)   <l)
.t::: ..c:     17   question hold that a plaintiff may have standing to assert claims for unnamed class members based
  i:: t::
;:)    0
       z       18   on products he or she did not purchase so long as the products and alleged misrepresentations are

               19   substantially similar." Miller v. Ghirardelli Chocolate Co., 912 F. Supp. 2d 861, 869 (N.D. Cal.

               20   2012) (noting that "substantial similarity" could be ascertained by examining "product

               21   composition" and "whether the alleged misrepresentations are sufficiently similar across

               22   product[ s]").

               23           Here, plaintiff alleges that he purchased three "100 Watt Standard A-Type" LED Bulbs.

               24   (CAC ,i 32.) The Court finds that Young has standing to assert claims with regard to two other

               25   types of LED Bulbs, namely "Reflector (Flood/Spot)" and "Specialty" Bulbs, because plaintiff

               26   alleges substantially similar misrepresentations concerning longevity and cost savings. (See CAC

               27
                            10
               28            At oral argument, plaintiff's counsel seemed to suggest that the representation may be
                    circumstantial evidence of other claims. The court takes no position on that argument.
                                                                    16
                         Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 71 of 265
                           Case 4:17-cv-06252-YGR Document 42 Filed 04/09/18 Page 17 of 18




                     1   ,i 17 (identifying the three types of LED light bulbs manufactured by Cree as "Standard A-Type,

                     2   Reflector (Flood/Spot), and Specialty; ,i,i 19-21 (alleged misrepresentations for Standard A-Type);

                     3   ,i,i 23-24 (alleged misrepresentations for Reflector); ,i 25 (alleged misrepresentations for

                     4   Specialty).) Accordingly, defendant's motion to dismiss on standing grounds is DENIED.

                     5           D.      Punitive Damages

                     6           Cree argues that plaintiff's request for punitive damages under the CLRA fails because he

                     7   does not allege that "an officer, director, or managing agent of the corporation ... consciously

                     8   disregarded, authorized, or ratified each act of oppression, fraud, or malice." Cal. Civ. Code§§

                     9   3294(b); see Kanfer v. Pharmacare US., Inc., 142 F. Supp. 3d 1091, 1108 (S.D. Cal. 2015). The

                    10   Court concurs and finds that dismissal of plaintiff's request for punitive damages under the CLRA

                    11   is appropriate in this case.

           ro       12           Accordingly, defendant's motion is GRANTED with regard to plaintiff's request for
t::
 ;:::l
         'i:::
           ......
 0       r.8        13   punitive damages under the CLRA with leave to amend to allege, if possible, that "an officer,
U;.:::
 ..., ro
.52 U               14   director, or managing agent of the corporation ... consciously disregarded, authorized, or ratified
 ...... 4-<
~          0
60
 ·c
 Ui
                    15   each act of oppression, fraud, or malice" now in accordance with this order or 60 days before the
 <l)      ....
...,       rn
 ro ·-
(/) Cl              16   close of discovery with leave of the Court should evidence be discovered to support the allegation.
"'O
 <l)
           E
           <l)
."t:: ..s::         17   Id.
 s::: t::
;:::)      0
         z          18   IV.     CONCLUSION

                    19           For the reasons set forth above, the Court hereby GRANTS IN PART and DENIES IN PART

                    20   defendant's motion to dismiss as follows:

                    21           1.      On the topic of preemption, the Court:

                    22                   A.             GRANTS   defendant's motion to dismiss as to the first category of

                    23                                  representations, namely those that reiterate disclosures required to be

                    24                                  made on the product's principal display panel or Lighting Facts label.

                    25                   B.             DENIES   as to the second category of representations, namely those that

                    26                                  present information regarding comparative energy consumption, energy

                    27                                  cost savings, and lifespan.

                    28                   C.             DENIES   as to the third category of representations, namely those that
                                                                               17
                       Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 72 of 265
                         Case 4:17-cv-06252-YGR Document 42 Filed 04/09/18 Page 18 of 18




                   1                              present information regarding comparative energy consumption, energy

                   2                              cost savings, and lifespan, namely those that state that Cree's products

                   3                              are "100% Satisfaction Guaranteed."

                   4          2.      With respect to the legal sufficiency of the complaint on the second and third

                   5                  categories of representations, the Court:

                   6                  A.           GRANTS   defendant's motion on the fraud counts, namely Counts I, II,

                   7                               III and V, with leave to amend to plead reliance and the specific

                   8                              representations on which plaintiff relied.

                   9                  B.           GRANTS   defendant's motion on the negligence-based counts, namely

                  10                              Counts VI and IX, with leave to amend regarding whether plaintiff was

                  11                               exposed to "independent personal liability."

          ro      12                  C.          DENIES defendant's     motion as to Count VII for unjust enrichment.
~
 ;:l
         ·2
          $,.;
 0       ,.2      13                  D.          DENIES defendant's     motion as to Count VIII for breach of express and
U;.:::
...... ro
-~   u
.t:: 4-<          14                               implied warranties with respect to comparative product life and energy
 er,      0
6u
ff)·;:            15                               savings. However, the motion as to a claim based on "100%
 <1)     ......
......    er,
 ro ·-
(/) 0             16                               Satisfaction Guaranteed" is GRANTED with leave to allege, if possible,
--o
 <1)
          E
          <1)
."t:: ...c:       17                               defendant's failure to "repair, replace or refund a failed product."
 i::: ~
::::i 0
         z        18          3.      Defendant's motion based on standing is DENIED.

                  19          4.      Defendant's motion with respect to punitive damages is GRANTED with leave to

                  20                  amend now in accordance with this order or 60 days before the close of discovery

                  21                  with leave of the Court should evidence support the allegation.

                  22          Plaintiff shall file an amended complaint within 21 days of this Order. Defendant shall file

                  23   its response within 21 after plaintiffs filing.

                  24          This terminates Docket Nos. 31, 32.

                  25          IT Is So ORDERED.

                  26

                  27   Dated: April 9, 2018

                  28                                                           UNITED STATES DISTRICT COURT JUDGE
                                                                          18
           Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 73 of 265


                               Light Bulbs Survey
Screening Section

For this survey, we have some questions about light bulbs . We also have some questions
about you and your household to help us make sure we include a variety of people in this
study.

Industry

   [MULTl-SELECT. RESPONDENT SELECTING 'None of these' NOT ALLOWED TO PICK
   ANY OTHERS]

   Please indicate which of the following industries you or a close family member have worked
   for pay in the past two years . (Please select all that apply.)

      o    Management
      o    Business and Financial Operations
      D    Computer and Mathematical
      o    Architecture and Engineering
      D    Life, Physical , and Social Science
      o    Community and Social Service
      o    Legal
      o    Educational Instruction and Library
      D    Arts , Design , Entertainment, Sports, and Media
      o    Healthcare Practitioners and Technical
      o    Healthcare Support
      o    Protective Service
      D    Food Preparation and Serving Related
      o    Building and Grounds Cleaning and Maintenance
      o    Personal Care and Service
      o    Sales and Related
      o    Office and Administrative Support
      o    Farming , Fishing , and Forestry
      o    Construction and Extraction
      o    Installation, Maintenance, and Repair
      o    Production
      o    Transportation and Material Moving
      o    Military Specific
      o    Market Research
      o    None of the above

   [TERMINATE IF market research is SELECTED]



                                                                                                      1 I Page



                                                                     Reported by Elizabeth Borrelli
                                                                         CSR 7844, CCRR, ClR
             Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 74 of 265

Gender

        Are you :

                      Male ....... .. .. .... .. ... .. .... ........ ... ... ....... ...... .. .... ... ...... ... ... ... .... .... .... ..... ... ..... ....... .... 1
                      Female ....... ... .... ... .... .... ....... ...... ..... .......... .... ......... ... ..... ..... ....... ... ..... ... ..... ....... 2



Age

        What is your age?

                         UNDER 18 ... ........ ... . ..... . 1
                         18-29 .. .. .. .... ...... ...... .. 2
                         30-44 ....... ..... .... ..... ... .. 3
                         45-59 .. .... .... .. .. .. ... ... .. .4
                         60 OR OLDER . . . . ... .. ...... 5


[TERMINATE IF BELOW AGE 18]



Household Income

The next question is about the total income of YOUR HOUSEHOLD for last calendar year- for the 12 months of
2018 . Please include your income PLUS the income of all members living in your household (including cohabiting
partners and armed forces members living at home) . Please count income BEFORE TAXES and from all sources
(such as wages, salaries, tips, net income from a business, interest, dividends, child support, alimony, Social
Security, public assistance, pensions, and retirement benefits) . What was your total HOUSEHOLD income for the
12 months of 2018?

        0   Less than $25,000
        0   $25,000 to $34,999
        0   $35,000 to $49,999
        0   $50,000 to $74,999
        0   $75,000 to $99 ,999
        0   $100 ,000 to $149,999
        0   $150 ,000 or more
        0   Prefer not to answer




                                                                                                                                                          21 Page
             Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 75 of 265

State

In which state do you live?


State Pick List [drop-down box of all 50 States +Washington DC in Alphabetical order]

[Terminate if not in the United States.]


WE WILL WANT TO TRACK GENDER, AGE, HHI AND REGION DURING THE FIELDING .



Education

        What is the highest level of school you have completed?

            o   Less than high school
            o   High school
            o   Some college
            o   Bachelor's degree or higher



 Purchase History Section [Do not show in survey]


General Questions

How much do you agree with the following statements?

    1. "I'm always looking for new ideas to improve my home."
   2. "I would buy eco-friendly products if they were less expensive"
    3. "Technology is moving so fast I don't even bother to try and keep up."

Strongly disagree, Disagree, Neutral, Agree, Strongly Agree




                                                                                    31 P a g e
           Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 76 of 265

Lightbulb Purchase

Have you purchased any of the following in the past four years (2015-2018)? [RANDOMIZE]

   •   Incandescent light bulbs
   •   Fluorescent tubes
   •   Compact fluorescent (CFL) light bulbs
   •   Halogen bulbs
   •   LED light bulbs
   •   Wi-Fi enabled LED light bulbs
   •   None of the above

[Terminate if no LED]


Awareness of brands

[MUL Tl SELECT] [only if respondent selected light bulbs above][in alphabetical order]
Which of the following brands of LED light bulbs have you heard of?

  3M
  Cree
  Earth LED
  EcoSmart
  FEIT
  GE
  Geobulb
  Halco
  IKEA
  Insignia
  OSRAM
  Phillips
  SunSun
  Switch
  Sylvan ia
  TCP/TruDim
  Utilitech


 None of the above




               [Terminate if "None of the above"]

                                                                                         41 Page
            Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 77 of 265

Familiarity With Brands

[MULTl SELECT][ [show list of those brands respondents are aware of from previous question]

How familiar are you with each of the following brands of LED light bulbs?

This is a brand I know ...

a lot about/ a little about/ just heard the name


Brands Purchased

[MULTl SELECT][ [of those brands respondents are aware of]

Which Brands of LED light bulbs have you purchased in the past four years?




Decision Role

[MULTl SELECT][List all brands purchased]
For the LED light bulbs you purchased in the past four years please select all that apply.

 Brand                       I made the decision   I was involved in the     Someone else made
                             myself                decision making           the decision

 List brands listed as
 purchased in response
 to question above




[TERMINATE IF "SOME ONE ELSE MADE THE DECISION" IS THE ONLY OPTION
SELECTED]




                                                                                        51 Pag e
           Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 78 of 265

Conjoint Section

[Randomly assign respondent to the 100 Watt or 60 Watt scenario]

Next, we have a brief exercise to help us learn about your preferences when purchasing LED
light bulbs. We hope you find this exercise interesting. There are no "right" or "wrong"
answers. We are simply interested in your opinions.

[For 60 Watt: On the following screens you will be presented with different standard A 19 / E26
type LED light bulbs, which use 10 Watt but emit as much light as 60 Watt incandescent light
bulbs, and the associated prices. Assume that you are purchasing your favorite brand.]

[For 100 Watt: On the following screens you will be presented with different standard A 19 /
E21 type LED light bulbs, which use 16 Watt but emit as much light as 100 Watt incandescent
light bulbs, and the associated prices . Assume that you are purchasing your favorite brand.]

Please indicate which of the given options you would prefer. After you make your selection ,
you will see a follow-up question asking if you would purchase that option.

Below is a list of features and terms with definitions to review before starting the exercise.
After you begin the exercise, if you want to see the information again, you can use your mouse
to hover over the feature and a pop-up box will provide more information.




        Attribute                                     Description


        Wattage                                       [For 60 Watt: A 10 Watt LED bulb emits as
                                                      much light as a 60 Watt incandescent bulb.]

                                                      [For 100 Watt: A 16 Watt LED bulb emits as
                                                      much light as a 100 Watt incandescent bulb.]

        Shape                                         For 60 Watt: A 19

                                                      For 100 Watt: A21


        Socket                                        For 60 Watt: E26

                                                      For 100 Watt: E21

        Lumen                                         Lumen is a measure of the total quantity of
                                                      visible light emitted by a light bulb.


                                                                                               61 Page
   Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 79 of 265


Color                                The color temperature is measured in Kelvin .
                                      Lower values like the standard incandescent
                                      2700K produce a more yellow light, higher
                                      values like 5000K create a bluer light.

Dimmable                              The light output of a dimmable light bulb can
                                      be regulated , thereby providing more options
                                      for lighting a room .

Indoor I Outdoor                      Some light bulbs have some water
                                      resistance, making them suitable for outdoor
                                      usage.

Warranty                                  LED light bulbs come with different
                                          warranties. Here we offer:

                                          1. 10 years with original receipt and
                                               packaging

                                          2. 10-year 100% satisfaction guarantee

                                          3. Standard 90-day warranty

Lifetime                              Traditional incandescent light bulbs typically
                                      last between 1,000 and 2,000 hours.
                                      According to the US Department of Energy
                                      and depending on their design and
                                      components, some LED light bulbs last five
                                      times longer than incandescent light bulbs,
                                      others can last up to 25 times longer than
                                      incandescent light bulbs.

                                      Annual energy costs are generally estimated
                                      based on usage of 3 hours per day, every
                                      day at an average cost of $0.11 per kilowatt
                                      hour.




                                                                           71 Pa g e
   Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 80 of 265

                                      [For 60 Watt: A 10 watt LED bulb consumes
                                      50 watt energy less than the 60 watt
                                      incandescent light bulb it is meant to replace.]

                                      [For 100 Watt: A 16 watt LED bulb consumes
                                      84 watt energy less than the 100 watt
                                      incandescent light bulb it is meant to replace.]

Comparison to cheap LED light bulbs   Light bulbs differ in price and quality. Here we
                                      offer under certain conditions that the LED
                                      light bulb will last six times longer than cheap
                                      LED light bulbs.

Price                                 Price per bulb




                                                                            81 Page
          Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 81 of 265


Attributes and Levels for Conjoint Module

      Attribute                             Description

      Wattage                               [60 Watt Replacement, 10 Watt]

                                            [100 Watt Replacement, 16 Watt]


      Shape                                 [For 60 watt: A 19]

                                            [For 100 watt: A21]


      Socket                                 For 60 Watt: E26

                                             For 100 Watt: E21


      Color                                     1. Daylight (5000K)

                                                2. Soft white (2700K)


      Dimmable                                  1. Yes

                                                2.   No

      Indoor I Outdoor                          1. Yes

                                                2.   No

      Warranty                                  1. 10 years with original receipt and
                                                     packag ing , have to pay for sh ipment

                                                2. 10-year 100% satisfaction guarantee,
                                                     redeemable at retailer

                                                3.   Standard 90-day warranty,
                                                     redeemable at retailer


       Lifetime

                                             For 60 Watt:

                                                1. Lasts 4+ years (5 ,000 hours) , with
                                                     estimated lifetime savings of $27.50
                                                     over incandescent bulbs .


                                                                                  91 Page
   Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 82 of 265

                                         2. Lasts 13+ years (15,000 hours) with
                                              estimated lifetime savings of $82.50
                                              over incandescent bulbs.

                                         3.   Lasts 22+ years (25,000 hours) with
                                              estimated lifetime savings of $137.50
                                              over incandescent bulbs.

                                         4. Lasts 31 + years (35,000 hours) with
                                              estimated lifetime savings of $192.50
                                              over incandescent bulbs.



                                      For 100 Watt:

                                         1. Lasts 4+ years (5,000 hours) with
                                              estimated lifetime savings of $46 over
                                              incandescent bulbs.

                                         2. Lasts 13+ years (15,000 hours) with
                                              estimated lifetime savings of $138
                                              over incandescent bulbs.

                                         3.   Lasts 22+ years (25 ,000 hours) with
                                              estimated lifetime savings of $230
                                              over incandescent bulbs.

                                         4. Lasts 31+ years (35 ,000 hours) with
                                              estimated lifetime savings of $321 .50
                                              over incandescent bulbs.

Comparison to cheap LED light bulbs      1. The LED light bulb will last six times
                                              longer than cheap LED light bulbs.

                                         2. No claim [blank]

Price per bulb                                For 60 watt replacement:

                                         1. $3.99

                                         2. $5.99


                                                                         101Page
Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 83 of 265

                                     3. $7.99

                                     4 . $9.99

                                     5. $11 .99



                                     For 100 watt replacement:

                                      1. 5.99

                                     2. 7.99

                                     3. 9.99

                                     4. 11 .99

                                     5. 13.99




                                                                 11 I Page
         Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 84 of 265

The Conjoint Module
  Please indicate which of the given options you would select.

                      Option

                       1             2             3               4   5

      Attribute 1

      Attribute 2

      Attribute 3

      Attribute 4

      Attribute 5

      Price

      Which option
      would you
      prefer?


  [randomize all but price and "which option would you prefer?"]

  Would you purchase the option you selected above?

     o   Yes

     o   No

  [CONJOINT DESIGN MATRIX AND BETTER EXAMPLE TO BE PROVIDED IN
     SEPARATE EXCEL FILE.]




                                                                           121 Pa ge
           Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 85 of 265

Closing


Understanding

Did you have a clear understanding of the questions in this survey?

   o   Yes [SKIP TO LAST QUESTION]
   o   No [ASK NEXT QUESTION]

Which part was not understandable?


Comments

Do you have any additional comments?



Thank you for your help and contribution today. We very much appreciate your participation in
our research study.




                                                                                  131 Page
Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 86 of 265




                     EXHIBIT 2
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 87 of 265


                                                                       Page 214
1
2
3
4
5
6
7
8               I, STEFAN BOEDEKER, do hereby declare under
9    penalty of perjury that I have read the foregoing
10   transcript; that I have made any corrections as appear
11   noted, in ink, initialed by me, or attached hereto;
12   that my testimony as contained herein, as corrected, is
13   true and correct.
14              Executed this 21 day of March, 2019, at Los
15   Angeles, California.
16
17
18
19
20
21
22                                      ___________________________
                                        STEFAN BOEDEKER
23                                      Volume I
24
25


              TSG Reporting - Worldwide - 877-702-9580
      Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 88 of 265


                                                                     Page 216
1    NAME OF CASE: Jeff Young v. Cree,
                   Inc., United States
                   District Court, Northern
                   District of California,
                   Oakland Division
2    DATE OF DEPOSITION: March 12, 2019
3    NAME OF WITNESS: Stefan Boedeker
4    Reason Codes:
5         1.    To clarify the record.
6         2.    To conform to the facts.
7         3.    To correct transcription errors.
8    Page 21       Line 5        Reason 3
9    From laborers                    to labels
10   Page 28       Line 19       Reason 3
11   From In the lead of              to in the lead-up to
12   Page 64       Line 21       Reason 1
13   From After the last sentence add
          to The claims “up to 3x as long as the cheap
          LED bulbs” and “6x as long as the cheap LED”
          are described in paragraphs 22 and 23 of the
          Amended Complaint as well as on page 10 of the
          Order re Motion to Dismiss from April 9, 2018.

14   Page 154      Line 10       Reason 1
15   From After the last sentence add
          to The row “Lifetime” in the conjoint section
          shows the lifetime and the savings over the
          stated lifetime. Therefore, the relevant
          description includes an explanation of
          lifetime savings as they are shown in the
          conjoint module.
      Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 89 of 265

16   Page 164      Line 24       Reason 3
17   From devaluate                   to evaluate
18   Page 165      Line 2        Reason 3
19   From devaluate                   to evaluate
20   Page 174      Line 2        Reason 1
21   From After the last sentence add
          to The claims “up to 3x as long as the cheap
          LED bulbs” and “6x as long as the cheap LED”
          are described in paragraphs 22 and 23 of the
          Amended Complaint as well as on page 10 of the
          Order re Motion to Dismiss from April 9, 2018.

22   Page 177      Line 15       Reason 1
23   From Add after the last sentence
          to It does not matter whether the cell is
          blank or contains “no claim”.
22   Page 192      Line 21       Reason 1
23   From Add after the last sentence
          to After I had completed the review of current
          market prices I realized that the prices
          originally set for the conjoint study were
          likely too high, To accommodate the decline in
          current market prices, I asked the vendor to
          apply lower prices than listed in the original
          draft questionnaire.
22   Page 137      Line 20       Reason 1
23   From Add after the last sentence
          to My staff had included three questions from
          CREE_00070939 in the survey to distract from
          the fact that this survey would be used in
          litigation related to an LED manufacturer and
          instead to make the survey appear to be a
          typical marketing survey. By oversight, I did
          not reference CREE_00070939 in a footnote. To
          clarify, these three questions are not used in
          my analysis and have no bearing on the results
          of my analysis.
Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 90 of 265

      TSG Reporting - Worldwide - 877-702-9580
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 91 of 265



 1   Michael A. McShane (CA #127944)
     mmcshane@audetlaw.com
 2
     S. Clinton Woods (CA #246054)
 3   cwoods@audetlaw.com
     Ling Y. Kuang (CA #296873)
 4
     lkuang@audetlaw.com
 5   AUDET & PARTNERS, LLP
     711 Van Ness Avenue, Suite 500
 6
     San Francisco, CA 94102-3275
 7   Telephone: (415) 568-2555
     Facsimile: (415) 568-2556
 8

 9   Attorneys for Plaintiff Jeff Young, on behalf of
     himself and all others similarly situated
10

11   [Additional counsel on signature page]
12

13                              UNITED STATES DISTRICT COURT
14                           NORTHERN DISTRICT OF CALIFORNIA
15                                      OAKLAND DIVISION
16

17
      JEFF YOUNG, on behalf of himself and all          Case No:   4:17-cv-06252-YGR
18
      others similarly situated,
19                                                      CERTIFICATE OF SERVICE FOR
                           Plaintiff,                   ERRATA TO DEPOSITION OF
20
                                                        STEFAN BOEDEKER
21           vs.

22    Cree, Inc.,
23
                           Defendant.
24

25

26
27

28

                                                   -0-
     CERTIFICATE OF SERVICE FOR ERRATA TO DEPOSITION OF STEFAN BOEDEKER 4:17-CV-06252-YGR
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 92 of 265



 1                                      CERTIFICATE OF SERVICE
 2          I, Harold Darling, declare that I am over the age of eighteen (18) and not a party to the
 3   entitled action. My business address is Audet & Partners, LLP, which is located at 711 Van Ness
 4   Avenue, Suite 500, San Francisco, California 94102-3229, hdarling@audetlaw.com, and on March
 5   21, 2019, I caused to be served the following:
 6
            CERTIFICATE OF SERVICE FOR ERRATA TO DEPOSITION OF
 7          STEFAN BOEDEKER
 8
            The aforementioned documents were delivered, in accordance with Federal Rules of Civil
 9
     Procedure Rule 5, via electronic mail, to the parties and their respective attorneys of record as
10
     indicated below:
11
      Andrew John Demko                                       KATTEN MUCHIN ROSENMAN LLP
12    KATTEN MUCHIN ROSENMAN LLP                              2029 Century Park East, Suite 2600
      2029 Century Park East, Suite 2600                      Los Angeles, CA 90067−3012
13
      Los Angeles, CA 90067−3012                              310−788−4400
14    310−788−4462Fax: 310−788−4471                           Fax: 310−788−4471
      Email: andrew.demko@kattenlaw.com                       Email: stuart.richter@kattenlaw.com
15
      Attorney for Cree, Inc.                                 Attorney for Cree, Inc.
16
      Charles Allan DeVore                                    Melissa S. Weiner
17
      KATTEN MUCHIN ROSENMAN LLP                              mweiner@pswlaw.com
18    525 W. Monroe St.                                       PEARSON SIMON & WARSHAW, LLP
      Chicago, IL 60661                                       800 LaSalle Avenue, Suite 2150
19
      312−902−5478                                            Minneapolis, MN 55402
20    Email: charles.devore@kattenlaw.com
                                                              Attorney for Plaintiff Jeff Young
21    Attorney for Cree, Inc.
22    Rebecca K. Lindahl
      KATTEN MUCHIN ROSENMAN LLP
23
      550 S Tryon Street, Suite 2900
24    Charlotte, NC 28202
      704−344−3141/Fax: 704−344−2277
25
      Email: rebecca.lindahl@kattenlaw.com
26
      Attorney for Cree, Inc.
27

28    Stuart Matthew Richter

                                                       -1-
     CERTIFICATE OF SERVICE FOR ERRATA TO DEPOSITION OF STEFAN BOEDEKER 4:17-CV-06252-YGR
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 93 of 265



 1    Charles Schaffer                                       Jason P. Sultzer
      cshaffer@lfsblaw.com                                   sultzerj@thesultzerlawgroup.com
 2
      LEVIN, SEDRAN & BERMAN, LLP                            Adam R. Gonnelli
 3    510 Walnut Street                                      gonnellia@thesultzerlawgroup.com
      Suite 500                                              THE SULTZER LAW GROUP, PC
 4
      Philadelphia, PA 19106-1500                            14 Wall Street, 20th Floor
 5    Phone: 215-592-1500                                    New York, NY 10005
      Fax: 215-592-4663
 6

 7    Attorney for Plaintiff Jeff Young                      Attorneys for Plaintiff Jeff Young
 8
     I declare under penalty of perjury, under the laws of the United States of America, that the foregoing
 9
     is true and correct.
10

11
             Date: March 21, 2019         Signature: _____________________________________
12                                                                  Harold Darling

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                      -2-
     CERTIFICATE OF SERVICE FOR ERRATA TO DEPOSITION OF STEFAN BOEDEKER 4:17-CV-06252-YGR
Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 94 of 265




                     EXHIBIT 3
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 95 of 265


                                                                           Page 21
1    testimony?
2         A.    It is my understanding -- I'm not a lawyer
3    so I did not interpret the -- the legal aspect, but
4    -- of her decision, but there are several statements
        labels
5    on laborers were tested, the direct statements, and
6    from what I recall, again, that case is several
7    years ago, but there were some -- some statements
8    were quite long, like a sentence, 10, 12, 15 words,
9    and other ones were more like two or three buzz
10   words.    And so for the conjoint, where the
11   participants see the attributes on a screen when
12   they do the -- the internet survey, it's a common or
13   global best practices for --
14              [Reporter requests clarification.]
15              THE WITNESS:      Best practices for surveys
16   that you don't call attention to something.            So I
17   explained the concept to my client and then she
18   basically took the longer statements and summarized
19   them so that everything in the end was four or five
20   words long.    And that was, at least in my
21   understanding, the main point that the -- the judge
22   decision said that she -- in her opinion, it does
23   not test the exact statement and therefore was not
24   able to quantify damages.        And I forgot how many
25   statements there were, but there was one I remember


               TSG Reporting - Worldwide - 877-702-9580
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 96 of 265


                                                                           Page 28
1    analysis?
2         A.     The first time -- I mean, first of all,
3    I'm a trained statistician and my -- my focus in --
4    in economics was in econometrics.
5                [Reporter requests clarification.]
6                THE WITNESS:     Econometrics, which is the
7    statistical application -- or the application of
8    statistical theory and methods in economics.
9                I have also applied statistics in many
10   other areas.    And in the late '90s, conjoint had,
11   like, its first breakthrough more like in -- in
12   consulting.    At that time, I worked for Arthur
13   Andersen's business consulting division.            So as not
14   an -- an auditor or tax person.         There was a
15   business consulting division.         And that's kind of
16   like the first times that I studied conjoint and
17   applied conjoint more in a -- a business consulting
18   sense.  More specifically, I do remember quite a few
                               lead-up to
19   engagements where, in the lead of the whole dot-com
20   boom, companies came up with new ideas, new
21   products, or addition to products, changes in
22   existing products and --
23               [Reporter requests clarification]
24               THE WITNESS:     Changes in existing
25   products.


               TSG Reporting - Worldwide - 877-702-9580
           Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 97 of 265


                                                                               Page 64
1    of years or hours, and it's the comparison and the
2    long-term warranty.         Those are three claims that
3    best reflected the longevity.
4            Q.    Part of your definition of "longevity
5    claims" includes a representation, as stated by you,
6    that "Defendant's LED bulbs will last up to three
7    times as long as the cheap LED bulbs."
8                  Do you see that?
9            A.    Yes.
10           Q.    What is a cheap LED bulb?
11                 MR. WOODS:     Objection.     Beyond the scope.
12   Beyond the scope.
13                 You can answer.
14                 MS. LINDAHL:      They're his words.
15                 THE WITNESS:      Yeah, I'm just looking at
16   it.     There's some quotation marks or that is
17   something that -- it says, "up to three times as
18   long," and unfortunately, there's no footnote, but
19   that's not something I made up, so it's something
20   that I probably -- either it's in the motion or in
                                                             *to The claims “up to 3x as long as
21   the -- in the -- in the complaint itself.*              the cheap LED bulbs” and “6x as
                                                             long as the cheap LED” are
                                                             described in paragraphs 22 and 23
22   BY MS. LINDAHL:                                         of the Amended Complaint as well as
                                                             on page 10 of the Order re Motion
                                                             to Dismiss from April 9, 2018.
23           Q.    The phrase "cheap LED bulbs" is included
24   in one of the attributes that you included in your
25   conjoint study, correct?


                  TSG Reporting - Worldwide - 877-702-9580
           Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 98 of 265


                                                                                          Page 137
1    that's just a standard to filter down the group to
2    people who --
3                  [Reporter requests clarification.]
4                  THE WITNESS:           To filter down the group of
5    respondents to people who actually have had -- made
6    the decision to buy the product and then purchased
7    it.
8    BY MS. LINDAHL:
9            Q.    Are there any other portions of your
10   pretest survey that have questions or phrasing that
11   is identical to questions or phrasing in documents
12   that Cree produced in discovery?
13                 MR. WOODS:         Objection.          Object to form.
14                 THE WITNESS:           I don't know because, I
15   mean, these survey questions were -- were in the
16   one -- as I said, the decision-making process is --
17   is always a question in there.                    The other ones, I
18   would have to -- to talk to staff.                      If they copied
19   it from here or from some other source, I don't
                   *My staff had included three questions from CREE_00070939 in the survey to
             *     distract from the fact that this survey would be used in litigation related
20   know.         to an LED manufacturer and instead to make the survey appear to be a typical
                   marketing survey. By oversight, I did not reference CREE_00070939 in a
21   BY MS. LINDAHL:            footnote. To clarify, these three questions are not used in
                                my analysis and have no bearing on the results of my analysis.

22           Q.    Is it typical for your staff to copy
23   survey questions from case-related discovery
24   documents?
25           A.    I mean, copy survey questions, I mean,


                  TSG Reporting - Worldwide - 877-702-9580
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 99 of 265


                                                                          Page 154
1    There's definitely -- this was given to me and I
2    checked it, and, to me, it was sufficient to explain
3    lifetime in the context of this survey.
4         Q.     Do you know why energy costs -- or
5    information about energy costs is included in the
6    definition of "lifetime"?
7         A.     I mean, there's a reference to energy, the
8    Department of Energy, five times longer.            I don't
9    know.     It just seemed to be an add-on here in the
                                                               *The row “Lifetime” in the
10   definition.     I don't know why it was included.*        conjoint section shows the
                                                               lifetime and the savings over
                                                               the stated lifetime.
11        Q.     The -- the row above that includes            Therefore, the relevant
                                                               description includes an
12   information about warranty.                               explanation of lifetime
                                                               savings as they are shown in
                                                               the conjoint module.
13               Do you see that?
14        A.     Oh, the whole box above it, yeah, okay.             I
15   see that.
16        Q.     And the column on the right describes
17   three different warranties, correct?
18        A.     Yes.
19        Q.     Who drafted the language in that box?
20        A.     I mean, that may have also come from --
21   from discussions with Counsel or relative or maybe
22   even from the complaint, so these are, like, three
23   types of warranties that are offered as -- as levels
24   of an attribute in -- in this case.
25        Q.     What is meant by the phrase "100 percent


                TSG Reporting - Worldwide - 877-702-9580
       Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 100 of 265


                                                                        Page 164
1    trend.
2         Q.    So the four levels, do those represent
3    different representations that an LED lighting
4    manufacturer would make on its packaging or other
5    marketing materials?
6               MR. WOODS:     Object to form.
7               You can answer.
8               THE WITNESS:       I mean, I -- I could imagine
9    that those are -- without pointing to a particular
10   package or marketing material but that those are
11   kind of like items that can be put out.           And, again,
12   from just a few pictures we looked at earlier, I
13   mean, the lifetime savings or -- or hours or years
14   of -- of lifespan are on packages in general and are
15   used, right, to basically indicate that products
16   have the longevity attribute or characteristic.              And
17   here, I wanted to measure if specifying specific --
18   or specifying the amount of time that the lifetime
19   covers, if there's any correlation, right?            You
20   could say at some point, it may flatten out.            At
21   other points, it keeps on going.         So I just wanted
22   to have data points that enabled me to see if the
23   actual lifetime plays a role.        And this is really
                        evaluate
24   with respect to devaluate a model --
25              [Reporter requests clarification.]


               TSG Reporting - Worldwide - 877-702-9580
       Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 101 of 265


                                                                       Page 165
1                THE WITNESS:    De -- it's with respect with
                   evaluate
2    the goal to devaluate a model to show to the trier
3    of fact that this is the model that can be used and
4    it's flexible enough to model different input
5    parameters.    I mean, as I sit here right now, I
6    don't know what the exact lifetime is of the
7    products in question, but with this one, I -- I
8    could now model a comparison if the lifetime
9    increases or decreases, right?        Will that have an
10   impact on -- on the demand for those products?             And
11   the demand would be, you know, how much are people
12   paying for a product like that.         That was the reason
13   to -- to include this attribute and choose
14   particular levels.
15   BY MS. LINDAHL:
16        Q.     So is this attribute seeking to measure
17   how a consumer would value the difference in the
18   actual lifetime of a bulb or a different
19   representation to the consumer about the lifetime of
20   the bulb?
21               MR. WOODS:    Object to form.
22               You can answer.
23   BY MS. LINDAHL:
24        Q.     Do you understand what I mean?
25        A.     Not quite.    I mean, I -- why don't you


               TSG Reporting - Worldwide - 877-702-9580
       Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 102 of 265


                                                                       Page 173
1    last six times longer than cheap LED lightbulbs."
2               Do you see that?
3         A.    Yes.
4         Q.    What do you mean by "cheap LED
5    lightbulbs"?
6         A.    I think we -- I testified to that earlier.
7    It's really in comparison to what the consumer sees.
8    So when they now see -- this would be part of a
9    conjoint menu, and they're going to see price of
10   6.99, for example, then it's up to the consumer to
11   see at what point something is cheap.          So this is
12   not specified because it's relatively speaking and
13   in comparison to some other product, right?
14              So now, what I wanted to test here is just
15   a statement that rather than giving exact and
16   precise hours and years of lifetime, if there's a
17   comparison statement that indicates that the product
18   that they're buying is -- has more -- higher
19   longevity because of this kind of information, I
20   wanted to test if that plays a role.          So this is
21   also not -- it's basically like a -- a conjoined
22   attribute that I'm populating with -- with two -- in
23   this case two levels to just see if there's an
24   effect on the consumer, will demand change if no
25   such information is available or if a product is


               TSG Reporting - Worldwide - 877-702-9580
       Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 103 of 265


                                                                                   Page 174
1    really more durable by a certain factor than a
                              *The claims “up to 3x as long as the cheap LED bulbs” and
2    competing product.*      “6x as long as the cheap LED” are described in paragraphs
                              22 and 23 of the Amended Complaint as well as on page 10
                              of the Order re Motion to Dismiss from April 9, 2018.
3         Q.     When -- when you talk about -- or when you
4    include language in the conjoint model around things
5    like "lifetime" and lightbulb lasting a certain
6    amount of time, what are you referring to?
7         A.     That's all defined in the bubble, right?
8    I mean, it's basically explained, and now I'm back
9    in -- I don't know -- 14 with the unspecified page
10   starting, "Note:     The following content," right?                     So
11   it basically explained what lifetime in that context
12   means and also to comparison to a cheap one.                      It
13   just explained what that means in the context of the
14   study.    And it is -- there's no absolute definition,
15   as in content -- or context definition when I'm
16   seeing -- not I, but the participant sees the choice
17   menus, then they know "lifetime" in this context
18   means that, and then they -- they read the actual
19   labels, as you can see later on, all these examples,
20   and it uses very specific X years, Y years, X hours,
21   Y hours.    So it says lifetime is meaning this, and
22   here are the different levels.
23        Q.     Are you --
24        A.     It's kind of a self-contained explanation
25   within the conjoint menu.


                TSG Reporting - Worldwide - 877-702-9580
       Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 104 of 265


                                                                       Page 177
1               So in the end, all of these different
2    attribute combinations are randomly assigned to the
3    options, and in this case is -- the attribute name
4    is always, I think, in the very left column.            Here,
5    let me look at the -- the screenshots and verify
6    that there's not another one.
7               Yeah, so that's the -- the Edgewood is
8    there, and then it basically -- if a particular
9    binary attribute is not present, then it's left
10   blank.    So no -- somebody who has an option that has
11   no entry, it's basically left blank, that's what the
12   blank means, so almost like an instruction to the
13   programmer, right?     No -- we didn't want them to
14   write "no claim."     We just wanted them to leave
                                 *It does not matter whether the cell is
15   the -- the box plain.*      blank or contains “no claim”.

16        Q.    Why didn't you want them to write "no
17   claim"?
18        A.    I mean, it's -- it's -- I decided to,
19   like, leave it blank because then it's just
20   information that is not there and that means there's
21   nothing said about six times larger -- or longer
22   than the cheap lightbulbs.
23        Q.    So the document that was marked as
24   Exhibit 14 with the screenshots --
25        A.    Yes.


               TSG Reporting - Worldwide - 877-702-9580
       Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 105 of 265


                                                                              Page 192
1    prices that were actually chosen are the one in my
2    report.
3         Q.    So --
4         A.    And then the report mentions the -- the
5    conjoint choice menu.
6         Q.    So at one point before your report was
7    finalized, were you considering using the price
8    levels that start on page 10 and continue onto page
9    11 of Exhibit 15?
10        A.    I mean, this is what I considered, right?
11   So this -- as I said, this may just be an earlier
12   draft which then wasn't even discussed with the --
13   with the vendor because the vendor used the data
14   points you see in my report that are also reflected
15   in the -- in the example of the choice menu on
16   Exhibit 14.
17        Q.    Do you know why there were different price
18   levels included in Exhibit 15 than ultimately wound
19   up in the conjoint model set forth on Exhibit -- in
                                             *After I had completed the review of current
20   Exhibit 14?                             market prices I realized that the prices
                                             originally set for the conjoint study were
                                             likely too high, To accommodate the decline in
21        A.    I don't recall that.*        current market prices, I asked the vendor to
                                             apply lower prices than listed in the original
                                             draft questionnaire.
22        Q.    Okay.
23              MR. WOODS:     Is this a good time?
24              MS. LINDAHL:     Sure.
25              THE VIDEOGRAPHER:       Okay.    Going off the


               TSG Reporting - Worldwide - 877-702-9580
Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 106 of 265




                     EXHIBIT 4
       Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 107 of 265



 1   Michael A. McShane (CA #127944)
     mmcshane@audetlaw.com
 2
     S. Clinton Woods (CA #246054)
 3   cwoods@audetlaw.com
     Ling Y. Kuang (CA #296873)
 4
     lkuang@audetlaw.com
 5   AUDET & PARTNERS, LLP
     711 Van Ness Avenue, Suite 500
 6
     San Francisco, CA 94102-3275
 7   Telephone: (415) 568-2555
     Facsimile: (415) 568-2556
 8

 9   Attorneys for Plaintiff Jeff Young, on behalf of
     himself and all others similarly situated
10

11   [Additional counsel on signature page]
12

13                              UNITED STATES DISTRICT COURT
14                           NORTHERN DISTRICT OF CALIFORNIA
15                                      OAKLAND DIVISION
16

17
      JEFF YOUNG, on behalf of himself and all          Case No:   4:17-cv-06252-YGR
18
      others similarly situated,
19                                                      PLAINTIFF JEFF YOUNG’S
                           Plaintiff,                   RESPONSES AND OBJECTIONS TO
20
                                                        INTERROGATORIES NOS. 1-13, SET
21           vs.
                                                        ONE
22    Cree, Inc.,
23
                           Defendant.
24

25

26
27

28

                                                   -0-
     PLAINTIFF’S RESPONSES AND OBJECTIONS TO INTERROGATORIES NO. 1-13       4:17-CV-06252-YGR
       Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 108 of 265



 1          PLAINTIFF JEFF YOUNG’S RESPONSES AND OBJECTIONS TO
 2          INTERROGATORIES NOS. 1-13, PROPOUNDED BY DEFENDANT
 3          CREE, INC.
 4          Jeff Young (“PLAINTIFF”), through his undersigned counsel, and pursuant to Fed. R.
 5   Civ. P. 33, hereby responds and objects to Defendant’s Interrogatories Nos. 1-13, Set One, that
 6   were served by electronic mail to plaintiff on November 8, 2018
 7              All responses and objections to Defendant’s discovery are made without in any way
 8    waiving or intending to waive, but on the contrary, intending to preserve and preserves the
 9    following:
10        (a)     Evidence for any purpose, of the answer or subject matter thereof, in any
11    subsequent proceeding in, or the trial of, this or any other actions;
12        (b)     The right to object to the use of any said answers, or such matter thereof, in any
13    subsequent proceeding in, or the trial of, this or any other actions;
14        (c)     The right to object on any ground at any time for a demand for further response to
15    these or any other discovery requests or other discovery procedures involving or relating to
16    the subject matter of the discovery herein being answered; and
17        (d)     The right to at any time, revise, correct, add to, or clarify any of the answers
18    propounded herein.
19          Plaintiff has used Plaintiff’s best recollection at the time of answering these
20   interrogatories.
21          INTERROGATORY NO. 1:
22          State the name, address, and telephone number of each individual likely to have
23   discoverable information RELATING TO this ACTION that YOU may use to support
24   YOUR claims and defenses, and state the subject matter of that information.
25          Plaintiff's Response to Interrogatory No. 1
26          Plaintiff objects to the extent that the interrogatory is vague and ambiguous. Plaintiff
27   further objects to this interrogatory to the extent it seeks matters immune from discovery under
28   either the attorney-client privilege and/or the work product doctrine. Plaintiff further objects

                                                    -1-
     PLAINTIFF’S RESPONSES AND OBJECTIONS TO INTERROGATORIES NO. 1-13           4:17-CV-06252-YGR
       Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 109 of 265



 1   on the ground that the interrogatory seeks an improper legal or expert opinion. Without
 2   waiving and subject to these objections, Plaintiff states: Plaintiff himself, who may be reached
 3   through his counsel; and currently unspecified employees and representatives of Defendant,
 4   who may be reached through their counsel. Plaintiff reserves the right to supplement this
 5   response as investigation or discovery continues.
 6          INTERROGATORY NO. 2:
 7          Provide a computation of each category of damages that YOU claim.
 8          Plaintiff's Response to Interrogatory No. 2
 9          Plaintiff objects to the extent that the interrogatory is vague and ambiguous. Plaintiff
10   further objects to this interrogatory to the extent it seeks matters immune from discovery under
11   either the attorney-client privilege and/or the work product doctrine. Plaintiff further objects
12   on the ground that the interrogatory seeks an improper legal or expert opinion. Plaintiff further
13   objects to the extent that the interrogatory seeks premature disclosure of expert opinions.
14   Without waiving and subject to these objections, Plaintiff reserves the right to supplement this
15   response as investigation or discovery continues.
16          INTERROGATORY NO. 3:
17          IDENTIFY any witness YOU may call at trial under Rules 702, 703, or 705 of
18   the Federal Rules of Evidence and (i) a complete statement of all opinions the witness
19   will express and the basis and reason for them; (ii) the facts or data considered by the
20   witness in forming them; (iii) any exhibits that will be used to summarize or support
21   them; (iv) the witness’s qualifications, including a list of all publications in the
22   previous 10 years; (v) a list of all other cases in which, during the previous 4 years,
23   the witness testified as an expert at trial or by deposition; and (vi) a statement of the
24   compensation to be paid for the study and testimony in this ACTION.
25          Plaintiff's Response to Interrogatory No. 3
26          Plaintiff objects to the extent that the interrogatory is vague and ambiguous. Plaintiff
27   further objects to this interrogatory to the extent it seeks matters immune from discovery under
28   either the attorney-client privilege and/or the work product doctrine. Plaintiff further objects

                                                   -2-
     PLAINTIFF’S RESPONSES AND OBJECTIONS TO INTERROGATORIES NO. 1-13           4:17-CV-06252-YGR
       Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 110 of 265



 1   on the ground that the interrogatory seeks an improper legal or expert opinion. Plaintiff further
 2   objects to the extent that the interrogatory seeks premature disclosure of expert opinions.
 3   Without waiving and subject to these objections, Plaintiff reserves the right to supplement this
 4   response as investigation or discovery continues.
 5          INTERROGATORY NO. 4:
 6          IDENTIFY the location at which YOU purchased the Cree bulbs at issue in this
 7   ACTION and the date on which YOU purchased the bulbs.
 8          Plaintiff's Response to Interrogatory No. 4
 9          Plaintiff objects to the extent that the interrogatory is vague and ambiguous, and
10   duplicative of previous requests. Without waiving and subject to these objections, Plaintiff
11   purchased the bulbs prior to April 2015 most likely from the Home Depot location in Windsor,
12   CA. Plaintiff does not recall the exact date. Plaintiff reserves the right to supplement this
13   response as investigation or discovery continues.
14          INTERROGATORY NO. 5:
15          IDENTIFY the price YOU paid for the Cree bulbs you purchased that are at
16   issue in this ACTION.
17          Plaintiff's Response to Interrogatory No. 5
18          Plaintiff objects to the extent that the interrogatory is vague and ambiguous, and
19   duplicative of previous requests. Without waiving and subject to these objections, Plaintiff
20   recalls spending approximately $10-$20 per bulb. Plaintiff does not recall the exact price.
21   Plaintiff reserves the right to supplement this response as investigation or discovery continues.
22          INTERROGATORY NO. 6:
23          IDENTIFY and DESCRIBE the location and conditions in which you stored
24   each Cree bulb that is the subject of this ACTION, including without limitation whether
25   each bulb was stored inside or outside; the ambient temperature to which each bulb was
26   exposed in storage, on average; whether each bulb was exposed to water or moisture;
27   and the period of time in which each bulb was stored before being installed.
28          Plaintiff's Response to Interrogatory No. 6

                                                   -3-
     PLAINTIFF’S RESPONSES AND OBJECTIONS TO INTERROGATORIES NO. 1-13           4:17-CV-06252-YGR
       Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 111 of 265



 1          Plaintiff objects to the extent that the interrogatory is vague and ambiguous as to several
 2   things, including time frame. Plaintiff further objects to this interrogatory to the extent it seeks
 3   matters immune from discovery under either the attorney-client privilege and/or the work
 4   product doctrine. Plaintiff further objects on the ground that the interrogatory seeks an
 5   improper legal or expert opinion. Plaintiff further objects on the ground that the interrogatory
 6   is duplicative of previous requests. Without waiving and subject to these objections, Plaintiff
 7   responds that the bulbs went directly into the wall sconces after purchase, and then after they
 8   burned out one of them was stored in a metal cabinet on an enclosed front porch, which is
 9   depicted in two photographs produced concurrently with these interrogatories. Plaintiff
10   reserves the right to supplement this response as investigation or discovery continues.
11          INTERROGATORY NO. 7:
12          DESCRIBE the locations and conditions in which YOU used each Cree bulb at
13   issue in this ACTION, including without limitation the average hours per day YOU
14   operated each bulb, and the time period during which you used each bulb.
15          Plaintiff's Response to Interrogatory No. 7
16          Plaintiff objects to the extent that the interrogatory is vague and ambiguous as to several
17   things, including time frame. Plaintiff further objects to this interrogatory to the extent it seeks
18   matters immune from discovery under either the attorney-client privilege and/or the work
19   product doctrine. Plaintiff further objects on the ground that the interrogatory seeks an
20   improper legal or expert opinion. Plaintiff further objects on the ground that the interrogatory
21   is duplicative of previous requests. Without waiving and subject to these objections, Plaintiff
22   responds that the bulbs were used in the hallway lighting sconces that are depicted in
23   photographs produced concurrently with these interrogatories, and on no more than a few
24   hours per day on dates from approximately April of 2015 to August of 2016. Plaintiff reserves
25   the right to supplement this response as investigation or discovery continues.
26          INTERROGATORY NO. 8:
27          DESCRIBE the residence in which YOU operated each Cree bulb at issue in
28   this ACTION, including without limitation the age of the home, number of rooms, and its

                                                    -4-
     PLAINTIFF’S RESPONSES AND OBJECTIONS TO INTERROGATORIES NO. 1-13              4:17-CV-06252-YGR
       Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 112 of 265



 1   electrical wiring system.
 2          Plaintiff's Response to Interrogatory No. 8
 3          Plaintiff objects to the extent that the interrogatory is vague and ambiguous as to several
 4   things, including time frame. Plaintiff further objects to this interrogatory to the extent it seeks
 5   matters immune from discovery under either the attorney-client privilege and/or the work
 6   product doctrine. Plaintiff further objects on the ground that the interrogatory seeks an
 7   improper legal or expert opinion. Plaintiff further objects on the ground that the interrogatory
 8   is duplicative of previous requests. Without waiving and subject to these objections, Plaintiff’s
 9   residence is a two unit home built 50-70 years ago. The upstairs unit, where Plaintiff resides,
10   is a two bedroom unit. The downstairs unit has 2-3 bedrooms. It has a fairly modern 200 amp
11   electrical service that is shared between the two units. Plaintiff reserves the right to supplement
12   this response as investigation or discovery continues.
13          INTERROGATORY NO. 9:
14          IDENTIFY and DESCRIBE any electrical events or disturbances that affected
15   YOUR residence while the Cree bulbs at issue in this ACTION were installed in your
16   home, including without limitation any and all lightning strikes, power outages, and
17   power surges, regardless of whether the bulb was in operation at the time of the electrical
18   event or disturbance.
19          Plaintiff's Response to Interrogatory No. 9
20          Plaintiff objects to the extent that the interrogatory is vague and ambiguous. Plaintiff
21   further objects to this interrogatory to the extent it seeks matters immune from discovery under
22   either the attorney-client privilege and/or the work product doctrine. Plaintiff further objects
23   on the ground that the interrogatory seeks an improper legal or expert opinion. Without
24   waiving and subject to these objections, Plaintiff does not recall any specific electrical events
25   or disturbances which may have taken place during the time the bulbs were being used.
26   Plaintiff reserves the right to supplement this response as investigation or discovery continues.
27          INTERROGATORY NO. 10:
28          IDENTIFY all LED bulbs YOU have purchased from 2013 until the date of your

                                                    -5-
     PLAINTIFF’S RESPONSES AND OBJECTIONS TO INTERROGATORIES NO. 1-13              4:17-CV-06252-YGR
       Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 113 of 265



 1   answer, including without limitation: (1) the brand, wattage, and color temperature of
 2   each bulb; (2) the date on which YOU purchased each bulb; (3) the location from which
 3   you purchased each bulb; (4) where and when YOU installed and operated each bulb;
 4   (5) the conditions in which YOU operated each bulb, including average operating hours
 5   per day.
 6          Plaintiff's Response to Interrogatory No. 10
 7          Plaintiff objects to the extent that the interrogatory is vague and ambiguous. Plaintiff
 8   further objects to this interrogatory to the extent it seeks matters immune from discovery under
 9   either the attorney-client privilege and/or the work product doctrine. Plaintiff further objects
10   on the ground that the interrogatory seeks an improper legal or expert opinion. Plaintiff further
11   objects that the interrogatory is duplicative of previous requests. Without waiving and subject
12   to these objections, Plaintiff states that he purchased 3 packs of 3-way LED bulbs on or around
13   1/22/18 for $16.97 each from Home Depot in Windsor for use in his mother’s lamps. The
14   receipt for this purchase is reflected in the pictures produced concurrently. Plaintiff also
15   purchased a Great Value 100-watt replacement LED on or around 8/6/16, the package of which
16   is reflected in the pictures produced concurrently, for personal use around his home in the
17   bulbs. He also purchased a GE LED 100-watt replacement bulb from Home Depot on 6/2/18
18   for personal use around his home and it was replaced into the wall sconce. He also purchased
19   an 8-pack package of EcoSmart 60w LED bulbs from Home Depot on 1/11/18, price unknown,
20   for personal use around his home in his ceiling light fixtures. Plaintiff may have purchased
21   other LED bulbs at other times. Plaintiff reserves the right to supplement this response as
22   investigation or discovery continues.
23          INTERROGATORY NO. 11:
24          Provide the make, model, year, brand, and any other information necessary to
25   identify every light fixture in which you installed the Cree 100-Watt replacement lightbulb
26   at issue in this ACTION, including but not limited to the “wall sconces” about which you
27   testified on Page 38, Lines 16-25 of your deposition.
28          Plaintiff's Response to Interrogatory No. 11

                                                   -6-
     PLAINTIFF’S RESPONSES AND OBJECTIONS TO INTERROGATORIES NO. 1-13           4:17-CV-06252-YGR
       Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 114 of 265



 1          Plaintiff objects to the extent that the interrogatory is vague and ambiguous. Plaintiff
 2   further objects to this interrogatory to the extent it seeks matters immune from discovery under
 3   either the attorney-client privilege and/or the work product doctrine. Plaintiff further objects
 4   on the ground that the interrogatory seeks an improper legal or expert opinion. Without
 5   waiving and subject to these objections, Plaintiff responds that he does not know the make,
 6   model, year, or brand of the sconces, and they do not indicate the make or model on the outside
 7   of the sconces. Plaintiff believes they are approximately 10 years old and most likely
 8   purchased at Home Depot. Plaintiff reserves the right to supplement this response as
 9   investigation or discovery continues.
10          INTERROGATORY NO. 12:
11          DESCRIBE the physical characteristics of every light fixture in which you installed
12   the Cree 100-Watt replacement lightbulb at issue in this ACTION, including but not
13   limited to the “wall sconces” about which you testified on Page 38, Lines 16-25 of your
14   deposition, including its recommended wattage, the maximum number of bulbs each
15   fixture uses or takes, and whether it is fully or partially enclosed.
16          Plaintiff's Response to Interrogatory No. 12
17          Plaintiff objects to the extent that the interrogatory is vague and ambiguous. Plaintiff
18   further objects to this interrogatory to the extent it seeks matters immune from discovery under
19   either the attorney-client privilege and/or the work product doctrine. Plaintiff further objects
20   on the ground that the interrogatory seeks an improper legal or expert opinion. Without
21   waiving and subject to these objections, Plaintiff responds that he does not know the make,
22   model, year, or brand of the sconces, and they do not indicate the make or model on the outside
23   of the sconces. Plaintiff believes they are approximately 10 years old and most likely
24   purchased at Home Depot. Plaintiff reserves the right to supplement this response as
25   investigation or discovery continues.
26          INTERROGATORY NO. 13:
27          For each of the light fixtures identified in Interrogatory No. 11 that uses or takes
28   more than one bulb, including but not limited to the “wall sconces” about which you

                                                   -7-
     PLAINTIFF’S RESPONSES AND OBJECTIONS TO INTERROGATORIES NO. 1-13           4:17-CV-06252-YGR
       Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 115 of 265



 1   testified on Page 38, Lines 16-25 of your deposition, state how many light bulbs YOU
 2   installed in each fixture, and DESCRIBE each bulb, including its type (LED, incandescent,
 3   CFL, etc.), wattage, color temperature, brand, and installation date.
 4          Plaintiff's Response to Interrogatory No. 13
 5          Plaintiff objects to the extent that the interrogatory is vague and ambiguous. Plaintiff
 6   further objects to this interrogatory to the extent it seeks matters immune from discovery under
 7   either the attorney-client privilege and/or the work product doctrine. Plaintiff further objects
 8   on the ground that the interrogatory seeks an improper legal or expert opinion. Without
 9   waiving and subject to these objections, Plaintiff responds that he does not know the make,
10   model, year, or brand of the sconces, and they do not indicate the make or model on the outside
11   of the sconces. Plaintiff believes they are approximately 10 years old and most likely
12   purchased at Home Depot. Of the eight bulbs in the wall sconces, four of them are LED bulbs
13   100W equivalent, and four are 100W equivalent CFL bulbs. Plaintiff reserves the right to
14   supplement this response as investigation or discovery continues.
15

16

17

18

19
20   Dated: December 13, 2018             By:   s/ S. Clinton Woods
21                                              S. Clinton Woods (CA #246054)
                                                cwoods@audetlaw.com
22
                                                Michael McShane (CA #127944)
23                                              mcshane@audetlaw.com
                                                Ling Y. Kuang (CA #296873)
24                                              lkuang@audetlaw.com
25                                              AUDET & PARTNERS, LLP
                                                711 Van Ness Avenue, Suite 500
26                                              San Francisco, CA 94102-3275
                                                Phone (415) 568-2555
27
                                                Fax (415) 568-2556
28

                                                   -8-
     PLAINTIFF’S RESPONSES AND OBJECTIONS TO INTERROGATORIES NO. 1-13           4:17-CV-06252-YGR
       Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 116 of 265



 1   Charles Schaffer                                Melissa S. Weiner
     cshaffer@lfsblaw.com                            mweiner@pswlaw.com
 2
     LEVIN, SEDRAN & BERMAN, LLP                     PEARSON SIMON & WARSHAW, LLP
 3   510 Walnut Street, Suite 500                    800 LaSalle Avenue, Suite 2150
     Philadelphia, PA 19106-1500                     Minneapolis, MN 55402
 4   Phone: 215-592-1500
 5   Fax: 215-592-4663                               Jason P. Sultzer
                                                     sultzerj@thesultzerlawgroup.com
 6                                                   Adam R. Gonnelli
                                                     gonnellia@thesultzerlawgroup.com
 7
                                                     THE SULTZER LAW GROUP, PC
 8                                                   14 Wall Street, 20th Floor
                                                     New York, NY 10005
 9

10
                                                     Attorneys for Plaintiff Jeff Young

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                               -9-
     PLAINTIFF’S RESPONSES AND OBJECTIONS TO INTERROGATORIES NO. 1-13       4:17-CV-06252-YGR
       Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 117 of 265



 1                                  CERTIFICATE OF SERVICE
 2          I, Harold Darling, declare that I am over the age of eighteen (18) and not a party to the
 3   entitled action. My business address is Audet & Partners, LLP, which is located at 711 Van
 4   Ness Avenue, Suite 500, San Francisco, California 94102-3229, hdarling@audetlaw.com,
 5   and on December 14, 2018, I caused to be served the following:
 6          PLAINTIFF JEFF YOUNG’S RESPONSES AND OBJECTIONS TO
 7          INTERROGATORIES NOS. 1-13, SET ONE
 8          was delivered, in accordance with Federal Rules of Civil Procedure Rule 5, via
 9   electronic mail, to the parties and their respective attorneys of record as indicated below:
10   Andrew John Demko                                     Stuart Matthew Richter
     KATTEN MUCHIN ROSENMAN LLP                            KATTEN MUCHIN ROSENMAN LLP
11
     2029 Century Park East                                2029 Century Park East, Suite 2600
12   Suite 2600                                            Los Angeles, CA 90067−3012
     Los Angeles, CA 90067−3012                            310−788−4400
13
     310−788−4462                                          Fax: 310−788−4471
14   Fax: 310−788−4471                                     Email: stuart.richter@kattenlaw.com
     Email: andrew.demko@kattenlaw.com
15
                                                           Attorney for Cree, Inc.
16   Attorney for Cree, Inc.
                                                           Melissa S. Weiner
17
     Charles Allan DeVore                                  mweiner@pswlaw.com
18   KATTEN MUCHIN ROSENMAN LLP                            PEARSON SIMON & WARSHAW, LLP
     525 W. Monroe St.                                     800 LaSalle Avenue, Suite 2150
19
     Chicago, IL 60661                                     Minneapolis, MN 55402
20   312−902−5478
     Email: charles.devore@kattenlaw.com                   Attorney for Plaintiff Jeff Young
21

22   Attorney for Cree, Inc.
     Rebecca K. Lindahl
23
     KATTEN MUCHIN ROSENMAN LLP
24   550 S Tryon Street, Suite 2900
     Charlotte, NC 28202
25
     704−344−3141
26   Fax: 704−344−2277
     Email: rebecca.lindahl@kattenlaw.com
27

28   Attorney for Cree, Inc.

                                                  - 10 -
     PLAINTIFF’S RESPONSES AND OBJECTIONS TO INTERROGATORIES NO. 1-13                4:17-CV-06252-YGR
       Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 118 of 265



 1
     Charles Schaffer                                      Jason P. Sultzer
 2
     cshaffer@lfsblaw.com                                  sultzerj@thesultzerlawgroup.com
 3   LEVIN, SEDRAN & BERMAN, LLP                           Adam R. Gonnelli
     510 Walnut Street                                     gonnellia@thesultzerlawgroup.com
 4
     Suite 500                                             THE SULTZER LAW GROUP, PC
 5   Philadelphia, PA 19106-1500                           14 Wall Street, 20th Floor
     Phone: 215-592-1500                                   New York, NY 10005
 6
     Fax: 215-592-4663
 7
     Attorney for Plaintiff Jeff Young                     Attorneys for Plaintiff Jeff Young
 8

 9   I declare under penalty of perjury, under the laws of the United States of America, that the
10   foregoing is true and correct.
11

12          Date: December 14, 2018 Signature: __________________________________
                                                            Harold Darling
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                  - 11 -
     PLAINTIFF’S RESPONSES AND OBJECTIONS TO INTERROGATORIES NO. 1-13             4:17-CV-06252-YGR
Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 119 of 265
    Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 120 of 265




1
Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 121 of 265
Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 122 of 265
Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 123 of 265




                     EXHIBIT 5
     Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 124 of 265
     Jeffry L. Young                                                                        September 18, 2018

 1                           UNITED STATES DISTRICT COURT

 2                       NORTHERN DISTRICT OF CALIFORNIA

 3                                    OAKLAND DIVISION

 4                                        ---oOo---

 5      JEFF YOUNG, individually                    )

 6      And on behalf of all other                  )

 7      Similarly situated,                         )

 8                            Plaintiffs,           )    No. 4:17-CV-06252-YGR

 9                     vs.                          )

10      CREE, INC.,                                 )

11                            Defendants.           )

12      ____________________________)

13                                        ---oOo---

14                           DEPOSITION OF JEFFRY YOUNG

15                                September 18, 2018

16

17

18

19      Reported by:          DENNIS M. SOUZA, CSR #3893

20      - - - - - - - - - - - - - - - - - - - - - - - - - - -

21

22

23

24

25

                                                                                                         1
                       Network Deposition Services, Inc. ● networkdepo.com ● 866-NET-DEPO
     Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 125 of 265
     Jeffry L. Young                                                                        September 18, 2018

 1                                        I N D E X

 2

 3                                                                              Page

 4

 5      Deposition of:           JEFFRY YOUNG

 6      Examination by:           Mr. Richter                                       7

 7      Examination by:           Mr. Woods                                     130

 8

 9                                            - - -

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                                                         2
                       Network Deposition Services, Inc. ● networkdepo.com ● 866-NET-DEPO
     Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 126 of 265
     Jeffry L. Young                                                                        September 18, 2018

 1                     EXHIBITS MARKED FOR IDENTIFICATION

 2

 3      1       (Defendant Cree, Inc.'s Amended Notice

 4                Of Deposition of Plaintiff Jeff Young)                                19

 5      2       (E-mail dated August 6, 2016 to Jeff

 6                Young from Cree Customer Support)                                     21

 7      3       (Class Action Complaint Jury Trial Demand)                              63

 8      4       (Amended Class Action Complaint Jury Trial

 9                Demand)                                                               80

10      5       (Colored photocopy)                                                    105

11

12                                            - - -

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                                                         3
                       Network Deposition Services, Inc. ● networkdepo.com ● 866-NET-DEPO
     Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 127 of 265
     Jeffry L. Young                                                                        September 18, 2018

 1                     MR. WOODS:        No.                                                       10:44

 2                     THE WITNESS:         I misunderstood.             I would have              10:44

 3      expected it to, yes; no, I don't understand that.                                          10:44

 4                     MR. RICHTER:         Q.    But then that is what the                        10:44

 5      warranty is for, right, because if it doesn't last                                         10:44

 6      100,000 miles you take it back to the dealer and they                                      10:44

 7      fix it, right?                                                                             10:44

 8             A.      A fair statement; that it will be fixed if it                               10:44

 9      doesn't last.                                                                              10:44

10             Q.      That is what I am getting at, Mr. Young.                                    10:44

11             A.      I see.                                                                      10:44

12             Q.      You see what I am saying?                                                   10:44

13             A.      Now, yeah.                                                                  10:44

14             Q.      In other words, just because somebody says my                               10:44

15      power train warranty is going to last 100,000 miles,                                       10:44

16      there may be some problems with the car or defect with                                     10:44

17      the car, not every car is perfect, but what the                                            10:45

18      manufacturer is saying is:                  Hey, if it breaks, come                        10:45

19      back, we will fix it, right?                                                               10:45

20             A.      I understand.                                                               10:45

21                     MR. WOODS:        Calls for speculation.                Objection           10:45

22      to form.        You can answer.                                                            10:45

23                     MR. RICHTER:         Q.    I am going to ask the                            10:45

24      question again just so we are clear.                                                       10:45

25                     In other words, when you see a warranty for a                               10:45

                                                                                                       34
                       Network Deposition Services, Inc. ● networkdepo.com ● 866-NET-DEPO
     Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 128 of 265
     Jeffry L. Young                                                                          September 18, 2018

 1      product you buy and say it is a ten-year, let's just                                         10:45

 2      say a 100,000-mile power train warranty, you don't                                           10:45

 3      understand and expect that every single car lasts                                            10:45

 4      100,000 miles in the power train, some of them are                                           10:45

 5      going to break.             And what happens then is the                                     10:45

 6      manufacturer fixes it, right?                                                                10:45

 7                      MR. WOODS:         Calls for speculation.                Object to           10:45

 8      form.          You can answer.                                                               10:45

 9                      THE WITNESS:          I can answer?                                          10:45

10                      MR. WOODS:         Yes.                                                      10:45

11                      THE WITNESS:          Yes.     I would expect that it                        10:45

12      would just be fixed.                                                                         10:45

13                      MR. WOODS:         Sorry, unless I tell you not to                           10:45

14      answer, you can answer.                                                                      10:45

15                      THE WITNESS:          Okay.                                                  10:45

16                      MR. RICHTER:          Q.    Yeah.      I forgot to go over                   10:45

17      that.                                                                                        10:46

18             A.       Oh, boy, that is not what they do -- that is                                 10:46

19      right.         We don't have a judge here.                  Why don't you                    10:46

20      speak up.                                                                                    10:46

21             Q.       He can't rule on client's objections.                                        10:46

22             A.       Oh, come on.                                                                 10:46

23             Q.       Let's go back to --                                                          10:46

24                      So your practice is with light bulbs and not                                 10:46

25      just CREE light bulbs, but LED light bulbs that you                                          10:46

                                                                                                         35
                         Network Deposition Services, Inc. ● networkdepo.com ● 866-NET-DEPO
     Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 129 of 265
     Jeffry L. Young                                                                        September 18, 2018

 1      middle at line 13 called Individual Plaintiff Facts.                                       11:31

 2      Do you see that?                                                                           11:31

 3             A.      Yes.                                                                        11:31

 4             Q.      Is this the section that you read about you?                                11:31

 5             A.      Yes.                                                                        11:31

 6             Q.      It is three sentences, right?                                               11:31

 7             A.      Okay.     Yeah.                                                             11:31

 8             Q.      Did you read this to make sure it was                                       11:31

 9      accurate?                                                                                  11:31

10             A.      Yes.                                                                        11:31

11             Q.      It says here:          Plaintiff --                                         11:32

12             A.      It wasn't accurate.                                                         11:32

13             Q.      It what?                                                                    11:32

14             A.      It was not accurate.                                                        11:32

15                     MR. WOODS:        Wait for him to ask the question.                         11:32

16                     THE WITNESS:         Okay, sorry.                                           11:32

17                     MR. RICHTER:         Q.    Yeah, this isn't accurate,                       11:32

18      is it?                                                                                     11:32

19             A.      No.                                                                         11:32

20             Q.      Did you tell -- did you make a change?                                      11:32

21             A.      I didn't -- no.           I didn't.                                         11:32

22             Q.      Did you tell anybody:              This is isn't                            11:32

23      accurate?                                                                                  11:32

24             A.      I can't -- I don't think I should answer                                    11:32

25      that.                                                                                      11:32

                                                                                                       65
                       Network Deposition Services, Inc. ● networkdepo.com ● 866-NET-DEPO
     Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 130 of 265
     Jeffry L. Young                                                                        September 18, 2018

 1      it.                                                                                        11:33

 2                     Oh, no, I could be wrong.                 Sorry, I have got                 11:33

 3      to wing it here a little bit.                                                              11:33

 4                     I didn't remember where I bought the bulbs,                                 11:33

 5      that was the problem.               I didn't know if I bought them                         11:33

 6      at Home Depot or I bought them at Walmart.                                                 11:33

 7                     I hadn't reinspected the fine print on that.                                11:33

 8                     I know I am winging it but that's how it                                    11:33

 9      occurred, that is why the error occurred.                                                  11:33

10                     I thought that I bought it at Walmart or                                    11:33

11      could have bought it at Walmart as opposed to                                              11:33

12      Home Depot.                                                                                11:33

13                     MR. RICHTER:         Q.    So at the time you reviewed                      11:33

14      this complaint before it was filed, you thought you                                        11:33

15      could have bought it at Walmart?                                                           11:33

16             A.      Yeah.     I thought it might have been accurate                             11:33

17      back then.                                                                                 11:33

18             Q.      Is it accurate that you purchased three                                     11:34

19      100-watt standard A-type bulbs on or about April 15th?                                     11:34

20             A.      I bought them at different times.                                           11:34

21             Q.      So you didn't buy three in April of 2015, did                               11:34

22      you?                                                                                       11:34

23                     MR. WOODS:        Objection.         Mischaracterizes the                   11:34

24      testimony, argumentative, you can answer.                                                  11:34

25                     THE WITNESS:         No.     I did not, no.           I bought              11:34

                                                                                                       67
                       Network Deposition Services, Inc. ● networkdepo.com ● 866-NET-DEPO
     Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 131 of 265
     Jeffry L. Young                                                                        September 18, 2018

 1             A.      I used to.                                                                  11:44

 2             Q.      When?                                                                       11:44

 3             A.      Years ago.                                                                  11:44

 4             Q.      Did you buy any of these three bulbs on-line?                               11:44

 5             A.      No.                                                                         11:44

 6             Q.      So you bought these three bulbs in a store?                                 11:44

 7             A.      Yes, for sure.                                                              11:45

 8             Q.      And you don't recall where?                  You recall one                 11:45

 9      was Home Depot, right?                                                                     11:45

10             A.      I don't recall that.              I am going because it                     11:45

11      says "Home Depot."             I don't have any specific                                   11:45

12      recollection of buying any of these bulbs.                                                 11:45

13             Q.      Then it goes on to say here within months all                               11:45

14      three bulbs burned out.                Right?                                              11:45

15             A.      Yes.                                                                        11:45

16             Q.      Well, was it months or was it a year?                                       11:45

17             A.      Don't know.                                                                 11:45

18             Q.      Did you remember writing an E-mail to CREE on                               11:45

19      their web site and complaining about the bulbs?                                            11:45

20             A.      I actually don't remember it.                                               11:45

21             Q.      Do you remember filling out information on                                  11:45

22      the web site that caused you to get Exhibit 2 in                                           11:45

23      response?                                                                                  11:45

24             A.      No recollection of that at all.                                             11:45

25             Q.      We will go into that later.                                                 11:46

                                                                                                       79
                       Network Deposition Services, Inc. ● networkdepo.com ● 866-NET-DEPO
     Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 132 of 265
     Jeffry L. Young                                                                        September 18, 2018

 1      the exact numbers.                                                                         11:51

 2             Q.      Representations that the bulb would perform                                 11:51

 3      better than less expensive LED and non-LED bulbs,                                          11:51

 4      right?                                                                                     11:51

 5             A.      Yeah.     Absolutely.                                                       11:52

 6             Q.      And representations that the bulbs were                                     11:52

 7      guaranteed and/or warranted for performance?                                               11:52

 8             A.      Right.                                                                      11:52

 9             Q.      You saw that?                                                               11:52

10             A.      Yes.                                                                        11:52

11             Q.      Look at the next paragraph.                  It says:        "In            11:52

12      addition, Mr. Young viewed some internet and                                               11:52

13      television advertisements by CREE prior to                                                 11:52

14      purchasing."           Is that accurate?                                                   11:52

15             A.      I don't know that it was CREE.                    I saw                     11:52

16      advertisements representing LED light bulbs.                                               11:52

17             Q.      On TV?                                                                      11:52

18             A.      On TV.                                                                      11:52

19             Q.      What about internet?                                                        11:52

20             A.      Oh, yeah.                                                                   11:52

21             Q.      You saw ads on the internet?                                                11:52

22             A.      Oh, yeah, yeah.                                                             11:52

23             Q.      But I thought you testified earlier that you                                11:52

24      don't recall any CREE ads on the internet?                                                 11:52

25                     MR. WOODS:        Objection, mischaracterizes the                           11:52

                                                                                                       85
                       Network Deposition Services, Inc. ● networkdepo.com ● 866-NET-DEPO
     Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 133 of 265
     Jeffry L. Young                                                                        September 18, 2018

 1      testimony.        You can answer.                                                          11:52

 2                     THE WITNESS:         Yeah.      I don't remember if                         11:52

 3      CREE, specifically.              I don't remember any,                                     11:52

 4      specifically, I just know I have seen them.                                                11:52

 5                     MR. RICHTER:         Q.    You've seen ads on the TV?                       11:52

 6             A.      And the internet for LED bulbs.                                             11:52

 7             Q.      And you saw these ads before you bought the                                 11:53

 8      CREE bulbs?                                                                                11:53

 9             A.      Yes.                                                                        11:53

10             Q.      How long before?                                                            11:53

11             A.      I have no idea, years maybe.                                                11:53

12             Q.      Years maybe?                                                                11:53

13             A.      Yeah.                                                                       11:53

14             Q.      Did those ads contain any representations                                   11:53

15      about the length of time the bulbs would last or the                                       11:53

16      quality of the light or anything like that?                                                11:53

17                     MR. WOODS:        Object to form.            You can answer.                11:53

18                     THE WITNESS:         Yes.                                                   11:53

19                     MR. RICHTER:         Q.    They did?                                        11:53

20             A.      Yes.                                                                        11:53

21             Q.      And you remembered that when you bought the                                 11:53

22      CREE bulbs?                                                                                11:53

23             A.      Yes.                                                                        11:53

24             Q.      Even though you don't remember that those ads                               11:53

25      had anything to do with CREE?                                                              11:53

                                                                                                       86
                       Network Deposition Services, Inc. ● networkdepo.com ● 866-NET-DEPO
     Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 134 of 265
     Jeffry L. Young                                                                        September 18, 2018

 1             A.      Yes.    Sorry.                                                              11:53

 2             Q.      This sentence goes on to say that prior to                                  11:53

 3      purchasing you saw internet and television ads that                                        11:53

 4      contain representations that the bulbs, and these are                                      11:53

 5      ads by CREE, that the bulbs would last 25 times longer                                     11:53

 6      than incandescent bulbs and use a fraction of the                                          11:53

 7      energy of incandescent bulbs.                                                              11:53

 8                     Do you remember seeing any television or                                    11:53

 9      internet ads that said that?                                                               11:53

10             A.      I don't remember the specifics.                    Like I say,              11:53

11      don't know if it said 25 years times longer or lasted                                      11:54

12      10 years.        I don't remember the specifics.                                           11:54

13             Q.      It says in the next sentence you relied on                                  11:54

14      these representations and in doing so decided to buy                                       11:54

15      the CREE bulbs.                                                                            11:54

16                     Is that accurate?                                                           11:54

17             A.      Yeah.                                                                       11:54

18             Q.      Well, but you said you don't even remember if                               11:54

19      they were CREE advertisements, right?                                                      11:54

20                     MR. WOODS:        Objection, mischaracterizes the                           11:54

21      testimony.        You can answer.                                                          11:54

22                     THE WITNESS:         I read the package on the CREE.                        11:54

23                     MR. RICHTER:         Q.    No.     I am focused here on                     11:54

24      these internet and TV ads, just on those.                                                  11:54

25             A.      Sure.                                                                       11:54

                                                                                                       87
                       Network Deposition Services, Inc. ● networkdepo.com ● 866-NET-DEPO
     Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 135 of 265
     Jeffry L. Young                                                                        September 18, 2018

 1             Q.      And again, let me go back now to make sure we                               11:54

 2      are on the same page.                                                                      11:54

 3             A.      Okay.                                                                       11:54

 4             Q.      It says representations that the bulbs would                                11:54

 5      last up to 25 times longer than incandescent bulbs.                                        11:54

 6      Do you remember ever seeing that in a television or an                                     11:54

 7      internet ad?                                                                               11:54

 8             A.      Not specifically, not those numbers.                                        11:54

 9             Q.      Did you rely on anything like that from a                                   11:54

10      television or internet ad in purchasing the CREE                                           11:54

11      bulbs?                                                                                     11:55

12             A.      No.    Just in purchasing LEDs in general.                                  11:55

13             Q.      What you relied on for purchasing the CREE                                  11:55

14      bulbs is you looked at the --                                                              11:55

15             A.      Sorry.                                                                      11:55

16             Q.      No worries.        What you relied on you said in                           11:55

17      purchasing the CREE bulbs is you looked at the                                             11:55

18      package, right?                                                                            11:55

19             A.      Right.                                                                      11:55

20             Q.      All right.        It says next that you attempted                           11:55

21      to contact CREE to request replacement but you were                                        11:55

22      unsuccessful through their web site.                                                       11:55

23             A.      Yes.                                                                        11:55

24             Q.      So you did contact CREE eventually through                                  11:55

25      their web site, right?                                                                     11:56

                                                                                                       88
                       Network Deposition Services, Inc. ● networkdepo.com ● 866-NET-DEPO
     Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 136 of 265
     Jeffry L. Young                                                                        September 18, 2018

 1             A.      Okay.                                                                       01:21

 2             Q.      So I am asking for your understanding.                                      01:21

 3             A.      Okay.                                                                       01:21

 4             Q.      All right?        So you understand that you are                            01:21

 5      the class representative, right?                                                           01:21

 6             A.      Yes.                                                                        01:21

 7             Q.      Do you have an understanding of what duties                                 01:21

 8      you have to the class?                                                                     01:22

 9             A.      No, not particularly -- some duties.                                        01:22

10             Q.      Do you know what it means to be a class                                     01:22

11      representative?                                                                            01:22

12             A.      Not really, I know you have got to pay                                      01:22

13      attention to what's going on, which I am not doing                                         01:22

14      well.                                                                                      01:22

15             Q.      Do you, as a class representative do you                                    01:22

16      expect to receive any kind of compensation?                                                01:22

17             A.      I think it is a possibility.                                                01:22

18             Q.      What do you understand you might receive?                                   01:22

19             A.      I have no dollar amount in mind.                     I think                01:22

20      whatever the law finds appropriate.                                                        01:22

21             Q.      As a class representative, what have you done                               01:22

22      so far in this litigation?                                                                 01:22

23             A.      Discussions with the attorney and come here.                                01:22

24             Q.      You have reviewed pleadings, right?                                         01:22

25             A.      I don't even -- I don't understand pleadings.                               01:22

                                                                                                     123
                       Network Deposition Services, Inc. ● networkdepo.com ● 866-NET-DEPO
     Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 137 of 265
     Jeffry L. Young                                                                        September 18, 2018

 1             Q.      In other words, a complaint is a pleading.                                  01:22

 2             A.      Oh, yeah, I have reviewed complaints, yes.                                  01:22

 3             Q.      Have you kept abreast of what is going on in                                01:23

 4      this case?                                                                                 01:23

 5             A.      Not as well as I should have.                                               01:23

 6             Q.      Do you know where this case was filed in                                    01:23

 7      court?                                                                                     01:23

 8             A.      No.    I know it is filed in a court.                                       01:23

 9             Q.      Do you know which court?                                                    01:23

10             A.      In San Francisco.            I could be wrong.                              01:23

11             Q.      Do you know if it is Federal or State Court?                                01:23

12             A.      I do not.                                                                   01:23

13             Q.      Were you consulted about where this case                                    01:23

14      should be filed?                                                                           01:23

15                     MR. WOODS:        Objection.                                                01:23

16                     MR. RICHTER:         Q.    Yes or no.                                       01:23

17                     MR. WOODS:        Objection.         Invades                                01:23

18      attorney-client privilege.                  Don't answer.                                  01:23

19                     MR. RICHTER:         Q.    Okay.      Do you know that                      01:23

20      there were motions to dismiss the complaint in this                                        01:23

21      case?                                                                                      01:23

22             A.      I heard something about that.                                               01:23

23             Q.      Do you know what the rulings were?                                          01:23

24             A.      I assume -- it wasn't dismissed because we                                  01:23

25      are here but no, I do not know.                     Sorry.                                 01:23

                                                                                                     124
                       Network Deposition Services, Inc. ● networkdepo.com ● 866-NET-DEPO
Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 138 of 265




                     EXHIBIT 6
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 139 of 265

OUTSIDE COUNSEL ONLY – SUBJECT TO PROTECTIVE ORDER


                           IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
                                  SAN FRANCISCO DIVISION

______________________________________
                                       )
JEFF YOUNG, individually and on behalf of
                                       )                    Case No. 4:17-cv-06252-YGR
all others similarly situated,         )
                                       )
                           Plaintiff,  )
                                       )
      v.                               )
                                       )
CREE, INC.,                            )
                                       )
                           Defendant. )
______________________________________ )


                                EXPERT REPORT OF JESSE DAVID, PH.D.


I.         ASSIGNMENT

1.         Named Plaintiff in this action, Jeff Young, has accused Defendant Cree, Inc. (“Cree”)
of selling products with false and/or misleading information on the product packaging.1
Plaintiff alleges that claims made on the labels of various types of Cree’s light-emitting diode
(“LED”) lightbulbs (the “Accused Products”) “overpromise the longevity of the Lightbulbs”
and that “the various lifetime savings estimations asserted by Defendant in its advertising are
illusory and incorrect.”2 Plaintiff also alleges that claims made in Cree’s product labels
indicating a “10-Year Warranty” and a “100% Satisfaction Guarantee” are false and/or
misleading.3 I refer to the label statements accused by Plaintiff collectively as the “Accused
Claims.”




1
    Amended Class Action Complaint, April 30, 2018 (“Complaint”).
2
    Complaint, ¶¶19-31.
3
    Complaint, ¶30.



                                                       1
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 140 of 265

OUTSIDE COUNSEL ONLY – SUBJECT TO PROTECTIVE ORDER


2.         Plaintiff seeks to represent a class of consumers described as, “[a]ll persons in
California who purchased the LED Lightbulbs for end use, and not resale, during the period
from March 2013 to the present.”4 Plaintiff alleges that Cree’s actions caused “economic
loss”—i.e., damages—to members of the putative class in the form of “a price premium for the
Cree LED bulbs that they would not have paid absent the false marketing representations.”5
Plaintiff has filed an expert report on damages, prepared by Stefan Boedekar.6 In his report,
Mr. Boedeker describes a consumer survey which he designed and implemented to “quantify
the economic loss to consumers if they were given the information at the point of purchase that
Defendant’s Accused Claims were false and misleading” and to “calculate class-wide damages
if the disclosure that Defendant’s Products are not as represented.”7 Referring to Mr.
Boedeker’s report, Plaintiff claims damages to be “nearly 48-60% of the purchase price Class
members paid for the LED lightbulbs.”8

3.          I have been asked by counsel for Cree to review and respond to certain claims in
Plaintiff’s filings, including the report prepared by Mr. Boedeker. My report, which follows, is
based on my professional training and experience and my review and analysis of information
produced in the course of this litigation as well as public information. The materials reviewed
by myself and my staff and which I have considered in the preparation of my opinions are
listed in Appendix 1.9 I reserve the right to revise my opinions if additional information is
provided to me—including but not limited to any expert reports, deposition testimony and
exhibits, pretrial briefs, trial testimony, etc.—or if additional research, reflection, or the
correction of inadvertent errors leads me to change my opinion. I may rely on visual aids and
demonstrative exhibits that demonstrate the bases of my opinions. I have not yet prepared any




4
 Plaintiff’s Memorandum of Law in Support of Motion for Class Certification, January 18, 2019 (“Class Motion”),
p. 1.
5
    Complaint, ¶9; and Class Motion, pp. 19-20.
6
  Expert Report of Stefan Boedeker in Support of Plaintiff’s Motion for Class Certification, January 18, 2019
(“Boedeker Report”).
7
    Boedeker Report, pp. 6-7.
8
    Class Motion, p. 1; and Boedeker Report, pp. 72-73.
9
    I also conducted an interview of Scott Schwab, currently Cree’s Vice President and General Manager, Lamps.

                                                          2
      Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 141 of 265

OUTSIDE COUNSEL ONLY – SUBJECT TO PROTECTIVE ORDER


exhibits for use at trial as a summary or support for opinions expressed in this report, but I
expect to do so in accordance with the Court’s scheduling orders.

II.     QUALIFICATIONS

4.      I am an economist and President of Edgeworth Economics, L.L.C. (“Edgeworth”).
Edgeworth is a consulting firm that provides economic and financial analysis for complex
litigation and public policy matters. Prior to founding Edgeworth with a group of economists
in 2009, I was Senior Vice President at Criterion Economics and, before that, a Vice President
at National Economics Research Associates, where, for approximately a dozen years, I
performed economic analysis for a range of litigation, strategy, and public policy matters.

5.      I hold a Bachelor’s degree in Physics and Economics from Brandeis University and a
Ph.D. in Economics from Stanford University. Throughout my professional career, I have
specialized in applied microeconomics and econometrics (the application of statistics to
economic problems), as well as economic sub-fields related to regulation, antitrust, and
intellectual property. My practice has focused on complex valuation matters, analysis of
markets and regulations, and assessing damages in a variety of types of civil disputes, including
those related to infringement of various forms of intellectual property—such as patents,
trademarks, and copyrights—as well as cases involving claims of false advertising. In some
instances, my research has been incorporated in public speeches, published writings, and expert
testimony. I have testified as an expert witness in deposition and at hearings or trials on
approximately 60 occasions. My curriculum vitae, which includes lists of my previous
testimony, publications, and public presentations, is attached as Appendix 2.

6.      Edgeworth’s fees for professional services are based on hourly billing rates. My time is
currently billed at $625 per hour and my firm’s compensation does not depend on the outcome
of this case.




                                                 3
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 142 of 265

OUTSIDE COUNSEL ONLY – SUBJECT TO PROTECTIVE ORDER


III.       BACKGROUND

           A. Cree

7.         Cree is a public company, headquartered in North Carolina, which manufactures and
distributes a variety of electronic products.10 One of Cree’s product lines is LED lightbulbs.
Cree’s website currently lists several dozen models of LED lightbulbs, which differ by wattage,
size and shape, light type (e.g., “soft white”), and other features.11 Cree introduced these
products in March 2013.12 Cree’s primary (and formerly exclusive) retail outlet in the U.S. is
The Home Depot.13

8.         LED lightbulbs are lightbulbs powered by an LED chip. Cree’s lightbulbs are designed
to reduce energy consumption and last longer than traditional incandescent lightbulbs, and to
offer similar light characteristics and fit appliances designed for traditional bulbs.14 Figure 1
shows a version of the label from a package for one of Cree’s LED lightbulbs as of 2013.




10
     Cree 2018 Annual Report, p. 5.
11
     Cree website, creebulb.com.
12
     Deposition of Scott Schwab, January 4, 2019 (“Schwab Deposition”), p. 13.
13
     Schwab Deposition, pp. 26-27.
14
     Cree website, creebulb.com/products and creebulb.com/40-watt-replacement-soft-white.

                                                         4
      Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 143 of 265

OUTSIDE COUNSEL ONLY – SUBJECT TO PROTECTIVE ORDER


                                     Figure 1
               CREE LED Lightbulb Label, 60-Watt Replacement, June 2013




Source: CREE_00064720.

9.      As seen in Figure 1, Cree includes on the package label a variety of descriptions and
claims related to the performance of the products. According to the Court, those claims can be
grouped into four categories:

     1) information that the manufacturer is required to disclose under the Energy Policy and
        Conservation Act (“EPCA”) and which is contained in the “Lighting Facts” box (the
        white box in Figure 1 with “Lighting Facts” at the top) and the “Principal Panel




                                                5
         Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 144 of 265

OUTSIDE COUNSEL ONLY – SUBJECT TO PROTECTIVE ORDER


           Display” (the black and white boxes with information about “brightness” and
           “estimated energy cost”);15

       2) reiterations elsewhere on the label of information from the EPCA disclosures or other
           claims based on applying mathematical calculations to those disclosures—for example,
           a claim of “27+ years rated lifetime,” which is not present in the label shown in Figure 1
           but which was present on other packages;16

       3) information about comparisons of the product’s performance to the performance of
           other products—for example, the claim shown in Figure 1 of “84% less energy
           consumption…At $0.11 per kWh when compared to 60W incandescent”;17 and

       4) claims related to Cree’s warranty—for example, the claim of “10 year warranty” shown
           in Figure 1 or the claim of “100% Satisfaction Guaranteed” (with additional
           disclaimers), which is not present in the label shown in Figure 1 but which has been
           contained in other product labels.18

           B. Plaintiff’s Allegations

10.        Plaintiff claims to have purchased three 100W Cree lightbulbs in 2015 for
“approximately $15-20” each.19 He further alleges that all three of the lightbulbs “burned out
within 6 months to a year” and that he subsequently contacted Cree but “never received a
meaningful response.”20

11.        Plaintiff alleges that Cree’s label contains false and/or misleading claims including
“promises of longevity as compared to the competitor lightbulbs, which allegedly results in



15
   Order Re: Motion to Dismiss, April 9, 2018 (“April 2018 Order”), pp. 5-7; and U.S. Federal Trade Commission
website, www.ftc.gov/tips-advice/business-center/guidance/ftc-lighting-facts-label-questions-answers-
manufacturers. The Court’s Order described three categories of information on the labels of the Accused Products
in addition to the information required by the EPCA.
16
     April 2018 Order, pp. 7-9; and Boedeker Report, p. 4.
17
     April 2018 Order, pp. 9-10.
18
     April 2018 Order, pp. 7-8 and 10; and Boedeker Report, p. 4.
19
     Class Motion, p. 6.
20
     Class Motion, p. 6.



                                                             6
         Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 145 of 265

OUTSIDE COUNSEL ONLY – SUBJECT TO PROTECTIVE ORDER


energy and cost savings, with a performance warranty.”21 Plaintiff further alleges that the
Accused Claims “allow Cree to command a premium price for the Bulbs.”22

12.        In his Class Motion, Plaintiff asserts that Cree “overpromises the longevity of the
Lightbulbs” and that the factual question regarding the actual “lifetime of the bulbs” compared
the longevity “promised” by Cree can be determined later using “common evidence.”23 Citing
Mr. Boedeker’s report, Plaintiff asserts that “each purchaser who bought the LED bulbs with
the false longevity claims overpaid by 60.2% of the purchase price for 60W replacement bulbs
and 47.6% of the purchase price for 100W bulbs.”24

13.        I understand that the Court has dismissed Plaintiff’s claims to the extent that they relate
to label descriptions in either of the first two categories listed above.25 Thus, Cree’s label
claims in the Lighting Facts box or claims elsewhere on the label that are identical to or
substantially similar to those claims (such as an estimate of lifetime in hours that is an
arithmetic conversion from the annual estimate in the Lighting Facts box) cannot result in a
finding of liability against Cree.

14.        I also understand that it is widely accepted, including by Plaintiff’s expert, that “LED
light bulbs generally require about 18% of the energy required by an incandescent light bulb
with the same light output, measured in lumens.”26 In his Class Motion and Complaint,
Plaintiff does not allege that descriptions on the labels of the Accused Products asserting
energy savings relative to incandescent lightbulbs in percentage terms are false or misleading.

           C. The Boedeker Report

15.        In his report, Mr. Boedeker terms the claims accused by Plaintiff the “Longevity
Claims” and describes them as follows:27


21
     Class Motion, p. 1.
22
     Class Motion, p. 1.
23
     Class Motion, pp. 5-6.
24
     Class Motion, p. 5.
25
     April 2018 Order, pp. 6-9.
26
   Boedeker Report, p. 5. See also, U.S. Department of Energy website, www.energy.gov/energysaver/save-
electricity-and-fuel/lighting-choices-save-you-money/how-energy-efficient-light.
27
     Boedeker Report, p. 3.

                                                    7
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 146 of 265

OUTSIDE COUNSEL ONLY – SUBJECT TO PROTECTIVE ORDER


           Collectively, the claims with regard to lifespan comparison to incandescent
           lightbulbs, that Defendant’s LED bulbs will last “up to 3x as long as the cheap LED
           bulbs,” and the “Satisfaction Guarantee” warranty claims alleged to be false and/or
           misleading…

Notably, Mr. Boedeker does not include the label statements about specific lifetime estimates
such as “27+ years rated lifetime.”

16.        Mr. Boedeker then provides opinions related to the alleged damages that fall generally
into three categories:

       1) Mr. Boedeker first proposes a theoretical “economic loss model” for class-wide
           damages based on the difference between consumer demand for the Accused Products
           as actually sold relative to consumer demand for the same products if they had been
           sold without the “Longevity Claims” (the “but-for” scenario).28 Mr. Boedeker proposes
           to measure the reduction in retail price that would have been necessary to induce the
           same number of consumers to purchase the Accused Products without the “Longevity
           Claims” on the labels as actually purchased them with those claims on the labels. He
           defines that reduction in price as the “economic loss,” which would be applied to all
           members of the putative class. Figure 2 is a reproduction of the stylized example
           presented by Mr. Boedeker to demonstrate his approach. As shown here, Mr. Boedeker
           proposes to estimate the difference between the actual demand curve for the Accused
           Products and the “but-for” demand curve, measured at the quantity of actual
           consumption.




28
     Boedeker Report, pp. 7-20.

                                                   8
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 147 of 265

OUTSIDE COUNSEL ONLY – SUBJECT TO PROTECTIVE ORDER


                                           Figure 2
                   Mr. Boedeker’s Proposed Framework for Classwide Damages




Source: Boedeker Report, Figure 10.

       2) Mr. Boedeker then reports the results of a conjoint survey in which he elicited
           respondents’ preferences for hypothetical LED lightbulb products with a variety of
           features.29 The features that he described to survey respondents and/or included as
           options in the survey itself are:30

              descriptions of physical characteristics of the lightbulbs, including wattage, light
               color, shape, socket type, dimmability, and indoor/outdoor;




29
     Boedeker Report, pp. 30-67.
30
   Boedeker Report, pp. 58-59 and supporting document “LED Conjoint Survey.docx”. The survey provided some
additional description of these features to respondents who selected to obtain it. [Boedeker Report, pp. 59-60]

                                                      9
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 148 of 265

OUTSIDE COUNSEL ONLY – SUBJECT TO PROTECTIVE ORDER


              a statement of a “comparison to cheap LED lightbulbs,” which was either a) “no
               claim” or b) “the LED light bulb will last six times longer than cheap LED light
               bulbs”;

              a statement related to the warranty, which was one of a) “standard 90-day warranty,
               redeemable at retailer”; b) “10-year 100% satisfaction guarantee, redeemable at
               retailer”; or c) “10 years with original receipt and packaging, have to pay for
               shipment”; and

              a statement of lifetime with estimated savings relative to incandescent bulbs, which
               was one of a) “lasts 4+ years (5,000 hours), with estimated lifetime savings of
               $27.50 over incandescent bulbs”; b) “lasts 13+ years (15,000 hours), with estimated
               lifetime savings of $82.50 over incandescent bulbs”; c) “lasts 22+ years (25,000
               hours), with estimated lifetime savings of $137.50 over incandescent bulbs”; or d)
               “lasts 31+ years (35,000 hours) with estimated lifetime savings of $192.50 over
               incandescent bulbs.”

           Mr. Boedeker presents his results in terms of the “part-worths” for each attribute.31
           Part-worths are calculated by the survey software (Sawtooth) and represent estimates of
           the relative importance of each attribute as components of the respondents’ overall
           utility of the hypothetical products.32

       3) Finally, Mr. Boedeker performs “market simulations” using the part-worth estimates.33
           The results of these simulations are estimates of the shares of survey respondents who
           would purchase hypothetical products at different price points with and without certain
           attributes. Mr. Boedeker terms the differences in willingness to pay for otherwise
           identical products with and without the “Longevity Claims” as the “economic loss”
           associated with Plaintiff’s claims. In his conclusion section, Mr. Boedeker presents the
           median and range of estimates of his “economic loss” based on differences in
           willingness to pay for hypothetical products with two versions of his “warranty” feature

31
     Boedeker Report, pp. 65-67.
32
  Bryan K. Orme, Getting Started with Conjoint Analysis: Strategies for Product Design and Pricing Research, 3rd
ed., Manhattan Beach, CA: Research Publishers LLC, 2014, pp. 26-27.
33
     Boedeker Report, pp. 70-76.

                                                      10
      Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 149 of 265

OUTSIDE COUNSEL ONLY – SUBJECT TO PROTECTIVE ORDER


        (options b and c, listed above) and then separately for two versions of his “lifetime”
        feature (options a and d, listed above). The latter serves as the basis for Plaintiff’s claim
        for damages in his Class Motion, cited above.

IV.     DAMAGES FRAMEWORK

17.     I understand that, in order for a class to be certified, the plaintiff must present a method
for computing damages for each member of the putative class that relies on common, as
opposed to individualized, evidence. I further understand that, at the class-certification stage,
the plaintiff must provide a reliable damages model that specifically measures only the
damages attributable to the plaintiff’s particular theory of liability.

18.     I understand that a consumer’s damages due to misrepresentations by a manufacturer or
seller of a product are equal to the difference between the consumer’s actual financial
circumstances and her financial circumstances in a hypothetical scenario in which the
misrepresentations did not occur (the “but-for” world)—i.e., a hypothetical scenario in which
the manufacturer changes the descriptions of the product to be true and non-misleading.34
These damages also can be described as the difference between the price paid by the consumer
and the actual value received. This approach satisfies the notion of a “make-whole” damages
award by placing the consumer in the financial position she would have held had the allegedly
unlawful conduct not occurred.

19.     In some cases, the actual prices paid by consumers may be observable from receipts,
point-of-sale records, or other sources. Depending on the circumstances, however, such
records may not exist or may be difficult to obtain. Thus, it may not be possible to observe
actual prices using common evidence. Nevertheless, assuming that price information is
available, the next question becomes: What is the actual value of the product as received? The
only economically objective measure of “value” in this context is market value—i.e., the price
that would have prevailed in the marketplace had the defendant not made the
misrepresentations at issue. Thus, in a class action related to marketing claims, if the
misrepresentations caused retail prices to be higher than what they otherwise would have been,


34
   See, for example, Federal Judicial Center, Reference Manual on Scientific Evidence, 3rd ed., Washington, D.C.:
National Academies Press, 2011, pp. 432-443.

                                                       11
      Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 150 of 265

OUTSIDE COUNSEL ONLY – SUBJECT TO PROTECTIVE ORDER


then damages for a particular class member who would continue to purchase the product in the
“but-for” world would equal the difference between the price she actually paid for the product
and the price that would have prevailed in the “but-for” world. This difference can be
described as a “price premium.”

20.     Another possibility is that the misrepresentations caused some consumers to purchase
the product who otherwise would not have done so, and therefore caused the quantity of the
product sold to be greater than it otherwise would have been, but caused no impact on retail
prices. In such a scenario, calculating damages would require an entirely different approach, as
there would be two distinct groups of consumers: 1) those who would have purchased the
product at the same price in the “but-for” world (and therefore suffered no damages); and 2)
those who would have purchased some other product or no product in the “but-for” world.
Consumers in the latter group may have experienced damages related to the costs and benefits
of their alternative choices compared to their actual purchases. Measuring such damages
therefore would require an inquiry into the availability, characteristics, and prices of other
potential choices as well as the particular consumer’s preferences. Depending on the seller’s
business strategy, it is also possible that the “but-for” world could involve some combination of
lower prices and lower quantities. Again, that scenario would require a different damages
approach for different consumers, depending on whether their purchasing behavior would have
been different in the “but-for” world relative to the actual world.

21.     To the extent that competitors’ strategies would differ in the “but-for” scenario relative
to the actual scenario, that also should be considered in the analysis. For example, if, in the
“but-for” scenario, the competitors of the accused product would lower their prices in response
to any price reduction for the accused product, then the analysis of consumer response should
account for those changes, as well.

22.     In summary, calculating class-wide damages in a matter involving claims of
misrepresentations on a product package requires a determination of the market price and
quantity of the product if sold with only true and non-misleading claims on the package. That
assessment requires an evaluation of both supply- and demand-side considerations, including:
1) the alternative labeling strategy of the seller; 2) the pricing strategy of the seller given the



                                                  12
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 151 of 265

OUTSIDE COUNSEL ONLY – SUBJECT TO PROTECTIVE ORDER


alternative label; 3) the reactions of competitors to those changes; and 4) consumers’ responses
to those strategies.

V.         MR. BOEDEKER’S FRAMEWORK FOR ECONOMIC DAMAGES DOES NOT ADDRESS THE
           “BUT-FOR” SCENARIO AND IS BIASED TO OVERSTATE DAMAGES

23.        In his Class Motion, Plaintiff asserts that Cree’s use of the Accused Claims caused the
prices of the Accused Products to be higher than they otherwise would have been:35

           Plaintiff’s theory of liability is that he and the other Class members paid a premium
           for Cree’s LED bulbs based on the material misrepresentations made by Cree on
           the bulbs’ labeling, and reinforced in its marketing, in particular, that the LED bulbs
           last longer than as compared to incandescent bulbs and thus result in energy and
           cost savings to the consumer and that representation is affirmed by a performance
           warranty.

Plaintiff states that the Accused Claims “allow Cree to command a premium price” for the
Accused Products that Mr. Boedeker’s proposed approach will measure that premium.36

24.        However, according to Mr. Boedeker himself, that is neither the purpose nor the result
of his method. His approach does not, and indeed cannot, identify whether prices for the
Accused Products would have been lower in the “but-for” world, nor can it measure the amount
of any such reduction. Mr. Boedeker’s proposed approach therefore fails to determine whether
all (or any) members of the putative class suffered an “economic loss” and further does not
measure such loss for anyone.

25.        This problem is evident from Mr. Boedeker’s own description of his approach. Rather
than describing his method as measuring the true “but-for” price—i.e., the price that would
have prevailed in a world in which Cree removed the Accused Claims from the package—Mr.
Boedeker states that he intends to identify “the price point on the demand curve that ensures
that the same number of units that were sold in the actual world would also be sold in the but-
for world.”37 As shown in Figure 3, a stylized representation of the marketplace reproduced




35
     Class Motion, p. 19.
36
     Class Motion, pp. 1 and 19-21.
37
     Boedeker Report, p. 18.

                                                    13
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 152 of 265

OUTSIDE COUNSEL ONLY – SUBJECT TO PROTECTIVE ORDER


from Mr. Boedeker’s report, the “but-for price” and the price Mr. Boedeker seeks to identify
are not the same. Figure 3 shows three key price points from Mr. Boedeker’s example:

       1) Actual market price of $2.99 (large red dot)—This price is determined by the
           intersection of consumers’ willingness to pay for the Accused Products as actually sold
           (the grey line, also called the “demand curve”) and the retailers’ willingness to sell the
           Accused Products (orange line, also called the “supply curve”).

       2) “But-for” market price of $2.38 (large green dot)—This price is determined by the
           intersection of consumer demand for the Accused Products without the Accused Claims
           (blue line) and the supply curve.38 As described by Mr. Boedeker, this price represents
           the “market equilibrium” in the scenario where the Accused Claims are removed from
           the package.39

       3) Mr. Boedeker’s proposed price of $1.17 (large blue dot)—This is the price Mr.
           Boedeker proposes to estimate, which is the price “that ensures that the same number of
           units that were sold in the actual world would also be sold in the but-for world.”40




38
  Two assumptions implicit in Mr. Boedeker’s hypothetical scenario are 1) removing the Accused Claims would
cause consumer demand to fall—i.e., that consumers in the aggregate would be willing to buy fewer bulbs at any
given price point; and 2) the retailers are willing to sell more units at higher prices—i.e., that the supply curve slopes
upward. I address both issues in more detail, below.
39
     Boedeker Report, p. 17.
40
     Boedeker Report, p. 18.

                                                           14
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 153 of 265

OUTSIDE COUNSEL ONLY – SUBJECT TO PROTECTIVE ORDER


                                              Figure 3
                               Mr. Boedeker’s Stylized Market Example




Source: Boedeker Report, Figure 10 with annotations.

26.        In Mr. Boedeker’s stylized scenario, the putative class is comprised of six consumers
(labeled “A” through “F”) each of whom purchased the product with the Accused Claims at a
price of $2.99 per unit. In the “but-for” world where Cree removes the Accused Claims,
demand for the product presumably falls and the retailer lowers the price to $2.38 per unit. At
that lower price, only four of the six consumers (A,B,C,D) now purchase the product. For
those four consumers, damages are the difference between the actual price paid ($2.99) and the
market price without the Accused Claims ($2.38)—i.e., $0.61.41 That is the “price premium”
as defined by Plaintiff in his Class Motion.




41
     Boedeker Report, p. 17.

                                                  15
      Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 154 of 265

OUTSIDE COUNSEL ONLY – SUBJECT TO PROTECTIVE ORDER


27.     Damages for the other two consumers (E,F) are not clear under this framework, since
they choose not to purchase the product in the “but-for” world. Those consumers’ damages
would depend on their actions in the “but-for” world, which in turn would depend on their
preferences and the alternatives available to them. For example, suppose in the “but-for” world
Consumer E would choose instead to buy a competing LED lightbulb. That consumer’s
damages would depend on the different features and prices of the Accused Product relative to
the alternative product, but certainly could be no more than the difference between the market
price and that consumer’s willingness to pay for the product without the Accused Claims
($1.21 in this example).42 Similarly, damages for Consumer F are not identifiable from this
framework, but could be no greater than $1.82.43

28.     This framework demonstrates two major problems with using a consumer survey to
estimate damages in this type of case. First, a consumer survey only provides estimates of
consumers’ willingness to pay for a product with a particular claim on the label relative to their
willingness to pay for a similar product without that claim. In other words, a consumer survey
only can provide information about how the “demand side” of the market might react to the
removal of a particular label claim. A consumer survey cannot provide evidence of how the
seller or its competitors would react in such an environment (“supply-side” factors). Since
market prices are determined by the interaction of supply and demand, the “but-for” price (and
therefore the “price premium”) cannot be determined from a consumer survey alone.

29.     The literature by conjoint practitioners is clear on this point. For example, as noted in a
paper presented jointly by several practitioners and academics at the Sawtooth Software
Conference, a gathering organized by the company that produces the software used by Mr.
Boedeker: “In the context of conjoint studies, feature valuation is achieved by using various




42
  $1.21 is the difference between the actual market price ($2.99) and the price at which Consumer E would be
willing to purchase the product without the Accused Claims ($1.78).
43
  $1.82 is the difference between the actual market price ($2.99) and the price at which Consumer F would be
willing to purchase the product without the Accused Claims ($1.17).



                                                    16
         Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 155 of 265

OUTSIDE COUNSEL ONLY – SUBJECT TO PROTECTIVE ORDER


measures that relate only to the demand for the products and features and not to the supply.”44
The authors state that estimates of consumer willingness to pay derived from conjoint surveys
“do not take into account equilibrium adjustments in the market as one of the products is
enhanced by addition of a feature” and further that “[c]omputation of changes in the market
equilibrium due to feature enhancement of one product will be required to develop a measure of
the economic value of the feature.”45 The authors conclude that estimates based on consumer
willingness to pay “will overstate the price premium afforded by feature enhancement.”46

30.         The importance of addressing the supply side of the market can be seen by comparing
the “price premium” evident in Figure 3, above, with the premium derived from a slightly
different version of Mr. Boedeker’s stylized example, shown below in Figure 4. In this
example, the supply curve is flat—i.e., the retailer chooses to charge the same amount for the
product regardless of how many units are demanded by consumers. This situation could occur
in a variety of retail scenarios. For example, if the seller utilizes the strategy of “line pricing,”
then changing some of the features or the label of the product could have no impact on the
retail price.47 Another strategy that could result in no price change is the use of “price points,”
whereby the seller chooses to maintain the price of a particular product at a specific figure,
such as a price ending in “$0.99,” even in the face of marketplace adjustments such as changes
in costs or consumer demand.48 More generally, a seller of a differentiated consumer product,
such as a branded LED lightbulb, chooses its own pricing strategy.49 Determining its

44
  Greg Allenby, Jeff Brazell, John Howell, and Peter Rossi, “Using Conjoint Analysis to Determine the Market
Value of Product Features,” in Proceedings of the Sawtooth Software Conference, October 2013, p. 343. See also,
Greg Allenby, Jeff D. Brazell, John R. Howell, and Peter E. Rossi, “Valuation of Patented Product Features,” The
Journal of Law & Economics, v. 57, n. 3, August 2014, pp. 629-663; and Greg Allenby, Jeff D. Brazell, John R.
Howell, and Peter E. Rossi, “Economic Valuation of Product Features,” Quantitative Marketing and Economics, v.
12, n. 4, December 2014, pp. 421-456.
45
     Allenby, et. al (2013), pp. 346-347.
46
     Allenby, et. al (2013), p. 347.
47
   Line pricing is a common practice used by retailers, which involves offering different product “lines” at different
prices while maintaining a single price for products within each “line.” [See, for example, Michaela Draganska and
Dipak Jain, “Consumer Preferences and Product-Line Pricing Strategies: An Empirical Analysis,” Marketing
Science, v. 25, n. 2, March 2006, pp. 164-174]
48
   See, for example, Daniel Levy, Dongwon Lee, Haipeng (Allan) Chen, Robert J. Kauffman, and Mark Bergen,
“Price Points and Price Rigidity,” The Review of Economics and Statistics, v. 93, n. 4, November 2011, pp. 1417-
1431.
49
   See, for example, Jean Tirole, The Theory of Industrial Organization, Cambridge, MA: The MIT Press, 1988, pp.
277-295.

                                                         17
      Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 156 of 265

OUTSIDE COUNSEL ONLY – SUBJECT TO PROTECTIVE ORDER


willingness to sell a product with and without particular label claims requires an assessment of
that strategy and a prediction of the resulting marketplace outcome. As shown in Figure 4,
given the sellers’ strategy of maintaining price at a constant level, in the “but-for” world with
the Accused Claims removed from the label, three consumers (A,B,C) would purchase the
product at the market price. Since these consumers receive the same product and pay the same
price in both the actual and “but-for” worlds, they suffered no damages and the “price
premium” is zero. The examples in Figure 3 and Figure 4 show that the “price premium”
depends on the seller’s behavior, as well as the buyers’, and therefore cannot be determined
solely from a consumer survey.

                                       Figure 4
        Mr. Boedeker’s Stylized Market Example, with a Horizontal Supply Curve




Source: Boedeker Report, Figure 10 with annotations and horizontal supply curve.

31.    The examples above illustrate a second critical problem with attempting to measure
damages through just a consumer survey. As shown in both scenarios, in the “but-for” world


                                                 18
      Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 157 of 265

OUTSIDE COUNSEL ONLY – SUBJECT TO PROTECTIVE ORDER


some consumers would choose not to buy the Accused Product. Mr. Boedeker’s framework,
however, provides no method either to identify those consumers among the universe of all
consumers nor does it provide a method to assess their actual damages. For example, using the
scenario in Figure 3, suppose in the “but-for” world Consumer E would choose instead to buy a
competing LED lightbulb. That consumer’s damages would depend on the different features
and prices of the Accused Product relative to the alternative product, but certainly could be no
more than the difference between the market price and that consumer’s willingness to pay for
the product without the Accused Claims ($1.21 in this example). Similarly, suppose Consumer
F would choose not to buy any LED lightbulb. It is unclear how one might assess that
consumer’s damages, but again those damages could be no more than the difference between
the market price and the consumer’s willingness to pay for the product without the Accused
Claims ($1.82 in this example). Thus, under a “price premium” theory, damages for some
consumers could be as low as zero. For other consumers, damages could be no higher than the
difference between the actual market price and their willingness to pay for the product without
the Accused Claims, which would differ for each consumer. Moreover, since consumer
behavior in the “but-for” world is not actually observed, there would be no way to determine
the amount of damages to award to each consumer, absent individualized inquiries into their
preferences, budget, available options, etc.

32.     As an ostensible solution to these problems, Mr. Boedeker discards the “price premium”
concept from his assessment of damages.50 Instead, he proposes to award each member of the
putative class an amount equal to the difference between the actual price and the lowest
willingness to pay for the product without the Accused Claims among members of the putative
class—i.e., the willingness to pay for Consumer F in the above examples, or $1.82. This
amount bears no relation to any marketplace outcome under conditions derived from real-world
data. As justification for this approach, Mr. Boedeker asserts, “To fully compensate all
consumers for their economic loss, it is necessary to find the price point on the demand curve
that ensures that the same number of units that were sold in the actual world would also be sold


50
   Despite Plaintiff’s assertion that he will measure damages based on “the difference between the prices customers
paid and the value of the [Bulbs] they bought,” which Plaintiff terms a “price premium,” the only reference to that
term in Mr. Boedeker’s report is a single quote from Plaintiff’s Complaint. [Class Motion, p. 20]



                                                        19
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 158 of 265

OUTSIDE COUNSEL ONLY – SUBJECT TO PROTECTIVE ORDER


in the but-for-world.”51 Here, Mr. Boedeker has invented a new concept of the “but-for” world.
Instead of representing the marketplace outcome that would occur if the seller removed the
Accused Claims from the product, Mr. Boedeker has redefined the “but-for” world to be a
scenario in which the seller is forced to lower the price of the product in order to assure the
same amount of sales as in the actual world. Mr. Boedeker does not identify any real-world
conditions that would cause such an outcome. Rather, his approach appears to be based simply
on convenience. Referring to his stylized example, shown in Figure 3 above, Mr. Boedeker
acknowledges that four of the six consumers could be made whole with a damages award equal
to the “price premium” of $0.61.52 He then asserts that, because that amount “does not
compensate all purchasers,” he therefore must identify a larger number that is sufficient to do
so.53

33.        The obvious problem with Mr. Boedeker’s approach is that it necessarily results in
awards that exceed actual damages for many, if not all, consumers. If, as shown in Mr.
Boedeker’s example (Figure 3, above), some consumers paid a “price premium” of $0.61
(Consumers A-D), then an award of $1.82 does not “compensate” those consumers for their
damages—it “overcompensates” them. The $1.82 figure also overcompensates Consumer E,
whose maximum potential damages equal $1.21 as discussed above. Finally, even for
Consumer F $1.82 represents the maximum potential damages. Actual damages could be less,
depending on Consumer F’s behavior in the “but-for” world. Thus, Mr. Boedeker proposes a
method that is guaranteed to overcompensate some members of the putative class, and
potentially may overcompensate all of them.

VI.        MR. BOEDEKER’S SURVEY DOES NOT ADDRESS PLAINTIFF’S CLAIMS

34.        Plaintiff asserts that Cree’s products are labeled with false and/or misleading claims
related to the “longevity” of the lightbulbs and the energy savings that relate to longevity. For
example, the Complaint alleges:54


51
     Boedeker Report, p. 18.
52
     Boedeker Report, p. 18.
53
     Boedeker Report, p. 18 (emphasis added).
54
     Complaint, ¶4.



                                                   20
         Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 159 of 265

OUTSIDE COUNSEL ONLY – SUBJECT TO PROTECTIVE ORDER


           Cree’s packaging offers a “100% Satisfaction Guarantee” for LED Bulbs and an
           estimated lifetime of between 15-32 years depending on the product. The packages
           further offer an estimated yearly energy cost savings ranging from around $0.60 to
           $2 per bulb per year. Cree packaging also offers a “10 Year Warranty.”

Similarly, the Class Motion alleges:55

           [A]ll Cree LED Lightbulbs…are marketed and labeled to highlight the following
           characteristics focused on longevity of the Bulbs: (1) a promise that they will last
           longer than the comparative incandescent bulb, which therefore results in energy
           and cost savings; and (2) a warranty for performance, which reinforces the
           longevity representations.

Notwithstanding the variety of allegations, Plaintiff proposes to evaluate a single issue with
respect to liability—namely, whether Cree’s label claims “promise longevity far longer that the
Bulbs actually last.”56

35.        However, the statements tested by Mr. Boedeker in his conjoint survey correspond
neither to the components of Plaintiff’s claims remaining after the Court’s exclusions nor to the
single issue Plaintiff proposes to evaluate with respect to liability. As a result, even setting
aside the fundamental problems with his proposed framework for assessing damages, described
above, Mr. Boedeker’s opinions cannot serve as a basis for determining whether members of
the putative class suffered damages at all, let alone provide a measurement of the amount of
class-wide damages. Furthermore, as described in Section III.A, above, some of the claims
accused by Plaintiff were not present on all the Accused Products. Mr. Boedeker, however,
provides only a single survey with a single set of results, which he puts forward as a method to
assess class-wide damages. He provides no method to determine which members of the
putative class purchased products which contained the different versions of the Accused
Claims.

36.        Mr. Boedeker evaluates three attributes in his survey that relate to the performance of
the Accused Products. The first is the presence or absence of the statement “[t]he LED light
bulb will last six times longer than cheap LED bulbs.”57 I understand, however, that statement

55
     Class Motion, p. 3.
56
     Class Motion, p. 5.
57
     Boedeker Report, pp. 58-59 and supporting document “LED Conjoint Survey.docx”.



                                                      21
         Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 160 of 265

OUTSIDE COUNSEL ONLY – SUBJECT TO PROTECTIVE ORDER


never was present on the package of the Accused Products.58 Moreover, Mr. Boedeker
performs no analysis to determine the extent to which members of the putative class had any
exposure to that claim, and therefore cannot evaluate whether that claim could have influenced
their willingness to pay for the Accused Products. Thus, there is no basis to allege, as Mr.
Boedeker does, that his estimated “attribute value” or “economic loss” associated with that
feature has any relation to consumers’ damages, even under his stated framework.

37.        Second, Mr. Boedeker includes a product attribute described as “Lasts XX+ years (XX
hours) with estimated lifetime savings of $XX over incandescent bulbs” (with four different
sets of values for the “XX”).59 In his Class Motion, Plaintiff cites Mr. Boedeker’s survey
results for this feature as providing measurements of “the economic loss attributable to the
purchase of the falsely labeled Bulbs.”60 However, as described in the Court’s April 2018
Order, the first half of the claim providing an explicit longevity estimate—“Lasts XX+ years
(XX hours)”—cannot be subject to liability, since it simply reiterates or presents in a
substantially similar manner the disclosures required under the EPCA that are present in the
Lighting Facts box.61 Since Mr. Boedeker does not test the latter half of the claim alone, his
estimated “attribute value” or “economic loss” associated with that feature cannot be used as a
basis for assessing damages.

38.        Finally, Mr. Boedeker tests a feature related to a warranty. Specifically, he tests the
claim of a “10-year 100% satisfaction guarantee” versus two alternatives (“standard 90-day
warranty” and “10 years with original receipt and packaging, have to pay for shipment”).62 In
his Class Motion, Plaintiff asserts that the “satisfaction guarantee” claim “reinforces the




58
   In deposition, Mr. Boedeker testified that his awareness of that claim was based on the Court’s April 2018 Order,
which notes that claim is shown on Cree’s website. [Deposition of Stefan Boedeker, March 12, 2019 (“Boedeker
Deposition”), pp. 75-78, citing April 2018 Order, p. 10] None of the 50+ labels that I reviewed contained this
statement.
59
     Boedeker Report, pp. 58-59 and supporting document “LED Conjoint Survey.docx”.
60
     Class Motion, p. 20.
61
     See, Section III.B.
62
     Boedeker Report, pp. 58-59 and supporting document “LED Conjoint Survey.docx”.



                                                        22
          Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 161 of 265

OUTSIDE COUNSEL ONLY – SUBJECT TO PROTECTIVE ORDER


longevity promises.”63 However, there are multiple problems with the use of this attribute to
assess class-wide damages.

39.        First, it is clear from an examination of various product packages that claims related to a
warranty or “satisfaction guarantee” differed substantially across the Accused Products. One
package identified by Plaintiff contains the claim of “100% Satisfaction Guaranteed.”64 Many
other labels do not contain that claim, but contain other claims related to the warranty,
including:

          “5 YEAR WARRANTY” and “LIMITED WARRANTY: This product has a 5 year,
           free replacement warranty. If this product does not operate for 5 years…return the
           product with UPC code proof of purchase, register receipt and your name and address to
           Cree…Cree will send you a replacement or at Cree’s option refund the original
           purchase price”;65

          “5 YEAR WARRANTY” and “LIMITED WARRANTY: If this bulb does not operate
           for 10 years (based on 6 hours per day / 7 days per week of normal consumer use)…
           return the bulb with proof of purchase, register receipt and your name and address to
           Cree…Cree will send you a replacement or at Cree’s option refund the original
           purchase price”;66 and

          “10 YEAR WARRANTY” and “LIMITED WARRANTY: If this bulb does not operate
           for 10 years (based on 6 hours per day / 7 days per week of normal consumer
           use)…return the bulb with proof of purchase, register receipt and your name and
           address to Cree…Cree will send you a replacement or at Cree’s option refund the
           original purchase price.”67




63
  Class Motion, p. 4. In deposition, Mr. Boedeker also asserted that the “satisfaction guarantee” claim was an
“indication of longevity.” [Boedeker Deposition, pp. 70-71]
64
   Complaint, ¶18; and Boedeker Report, p. 4. These package versions have additional claims in fine print which
are not readable as presented.
65
     CREE_00062461 and CREE_00065370.
66
     CREE_00065190 and CREE_00065201.
67
     CREE_00060645 and CREE_00065185.

                                                      23
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 162 of 265

OUTSIDE COUNSEL ONLY – SUBJECT TO PROTECTIVE ORDER


As above, however, Mr. Boedeker does not test these specific representations and further
provides no methodology for assessing which members of the putative class purchased
products with which representations, or even the overall frequency of each representation
across all the Accused Products. Mr. Boedeker’s method therefore cannot determine the extent
to which those representations may have affected class-wide willingness to pay.

40.        Second, despite the assertions by Plaintiff and Mr. Boedeker, it is unclear to what extent
the label statements about a warranty or a “satisfaction guarantee” have any relation to the
perceived longevity of the Accused Products. Plaintiff asserts that he will be able to
demonstrate that the Accused Products did not offer the longevity that was “promised” by
Cree.68 Plaintiff, however, does not offer a class-wide method (or even assert that he will do
so) to assess whether Cree failed to comply with the stated warranties on the products or
whether consumers did not have “satisfaction guaranteed.” Thus, Mr. Boedeker’s analysis of
the “economic loss” associated with the “satisfaction guaranteed” claim does not correspond
with any theory of liability put forward by Plaintiff.

41.        In sum, the only common representations about “longevity” evaluated by Mr. Boedeker
are ones that have been excluded from this case by the Court. The other claims that he
evaluates are unrelated to Plaintiff’s assertions about a common proof of liability and/or were
not present on any (or at least some) of the Accused Products. Mr. Boedeker’s proposed
approach therefore fails to provide a class-wide method for assessing damages related to
Plaintiff’s specific allegations.

VII.       MR. BOEDEKER’S USE OF HIS SURVEY RESULTS DOES NOT COMPORT WITH HIS OWN
           FRAMEWORK FOR DAMAGES

42.        In addition to the basic problems with his proposed framework and the lack of
correspondence between his survey and Plaintiff’s theory of liability, Mr. Boedeker’s approach
suffers from a further, critical flaw. The “market simulations” that he performs using his
survey results do not provide the data that he claims he needs to fulfill his theoretical
framework for damages. Consequently, Mr. Boedeker’s methodology does not provide a valid




68
     Class Motion, pp. 5-6.

                                                   24
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 163 of 265

OUTSIDE COUNSEL ONLY – SUBJECT TO PROTECTIVE ORDER


basis for assessing class-wide damages, even setting aside the other problems with his
approach, described above.

43.        In the section of his report in which he lays out his proposed damages framework, Mr.
Boedeker states that for his damages approach “it is necessary to find the price point on the
demand curve that ensures that the same number of units that were sold in the actual world
would also be sold in the but-for-world.”69 He then proposes to compare that price to the actual
price paid by members of the putative class. Mr. Boedeker states that “[t]he difference between
these two prices is the economic loss to every member of the putative class.”70 Figure 5 shows
an example of Mr. Boedeker’s calculations, as presented in his report, which he uses to
purportedly fulfil the requirements of his proposed framework. This example shows the
estimated share of survey respondents who would buy one of the hypothetical products
presented in the survey with and without the “Longevity Claims” at each of the five price
points tested.71 The vertical arrows represent the “economic loss” calculated for each of the
resulting ten combinations of price points and “Longevity Claims.” For the example in Figure
5, the values for Mr. Boedeker’s “economic loss” range from $1.40 to $4.47. Mr. Boedeker
performed similar calculations for products comprised of every possible set of hypothetical
attributes included in his survey. He then calculated the range of “economic losses” from all
those combinations, excluding the outlying 10-percent values, and the median value. For the
hypothetical 60W product, Mr. Boedeker calculated the “economic loss” to range from $1.34 to
$4.01, with a median value of $2.40.72




69
     Boedeker Report, p. 20.
70
     Boedeker Report, p. 20.
71
   In this example, “with the Longevity Claims” represents a hypothetical 60W product with the label claim “lasts
31+ years (35,000 hours) with estimated lifetime savings of $192.50 over incandescent bulbs.” “Without the
Longevity Claims” represents the same hypothetical 60W product with the label claim “lasts 4+ years (5,000 hours),
with estimated lifetime savings of $27.50 over incandescent bulbs.” [Boedeker Report, pp. 71-73 and supporting
materials]
72
     Boedeker Report, p. 72.

                                                       25
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 164 of 265

OUTSIDE COUNSEL ONLY – SUBJECT TO PROTECTIVE ORDER


                                        Figure 5
          Mr. Boedeker’s “Demand Curves,” Based on Survey Results for One Product
                                      Specification




Source: Boedeker Report, Figure 34.

44.        There are two general categories of problems with this approach. First, Mr. Boedeker’s
approach does not calculate actual marketplace demand curves for the Accused Products. A
demand curve represents the number of units of a product consumers are collectively willing to
purchase at each price point. As described above, when presenting his theoretical “model for
economic loss,” Mr. Boedeker states that he will calculate damages by “moving down the
demand curve in the but-for-world to the point of volume sold in the actual world.”73 Mr.
Boedeker’s actual calculations, however, bear no relation to the “volume sold in the actual
world,” nor do they relate to consumer demand for the actual products at issue. Instead, as
shown in Figure 5, Mr. Boedeker calculates the share of survey respondents who would
purchase hypothetical products as represented in his survey at different price points. Mr.
Boedeker performs no analysis to determine whether the “share of respondents” measured
through his approach corresponds to any actual share in the marketplace or whether the survey
respondents’ demand for the hypothetical products in the survey corresponds to actual
consumers’ demand for the Accused Products.


73
     Boedeker Report, p. 18.

                                                 26
      Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 165 of 265

OUTSIDE COUNSEL ONLY – SUBJECT TO PROTECTIVE ORDER


45.     The literature on conjoint analysis makes clear that the results of conjoint surveys
cannot be interpreted as statements about actual market shares and generally cautions against
using the results of conjoint surveys to make specific predictions about consumer demand. For
example, Bryan Orme, the founder of Sawtooth Software and cited multiple times by Mr.
Boedeker, states in his book Getting Started with Conjoint Analysis:74

        Conjoint models do not predict market share…

        Believing that we have an accurate predictor of market share can lead us to misuse
        a model. That said, conjoint models are excellent directional indicators. Conjoint
        analysis can reveal product modifications that can increase market share, but it will
        probably not reveal how much actual market share will increase. Conjoint analysis
        can tell us that the market is more price sensitive for Brand A than Brand B; but we
        probably do not know the exact price sensitivity of either one. Conjoint analysis
        can identify which market segment will be most likely to purchase your client’s
        product, but probably not the exact number of units that will be purchased.

        The market simulator is usually the most anticipated deliverable for managers. Do
        not let this enthusiasm get out of hand. Conjoint simulators are directional
        indicators that can provide a great deal of information about relative feature
        importances and preferences for product configurations. While conjoint simulators
        are excellent tools for revealing strategic moves that can improve the success of a
        product, they are not infallible market share predictors. Many other factors, such
        as awareness, distribution, advertising, and product life cycles, drive market share
        in the real world. Conjoint models can be fine-tuned to account partially for these
        elements, but we must avoid thinking that adjusted conjoint models can consistently
        and accurately predict volumetric absolutes such as market share. The only
        exception to this rule follows from careful validation based on real sales data,
        establishing a clear link between the calibrated conjoint model and sales volume
        for the specific product category and market in question.

In contrast to the guidance from Mr. Orme, Mr. Boedeker uses conjoint analysis not for
“directional indicators,” but rather to make specific predictions about purchasing behavior and
price sensitivity.

46.     Mr. Orme further describes various reasons why conjoint surveys may not accurately
predict marketplace behavior including “awareness [of actual purchasers] developed through
advertising and promotion,” whether “the relevant attributes have been included in the


74
   Bryan K. Orme, Getting Started with Conjoint Analysis: Strategies for Pricing Research, 3rd ed., Madison:
Research Publishers LLC, 2014, pp. 26-27.


                                                      27
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 166 of 265

OUTSIDE COUNSEL ONLY – SUBJECT TO PROTECTIVE ORDER


simulation model,” whether “respondents are educated about available brands,” and many other
reasons.75 Similarly, another book cited by Mr. Boedeker describes the importance of
modeling actual products available in the marketplace when attempting to predict consumer
demand:76

           …if our interest is to predict the market demand for a modified product, the set of
           items will be the modified product and all other items in the market (except, of
           course, for the old product before modification). If the interest is in predicting the
           demand for a new item, the set of items will be the items currently on the market
           plus the new item.

Mr. Boedeker, however, makes no attempt to include specific products available on the market
or actual brand information. Instead he tests hypothetical products comprised of only six
features presented in text format, omitting brand and the physical product entirely. As noted by
Mr. Orme, above, “careful validation based on real sales data” can potentially improve the
accuracy of conjoint analysis for predictions of marketplace behavior; yet, Mr. Boedeker
performs no such validation. Many other conjoint practitioners as well as academics caution
against interpreting results from individual conjoint studies as predictions of marketplace
behavior absent any validation against external data.77

47.        A second problem with Mr. Boedeker’s approach relates to the range of results from his
calculations. Even if his survey produced representations of true marketplace demand for the
Accused Products (which it does not), he still provides no method for determining the point on


75
     Orme (2014), pp. 26 and 92.
76
     Vithala R. Rao, Applied Conjoint Analysis, Berlin: Springer-Verlag, 2014, p. 99.
77
   See, for example, Min Ding, Rajdeep Grewal, and John Liechty, “Incentive-Aligned Conjoint Analysis,”
Journal of Marketing Research, v. 42, February 2005, pp. 67-82 at 67 (“Because most conjoint studies are
conducted in hypothetical situations with no consumption consequences for the participants, the extent to which
the studies are able to uncover ‘true’ consumer preference structures is questionable.”); Andrew Goett, Kathleen
Hudson, and Kenneth Train, “Customers’ Choice Among Retail Energy Suppliers: The Willingness-to-Pay for
Service Attributes,” The Energy Journal, v. 21, n. 4, 2000, pp. 1-28 at p. 27 (“In choice experiments, customers
can have a tendency to de-emphasize price, since they do not have to actually pay the price. This deemphasis, to
the extent that it exists, creates an upward bias in the estimated willingness to pay for non-price attributes.”); and
Chris Chapman, “9 Things Clients Get Wrong About Conjoint Analysis,” in Proceedings of the Sawtooth Software
Conference, October 2013 (“…preference share is only partially indicative of real market results… If we iterate
studies, know that we’re assessing the right things, calibrate to the market, and include other effects, we will get
progressively better estimates of the likely market response. [Conjoint Analysis] is a fundamental part of that, yet
only one part. Yes, we can predict market share (sometimes)! But an isolated, single-shot [Conjoint Analysis] is
not likely to do so very well.”)


                                                          28
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 167 of 265

OUTSIDE COUNSEL ONLY – SUBJECT TO PROTECTIVE ORDER


those demand curves that corresponds to “the volume sold in the actual world,” which is what
he claims he will do when he sets forth his “model for economic loss.” Mr. Boedeker
acknowledged this point in his deposition, referring to his results by stating that “it’s not units
sold in the market because I don’t have that number.”78 Yet “units sold in the market” is
precisely the measure needed to fulfill the requirement for his theoretical framework for
damages. The example from Mr. Boedeker’s results, shown in Figure 5 above, demonstrates
the problem. In that example alone (one of hundreds evaluated by Mr. Boedeker), the distance
between the two “demand curves” ranges from $1.40 to $4.47. Yet Mr. Boedeker provides no
method to determine which value in that range might correspond to the class-wide damage
amount in this case. Instead of identifying the actual “economic loss,” based on his own
theory, he simply calculates all possible values for that figure, based on “all possible
permutations” of features and price points and the entire range of respondent shares. He then
reports a “median economic loss” and a range of values after eliminating 10 percent of the
outlier values. He asserts that “in the merits phase of this case” the median value “can be
applied to the number of light bulbs that were sold with the false Longevity Claims to assess
class-wide economic losses.”79 Mr. Boedeker, however, provides no analysis to determine
whether the “median economic loss” calculated from his survey relates in any way to the
specific figure represented by the distance between two demand curves from the real-world
marketplace, as shown in Figure 2, above. Given the wide range of values derived from his
survey, the “median economic loss” as calculated by Mr. Boedeker could be substantially
different from the “economic loss” specified in his theoretical model.

48.        In summary, Mr. Boedeker’s survey and the calculations he performs on the results of
that survey do not provide the data required by his theoretical model. Thus, even if that model
were appropriate (which it is not) and his survey adequately modeled real-world behavior
(which it does not), Mr. Boedeker’s methodology still does not provide a valid basis for
assessing class-wide damages.




78
     Boedeker Deposition, p. 197.
79
     Boedeker Report, p. 77.

                                                 29
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 168 of 265

OUTSIDE COUNSEL ONLY – SUBJECT TO PROTECTIVE ORDER


VIII. PLAINTIFF PROVIDES NO EVIDENCE OF ANY “PRICE PREMIUM” FOR THE ACCUSED
      CLAIMS AND CREE’S BUSINESS STRATEGY INDICATES THERE WAS NONE

49.        Plaintiff claims that he will demonstrate that all members of the putative class suffered
damages in the form of a “price premium,” which he describes as “the difference between the
prices customers paid and the value of the [Bulbs] they bought.”80 As I describe above, Mr.
Boedeker explicitly disclaims that his proposed approach would measure this amount. Since he
performs no analysis of the “supply side” of the marketplace, the results from his survey alone
cannot be used to predict prices in the “but-for” scenario. Thus, Plaintiff has neither provided
an estimate of any purported “price premium” in the market due to the Accused Claims, nor has
he even identified any method to determine whether such a premium existed. Nonetheless,
given Plaintiff’s stated theory of damages as expressed in his Complaint and Class Motion, I
have been asked to assess whether the evidence supports a conclusion that members of the
putative class did pay a “price premium.” To the contrary, I find that the evidence supports a
conclusion of no price premium due to the Accused Claims.

50.        To understand Cree’s approach to marketing and pricing its products, I conducted an
interview with Scott Schwab, currently Cree’s Vice President and General Manager, Lamps.
Mr. Schwab described the process by which Cree has packaged and priced its LED lightbulb
products. First, he described the factors that Cree considers when setting the prices of its
products.81 Those factors include competitors’ pricing;82 Cree’s costs to manufacture the
products;83 and negotiations with customers, primarily The Home Depot.84 In addition, Cree
sets its wholesale prices in a manner such that The Home Depot can charge specific “price
points,” for example prices ending in “$0.97,” and still generate the required margins.85 Mr.
Schwab further described how the Cree personnel who design the product labels and packaging




80
     Class Motion, p. 20.
81
     See also, Schwab Deposition, pp. 28-30.
82
     See also, CREE_02166967, CREE_01762500, and CREE_02225262.
83
     See also, CREE_02166974 and CREE_02166975.
84
     See also, CREE_02338377 and CREE_02338378.
85
   See also, CREE_02338377, CREE_02338378, CREE_02166974, CREE_02166975, and Outlook file, “RE
Volume estimates on 60W.msg” with Excel attachment, “THD Pricing 2.xlsx.”

                                                   30
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 169 of 265

OUTSIDE COUNSEL ONLY – SUBJECT TO PROTECTIVE ORDER


are different from those who are responsible for negotiations with Cree’s customers and
determining pricing.

51.       Based on this information, there is no reason to expect that changes to the specific
wording on the packages of Cree’s LED lightbulb products would lead to any change in the
prices that Cree or the retailers set for the Accused Products. As described above, Cree has
used a variety of claims on the labels of its products, which differ across products and have
changed over time. I have seen no evidence that Cree ever adjusted its pricing to account for
differences in labels between products or changes in labels over time.

52.       Internal strategy documents from Cree support this conclusion. For example, an
analysis by Cree in late-2013, which included a roadmap for the company’s future strategy,
highlighted the fact that customers’ primary issue in choosing an LED lightbulb was the desire
for a product that “Looks and Works like a Light Bulb” and that, given that characteristic,
“price is key” “regardless of payback economics.”86 These characteristics of consumer demand
support Cree’s strategy, which has not focused on differentiation from the competition related
to specific performance claims, but rather has focused on continuing to drop prices to match
competitors while reducing costs.87 In fact, in their presentations of Cree’s strategies, these
documents do not reference any specific label claims on Cree’s packages.

53.       Based on this information, I conclude that there is no evidence Cree would have
adjusted its prices in the “but-for” world where it could not include the Accused Claims on the
labels of the Accused Products; and there is considerable evidence Cree would not have done
so. As such, there is no support in the record for any “price premium” associated with the
Accused Claims.




____________________________
Jesse David, Ph.D.
March 22, 2019


86
  CREE_02214029, at pp. 9, 10, and 12. See also, CREE_00061752 – 758 at 757 and CREE_00055006 – 030 at
014 and 018.
87
     CREE _02214029, at pp. 13-14. See also, CREE_01762500.

                                                    31
     Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 170 of 265

OUTSIDE COUNSEL ONLY – SUBJECT TO PROTECTIVE ORDER


                          APPENDIX 1: MATERIALS CONSIDERED



Case Documents
Order Re: Motion to Dismiss, April 9, 2018
Amended Class Action Complaint, April 30, 2018
Expert Report of Stefan Boedeker in Support of Plaintiff’s Motion for Class Certification,
    January 18, 2019, with supporting materials
Order Granting in Part and Denying in Part Defendant’s Motion to Strike Deposition Errata,
    January 18, 2019
Plaintiff’s Memorandum of Law in Support of Motion for Class Certification, May 28, 2019

Deposition Transcripts
Deposition of Jeffry L. Young, September 18, 2018, with Exhibits 1-5 and errata
Deposition of Jonathan Vollers, October 8, 2018, with Exhibits 1-10 and errata
Deposition of Scott Schwab, January 4, 2019, with Exhibits 1-19 and errata
Deposition of Stefan Boedeker, March 12, 2019, with errata

Bates Numbered Documents
CREE_00049110 – 149                                CREE_00062461
CREE_00054132 – 136                                CREE_00063185 – 224
CREE_00054138 – 139                                CREE_00064021
CREE_00054538 – 563                                CREE_00064032
CREE_00055005 – 055                                CREE_00064034
CREE_00055520                                      CREE_00064037
CREE_00058447 – 448                                CREE_00064719 – 721
CREE_00060645 – 647                                CREE_00064760 – 762
CREE_00060650                                      CREE_00064765 – 766
CREE_00060653                                      CREE_00065183
CREE_00060656                                      CREE_00065188
CREE_00060659                                      CREE_00065190
CREE_00061437                                      CREE_00065193
CREE_00061442                                      CREE_00065195
CREE_00061751 – 758                                CREE_00065199
CREE_00062367 – 368                                CREE_00065201
CREE_00062405 – 406                                CREE_00065204
CREE_00062414                                      CREE_00065206
CREE_00062459                                      CREE_00065210 – 211

                                            A1-1
     Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 171 of 265

OUTSIDE COUNSEL ONLY – SUBJECT TO PROTECTIVE ORDER


CREE_00065369 – 372                               CREE_02214029
CREE_00065376 – 379                               CREE_02214381 – 382
CREE_00064855                                     CREE_02215835
CREE_00064858                                     CREE_02222005
CREE_00064860                                     CREE_02222227
CREE_00065185                                     CREE_02225262
CREE_00070633                                     CREE_02314075
CREE_01762499 – 500                               CREE_02315341
CREE_02165616                                     CREE_02338377 – 378
CREE_02168250 – 251                               CREE_02417861 – 862
CREE_02166939 – 942                               CREE_02442681
CREE_02166967 – 970                               CREE_02446416
CREE_02166974 – 977                               CREE_02450683
CREE_02180460 – 461                               THD-CREE000001
CREE_02200417

Additional Discovery Materials from Cree (no Bates #)
Outlook file, “RE Volume estimates on 60W.msg” with Excel attachment, “THD Pricing
   2.xlsx”

Publicly Available Documents
Andrew Goett, Kathleen Hudson, and Kenneth Train, “Customers’ Choice Among Retail
   Energy Suppliers: The Willingness-to-Pay for Service Attributes,” The Energy Journal, v.
   21, n. 4, 2000, pp. 1-28
Bryan K. Orme, Getting Started with Conjoint Analysis: Strategies for Product Design and
   Pricing Research, 3rd ed., Manhattan Beach, CA: Research Publishers LLC, 2014
Chris Chapman, “9 Things Clients Get Wrong About Conjoint Analysis,” in Proceedings of the
   Sawtooth Software Conference, October 2013
Cree 2018 Annual Report
Daniel Levy, Dongwon Lee, Haipeng (Allan) Chen, Robert J. Kauffman, and Mark Bergen,
   “Price Points and Price Rigidity,” The Review of Economics and Statistics, v. 93, n. 4,
   November 2011, pp. 1417-1431
Federal Judicial Center, Reference Manual on Scientific Evidence, 3rd ed., Washington, D.C.:
   National Academies Press, 2011
Greg Allenby, Jeff Brazell, John Howell, and Peter Rossi, “Using Conjoint Analysis to
   Determine the Market Value of Product Features,” in Proceedings of the Sawtooth Software
   Conference, October 2013
Greg Allenby, Jeff D. Brazell, John R. Howell, and Peter E. Rossi, “Economic Valuation of
   Product Features,” Quantitative Marketing and Economics, v. 12, n. 4, December 2014, pp.
   421-456

                                           A1-2
     Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 172 of 265

OUTSIDE COUNSEL ONLY – SUBJECT TO PROTECTIVE ORDER


Greg Allenby, Jeff D. Brazell, John R. Howell, and Peter E. Rossi, “Valuation of Patented
   Product Features,” The Journal of Law & Economics, v. 57, n. 3, August 2014, pp. 629-663
Jean Tirole, The Theory of Industrial Organization, Cambridge, MA: The MIT Press, 1988
Michaela Draganska and Dipak Jain, “Consumer Preferences and Product-Line Pricing
   Strategies: An Empirical Analysis,” Marketing Science, v. 25, n. 2, March 2006, pp. 164-
   174
Min Ding, Rajdeep Grewal, and John Liechty, “Incentive-Aligned Conjoint Analysis,” Journal
   of Marketing Research, v. 42, February 2005, pp. 67-82
Vithala R. Rao, Applied Conjoint Analysis, Berlin: Springer-Verlag, 2014

Websites
Cree:
   creebulb.com
   creebulb.com/products
   creebulb.com/40-watt-replacement-soft-white
U.S. Department of Energy:
   www.energy.gov/energysaver/save-electricity-and-fuel/lighting-choices-save-you-
       money/how-energy-efficient-light
U.S. Federal Trade Commission:
   www.ftc.gov/tips-advice/business-center/guidance/ftc-lighting-facts-label-questions-
       answers-manufacturers




                                            A1-3
Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 173 of 265




         APPENDIX 2: CURRICULUM VITAE OF JESSE DAVID, PH.D.




                               A2-1
      Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 174 of 265



                                                                                                 201 S. Lake Ave.
                                                                                                        Suite 308
                                                                                            Pasadena, CA 91101
                                                                                                   626-657-7950
                                                                                  jdavid@edgewortheconomics.com


                                               Jesse David, Ph.D.

Jesse David is President of Edgeworth Economics and head of Edgeworth’s Los Angeles office. Dr. David is an
expert on the valuation of intangible assets, market definition, and the assessment of economic impacts in complex
commercial disputes and regulatory proceedings. His experience spans intellectual property, antitrust, labor,
regulatory, and class certification matters, among other economic issues related to the intersection of business and
government.

Dr. David has provided economic consulting and expert testimony for many industries, including pharmaceuticals,
telecommunications, agricultural products, finance, petroleum products, chemicals, software, and consumer
products. He frequently submits expert reports to and testifies before decision-making bodies, including U.S. federal
and state courts, the Federal Energy Regulatory Commission, the National Energy Board of Canada, and various
arbitration venues.

Dr. David’s consulting practice also includes developing cost-benefit analyses of government regulations and
assessing the economic impacts of government policies and other changes in industry structure. Dr. David has
prepared studies for entities such as the American Trucking Association, the National Football League Players
Association, the San Diego County Water Authority, the New York Power Authority, and the Ocean Conservancy.


                                                    EDUCATION
Stanford University
Ph.D., Economics, 2000
Brandeis University
B.A., magna cum laude, Economics and Physics, 1991


                                                   EMPLOYMENT
Edgeworth Economics, LLC, Washington, D.C.
2019 - present, President
2012 - 2018, Partner
2009 - 2012, Senior Vice President
Criterion Economics, LLC, Washington, D.C.
2009, Senior Vice President
National Economic Research Associates, Inc., White Plains, NY
2004 - 2009 Vice President
2000 - 2004 Senior Consultant
1997 - 1999 Senior Analyst
Stanford University, Palo Alto, CA
1993 - 1995 Research Assistant/Teaching Assistant

                                                       A2-2
      Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 175 of 265




                                         TESTIMONY AND EXPERT REPORTS
Sylvia Leyva v. NFI Industries Inc., Superior Court of the State of California for the County of San Bernardino, Central
District. Deposition, February 15, 2019.
Amphastar Pharmaceuticals, Inc. and International Medication Systems, Ltd. v. Momenta Pharmaceuticals, Inc. and
Sandoz, Inc., U.S. District Court for the District of Massachusetts. Expert reports, December 21, 2018; February 15,
2019; and March 15, 2019.
Entrata, Inc. v. Yardi Systems, Inc., U.S. District Court for the District of Utah, Central Division. Expert report,
December 7, 2018.
Entrata, Inc. v. Yardi Systems, Inc., U.S. District Court for the District of Utah, Central Division. Expert reports,
December 7, 2018 and February 8, 2019; deposition, February 20, 2019.
POET, LLC, et al. v. Nelson Engineering, Inc., et al., U.S. District Court for the District of South Dakota, Southern
Division. Expert reports, September 28, 2018 and November 28, 2018; deposition, January 8, 2019.
Evert Fresh, Inc. v. Housewares America, Inc., U.S. District Court for the District of New Jersey. Expert reports, June
4, 2018 and July 17, 2018.
Rosa Alvarez v. NBTY, Inc. and Nature’s Bounty, Inc., U.S. District Court for the Southern District of California. Expert
report, June 1, 2018; deposition, September 4, 2018.
Bal Seal Engineering, Inc. v. Nelson Products, Inc., et al., U.S. District Court for the Central District of California.
Expert reports, May 7, 2018 and June 5, 2018; deposition, July 27, 2018.
XY, LLC, Beckman Coulter, Inc. and Inguran, LLC d/b/a STgenetics v. Trans Ova Genetics, LC, U.S. District Court
for the District of Colorado. Expert report, April 13, 2018; deposition, June 6, 2018.
Sandra Bond v. Berkshire Bank and Berkshire Hills Bancorp, U.S. District Court for the District of Massachusetts.
Expert report, November 21, 2017; deposition, January 16, 2018; affidavit, August 13, 2018.
DSM IP Assets, B.V. and DSM Bio-Based Products & Services, B.V. v. Lallemand Specialties, Inc. and Mascoma
LLC, U.S. District Court for the Western District of Wisconsin. Expert report, November 21, 2017; deposition,
December 14, 2017; trial testimony, May 11 and 14, 2018; declaration, June 20, 2018.
Abbott Laboratories, et al. v. Adelphia Supply USA, et al., U.S. District Court for the Eastern District of New York.
Expert reports, November 15, 2017 and January 29, 2018; deposition, February 13, 2018.
Before an Interest Arbitration Board between the Northeast Illinois Regional Commuter Railroad Corporation and the
Brotherhood of Railroad Signalmen, National Mediation Board. Expert report, October 20, 2017; arbitration
testimony, November 8, 2017.
American Helios Constructors, LLC v. Shoals Technology Group, American Arbitration Association. Expert report,
August 29, 2017.
Rembrandt Enterprises, Inc. v. Eurovo S.r.l., U.S. District Court for the Northern District of Iowa. Expert report, July
21, 2017.
United Energy Trading, LLC. v. Pacific Gas and Electric Company, et al., U.S. District Court for the Northern District
of California, San Francisco Division. Expert report, May 19, 2017; deposition, September 28, 2017.
Staci Chester, et al. v. TJX Companies, Inc., et al., U.S. District Court for the Central District of California, Eastern
Division. Declaration, April 17, 2017.
Stanley Johnson v. Time Warner Cable, et al., U.S. District Court for the District of South Carolina, Columbia Division.
Declaration, March 24, 2017.


                                                         A2-3
      Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 176 of 265



Momenta Pharmaceuticals, Inc. and Sandoz Inc. v. Amphastar Pharmaceuticals, Inc., et al., U.S. District Court for
the District of Massachusetts. Expert report, February 16, 2017; deposition, March 28, 2017; trial testimony, July 18,
2017; declaration, March 20, 2018.
Chad Herron, et al. v. Best Buy Stores, LP, U.S. District Court for the Eastern District of California. Declaration,
August 18, 2016; deposition, August 25, 2016.
In Re: AZEK Decking Sales Practices Litigation, U.S. District Court for the District of New Jersey. Declaration, July
25, 2016; deposition, August 17, 2016.
Boston Cab Dispatch, Inc. and EJT Management, Inc. v. Uber Technologies, Inc., U.S. District Court for the District
of Massachusetts. Expert report, May 20, 2016.
In Re: Nest Labs Litigation, U.S. District Court for the Northern District of California. Declaration, April 15, 2016;
deposition, May 10, 2016.
The Bakery, LLC, et al. v. Kenneth Pritt and Woodford Transportation, LLC, et al., Circuit Court of Greenbrier County,
West Virginia. Expert reports, March 21, 2016 and May 27, 2016.
In Re: Scotts EZ Seed Litigation, U.S. District Court for the Southern District of New York. Expert report, March 11,
2016; deposition, April 20, 2016.
Digital Recognition Network, Inc. v. Accurate Adjustments, Inc., et al., U.S. District Court for the Northern District of
Texas, Fort Worth Division. Expert reports, January 22, 2016 and February 22, 2016; deposition, February 25, 2016.
American Helios Contractors, LLC v. Bradley Kogan, Precision Renewables, LLC, and 3TAC, LLC, District Court for
Clark County Nevada. Expert report, November 13, 2015.
Christopher Lewert v. Boiron, Inc. and Boiron USA, Inc., U.S. District Court for the Central District of California. Expert
report, October 1, 2015; deposition, April 14, 2016.
Wreal, LLC v. Amazon.com, Inc., U.S. District Court for the Southern District of Florida, Miami Division. Expert report,
September 10, 2015; deposition, September 28, 2015.
Novadaq Technologies Inc. v. Karl Storz Endoscopy-America, Inc. and Karl Storz GmbH & Co. KG, U.S. District
Court for the Northern District of California, San Jose Division. Expert report, July 28, 2015; declaration, November
10, 2015.
Globus Medical, Inc. v. DePuy Synthes Products, LLC and DePuy Synthes Sales, Inc., U.S. District Court for the
District of Delaware. Expert reports, July 22, 2015 and October 14, 2015; deposition, November 6, 2015.
Broadband iTV, Inc. v. Hawaiian Telcom, Inc., et al., U.S. District Court for the District of Hawaii. Expert reports,
June 30, 2015 and July 28, 2015; declaration, July 10, 2015; deposition, July 29, 2015.
Greater Houston Transportation Company, et al. v. Uber Technologies, Inc. and Lyft Inc., U.S. District Court for the
Southern District of Texas, Houston Division. Expert reports, June 29, 2015 and November 19, 2015; declaration,
August 27, 2015; deposition, January 8, 2016.
Crystal Good, et al. v. American Water Works Company, Inc., et al., U.S. District Court for the Southern District of
West Virginia. Expert report, May 22, 2015; deposition, June 12, 2015.
In Re: Processed Egg Products Antitrust Litigation, U.S. District Court for the Eastern District of Pennsylvania. Expert
report, March 13, 2015; deposition, May 5, 2015; affidavit, September 8, 2015; hearing testimony, December 16,
2015; trial testimony, May 29, 2018.
Santarus, Inc. and The Curators of the University of Missouri v. Par Pharmaceutical, Inc., U.S. District Court for the
District of Delaware. Expert report, April 21, 2014; deposition, June 12, 2014.



                                                          A2-4
      Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 177 of 265



Mylan Technologies, Inc. formerly known as Bertek, Inc., and Mylan, Inc. v. Zydus Noveltech, Inc., Sharad K. Govil,
Cadila Healthcare Ltd., also known as Zydus Cadila, Pankaj Patel, and Sunil Roy, Vermont Superior Court,
Chittenden Civil Division. Expert report, October 2, 2013; deposition, November 19, 2013.
Alcon Pharmaceuticals Ltd. and Alcon Research, Ltd. v. Lupin Ltd. and Lupin Pharmaceuticals, Inc., U.S. District
Court for the District of Delaware. Expert report, June 28, 2013; deposition, July 24, 2013.
Warner Chilcott Company, LLC v. Lupin Ltd. and Lupin Pharmaceuticals, Inc., and Warner Chilcott Company, LLC
v. Watson Laboratories, Inc., U.S. District Court for the District of New Jersey. Expert report, June 12, 2013;
deposition, July 11, 2013; trial testimony, October 8, 2013.
In Re: Mushroom Direct Purchaser Antitrust Litigation, U.S. District Court for the Eastern District of Pennsylvania.
Expert report, May 15, 2013; deposition, October 25, 2013; hearing testimony, March 24-25, 2015.
Lisy Corp. v. Barry A. Adams, McCormick & Company, Inc. and Mojave Foods Corporation, Circuit Court for Howard
County, Maryland. Deposition, May 23, 2012; trial testimony, April 26, 2013.
Dey, L.P. and Dey, Inc. v. Teva Parenteral Medicines, Inc., et al., U.S. District Court for the Northern District of West
Virginia. Expert report, January 13, 2012; deposition, February 7, 2012; trial testimony, August 2, 2013.
Dow Corning Corporation and Hemlock Semiconductor Corporation v. Jie (George) Xiao, LXEng LLC, and LXE Solar,
Inc., U.S. District Court for the Eastern District of Michigan, Northern Division. Declaration, January 9, 2012; expert
report, March 1, 2012.
Riverplace Development, LLC v. Charles Cranford, Esquire and Rogers Towers, P.A., Circuit Court, Fourth Judicial
Circuit, in and for Duval County, Florida. Depositions, October 12, 2011 and December 21, 2011.
Pfizer, Inc., et al. v. Teva Pharmaceuticals USA, Inc. and Teva Pharmaceuticals Industries, Ltd., U.S. District Court
for the District of Delaware. Expert report, June 3, 2011; deposition, July 22, 2011.
Ramona Trombley, et al. v. National City Bank, U.S. District Court for the District of California. Expert report, May
27, 2011; declaration, August 29, 2011.
Rocky Mountain Farmers Union, et al. v. James N. Goldstene, U.S. District Court for the Eastern District of California.
Declarations, October 29, 2010 and March 14, 2011.
Investment Technology Group, Inc., et al. v. Liquidnet Holdings, Inc., U.S. District Court for the Southern District of
New York. Expert report, April 12, 2010; deposition, June 2, 2010.
AOB Properties, Ltd. v. Laserspine Institute, LLC, et al., U.S. District Court for the Middle District of Florida, Tampa
Division. Expert report, December 11, 2009.
Glaxo Group Ltd. and SmithKlineBeecham Corporation v. Teva Pharmaceuticals USA, Inc., U.S. District Court for
the District of Delaware. Expert reports, October 15, 2009 and November 3, 2009; declaration, April 9, 2010;
deposition, November 3, 2009.
Tyco Healthcare Group LP and Mallinckrodt Inc. v. Pharmaceutical Holdings Corporation, Mutual Pharmaceutical
Company, Inc. and United Research Laboratories, Inc., U.S. District Court for the District of New Jersey. Declaration,
July 22, 2009; deposition, July 23, 2009; hearing testimony, July 29, 2009.
ESCO Corporation v. Bradken Resources Pty Ltd, International Chamber of Commerce, International Court of
Arbitration. Expert reports, June 15, 2009 and December 21, 2009; arbitration testimony, January 29, 2010.
Schering Corporation and MSP Singapore Company LLC v. Glenmark Pharmaceuticals Inc., USA and Glenmark
Pharmaceuticals Ltd., U.S. District Court for the District of New Jersey. Expert report, May 8, 2009; deposition, June
18, 2009.
Eli Lilly and Company v. Sicor Pharmaceuticals, Inc. and Teva Pharmaceuticals USA, Inc., U.S. District Court for the
Southern District of Indiana. Expert report, February 24, 2009; deposition, March 20, 2009.

                                                         A2-5
      Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 178 of 265



Tobacco Technology, Inc. v. Taiga International N.V., Thomas J. Massetti, and Marie-Paul Voûte, U.S. District Court
for the District of Maryland. Expert report, August 21, 2008; deposition, November 25, 2008.
Dow Jones & Company, Inc. v. Ablaise Ltd. and General Inventions Institute A, Inc., U.S. District Court for the District
of Columbia. Expert report, August 20, 2008.
Aspex Eyewear, Inc. and Contour Optik, Inc. v. Clariti Eyewear, Inc., U.S. District Court for the Southern District of
New York. Expert report, June 20, 2008.
Boldstar Technical, LLC and Michael S. Powell v. The Home Depot, Inc. and Industriaplex, Inc., U.S. District Court
for the Southern District of Florida, Fort Lauderdale Division. Expert reports, April 25, 2008 and May 30, 2008;
deposition, August 29, 2008; trial testimony, February 10-11, 2010.
Novartis Pharmaceuticals Corporation, Novartis Corporation, and Novartis International AG v. Mylan
Pharmaceuticals, Inc. and Mylan Laboratories, Inc., U.S. District Court for the District of New Jersey. Expert report,
March 26, 2008; declaration, October 1, 2008; deposition, October 9, 2008.
Gary W. Ogg and Janice Ogg v. Mediacom LLC, Circuit Court of Clay County, Missouri in Liberty. Expert reports,
March 5, 2008 and April 3, 2008; deposition, April 4, 2008; trial testimony, March 13 and 17, 2009.
Source Search Technologies, LLC v. LendingTree, LLC, et al., U.S. District Court for the District of New Jersey.
Expert report, May 1, 2007; deposition, June 21, 2007.
Federal Insurance Company v. InterDigital Communications Corporation, et al., JAMS arbitration. Deposition,
February 27, 2007; arbitration testimony, May 16, 2007.
Student Lifeline, Inc. v. The Senate of the State of New York, et al., U.S. District Court for the Eastern District of New
York. Expert report, January 29, 2007; deposition, July 26, 2007.
Pediatrix Screening, Inc. et al v. Telechem International, Inc., U.S. District Court for the Western District of
Pennsylvania. Expert reports, December 15, 2006, February 16, 2007, and July 6, 2007; deposition, March 28, 2007;
trial testimony, July 18-19, 2007.
Green Mountain Chrysler-Plymouth-Dodge-Jeep, et al. v. Torti, U.S. District Court for the District of Vermont. Expert
reports, October 9, 2006 and January 17, 2007.
The Procter & Gamble Company v. Teva Pharmaceuticals USA, Inc., U.S. District Court for the District of Delaware.
Expert report, August 31, 2006; deposition, October 13, 2006; trial testimony, November 6, 2006.
Central Valley Chrysler Jeep, Inc. et al. v. Witherspoon, U.S. District Court for the Eastern District of California. Expert
reports, June 12, 2006, October 9, 2006, and January 16, 2007; deposition, October 27, 2006.
Sierra Club et al. v. Robert B. Flowers, et al., U.S. District Court for the Southern District of Florida, Miami Division.
Depositions, June 6, 2006 and June 20, 2006; hearing testimony, October 5, 2006; declaration in support of appeal,
U.S. Court of Appeals for the Eleventh Circuit, July 27, 2007.
Merck & Co., Inc. v. Teva Pharmaceuticals USA, Inc., U.S. District Court for the District of Delaware. Expert report,
April 6, 2006; deposition, August 8, 2006.
Alliance Security Products, Inc. v. Fleming and Company, Pharmaceuticals, U.S. District Court for the Southern
District of New York. Expert report, March 30, 2006; deposition, May 17, 2006.
Re Colonial Pipeline Company, Federal Energy Regulatory Commission. Declaration, February 28, 2006.
Tesoro Canada Supply & Distribution Ltd. in Hearing Order MH-2-2005 Regarding an Application for Priority
Destination from Chevron Canada Limited, et al., National Energy Board of Canada. Direct testimony, January 18,
2006.
McKesson Information Solutions, LLC v. The TriZetto Group, Inc., U.S. District Court for the District of Delaware.
Expert report, November 17, 2005; deposition, November 30, 2005.
                                                          A2-6
      Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 179 of 265



Touch-n-Buy, Inc. v. Radiant Telecom, Inc., et al., U.S. District Court for the Southern District of Florida. Expert
report, November 9, 2005; deposition, February 8, 2006.
Jamaica Recycling Corp., et al. v. The City of New York, et al., Supreme Court of the State of New York, County of
New York. Affidavit, August 18, 2005.
Amerisource Corporation v. RX USA International, Inc., et al., U.S. District Court for the Eastern District of New York.
Expert report, August 15, 2005; deposition, June 5, 2006.
Ruth S. King v. McNeil Nutritionals LLC and McNeil PPC-Inc., Supreme Court of the State of New York, County of
New York. Declaration, August 3, 2005; deposition, September 26, 2005; also in Rochelle Suchoff, et al. v. McNeil
Nutritionals LLC and McNeil PPC-Inc., Superior Court of New Jersey, Law Division, Essex County; Jason Gregory
Turner v. McNeil Nutritionals LLC and McNeil PPC-Inc., Superior Court of the State of California for the County of
Los Angeles; Harry Clendenan v. McNeil Nutritionals LLC and McNeil PPC-Inc., Circuit Court of Kanawha County,
West Virginia; Elizabeth Leser v. McNeil Nutritionals LLC and McNeil PPC-Inc., Court of Common Pleas, Erie County,
Ohio; Bobby Allen Green v. McNeil Nutritionals, LLC, Judicial Court, Fourth Judicial Circuit in and for Duval County,
Florida, Division CV-A; and Jacqueline Burrows, et al. v. McNeil Nutritionals LLC and McNeil PPC-Inc., Superior
Court of Massachusetts, Middlesex County.
Braun GmbH v. Rayovac Corporation, U.S. District Court for District of Massachusetts. Expert reports, May 23, 2005
and June 27, 2005; deposition, September 8, 2005.
PediaMed Pharmaceuticals, Inc. v. Breckenridge Pharmaceutical, Inc. and Scientific Laboratories, Inc., U.S. District
Court for the District of Maryland, Southern Division. Expert report, October 1, 2004.
Forrest W. Garvin and E-Netec, Corp. v. McGuireWoods, LLP, et al., General Court of Justice, Superior Court Division
for the State of North Carolina, Mecklenburg County. Deposition, July 27, 2004.
ResQNet.com, Inc. v. LANSA, Inc., U.S. District Court for the Southern District of New York. Expert reports, July 14,
2004 and January 25, 2007; depositions, August 9, 2004 and May 6, 2011; trial testimony, May 21, 2007 and June
7, 2011.
Allocco Recycling, Ltd. v. John Doherty, U.S. District Court for the Southern District of New York. Expert report,
February 4, 2004; deposition, December 9, 2004; declaration, December 2, 2005.
Pinnacle Systems, Inc. v. XOS Technologies, Inc., et al., U.S. District Court for the Northern District of California.
Expert report, November 7, 2003; deposition, January 15, 2004; trial testimony, February 11, 2004.
Sinclair Oil Corporation v. BP Pipelines (North America), Inc., Federal Energy Regulatory Commission. Direct
testimony, September 18, 2003; rebuttal testimony, March 16, 2004.


                                 SELECTED CONSULTING PROJECTS AND REPORTS
Economic Issues Associated with a Change in the RFS Point of Obligation. Analysis of proposals put forward by
various petitioners to change the point of obligation for the RFS regulation from refiners/importers to blenders.
Calculation of potential exposure related to class action claims for false labeling of retail food product. Analysis of
retail scanner data and wholesale transaction databases to determine potential price premiums associated with label
claims and calculate potential damages related to allegedly false claims.
Calculation of potential exposure related class action claims for unpaid wages. Analysis of card-swipe, payroll, and
scheduling data for a public utility to assess potential damages in a class action claim.
Analysis of EPA’s Proposal for a Reduction in the RFS Volume Requirements for 2014. Analysis of EPA’s proposal
to adjust the volumetric requirements under the RFS.


                                                        A2-7
      Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 180 of 265



Economic Impacts of the RFS Program: An Analysis of the NERA Report Submitted to the EPA. Analysis of the
findings of NERA and CRA regarding economic impacts of waiving the Clean Air Act requirement for ethanol blending
in gasoline.
Calculation of potential exposure related class action claims for payroll violations. Analysis of login, payroll, and
expense report data for financial services firm to assess potential damages in a class action claim.
The Impact of a Waiver of the RFS Mandate on Food/Feed Prices and the Ethanol Industry. Analysis of the impacts
of waiving the Clean Air Act requirement for ethanol blending in gasoline on animal feed prices, household
expenditures on food, and the ethanol industry.
Analysis of generic pharmaceutical company’s exposure for a potential at-risk launch. Financial analysis of the
potential damages against a pharmaceutical company for launching a generic product before patent expiration.
Analysis of coal supply contract escalator. Report on the expected escalation in various cost indices used to
determine the pricing of coal in a contract between a mining company and an electric utility.
Review of PHMSA’s Regulatory Analysis for the External Piping Requirement. Analysis of cost-benefit for a proposed
regulation on external loading pipes for hazardous materials tankers.
The Economic Impact of a Potential NFL Lockout in 2011. Analysis for the National Football Players Association of
the impact of a loss of professional football games to the local economies of host cities.
Review of FMCSA’s Regulatory Impact Analysis for the 2010-2011 Hours of Service Rule. Cost-benefit study for the
American Trucking Associations on the proposed change in regulations of hours of service for long-haul truckers.
Testified before Congressional Sub-Committee.
Consulting for an electric power cooperative on class certification in a claim for trespass damages. Analyzed factors
involved in hypothetical negotiations between landowners and a transmission line operator related to value of an
easement for telecommunications use.
A Cost-Benefit Analysis of Gear Replacement for Gulf Shrimp Fishermen. Analysis prepared for the Ocean
Conservancy on the costs and benefits associated with industry-wide changes in equipment used by shrimp
fisherman in the Gulf of Mexico.
Analysis of the impacts on competition of a merger in the solid-waste collection industry. Prepared databases for
turnover to the U.S. Department of Justice in response to a Second Request. Prepared economic and statistical
analyses of transaction data to address questions of competitive impact of consolidation.
A Review of FMCSA’s Regulatory Evaluation for the Proposed Minimum Training Requirements for Entry-Level
Commercial Motor Vehicle Operators. Analysis of the U.S. Department of Transportation’s proposed regulation
regarding the minimum training requirements for truck and bus drivers.
Separable Costs–Remaining Benefits calculation for a dam reconstruction project. Report on cost allocation for a
municipal water district which assessed the relative benefits and costs of recreational and water-supply uses of a
reservoir.
Peer review for U.S. EPA STAR Grant program. Peer review of grant applications to the EPA’s National Center for
Environmental Research. Provided expertise in the areas of environmental economics, statistics, and policy analysis.
Evaluation of potential Natural Resource Damage liabilities at current and former aerospace manufacturing sites.
Estimated the potential costs associated with NRD liabilities at contaminated sites for an aerospace manufacturer,
for use in negotiations with insurance carriers.
Non-compete valuation for real estate executives. Assessment of the value of non-compete agreements for two
senior executives at a real estate management firm.



                                                       A2-8
      Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 181 of 265



Evaluation of Natural Resource Damage liabilities at an operational mining site. Report on the potential litigation and
regulatory risk associated with environmental damages at an operational mining site, including estimates of cost,
probability, and timing.
Economic impact report for entertainment-related industry. Analysis of the economic impact of an entertainment-
related industry on the economies of four states, including the impact of content-generation, distribution, and retail
sales on employment, output, and tax revenue.
The Past, Present, and Future Socioeconomic Effects of the Niagara Power Project. Analysis of the economic impact
of a hydro-electric facility on the local and regional economies, demographics, industry, and real estate as part of a
supplemental environmental impact statement for re-licensing.


                                                   PUBLICATIONS
“EPA Enforcement of the Renewable Fuel Standard Program,” Agriculture and Food Committee Newsletter,
American Bar Association, Section of Antitrust Law, v. 4, n. 1, Fall 2013.
“An Economic Perspective on Food Labeling Cases,” in Intellectual Property Law360, May 30, 2013.
“Empirical Evidence and Class Certification in Labor Market Antitrust Cases,” 25 Antitrust 1 (2010), co-authored with
John Johnson and Paul Torelli.
“Economic Approaches to Royalty Calculations,” in Intellectual Property Law360, May 25, 2010, co-authored with
Kara Gorski.
“Intellectual Property Rights in Developing Nations,” research paper for NERA Economic Consulting, prepared for
the International Intellectual Property Institute (2008), co-authored with Sourav Chatterjee, Fei Deng, Christian
Dippon, and Mario Lopez.
“Commercial Success: Economic Principles Applied to Patent Litigation,” in Economic Approaches to Intellectual
Property Policy, Litigation, and Management (Gregory K. Leonard & Lauren J. Stiroh, eds. National Economic
Research Associates 2005); also in Economic Damages in Intellectual Property (Daniel Slottje ed., John Wiley &
Sons 2006); co-authored with Marion B. Stewart.
“Interest and Discount Rates in Intellectual Property Damages,” in Economic Approaches to Intellectual Property
Policy, Litigation, and Management (Gregory K. Leonard & Lauren J. Stiroh, eds. National Economic Research
Associates 2005), co-authored with Christine Meyer.
“Determining Reasonable Compensation for Employee Inventions in Japan,” 6 Global Intellectual Property Asset
Management Report 9 (2004), co-authored with Satoshi Nakashima.
“Where Is the Market Failure? A Review of OSHA’s Economic Analysis for Its Proposed Ergonomics Standard,” 22
Journal of Labor Research 75 (2001), co-authored with Mark Berkman.
“Water Subsidies in Southern California, Do They Exist and Have They Contributed to Urban Sprawl?” 37 California
Western Law Review 121 (2000), co-authored with Mark Berkman.
“The Welfare Implications of Recycled Newsprint Regulation,” doctoral dissertation, Stanford University (2000).


                                                  PRESENTATIONS
“Classwide Damage Models in Misleading and False Advertising Consumer Class Actions,” Strafford CLE webinar,
November 2017.
“Hedonic Price Regressions in False Advertising Class Actions,” webinar for The Knowledge Group: Expert
Testimony and Survey Methodology in False Advertising Cases: A 2017 Perspective, January 2017.

                                                        A2-9
      Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 182 of 265



“Food & Beverage Class Actions: National Trends, Best Practices, and Emerging Claims,” at Perrin Conference:
Challenges Facing the Food and Beverage Industries in Complex Consumer Litigations, Chicago, IL, April 2014.
“Clone Wars: Abraham & Veneklasen Joint Venture v. American Quarter Horse Association,” webinar for the ABA
Section of Antitrust Law, Agriculture and Food Committee, March 2014.
“Expert Data Analysis in Wage & Hours Class Actions after Dukes, Comcast, and Brinker,” at American Conference
Institute’s 19th National Forum on Wage & Hour Claims and Class Actions, San Francisco, CA, September 2013.
“Food Labeling Class Actions: Economic and Legal Perspectives on the Rule 23 Predominance Requirement,”
Edgeworth Economics Webinar, June 2013.
“Economic Issues in Pharmaceutical Patent Litigation,” at Edgeworth Economics CLE Seminar, Washington, DC,
September 2010.
“The Evolution of a Complex Damages Report,” at Edgeworth Economics CLE Seminar, Philadelphia, PA, April 2010.
“Economists’ Views of Recent Patent Damages Decisions,” at Edgeworth Economics CLE Seminar, Washington,
DC, April 2010.
“When Does a Damages Expert’s Analysis Cross the Daubert Line?” at the Judicial Education Program presented
by Northwestern University School of Law, Chicago, IL, February 2009.
“Copyright Valuation and Damages Assessment,” at Law Seminars International Conference: Copyright Law
Counseling, Management and Litigation, Seattle, WA, April 2008.
“Trade Secret Valuation and Damages Assessment,” at Lexis-Nexis Conference: Trade Secret Protection: Realizing
Best Practices for Trade Secret Protection, Shanghai, China, December 2007.
“Comparables: The Use and Misuse of Benchmark Royalty Rates for Patent Damages,” at NERA CLE Seminar, San
Francisco, CA, January 2007.
“When You Get to the Fork in the Road, Take It! Alternative Approaches to Defending your Transaction before the
Agencies,” at NERA Antitrust Trade and Regulation Conference, Santa Fe, NM, July 2006.
“The Role of Economic Analysis in Intellectual Property Litigation,” at Sonnenschein Nath & Rosenthal CLE Program,
Chicago, IL, January 2006; also at NERA Intellectual Property Roundtable, Tokyo, Japan, July 2004.
“IP/Antitrust Lawsuits: Relevant Markets and Class Actions,” at Practising Law Institute Workshop: Intellectual
Property Antitrust 2005, New York City, June 2005.
“The Role of Economics in Complex Business Litigation,” at Columbus Bar Association CLE Program, Columbus,
OH, December 13, 2004.
“Is Bankruptcy the Answer?” at Asbestos Litigation Conference sponsored by Glasser LegalWorks, New York, NY,
April 2003.
The Secondary Impact of Asbestos Liabilities, at U.S. Chamber of Commerce conference: Understanding Asbestos
Litigation: The Genesis, Scope, and Impact, Washington, D.C., January 2003.
“Trends in Intellectual Property Litigation,” at Licensing Executives Society conference, San Jose, CA, April 2002.
“Environmental Risk and the Bottom Line,” at 2001 NAEM Environmental Management Forum, San Antonio, TX,
October 2001; also at Financial Executives Summit, Scottsdale, AZ, May 2001.
“Competitive Analysis in the Refined Petroleum Products Pipeline Industry,” at Advanced Workshop in Regulation
and Competition; Competitive Change in Network Industries 14th Annual Western Conference, San Diego, CA, June
2001.



                                                      A2-10
Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 183 of 265




                     EXHIBIT 7
       Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 184 of 265

                                                                          Confidential




                      IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA
                               OAKLAND DIVISION



JEFF YOUNG, individually and on behalf of all
others similarly situated,

         Plaintiff,

  v.
                                                 Civil Action No. 4:17-cv-06252-YGR
CREE Inc.,

         Defendant.




             EXPERT REBUTTAL REPORT OF JOEL H. STECKEL, PH.D.

                                    March 22, 2019
          Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 185 of 265

                                                                                                                              Confidential


                                                      TABLE OF CONTENTS

I.     Introduction............................................................................................................................ 3
     A. Qualifications ........................................................................................................................ 3
     B. Background ........................................................................................................................... 5
     C. Assignment ............................................................................................................................ 7
     D. Summary of Conclusions ...................................................................................................... 8
II. Overview of Mr. Boedeker’s Two Studies ......................................................................... 10
III. Mr. Boedeker’s Exploratory “Pre-Test” Generates Biased Information About
     Consumer Preferences Due to Numerous Flaws............................................................... 15
     A. Mr. Boedeker’s “Pre-Test” provides confusing attributes that are overlapping in meaning
         17
     B. Mr. Boedeker’s exploratory “Pre-Test” questions are leading and likely encouraged
        respondents to guess in a manner that biases results ........................................................... 21
     C. Mr. Boedeker cannot conclude from his “Pre-Test” that there is no difference in
        preferences between Cree purchasers and purchasers of all other brands .......................... 22
IV. Mr. Boedeker’s Conjoint Survey is Rife with Design Flaws That Render It Invalid .... 22
     A. Mr. Boedeker’s conjoint choice tasks do not reflect a realistic marketplace ...................... 23
       i. Mr. Boedeker’s conjoint survey ignores the results of his “Pre-Test” and relies on an
       arbitrary set of attributes for his choice tasks ........................................................................ 23
       ii. Mr. Boedeker examines an unrealistic purchase decision by focusing exclusively on a
       specific type of LED light bulbs in his choice tasks.............................................................. 24
       iii. Mr. Boedeker’s prices do not accurately reflect the range of prices for Cree light bulbs
       in the marketplace .................................................................................................................. 27
     B. Leading language on every single choice screen of Mr. Boedeker’s conjoint study
        artificially inflates respondents’ perceived value of the Longevity Claims ........................ 29
     C. Mr. Boedeker’s comparative lifetime claim attribute presents a meaningless attribute level
        that deviates from basic conjoint design rules, yielding invalid results .............................. 30
     D. By providing respondents with the lifetime concept as two separate attributes in the choice
        task, Mr. Boedeker creates choice options that amplify respondents’ value of lifetime in the
        choice tasks. He also allows for the choice tasks to provide inconsistent information ....... 32
     E. Mr. Boedeker’s excessively complex choice tasks likely resulted in disengaged
        respondents .......................................................................................................................... 40
V. Mr. Boedeker’s Analyses of His Conjoint Data Suffer from Conceptual and Technical
   Flaws ..................................................................................................................................... 43
                                                                       1
         Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 186 of 265

                                                                                                                               Confidential


    A. Overview of Mr. Boedeker’s conjoint analysis ................................................................... 43
    B. Mr. Boedeker’s method of calculating willingness-to-pay is not in line with accepted
       practices in conjoint analysis ............................................................................................... 48
    C. Mr. Boedeker does not consider the actual products available in the marketplace when
       constructing his “demand curves” ....................................................................................... 49
    D. The results of Mr. Boedeker’s conjoint survey are illogical and render his analysis
       unreliable ............................................................................................................................. 50
    E. Mr. Boedeker’s conjoint analysis does not account for the supply side dynamics and
       market equilibrium .............................................................................................................. 51
VI. Mr. Boedeker Failed to Follow Basic Best Practices for Designing Surveys for
    Litigation, Which Could Have Allowed Him to Identify the Major Design Flaws in
    Both of His Studies............................................................................................................... 53
    A. Mr. Boedeker did not conduct a proper pretest of either of his studies .............................. 53
    B. Mr. Boedeker did not follow other basic best practices for designing surveys for litigation
        55
VII. Conclusion ............................................................................................................................ 57




                                                                       2
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 187 of 265

                                                                                   Confidential


   I.      INTRODUCTION

           A. Qualifications

1. I am a Professor of Marketing and the Vice Dean for Doctoral Education at the Leonard N.

   Stern School of Business, New York University, where I have taught since January 1989. I

   was the Chairperson of the Marketing Department for six years, from July 1998 to June

   2004. Since August 2016 I have been serving as the Acting Chairperson of the school’s

   Accounting Department. Prior to my promotion to Vice Dean, I was the faculty director of

   the Stern School Doctoral Program for five years, from May 2007 to July 2012. I have also

   held either permanent or visiting faculty appointments at the Graduate School of Business,

   Columbia University; the Anderson Graduate School of Management, U.C.L.A.; the School

   of Management, Yale University; and the Wharton School, University of Pennsylvania. I

   received my B.A. summa cum laude from Columbia University in 1977, and M.B.A., M.A.,

   and Ph.D. degrees from the Wharton School, University of Pennsylvania in 1979, 1980, and

   1982, respectively. I was elected to Phi Beta Kappa at Columbia University and Beta Gamma

   Sigma at the Wharton School. These are the national honor societies for the respective

   disciplines I studied at these institutions.

2. I was the Founding President of the INFORMS (Institute for Operations Research and

   Management Science) Society on Marketing Science, the foremost professional group for the

   development and application of management science theory and tools in marketing. In

   addition, I am a member of the American Marketing Association, the American Statistical

   Association, the Association for Consumer Research, the American Psychological

   Association, the American Association for Public Opinion Research, and the Society for

   Consumer Psychology.



                                                  3
      Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 188 of 265

                                                                                        Confidential


3. My fields of specialization within marketing include marketing research methodology such

   as conjoint survey design and analysis, marketing and branding strategies, electronic

   commerce, managerial decision-making, and consumer decision-making. I am an author of

   four books and over 50 articles. In the course of my scholarly research, teaching, and

   consulting work, I have studied issues of marketing research, branding, and their roles in

   consumer choice and marketing strategy.

4. One of the books I co-authored is a textbook entitled Marketing Research. This book has

   been adopted at several of the country’s major business schools. During one of my

   sabbaticals I served as an in-house consultant at the market research firm, Directions for

   Decisions (DFD), headquartered in Jersey City, New Jersey. DFD’s growth allowed it to be

   acquired by RTi Research, another research firm, headquartered in Norwalk, Connecticut.

5. I have sat on the editorial boards of many of our major journals over the years. Until last

   year, I served as a co-Editor-in-Chief of the journal Marketing Letters. In that capacity I

   evaluated over 200 research studies each year for six and a half years. I served as a

   gatekeeper, deciding what got published in the journal, and what did not. As such, my

   evaluations of the scientific reliability and validity of each study were subject to the scrutiny

   of the academic community. The community considers any study that does not conform to

   the scientific standards of my profession that appears in the journal as a black mark on my

   record. I consider the fact that the journal’s publisher, the international firm, Springer-Verlag,

   kept me on long past the expiration of my term (July 2014) as validation of my performance

   in evaluating research. My professional qualifications are described further in my curriculum

   vitae, which is attached as Appendix A.




                                                 4
       Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 189 of 265

                                                                                                    Confidential


6. During the course of my professional career, I have designed, conducted, supervised, and/or

    evaluated hundreds of consumer surveys including conjoint surveys. In that work I have

    formulated sampling strategies, designed questionnaires, analyzed data, and interpreted

    results. I have also evaluated similarly purposed survey work performed by others. During

    my career, I have taught M.B.A students about, written textbook chapters and research

    papers on, and lectured executives on conjoint surveys and analysis. I have also published

    research using and advancing the state of the art of conjoint surveys and analysis.

7. I have served as an expert witness on marketing research, marketing strategy, branding,

    trademark, and issues related to consumer decision-making in a variety of litigation matters.

    In the past four years, I testified as an expert witness in the matters listed in Appendix B.

8. My rate of compensation for this assignment is $1,000 per hour. Others at Analysis Group,

    Inc. (“AG”), an economic and litigation consulting firm headquartered in Boston,

    Massachusetts, performed part of the work for this assignment under my direction. I receive

    additional compensation from AG related to the work of others under my supervision. No

    compensation is contingent upon the outcome of this research or of the case.

            B. Background

9. According to the Complaint in this matter, Jeff Young (“Plaintiff”) “purchased three 100

    Watt Standard A-Type bulbs on or around April of 2015 from WalMart” and paid between

    $15 and $20 for each bulb.1 Prior to purchasing the bulbs, Plaintiff “viewed some internet

    and television advertisements by Cree” and “reviewed the representations on the label which



1
    Amended Class Action Complaint, Jeff Young, individually and behalf of all others similarly situated, v. Cree
    Inc., Civil Action No. 4:17-cv-06252-YGR, United States District of California, San Francisco Division, April
    30, 2018 (“Complaint”), ¶ 36.



                                                        5
       Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 190 of 265

                                                                                                        Confidential


    compared the Cree bulbs to other LED and non-LED light bulbs.”2 Plaintiff seeks to

    represent a class defined as: “All persons in California who purchased the LED Lightbulbs

    during the applicable limitations period.”3

10. The Defendant, Cree, Inc. (“Cree”), is headquartered in Durham, North Carolina4 and

    manufactures, markets, and sells various LED light bulbs, including “Standard A-Type,

    Reflector (Flood/Spot), and Specialty.”5 According to the Complaint, Cree markets its light

    bulbs with packaging containing “an estimated lifetime use and energy saving” as well as “an

    ‘estimated’ cost savings for the purchaser buying the product, which range based on the cost

    of the product and the advertised lifespan for the LED lights.”6 Cree also allegedly includes

    such marketing statements on their website as well as in several online and TV

    advertisements.7

11. In the Complaint, Plaintiff alleges that “[m]any of Cree’s LED bulbs are sold with packaging

    which indicates that the product comes with a 10 Year Warranty or ‘100% Satisfaction

    Guaranteed’” as well as “an estimated lifetime use and energy saving, indicating that the

    products will save consumers money in the long term despite their high purchase price point”

    and that “the useful life of the product will be at least 10 years or more.”8 Plaintiff claims that

    Cree “created an overall marketing scheme that overpromises the longevity of the



2
    Complaint, ¶ 36.
3
    Complaint, ¶ 38.
4
    Complaint, ¶ 14.
5
    Complaint, ¶ 20.
6
    Complaint, ¶¶ 17, 28.
7
    Complaint, ¶¶ 22, 32.
8
    Complaint, ¶ 17. Plaintiff also notes that “Cree packaging boasts that their products have life of ‘27+ years’ or
    more depending on the bulb.” Complaint, ¶ 18.



                                                          6
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 191 of 265

                                                                                                      Confidential


     Lightbulbs”9 and that the “longevity representations (i.e. 27+ years), taken in conjunction

     with the marketing and advertising of the Lightbulbs detailed herein, signals to the consumer

     that the bulbs will significantly outlast traditional incandescent bulbs, when it is, in fact, not

     true.”10 Plaintiff alleges that “LED Lightbulbs do not last nearly as long as advertised” and

     that “Plaintiff and members of the class paid a price premium for the Cree LED bulbs that

     they would not have paid absent the false marketing representations of Defendant.”11 Mr.

     Boedeker refers to the representations of lifetime as the “Longevity Claims.”

12. Plaintiff retained Mr. Stefan Boedeker to “provide a framework for the computation of class-

     wide damage.” In particular, Mr. Boedeker was asked to “[e]xplain and outline an empirical

     study to assess consumers’ changes in choices and preferences to quantify the economic loss

     to consumers if they were given the information at the point of purchase that Defendant’s

     Longevity Claims were false and misleading” and “[e]xplain and outline a statistical

     methodology to calculate class-wide damages.”12

             C. Assignment

13. I was asked by Katten Muchin Rosenman LLP, counsel for Cree, to assess whether or not

     Mr. Boedeker’s survey designs, data analyses, and conclusions were conducted in a

     scientifically appropriate and valid manner. I was asked to consider the extent to which Mr.

     Boedeker’s surveys and data analyses support his conclusions that “each consumer who



9
     Complaint, ¶ 19.
10
     Complaint, ¶ 19.
11
     Complaint, ¶¶ 7, 9.
12
     Expert Report of Stefan Boedeker In Support of Plaintiff’s Motion for Class Certification, Jeff Young,
     individually and on behalf of all others similarly suited, v. Cree Inc., Civil Action No. 4:17-cv-06252-YGR,
     United States District Court, Northern District of California, San Francisco Division, January 18, 2019
     (“Boedeker Report”), ¶ 14.



                                                          7
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 192 of 265

                                                                                          Confidential


     bought Defendants’ light bulbs with the false Longevity Claims overpaid”; that “consumers

     also overpaid because of the warranty claim”; and that “the method proposed and described

     in [his] report can be used to expand the results of the conjoint study to a complete model to

     calculate class-wide damages.”13 In addition, I was asked to determine whether his surveys

     provide a reliable measure of “economic loss.”14

14. In formulating my opinions, I relied upon the items cited in the footnotes to this report and in

     Appendix C.

             D. Summary of Conclusions

15. Based on my review of the Boedeker Report, I conclude that Mr. Boedeker’s “Pre-Test”

     survey, conjoint survey, and data analyses suffer from severe mistakes and cannot support

     the measurement of “economic loss.” Mr. Boedeker’s methods and results cannot support the

     conclusion that consumers overpaid due to the longevity and warranty claims, nor can they

     be used to calculate class-wide damages. Specifically, I find that:

             a. Mr. Boedeker’s exploratory “Pre-Test” survey is fraught with fundamental

                 problems that yield invalid, irrelevant, and biased data. Many attributes in Mr.

                 Boedeker’s “Pre-Test” are confusing and overlapping in meaning. His “Pre-Test”

                 questions are leading and likely encouraged respondents to guess in a manner that

                 biases results. Further, since he conducted statistical tests that do not have

                 adequate statistical power, Mr. Boedeker cannot conclude from his “Pre-Test”

                 that there is no difference in preferences between Cree purchasers and purchasers

                 of all other brands.



13
     Boedeker Report, ¶¶ 172, 174.
14
     Boedeker Report, ¶ 171.

                                                   8
Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 193 of 265

                                                                              Confidential


   b. Mr. Boedeker’s flawed and biased conjoint survey design cannot yield valid

      results. His conjoint choice tasks reflect an unrealistic marketplace scenario and

      ignore the results of his exploratory “Pre-Test.” Each choice screen inflates his

      willingness-to-pay measurement by biasing respondents towards noting that a low

      light bulb lifetime can be equated with a “cheap” product. Mr. Boedeker also does

      not sufficiently define the comparative lifetime claim attribute and therefore has

      no way of knowing how respondents interpreted the attribute and its levels,

      particularly the level “No claim.” Further, by providing respondents with the

      lifetime concept as two separate attributes in the choice task, Mr. Boedeker

      creates choice options that amplify respondents’ value of lifetime in the choice

      tasks and allow for the choice tasks to present inconsistent attribute information.

      On top of these confusing factors, Mr. Boedeker presents excessively complex

      choice tasks that likely resulted in respondents not paying sufficient attention to

      each choice screen. These errors cannot be retroactively accounted for in Mr.

      Boedeker’s data analysis.

   c. Beyond the severe design errors in his conjoint survey, Mr. Boedeker’s analyses

      of his conjoint data are conceptually and technically flawed. His method of

      calculating willingness-to-pay is not an accepted practice in conjoint analysis, and

      he constructs what he calls “demand” curves with no consideration of actual

      products that exist in the marketplace. Despite discussing the concepts of both

      supply and demand in his theoretical framework, Mr. Boedeker does not account

      for supply-side dynamics in his conjoint analysis. Further, Mr. Boedeker’s results




                                        9
           Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 194 of 265

                                                                                                        Confidential


                  are illogical. In particular, they suggest some respondents preferred shorter

                  lifetimes to longer ones.

              d. In designing both of his surveys, Mr. Boedeker failed to follow basic best

                  practices for surveys for litigation, which could have allowed him to identify

                  major design flaws.


     II.      OVERVIEW OF MR. BOEDEKER’S TWO STUDIES

16. Mr. Boedeker seeks to “assess consumers’ changes in choices and preferences to quantify the

     economic loss to consumers.”15 He presents two surveys: an exploratory study, which he

     refers to as a “Pre-Test” survey, and a choice-based conjoint survey.

                       i. Overview of Mr. Boedeker’s Exploratory “Pre-Test” Survey

17. Mr. Boedeker’s first survey, which he confusingly refers to as his “Pre-Test” survey,16 seeks

     “to understand the consumer preferences for light bulbs and the importance of certain

     attributes of light bulbs to consumers.”17




15
     Boedeker Report, ¶ 14.
16
     As I will discuss in Section VI.A, Mr. Boedeker does not conduct a pretest as defined and required by survey
     guidelines for litigation. In her Reference Guide on Survey Research, Dr. Shari Diamond describes a pretest as
     the administration of the survey to a small sample of the target population in which “interviewers observe the
     respondents for any difficulties they may have with the questions and probe for the source of any such
     difficulties so that the questions can be rephrased if confusion or other difficulties arise.” Diamond, S.S.,
     “Reference Guide on Survey Research,” Reference Manual on Scientific Evidence, 3rd Edition, National
     Academies Press, 2011, pp. 359-423, (“Diamond”), at p. 389. Properly conducted pretests can inform the design
     of the ultimate survey instrument and help identify potential flaws in the survey design. What Mr. Boedeker
     refers to as a “Pre-Test” is not a pretest but an exploratory study; however, for clarity and consistency with Mr.
     Boedeker’s terminology, I will use the term “Pre-Test” in quotation marks when referring to his exploratory
     study.
17
     Boedeker Report, ¶ 94.



                                                          10
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 195 of 265

                                                                                                     Confidential


18. This exploratory “Pre-Test” survey applied the following qualification criteria for

     respondents to participate in the study:

                 “a. Respondent is 18 years or older;
                  b. Respondent resides in the United States
                  c. Respondent has purchased LED light bulbs or Wi-Fi enabled LED light bulbs
                  in the past 2 years;
                  d. Respondent is familiar with at least one of the LED light bulb brands listed in
                  the survey;
                  e. Respondent took the purchasing decision or was involved in the purchasing
                  decision in at least one LED light bulb purchase in the past two years;
                  f. Respondent is not working in market research.”18

     In total, 500 respondents qualified for and completed the “Pre-Test” survey.19

19. After qualifying for the “Pre-Test” survey, respondents were first asked, “Which of the

     following attributes are important to you in your purchasing decision when shopping for an

     LED light bulb?” and provided a list of 25 attributes, including “Other.”20 Next, for the

     attributes each respondent selected, Mr. Boedeker provided respondents with a constant-sum

     point allocation task. Specifically, he asked respondents to “allocate 100 points across the

     features by putting a number between 0 and 100 for each feature” (emphasis in original),

     with “the most points for the features [they] care about the most and the fewest points for




18
     Boedeker Report, ¶ 96, footnote 41. “The listed brands are 3M, Cree, EarthLED, EcoSmart, FEIT, GE,
     Geobulb, Halco, IKEA, Insignia, OSRAM, Phillips, SunSun, Switch, Sylvania, TCP/TruDim, Utilitech.”
19
     Boedeker Report, ¶ 98.
20
     “LED Pre-Survey.docx.” The full list of attributes included: “Brand, Potential cost savings, Wattage, Warmth of
     light, Color / Light Quality, Energy Efficient & Payback, Dimming / Dimming Range / Flicker, Price / Value,
     Appearance, Brightness / Light Output, Heat Production, Cold Temperature / Outdoors, Dispersion / Omni,
     Mercury / Toxic / Disposal, Lifetime / no Maintenance, Warm-up / On Time, Buzz / Sound / Radio Frequency
     Interference (RFI), Warranty, Packaging, Eco / Green / Environment, Bulb coating / glass, Made / Assembled in
     USA, Bulb design / size / build / weight / quality, As Advertised / Meet performance expectations, Other.”



                                                        11
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 196 of 265

                                                                                                         Confidential


     features [they] care about the least.”21 Mr. Boedeker calculated the mean point allocation for

     each of the provided light bulb attributes to determine the “importance scores” of each

     attribute.22 He then compared the attribute importance scores for Cree purchasers and non-

     Cree purchasers, concluding that “because preferences between LED light bulb purchasers

     differ little by brand, I can include purchasers of all brands in a conjoint analysis.”23

                       ii. Overview of Mr. Boedeker’s Choice-Based Conjoint Survey

20. Mr. Boedeker’s second survey, a choice-based conjoint survey, was designed to “assess

     consumers’ changes in choices and preferences to quantify the economic loss to consumers if

     they were given the information at the point of purchase that Defendant’s Longevity Claims

     were false and misleading”24 and “to calculate class-wide damages if the disclosure that

     Defendant’s products are not as represented at the point of purchase with regard to the

     Longevity Claims, which leads consumers to no longer purchase the product or to purchase

     the product at a reduced price.”25 In other words, Mr. Boedeker used his conjoint data to

     calculate consumers’ “willingness-to-pay” for particular attribute levels (see Mr. Boedeker’s

     Section 2 of his report, “Theoretical Framework of Economic Loss”).




21
     “LED Pre-Survey.docx.”
22
     See, for example, Boedeker Report, Table 2.
23
     Boedeker Report, Table 2 and ¶ 115.
24
     Boedeker Report, ¶ 14. The Boedeker Report characterizes Cree’s claims as false. However, his task did not
     need to make this characterization. All he needed to do was quantify the economic value of a product with the
     claims as stated relative to another “but-for” product. This task is independent of whether the claims are true or
     false. The Boedeker Report’s characterization of false messages is unnecessary, gratuitous, and revealing of
     potential bias.
25
     Boedeker Report, ¶ 14.

                                                          12
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 197 of 265

                                                                                                 Confidential


21. The choice-based conjoint survey applied the following qualification criteria for respondents:

                “a. Respondents are 18 years or older;
                 b. Respondents are not working in market research;
                 c. Respondents have to reside within the US;
                 d. Respondents have purchased LED light bulbs within the past four years (2015-
                 2018);
                 e. Respondents are familiar with at least one of the LED light bulb brands listed in
                 the survey;
                 f. Respondents took the purchasing decision or was involved in the purchasing
                 decision in at least one LED light bulb purchase in the past four years;”26

     In total, 1,000 respondents qualified for and completed the conjoint survey.27

22. Mr. Boedeker randomly assigned respondents into two groups: 500 respondents were

     assigned conjoint choice tasks involving 60W-equivalent LED bulbs, and 500 respondents

     were assigned conjoint choice tasks involving 100W-equivalent LED bulbs.28 Qualified

     respondents were presented a hypothetical purchase scenario asking them to “Assume that

     you are purchasing [a 60W- or 100W-equivalent LED bulb from] your favorite brand. Please

     indicate which of the given options you would prefer.”29 Immediately after respondents

     selected their preferred option in each choice task, they were asked: “Would you purchase

     the option you selected above?”30 Each respondent then completed twelve choice tasks




26
     Boedeker Report, ¶ 122, footnote 48. “The listed brands are 3M, Cree, EarthLED, EcoSmart, FEIT, GE,
     Geobulb, Halco, IKEA, Insignia, OSRAM, Phillips, SunSun, Switch, Sylvania, TCP/TruDim, Utilitech.”
27
     Boedeker Report, ¶ 119.
28
     Boedeker Report, ¶ 123.
29
     “LED Conjoint Survey.docx.”
30
     “LED Conjoint Survey.docx.”



                                                      13
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 198 of 265

                                                                                                 Confidential


     consisting of five different LED light bulbs with seven varying attributes.31 An example of a

     choice task presented to respondents is included in Figure 1 below.

                Figure 1. Example of a Choice Task in Mr. Boedeker’s Conjoint Survey32




23. Based on these choice data from 1,000 respondents who each completed twelve choice tasks,

     Mr. Boedeker conducted the analyses that ultimately led him to conclude that “each

     consumer who bought Defendants’ light bulbs with the false Longevity Claims overpaid”;

     that “consumers also overpaid because of the warranty claim”; and that “the method

     proposed and described in [his] report can be used to expand the results of the conjoint study

     to a complete model to calculate class-wide damages.”33 Mr. Boedeker’s report provides little


31
     “LED Conjoint Survey.docx.” Attributes included “Color, Dimmable, Indoor / Outdoor, Warranty, Lifetime,
     Comparison to cheap LED light bulbs, Price per bulb.”
32
     Excerpt of “LEDSURVEYCONJOINTSCREENSHOTS (1.14.19).pdf,” p. 20.
33
     Boedeker Report, ¶¶ 170, 172, 174.

                                                      14
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 199 of 265

                                                                                        Confidential


     detail regarding the mathematical operations involved in the complex output of the

     Hierarchical Bayesian model underlying his analyses. Instead, Mr. Boedeker superficially

     sketches out a four-step process to analyze the data of his choice-based conjoint survey:

                “a. Step 1: Based on the results from the CBC analysis, compute individual part-

                worths for each respondent for each attribute and each level in the study.”

                 b. Step 2: Construct the demand curves for the product in the actual world and the

                 but-for world.

                 c. Step 3: Quantify the drop in consumer demand, if any, and the corresponding

                 economic loss that the purchasers experienced because they were unaware at the

                 point of purchase in the actual world that the Longevity Claims are false.

                 d. Step 4: Conduct market simulations to assess the drop in demand for a large

                 variety of product combinations.”34

24. As Mr. Boedeker’s descriptions of his individual analyses are sparse and vague, in Section

     V.A, I describe my understanding of his analyses based on my review of his statistical

     programs and report.


     III.    MR. BOEDEKER’S EXPLORATORY “PRE-TEST” GENERATES BIASED
             INFORMATION ABOUT CONSUMER PREFERENCES DUE TO
             NUMEROUS FLAWS

25. Mr. Boedeker’s exploratory “Pre-Test” survey is fraught with fundamental problems that

     yield invalid, irrelevant, and biased data. His questions are phrased in a leading manner and

     his answer options are lengthy, overlapping in their meaning, and likely confusing to

     respondents. As I discuss further in Section VI.A, even though Mr. Boedeker refers to his



34
     Boedeker Report, ¶ 139.



                                                 15
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 200 of 265

                                                                                                         Confidential


     exploratory survey on consumer preferences as a “Pre-Test,” it is by no means a pretest, as

     defined by academic literature.35 In fact, Mr. Boedeker did not appropriately pretest his

     exploratory “Pre-Test” study. As result, Mr. Boedeker has no way of knowing how

     respondents interpreted his questions and answer options, whether they could disentangle

     seemingly similar answer options, or whether they understood the questions and answer

     options at all.

26. Putting aside the fundamental design flaws in his “Pre-Test” survey, Mr. Boedeker’s analyses

     of the “Pre-Test” survey results are insufficient to support his ultimate conclusion that

     “preferences between LED light bulb purchasers differ little by brand.”36 Specifically, Mr.

     Boedeker does not compare his calculated mean attribute importance values using samples of

     sufficient size for drawing valid statistical conclusions. His reliance on an insufficient sample

     size renders his claim that Cree light bulb purchasers have the same preferences as

     purchasers of other brands of LED light bulbs scientifically unsupported. In other words, Mr.

     Boedeker has no proof that the minute number of Cree purchasers in his sample are similar to

     purchasers of other LED light bulb brands.

27. Further, while Mr. Boedeker claims that his “Pre-Test” provided an understanding of the

     “importance of certain attributes of light bulbs to consumers,”37 he does not describe how the

     results of his “Pre-Test” informed his selection of attributes in his conjoint survey. For



35
     As I mentioned in my footnote 16, Mr. Boedeker does not by any means conduct a pretest as defined and
     required by survey guidelines for litigation. In her Reference Guide on Survey Research, Dr. Shari Diamond
     describes a pretest as the administration of the survey to a small sample of the target population in which
     “interviewers observe the respondents for any difficulties they may have with the questions and probe for the
     source of any such difficulties so that the questions can be rephrased if confusion or other difficulties arise.”
     Diamond, p. 389.
36
     Boedeker Report, ¶ 115 and Table 2.
37
     Boedeker Report, ¶ 94.



                                                           16
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 201 of 265

                                                                                                        Confidential


     example, “Brightness / light output” was the second most important attribute in Mr.

     Boedeker’s “Pre-Test” survey, but this attribute was not included in his conjoint survey.38

              A. Mr. Boedeker’s “Pre-Test” provides confusing attributes that are
                 overlapping in meaning

28. Many attributes in Mr. Boedeker’s “Pre-Test” are overlapping in meaning and therefore

     likely to confuse respondents. After qualifying for Mr. Boedeker’s “Pre-Test” survey,

     respondents are first asked, “Which of the following attributes are important to you in your

     purchasing decision when shopping for an LED light bulb?”39 Respondents are presented

     with a list of 24 attributes to evaluate for importance. There are several flaws with this set of

     answer options. First, having to consider 24 attributes at once is likely to fatigue respondents

     and lead to guessing,40 resulting in invalid responses.

29. Second, the attributes provided are not “well identified,” as answer options should be in

     proper survey design.41 That is, certain attributes appear to have overlapping characteristics

     and multiple possible meanings. Contrary to Mr. Boedeker’s incorrect assertion that such

     overlapping meanings do not matter in conjoint survey design,42 overlapping meanings likely

     confused respondents as to which answer option best reflected their preferences. For


38
     Boedeker Report, Table 2; “LED Conjoint Survey.docx.”
39
     “LED Pre-Survey.docx.”
40
     See, for example, Holbrook, A.L., M.C. Green, and J.A. Krosnick, “Telephone Versus Face-to-Face
     Interviewing of National Probability Samples with Long Questionnaires: Comparisons of Respondent
     Satisficing and Social Desirability Response Bias,” Public Opinion Quarterly, Vol. 67, 2003, pp. 79-125, at p.
     82. “[M]any other respondents who agree to be interviewed may become fatigued and may lose their motivation
     to carry out the required cognitive steps as they progress through a questionnaire.”
41
     Diamond, p. 394. In conjoint surveys specifically, attributes with overlapping meanings can be particularly
     problematic. Orme, B.K., Getting Started with Conjoint Analysis: Strategies for Product Design and Pricing
     Research, Research Publishers: Madison, 2006, (“Orme (2006)”), at p. 45.
42
     Deposition of Stefan Boedeker, Jeff Young, individually and behalf of all others similarly situated, v. Cree Inc.,
     Civil Action No. 4:17-cv-06252-YGR, United States District of California, Oakland Division, March 12, 2019
     (“Boedeker Deposition”), pp. 112-113.



                                                          17
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 202 of 265

                                                                                                          Confidential


     example, three discrete attributes, “Color / Light Quality,” “Brightness / Light Output,” and

     “Warmth of light,” appear to be intertwined and overlapping in meaning. It is unclear how

     respondents interpreted each of these individual attributes and whether, when asked to select

     important attributes, they allocated points similarly to all three attributes, or tried to account

     in their allocations for this overlap in attributes.

30. For instance, “warmth of light,” in the context of “soft white” versus “daylight,” is often

     described in the light bulb market as a bulb’s “color.”43 Mr. Boedeker’s conjoint survey

     definition for the attribute “Color” implicitly acknowledges this overlap in meaning.44 In the

     likely event that respondents interpreted “color” and “warmth of light” to be overlapping and

     selected both as being important, it is unclear how respondents would allocate points between

     the attributes given their overlapping meaning. In fact, Mr. Boedeker himself acknowledges

     in his deposition that it would not be possible to disentangle such overlaps in respondent

     understanding.45 If, instead, respondents understood “color” and “warmth of light” to be

     overlapping and did not choose both attributes as important, they would have provided

     inconsistent responses, calling the validity of their responses to the question.




43
     For example, ENERGY STAR describes light bulbs as “‘warm’ colors” if they are “yellowish” and “‘cooler’
     colors” if they are “whiter or bluer.” “Color and Mood,” ENERGY STAR, available at
     https://www.energystar.gov/products/lighting_fans/light_bulbs/color_mood, accessed on March 4, 2019.
     Alternatively, it is possible that while some respondents understood “warmth of light” to relate to color, others
     may have understood it to mean the actual temperature of the light bulb. Mr. Boedeker acknowledges this
     possibility. See Boedeker Deposition, p. 113 (“Q. What does warmth of light mean to you? A. To me, right
     now, meaning that it refers to -- to the -- either like a more yellow light can give you a feeling of warmth, but it
     could also mean that the actual temperature, right? This is just like a word, an expression that is used…”).
44
     Mr. Boedeker’s conjoint defines “Color” as “The color temperature is measured in Kelvin. Lower values like
     the standard incandescent 2700K produce a more yellow light, higher values like 5000K create a bluer light.”
     “LEDSURVEYCONJOINTSCREENSHOTS (1.14.19).pdf,” p. 13.
45
     “A. I said there is probably overlap, probably nonquantifiable overlap because it depends on who reads this,
     right? So any consumer may have a slightly different interpretation, and then to them, the overlap is -- is there
     or not there.” Boedeker Deposition, p. 116.



                                                           18
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 203 of 265

                                                                                                         Confidential


31. As another example, the “Potential cost savings” of a bulb is directly related to the “Energy

     Efficient & Payback” attribute as well as the “Lifetime / no maintenance” attribute.46 That is,

     a more energy-efficient light bulb will likely also have high cost savings. Additionally, a

     light bulb with an “Eco / Green / Environment” attribute is likely energy-efficient and

     therefore also has higher potential cost savings. Without a proper pretest, Mr. Boedeker is

     unable to determine how respondents understood these attributes.

32. Figure 2 below highlights examples of such overlapping attributes in Mr. Boedeker’s “Pre-

     Test” survey.

             Figure 2. Examples of Attributes in Mr. Boedeker’s “Pre-Test” Survey with
                                      Overlapping Meaning47

                             Mr. Boedeker’s Attributes                Themes

                             Energy efficient & payback
                             Potential cost savings
                                                                      Lifetime
                             Eco / green / environment
                             Lifetime / no maintenance

                             Brightness / light output
                             Color / light quality                    Color
                             Warmth of light

                             Bulb design / size / build /
                              weight / quality
                             Appearance                               Shape / Appearance
                             Bulb coating / glass
                             Packaging




46
     In fact, Mr. Boedeker acknowledges this overlap himself in his conjoint survey design, where his “lifetime”
     attribute definition includes the number of years and hours a bulb will last, as well as energy costs and lifetime
     savings. In his deposition he also stated, “Cost savings is a comparison to something else, which is implied
     longevity.” Boedeker Deposition, p. 82.
47
     Boedeker Report, Table 2.

                                                            19
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 204 of 265

                                                                                                       Confidential


33. Mr. Boedeker makes no attempt to resolve this complexity for respondents. He provides no

     description to respondents to explain any of the listed attributes, and, as a result, it is unclear

     how respondents interpreted any of the 24 attributes. For example, Mr. Boedeker provides

     the attribute “Appearance,” but it is unclear to what exactly the attribute is referring.

     Respondents who selected “Appearance” may have thought about the warmth and/or color a

     light bulb emits, while other respondents may have thought about the size, shape, and bulb

     coating of the light bulb itself (all of these are also attributes offered in Mr. Boedeker’s “Pre-

     Test” survey).48 Mr. Boedeker cannot know how his respondents interpreted the unclear

     attributes with overlapping meanings, and his data from the point-allocation exercise are

     muddied by this complexity.

34. Mr. Boedeker presents no support that his attributes are clearly understood by respondents,

     that they have a singular meaning to respondents, or that respondents did not struggle with

     the task overall. Because Mr. Boedeker did not conduct a proper pretest of his “Pre-Test”

     survey, it is impossible to know how respondents interpreted the provided attributes.

     Therefore, the results of his “Pre-Test” survey are entirely invalid.

35. Apart from the complex nature of overlapping attributes, the constant-sum allocation

     instruction in Mr. Boedeker’s “Pre-Test” survey is incomplete. Constant-sum scales typically

     ask respondents to allocate a number of points, in this case 100, in proportion to the relative

     importance of the attributes. Mr. Boedeker’s “Pre-Test” instructions did not include the “in

     proportion to” language. As such, it is impossible to be sure what respondents intended the


48
     Mr. Boedeker himself acknowledges such overlap. “Q. The attribute that -- that you included in the -- in the
     survey called “Appearance,” what does that mean? A. I mean, again, I mean, it means whoever takes the survey,
     what it means to them, right? Appearance could be design. It could be how it looks when it’s in the light fixture,
     in their house, right, in there [sic] apartment. Appearance is just something that is a more abstract design look
     kind of, like, attribute, which is maybe a category that may be of relevance to -- to some consumers.” Boedeker
     Deposition, p. 115.

                                                          20
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 205 of 265

                                                                                                       Confidential


     precise allocations to be. Without an understanding of what respondents’ intended their

     allocations to signify, taking arithmetic means across individual respondents is meaningless

     and does not allow Mr. Boedeker to draw valid conclusions about respondents’ preferences

     for LED light bulbs.

              B. Mr. Boedeker’s exploratory “Pre-Test” questions are leading and likely
                 encouraged respondents to guess in a manner that biases results

36. Mr. Boedeker’s failure to ask questions in a balanced, non-leading manner pushes

     respondents to consider the attributes presented by Mr. Boedeker to be “important” to them.

     After qualifying for Mr. Boedeker’s “Pre-Test” survey, respondents are first asked the

     unbalanced and potentially leading question, “Which of the following attributes are important

     to you in your purchasing decision when shopping for an LED light bulb?”49 This question

     assumes that there is at least one provided attribute that is important to consumers in their

     LED light bulb purchase decisions. Best practices in survey design suggest that such

     unbalanced formulations of questions be avoided.50 The leading nature of this question likely

     inflated the reported and computed “importance scores” of the attributes queried in Mr.

     Boedeker’s “Pre-Test” survey.




49
     “LED Pre-Survey.docx.”
50
     For a discussion regarding balanced question design, see Jacoby, J., “Are Closed-Ended Questions Leading
     Questions?” in Trademark and Deceptive Advertising Surveys: Law, Science and Design, eds. S.S. Diamond
     and J.B. Swann, American Bar Association, Section of Intellectual Property Law, 2012, pp. 261-284,
     (“Jacoby”), at pp. 274-275. “When the question itself or the response options provided with the question are
     weighted more in one direction rather than another, the question is a leading question. Failure to be balanced
     assumes many different forms,” Jacoby, at p. 274. Examples of a failure to be balanced include “failure to
     provide options representing opponent’s argument(s) or position(s)” and “failure to give comparable explicit
     emphasis to the affirmative, negative, and neutral positions,” Jacoby, at pp. 274-275.

                                                          21
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 206 of 265

                                                                                                             Confidential


              C. Mr. Boedeker cannot conclude from his “Pre-Test” that there is no
                 difference in preferences between Cree purchasers and purchasers of all
                 other brands

37. Mr. Boedeker’s conclusion that Cree purchasers in his sample have the same preferences as

     purchasers of other brands cannot be supported. He relies on statistical tests that do not have

     adequate statistical power to allow him to arrive at his conclusion. Mr. Boedeker seems to

     ignore that only 43 (out of 500) respondents in his “Pre-Test” survey were Cree light bulb

     purchasers. This sample size is insufficient to conduct meaningful statistical significance

     tests, as the statistical power of a two-sample t-test with sample sizes of 43 (Cree purchasers)

     and 457 (non-Cree purchasers) is only 0.25,51 far less than the commonly recommended

     statistical power of 0.8.52 Therefore, Mr. Boedeker’s finding that there is “no statistically

     measurable difference in the preferences of respondents who had purchased Cree branded

     LED light bulbs and all other respondents”53 is not supported by his analysis, and Mr.

     Boedeker has no proof that the minute number of Cree purchasers in his sample is similar to

     the large number of purchasers of other LED light bulb brands in his sample. It is unclear

     whether Mr. Boedeker’s conjoint survey reflects the preferences of Cree purchasers, as his

     sample consisted of LED light bulb purchasers generally.


     IV.      MR. BOEDEKER’S CONJOINT SURVEY IS RIFE WITH DESIGN FLAWS
              THAT RENDER IT INVALID

38. Mr. Boedeker’s flawed and biased conjoint survey design cannot yield valid results. His

     conjoint choice tasks reflect an unrealistic marketplace scenario (i.e., including neither


51
     Boedeker Report, Table 2 and “FinalLEDpilot010719.xlsx.” See also “Section III.C - T-test Power
     Calculation.pdf.”
52
     Power is the probability that a statistical test will lead to statistically significant results (given there is indeed a
     difference to measure). Academic literature recommends that researchers aim for a power of 0.8. See Cohen, J.,
     “A Power Primer,” Psychological Bulletin, Vol. 112, No. 1, 1992, pp. 155-159, at p. 155.
53
     Boedeker Report, ¶ 115.

                                                             22
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 207 of 265

                                                                                                     Confidential


     relevant bulb type options nor actual Cree light bulb prices) and ignores the results of his

     exploratory “Pre-Test” (i.e., not including the “important” attributes from his “Pre-Test”

     survey in his conjoint survey). In his presentation of attributes, Mr. Boedeker biases

     respondents by drawing extra attention to the lifetime concept by including leading language

     on every single choice screen (i.e., comparisons to “cheap” bulbs) and by providing two

     separate attributes related to product life. Mr. Boedeker further exacerbates the flaws in his

     choice task by describing an attribute level only as “No Claim” in his “Comparison to cheap

     LED light bulbs” attribute. As a result, one cannot be sure as to how respondents interpreted

     the absence of the claim. Do respondents ignore that attribute? Do they try to infer a claim

     from the other information provided? Especially in the absence of a proper pretest, Mr.

     Boedeker cannot know how respondents interpreted “No claim.”54

39. On top of these complicating and confusing factors, Mr. Boedeker also presents excessively

     complex choice tasks that likely resulted in respondents not paying sufficient attention to

     each choice screen.

             A. Mr. Boedeker’s conjoint choice tasks do not reflect a realistic marketplace

                       i. Mr. Boedeker’s conjoint survey ignores the results of his “Pre-Test” and
                          relies on an arbitrary set of attributes for his choice tasks
40. Despite having claimed that “the results from the pre-test survey will then guide the choice of

     attributes for the conjoint study,”55 Mr. Boedeker does not explain how he ended up choosing

     the attributes in his conjoint survey. Notably, for example, despite the attribute “brightness /

     light output” appearing as the second most important attribute in his “Pre-Test” survey


54
     In his deposition, Mr. Boedeker suggests that would have preferred to present respondents with a blank space
     instead of “No claim.” Boedeker Deposition, pp. 176-177. However, this alternative does not in any way
     resolve the issue. It is not clear how respondents would interpret a blank attribute level.
55
     Boedeker Report, ¶ 63.



                                                        23
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 208 of 265

                                                                                                       Confidential


     results, Mr. Boedeker does not include a brightness-related attribute in his conjoint survey.56

     Further, essential attributes such as “brand” and other potentially relevant characteristics such

     as “made / assembled in USA” did not appear in Mr. Boedeker’s conjoint survey, despite

     being valued more highly by “Pre-Test” respondents than some attributes that he did include

     in his conjoint survey (e.g., “dimmable”). A reliable conjoint survey should consist of

     attributes that are important and relevant to consumers in their purchase decisions.57 Mr.

     Boedeker’s conjoint survey presents consumers with a more or less arbitrary set of attributes

     and therefore lacks realism and fails to present a market-typical scenario to respondents.

     Without presenting a scenario that reflects realistic choices, Mr. Boedeker cannot reliably use

     his conjoint data to assess actual consumer preferences.

                       ii. Mr. Boedeker examines an unrealistic purchase decision by focusing
                           exclusively on a specific type of LED light bulbs in his choice tasks
41. Mr. Boedeker’s choice tasks were also unrealistic due to the exclusive focus on LED light

     bulbs. Each of Mr. Boedeker’s respondents was presented with 12 choice screens and given

     the option of choosing among five light bulbs on each of the choice screens — all of which

     were LED light bulbs. The presentation of exclusively LED light bulbs is not a representative

     choice set for LED light bulb purchasers. Both publicly available data on consumer



56
     Interestingly, in Table 4 of his report and his conjoint survey script, Mr. Boedeker lists a brightness-related
     attribute, “lumen,” as an “attribute presented to survey respondents.” However, in the final screenshots and
     design of his conjoint survey, there was no “lumen” attribute, suggesting that at some point Mr. Boedeker had
     included “lumen” but subsequently, for whatever reason, decided to remove it. Boedeker Report, Table 4; “LED
     Conjoint Survey.docx.”
57
     “Several alternate means exist for identifying the attributes which are relevant to consumers in forming their
     preferences. A preliminary data collection effort, questioning consumers regarding attributes important to them,
     usually helps in identifying those attributes that are most frequently regarded as relevant […] repertory grid,
     focus group interviews, or judgments of product managers, retailers and others knowledgeable about the
     product/service and its uses can be used for this purpose.” Green, P.E., and V. Srinivasan, “Conjoint Analysis in
     Consumer Research: Issues and Outlook,” Journal of Consumer Research, Vol. 5, No. 2, 1978, pp. 103-123, at
     pp. 104-105. See also, Lehmann, D. R., S. Gupta, and J. H. Steckel, Marketing Research, Addison Wesley
     Educational Publishers Inc., 1998, at p. 546; Orme (2006), at p. 43-46.

                                                         24
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 209 of 265

                                                                                                  Confidential


     purchases and Mr. Boedeker’s own “Pre-Test” survey demonstrate that typical purchasers of

     LED light bulbs consider other types of light bulbs (e.g., incandescent or halogen light bulbs)

     before making their purchase selections. As a result, Mr. Boedeker’s conjoint survey

     presented respondents with unrealistic choice sets that do not reflect the breadth of products

     that they would consider in the marketplace.

42. A publicly available report from the U.S. Department of Energy on the U.S. lighting market

     in 2015 showed that residential consumers utilize different types of light bulbs in different

     rooms, suggesting that consumers who purchase LEDs are also considering and buying other

     types of light bulbs.58

         Figure 3. Overview of Light Bulb in U.S. Homes (Year: 2015, Counts by Room)59




43. According to the U.S. Energy Information Administration’s 2015 Residential Energy

     Consumption Survey, only 3.6% of all households with LED light bulbs installed indoors



58
     “2015 U.S. Lighting Market Characterization,” U.S. Department of Energy, November 2017, available at
     https://www.energy.gov/sites/prod/files/2017/12/f46/lmc2015_nov17.pdf (“U.S. Lighting Market”), p. 65.
59
     U.S. Lighting Market, Table 4.12.



                                                       25
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 210 of 265

                                                                                                    Confidential


     have exclusively LED light bulbs; the rest use some combination of light bulb types.60 I

     understand that even when consumers are looking for LED light bulbs for a particular

     application, consumers still consider a variety of different types of LED light bulbs (e.g.,

     light bulbs of various wattages, reflector/downlight/specialty light bulbs in addition to the

     standard A-type).61 Mr. Boedeker’s decision to only include two wattages of standard A-type

     LED light bulbs in his conjoint survey completely ignores this market reality.

44. Both Mr. Boedeker’s “Pre-Test” survey and his conjoint survey screener show that his

     respondents did not exclusively purchase LED light bulbs. In his “Pre-Test” survey, 37.4% of

     Mr. Boedeker’s respondents indicated that they had also purchased incandescent light bulbs,

     while 33%, 26.6%, and 20.6% indicated that they had also purchased CFL light bulbs,

     fluorescent tubes, and halogen light bulbs, respectively.62 Similarly, in his conjoint survey,

     29.9% of Mr. Boedeker’s respondents indicated that they had purchased incandescent light

     bulbs, while 27.2%, 22.7%, and 22.0% indicated that they had also purchased CFL light

     bulbs, fluorescent tubes, and halogen light bulbs, respectively.63 Mr. Boedeker’s own data

     demonstrate that a more representative choice set would include other, non-LED light bulbs.

45. Additionally, Mr. Boedeker’s choice tasks present every light bulb option with a lifetime

     savings comparison relative to incandescent light bulbs (e.g., “Lasts 13+ years (15,000

     hours) with estimated lifetime savings of $82.50 over incandescent bulbs”). Yet, Mr.

     Boedeker provides no incandescent light bulbs as a choice alternative.


60
     In 2015, 28.6% (33.8 million) of U.S. homes had “at least one LED bulb” installed indoors. Only 1.0% (1.2
     million) of U.S. homes had all light bulbs as LEDs. “Table HC5.1 Lighting in U.S. homes by housing unit type,
     2015” U.S. Energy Information Administration, February 2017, available at
     https://www.eia.gov/consumption/residential/data/2015/hc/php/hc5.1.php.
61
     Communication with Scott Schwab, March 8, 2019.
62
     Boedeker Report, Figure 12.
63
     “FinalLED011519.xlsx.”

                                                        26
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 211 of 265

                                                                                                       Confidential


46. Even in the LED light bulbs he does present, Mr. Boedeker does not include realistic

     attributes for those products. In addition to not reflecting realistic price ranges for Cree LED

     light bulbs, which I will discuss below, Mr. Boedeker’s “Warranty” and “Comparison to

     cheap LED light bulbs” attributes were not based on any actual representations present in the

     LED light bulb marketplace.64

                      iii. Mr. Boedeker’s prices do not accurately reflect the range of prices for
                           Cree light bulbs in the marketplace
47. Even though Mr. Boedeker spends considerable time discussing marketplace supply and

     equilibrium prices in his report,65 the ranges of prices in his conjoint survey are too low and

     too narrow to reflect a realistic marketplace. Mr. Boedeker claims that he chose prices that

     were “representative prices for a 60 W/100W light bulb,”66 resulting in prices ranges of

     “$0.99 to $6.99 for 60W equivalent LED light bulbs and $2.99 to $10.99 for 100W

     equivalent LED light bulbs.”67 However, in his review of prices available at Amazon.com,

     HomeDepot.com, and Lowes.com depicted in his Figure 25, Mr. Boedeker’s backup

     materials indicate that he considered only two Cree light bulbs out of the 55 light bulbs listed

     across brands for 60W and zero Cree bulbs out of the 52 light bulbs listed across brands for



64
     “Q…Do you know whether Cree has ever had a warranty for a consumer LED bulb that is consistent with levels
     one, two, or three in the warranty row between 2015 and 2019?...THE WITNESS: I’m not aware of -- I have
     not studied any warranties that Cree may or may not have had. Again, this is, like, in the conjoint menu having
     the warranty attribute with three different levels to see if consumers show -- if -- if any of these levels has
     different impacts on consumer demand, right? That’s what this is for. So this -- in the actual study, this could
     easily be replaced with -- with warranties that were out there in the market by Cree or any other retailer, but
     since I didn’t do a separate warranty analysis or study, I used these three levels.” Boedeker Deposition, p. 161.
     “Q. Have you seen a representation on the website of any consumer LED bulb manufacturer that compares that
     manufacturer’s bulbs to cheap LED bulbs? A. I -- I don’t recall ever having seen that.” Boedeker Deposition, p.
     78.
65
     Boedeker Report, ¶¶ 21-25.
66
     Boedeker Report, ¶ 131.
67
     Boedeker Report ¶ 132.



                                                         27
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 212 of 265

                                                                                                     Confidential


     100W.68 I understand that prices for Cree light bulbs have been as high as around $19.99 per

     light bulb,69 and that in fact, according to the Complaint in this matter, the Plaintiff paid

     between $15 and $20 for each of his three Cree 100 Watt Standard A-Type light bulbs.70 A

     quick search on Amazon.com, one of the websites Mr. Boedeker used to guide his price

     levels, corroborated this price range in the current marketplace as well. Cree light bulbs in

     the exact same packaging as in Mr. Boedeker’s Figure 1 had per-unit prices as high as $18.85

     for a 60W-equivalent Cree light bulb and $19.19 for a 100W-equivalent Cree light bulb on

     Amazon.com.71 These real-world prices are much higher than Mr. Boedeker’s $0.99-$6.99

     and $2.99-$10.99 price ranges for these light bulb types.72 In other words, actual market

     prices for Cree light bulbs can be almost two to three times as high as the maximum price

     presented in Mr. Boedeker’s conjoint survey, and his prices do not reflect the positioning of

     Cree as a premium light bulb brand.73 While a well-designed conjoint survey does not need

     to capture every price found in the real-world marketplace, it should make an effort to reflect

     the range of readily-available prices of the products in the market.74 Without that, the



68
     “Lightbulb Price Research (60&100W Equiv).xlsx.”
69
     Communication with Scott Schwab, March 8, 2019.
70
     Complaint, ¶ 36.
71
     “Cree BA19-08027OMB-12DE26-3_1 60W Equivalent 2700K A19 LED Light Bulb with 4Flow Filament
     Design, Soft White,” Amazon.com, available at https://www.amazon.com/BA19-08027OMB-12DE26-3_1-
     Equivalent-2700K-Filament-Design/dp/B015R68O8Q, visited February 27, 2019. On this date, this bulb also
     had 67 Amazon reviews, indicating that actual consumers had purchased this bulb; “Cree SA21-16027MDFD-
     12DE26-1-11 Led 100W Replacement A21 Soft White (2700K) Dimmable Light Bulb,” Amazon.com, available
     at https://www.amazon.com/SA21-16027MDFD-12DE26-1-11-Replacement-White-2700K-
     Dimmable/dp/B01K7ZW73A/?th=1, visited February 27, 2019. On this date, this bulb also had 164 Amazon
     reviews, indicating that actual consumers had purchased this bulb.
72
     Boedeker Report, ¶ 132.
73
     Communication with Scott Schwab, March 8, 2019.
74
     Interestingly, Mr. Boedeker appears to have previously considered higher and wider price ranges for both the
     60W and 100W bulbs in his conjoint. His conjoint survey script contains per-bulb prices of $3.99-$11.99 for
     60W replacement bulbs and $5.99-$13.99 for 100W replacement bulbs. “LED Conjoint Survey.docx.”

                                                        28
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 213 of 265

                                                                                                        Confidential


     imputed price-attribute tradeoffs obtained from the conjoint analysis (and the resulting

     computed economic loss) cannot be generalized to the price points actually found in the

     marketplace.

              B. Leading language on every single choice screen of Mr. Boedeker’s conjoint
                 study artificially inflates respondents’ perceived value of the Longevity
                 Claims

48. Compounding the concerns related to the lack of market realism, each choice screen of Mr.

     Boedeker’s conjoint study inflates his willingness-to-pay measurement by biasing

     respondents towards noting that a low light bulb lifetime can be equated with a “cheap”

     product. Specifically, Mr. Boedeker presents an attribute titled “Comparison to cheap LED

     light bulbs,”75 which I will refer to as the “comparative lifetime claim.” Respondents are

     repeatedly shown the term “cheap,” which is a leading adjective loaded with negative

     connotations.76 Mr. Boedeker reinforces this characterization with the leading nature of his

     attribute description.77

49. He also draws undue attention to this attribute relative to the others by presenting it as the

     only attribute with a negative connotation. By drawing undue attention to the comparative

     lifetime claim, Mr. Boedeker’s choice screens and conjoint attribute descriptions are prone to



75
     See, for example, Boedeker Report, Figure 26.
76
     Merriam-Webster defines “cheap” as “of inferior quality or worth.” “Cheap,” Merriam-Webster, available at
     https://www.merriam-webster.com/dictionary/cheap, accessed on February 18, 2019. In addition, Mr. Boedeker
     notes that respondents’ interpretation of “cheap” likely varies. “Q. Okay. But sitting here today, can you tell me
     what “cheap LED bulbs” means in the context of your conjoint study? A. In the context of the conjoint study, it
     is a terminations that refers to a lower price without quantifying the lower price […] So it basically mirrors,
     more or less, a purchase decision whether some unspecified -- quantitatively unspecified information but the
     consumer reacts to it, right? I mean, if somebody -- for somebody who has a low budget, $4 may be expensive
     and $1 is cheap. For somebody who pays $15, anything under $5 may be cheap.” Boedeker Deposition, p. 65.
77
     In Mr. Boedeker’s conjoint study, the “Comparison to cheap LED light bulbs” attribute is described as “Light
     bulbs differ in price and quality. Here we offer under certain conditions that the LED light bulb will last six
     times longer than cheap LED light bulbs.” Boedeker Report, Table 4.



                                                          29
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 214 of 265

                                                                                                 Confidential


     leading respondents to overemphasize this attribute. As a result, respondents’ perceived value

     of the attribute is likely artificially inflated. This is a critical mistake, as the goal of a conjoint

     survey is to measure preferences, and not to generate or amplify them.

50. Academic literature has demonstrated that the language used in surveys has an influence on

     how respondents answer questions.78 One such phenomenon is “focusing,” by which

     respondents give more weight to “[e]asily observed and distinctive differences” than they

     would in reality.79 A burdensome conjoint survey can exacerbate instances of “focusing.” For

     example, a 2001 article comparing the efficacy of conjoint and self-explicated survey

     approaches found that “especially when a larger number of attributes is used in a full profile

     conjoint analysis, respondents tend to focus on just a subset of attributes while neglecting the

     other ones.”80 By making the lifetime attributes artificially prominent, and by including more

     attributes than respondents can likely process or are even willing to process (see Section

     IV.E), Mr. Boedeker’s conjoint survey design risks encountering “severe biases in estimating

     partworths.”81

              C. Mr. Boedeker’s comparative lifetime claim attribute presents a meaningless
                 attribute level that deviates from basic conjoint design rules, yielding invalid
                 results

51. In addition to drawing respondents’ attention to the comparative lifetime claim attribute, Mr.

     Boedeker does not sufficiently define the comparative lifetime claim attribute and therefore



78
     Payne, S.L., The Art of Asking Questions, Princeton University Press, (“Payne”) 1951.
79
     Schkade, D.A. and D. Kahneman, “Does Living in California Make People Happy? A Focusing Illusion in
     Judgments of Life Satisfaction,” Psychological Science, Vol. 9, No. 5, 1998, pp. 340-346, at p. 340.
80
     Sattler, H. and S. Hensel-Börner, “A Comparison of Conjoint Measurement with Self-Explicated Approaches,”
     Conjoint Measurement: Methods and Applications, 2nd Edition, Gustafsson, A., A. Herrmann, and F. Huber
     (Eds.), Springer Verlag, 2001 (“Sattler and Hensel-Borner”), at p. 125.
81
     Sattler and Hensel-Borner, at p. 125.



                                                        30
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 215 of 265

                                                                                                        Confidential


     has no way of knowing how respondents interpreted the attribute and its levels. He does not

     provide respondents with a concrete alternative to the claim. Specifically, respondents are

     either told that the light bulb “will last six times longer than cheap LED light bulbs” or “No

     claim.”82 Respondents are not told what “No claim” means and how they should interpret the

     lack of a claim. For example, some respondents may think “No claim” means that the light

     bulb will last as long as “cheap” LEDs while others may think that “No claim” means that

     the light bulb will last, for example, three times longer than a cheap LED light bulb. Mr.

     Boedeker has no way of knowing how respondents interpreted “No claim,” or if they inferred

     its meaning from other attributes. If respondents did indeed infer meaning from other

     attributes, these inferences would likely be inconsistent not only across choice tasks, but

     within them as well. “No claim” is not an attribute level, but essentially a lack thereof.

52. When faced with an attribute level of simply “No claim,” respondents are missing

     information about how long the light bulb lasts relative to “cheap LED light bulbs.”

     Academic literature has demonstrated that when consumers are missing information that they

     would expect to see about an attribute, they tend to perform a “discounting of alternatives

     with missing information,” in which they overcompensate for the missing information and

     perceive a lower value.83 For example, a study of consumers’ inferences about missing

     product characteristics in beer found that, in the absence of a description, consumers inferred




82
     I understand that this “will last six times longer than cheap LED light bulbs” claim has not been used in the
     packaging or advertising of Cree light bulbs. Communication with Scott Schwab, March 8, 2019.
83
     Huber, J. and J. McCann, “The Impact of Inferential Beliefs on Product Evaluations,” Journal of Marketing
     Research, Vol. 19, No. 3, 1982, pp. 324-333 (“Huber and McCann”), at p. 331. See also, Meyer, R.J., “A Model
     of Multiattribute Judgments under Attribute Uncertainty and Informational Constraint,” Journal of Marketing
     Research, Vol. 18, No. 4, 1981, pp. 428-441.



                                                          31
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 216 of 265

                                                                                                     Confidential


     a below-average level for the missing characteristic.84 Similarly, a study of subjects choosing

     college courses based on a set of attributes found that only partially described courses were

     likely to be devalued by respondents, who “respond to such options as if their status were

     below par on the dimension that is not described” but do not automatically infer the lowest

     possible level.85

53. While some light bulbs in reality may bear a claim that others do not, the setup of Mr.

     Boedeker’s conjoint survey explicitly draws respondents’ attention to the lack of a claim,

     which they may not have otherwise noticed in a real-life purchasing situation. In Mr.

     Boedeker’s conjoint survey, “No claim” is not a clear attribute-level definition. To ensure

     meaningful results, the statistical model that Mr. Boedeker employs as part of his ultimate

     analysis requires that precise attribute-level definitions be provided in the conjoint survey.

     Mr. Boedeker’s lack of clear attribute-level definitions renders the outcomes of his conjoint

     survey — including part-worths, demand curves, and willingness-to-pay values — invalid.

             D. By providing respondents with the lifetime concept as two separate attributes
                in the choice task, Mr. Boedeker creates choice options that amplify
                respondents’ value of lifetime in the choice tasks. He also allows for the
                choice tasks to provide inconsistent information

54. Mr. Boedeker artificially amplifies the importance of the at-issue stated light bulb lifetime

     attribute by presenting it together with the comparative lifetime claim discussed above. The

     latter guides respondents’ attention to the lifetime of the light bulb by stating that the LED

     product displayed on the conjoint survey screen “will last six times longer than cheap LED

     light bulbs.”86 In other words, Mr. Boedeker presents two attributes related to the lifetime of


84
     Huber and McCann, at p. 331.
85
     Yates, J.F., C.M. Jagacinski, and M.D. Faber, “Evaluation of Partially Described Multiattribute Options,”
     Organizational Behavior and Human Performance, Vol. 21, 1978, pp. 240-251, at pp. 248-249.
86
     Boedeker Report, Table 4, Figures 26-27.

                                                         32
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 217 of 265

                                                                                                     Confidential


     a light bulb, and primes respondents to perceive “lifetime” as a stand-out attribute of high

     importance.

55. Mr. Boedeker’s choice screens are also highly likely to confuse respondents by repeatedly

     providing inconsistent information in the lifetime and comparative lifetime claim attributes

     on the same choice screen. These inconsistencies result in LED light bulb product profiles

     that are not and cannot be available in the real-world marketplace.87

56. When faced with a choice screen of products that do not make sense, respondents cannot

     provide reliable answers to the choice task. Consequently, respondents either try to infer the

     meaning of some attributes from the descriptions of other attributes, ignore or devalue

     product attributes, or exclude complete products from their choice analysis.

57. Mr. Boedeker’s choice screens are subject to three prominent types of inconsistencies

     between the lifetime attribute and the comparative lifetime claim. This is not an exhaustive

     list, as there are other types of inconsistencies in Mr. Boedeker’s choice screens. The list

     below is only three especially prominent inconsistencies.

             1) Cheapest Bulb Cannot Be Superior to “Cheap Bulbs.” The cheapest bulb is the
                only one with the claim “will last six times longer than cheap LED light bulbs” —
                even though it is already the cheapest LED light bulb shown. This inconsistency
                occurs when exactly one of the five bulbs carries the comparative lifetime claim
                and is the lowest-priced bulb.
             2) A Bulb with the Claim Does Not Last Six Times Longer. Relative to the cheapest
                bulb in the choice set, a bulb with the claim “will last six times longer than cheap
                LED light bulbs” does not actually last six times longer based on the number of
                years stated in the lifetime attribute. This inconsistency can occur when exactly




87
     For a discussion of such non-representative product profiles, see Steckel, J.H., W.S. DeSarbo, and V. Mahajan,
     “On the Creation of Acceptable Conjoint Analysis Experimental Designs,” Decision Sciences, Vol. 22, No. 2,
     1991, pp. 435-442.



                                                        33
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 218 of 265

                                                                                                        Confidential


                  one of the five bulbs carries the comparative lifetime claim and is not the lowest-
                  priced bulb.88
              3) Multiple Bulbs with the Claim have Different Lifetimes and Cannot All Last “Six
                 Times Longer.” If the comparative lifetime claim appears two or more times
                 among the five products shown and the lifetimes of these options are not the
                 same, then the choice set contains inconsistencies.
58. (1) Cheapest Bulb Cannot Be Superior to “Cheap Bulbs.” As an example, the sample choice

     screen in Figure 26 of the Boedeker Report, shown in Figure 4 below, presents only Option 2

     with the comparative lifetime claim.

                         Figure 4. Example of Mr. Boedeker’s Choice Screen89




88
     If, for example, the bulb with the comparative lifetime claim had a lifetime of “31+ years,” I consider there to
     be no inconsistency when the cheapest bulb in the same set has a lifetime of “4+ years.”
89
     Excerpt of Boedeker Report, Figure 26 (emphasis added).

                                                          34
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 219 of 265

                                                                                                    Confidential


     While Option 2 includes the comparative lifetime claim, it also comes at the lowest price on

     the screen, $0.99. Respondents who follow the comparative lifetime claim will look for the

     cheapest option, and see that it is Option 2. They would struggle to understand how Option 2

     could have a lifetime six times longer than its own lifetime. This scenario does not make

     sense. Mr. Boedeker presented 50.9% (509 of 1,000) of his respondents with at least one

     choice screen similar to Figure 4 with this inconsistency.90

     (2) A Bulb with the Claim Does Not Last Six Times Longer. As another example, Figure 27

     of the Boedeker Report, shown in Figure 5 below, presents Option 5 with the comparative

     lifetime claim, and the other Options 1-4 as products with “No claim.”




90
     See Exhibit 1. Analogously, 6.3% (750 of 12,000) of choice screens shown to respondents contained this
     inconsistency. “LEDdesign010819.csv;” “CBC60Watt011519.csv;” “CBC100Watt011519.csv.”



                                                        35
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 220 of 265

                                                                                          Confidential


                         Figure 5. Example of Mr. Boedeker’s Choice Screen91




     When respondents read the choice screen provided in Figure 5, they see confusing

     information that does not allow for unbiased, realistic tradeoffs. In this particular case,

     respondents may look at Option 5, priced at $3.99 and the only option with the comparative

     lifetime claim, and see that it “will last six times longer than cheap LED light bulbs.”

     Respondents then look for a “cheap” LED light bulb for comparison and find Options 1 and 2

     both priced at $0.99, the cheapest possible price. They would struggle to understand how

     Options 1, 2, and 5 offer the same 13+ year lifetime, yet Option 5 is supposed to last six

     times longer than Options 1 and 2, the “cheap” LED light bulbs. This scenario does not make




91
     Boedeker Report, Figure 27 (emphasis added).



                                                    36
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 221 of 265

                                                                                                    Confidential


     sense. Mr. Boedeker presented 74.4% (744 of 1,000) of his respondents with at least one

     choice screen with this inconsistency.92

59. (3) Multiple Bulbs with the Claim have Different Lifetimes and Cannot All Last “Six Times

     Longer.” The third type of inconsistency occurs when respondents are faced with multiple

     options bearing the comparative lifetime claim, such as Figure 6 below.

                          Figure 6. Example of Mr. Boedeker’s Choice Screen93




60. When respondents read the choice screen provided in Figure 6, they see multiple options

     with the comparative lifetime claim, yet those options have different lifetimes. This scenario

     does not make sense, and respondents cannot reconcile these differences when comparing




92
     See Exhibit 1. Analogously, 10.2% (1,222 of 12,000) of choice screens shown to respondents contained this
     inconsistency. “LEDdesign010819.csv;” “CBC60Watt011519.csv;” “CBC100Watt011519.csv.”
93
     Excerpt of “LEDSURVEYCONJOINTSCREENSHOTS (1.14.19).pdf,” p. 19 (emphasis added).

                                                        37
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 222 of 265

                                                                                                         Confidential


     products. What are respondents to believe about the lifetime, if each option that “last[s] six

     times longer than cheap LED light bulbs” is shown with a different lifetime? Mr. Boedeker

     presented 100% (all 1,000) of his respondents with at least one choice screen with this

     inconsistency.94

61. Of note, a very similar inconsistency occurs in the Boedeker conjoint study when multiple

     light bulbs have the same lifetime attribute (e.g., “22+ years), and some carry the claim “will

     last six times longer than cheap LED light bulbs” while others do not carry the claim. For

     example, in Figure 6, Options 1 and 3 both provide lifetimes of “22+ years,” but only Option

     1 would last six times longer while Option 3 does not. As mentioned above, respondents

     would have to attempt to wrangle with this discrepancy while making trade-offs.95 Do they

     ignore the inconsistency, or do they attempt to infer the comparison from other information?

62. Choice screens on which respondents observe that one light bulb option “will last six times

     longer than cheap LED light bulbs,” while another light bulb option offers “No claim” are

     similarly problematic. Some respondents may try to overwrite “No claim” with wrongly

     inferred comparative lifetime claims by calculating the lifetime multiplier between remaining

     options.




94
     See Exhibit 1. Analogously, 70.4% (8,447 of 12,000) of choice screens shown to respondents contained this
     inconsistency. “LEDdesign010819.csv;” “CBC60Watt011519.csv;” “CBC100Watt011519.csv.”
95
     I do not count this inconsistency separately, as it can occur in conjunction with any of the three types of
     inconsistencies I have described.

                                                           38
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 223 of 265

                                                                                         Confidential


                       Figure 7. Example of Mr. Boedeker’s Choice Screen 96




63. For example, in Figure 7 above respondents can infer that Option 3 lasts 22/13 times as long

     as Option 2, while Option 2 is supposed to last six times longer than the cheap bulbs.

     Respondents can infer that Option 3 lasts roughly ten times (6*(22/13)) as long as cheap

     bulbs – even in the absence of a claim. Letting respondents engage in such inferences and

     potentially overwrite other attributes on the choice screen is a crucial mistake in conjoint

     design.

64. All of the above mentioned inconsistencies within choice screens are present throughout Mr.

     Boedeker’s conjoint design. They affect every respondent, likely forcing them to disengage



96
     Excerpt of Boedeker Report, Figure 26 (emphasis added).

                                                      39
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 224 of 265

                                                                                                     Confidential


     from the choice tasks, take the survey less seriously, and provide nonsensical choices that do

     not reflect their true preferences. It is especially problematic that every single respondent in

     Mr. Boedeker’s conjoint survey encountered one of these three types of unresolvable

     inconsistencies between the lifetime attribute and the comparative lifetime claim in at least 8

     of their 12 choice screens. Further, almost 80 percent of respondents were presented with

     these inconsistencies in at least 10 of their 12 choice screens.97 Presenting inconsistent

     attribute information to respondents is an error that cannot be adjusted for during the data

     analysis and that renders all of Mr. Boedeker’s results invalid.

              E. Mr. Boedeker’s excessively complex choice tasks likely resulted in disengaged
                 respondents

 65. Choice-based conjoint designs implicitly assume that respondents look at each of the

      displayed alternatives and compare them by examining the levels of each attribute across the

      choice alternatives. Respondents then trade off the various attributes in order to arrive at a

      final choice. This process is complex and, as a result, the more attributes and attribute levels

      a choice screen displays, the more stress or cognitive burden the task imposes upon a

      respondent. Ultimately, an overly complex choice task will fatigue respondents by

      overloading them with excessive information.

 66. Conjoint design guidelines recommend that there be no more than six attributes on a given

      choice screen.98 Mr. Boedeker acknowledges this standard and states “[t]he literature

      recommends that Choice Based Conjoint studies involve about six or fewer attributes…to



97
     “LEDdesign010819.csv;” “CBC60Watt011519.csv;” “CBC100Watt011519.csv.” 86.8% (10,419) of the 12,000
     choice screens shown to respondents were subject to one of the three types of inconsistencies I described. See
     Exhibit 1.
98
     Orme (2006), at pp. 33, 35, 43.



                                                        40
         Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 225 of 265

                                                                                                    Confidential


       address issues of fatigue and general ability of respondents to process information.”99 Mr.

       Boedeker also notes that “some authors believe that the number of cells on a choice menu

       […] should not exceed twenty while others tend to favor the notion that respondents are not

       hard pressed to process more pieces of information.”100 Despite these acknowledgements,

       Mr. Boedeker presents respondents with five product profiles with seven attributes each,

       requiring respondents to process 35 cells of information per choice screen.

67. In Mr. Boedeker’s conjoint survey, respondents were confronted with much more

      information than they would be comfortable processing. Consumer information overload

      could easily impact how respondents view the information in front of them. Academic

      research has demonstrated that information overload makes respondents less likely to process

      all the information placed in front of them.101

68. Such behavior is often referred to as “satisficing,” and according to Krosnick and Presser

      (2010):

                   “Rather than expend the effort necessary to provide optimal
                   answers, respondents may take subtle or dramatic shortcuts. In the
                   former case, respondents may simply be less thorough in
                   comprehension, retrieval, judgment, and response selection. They
                   may be less thoughtful about a question’s meaning; search their
                   memories less comprehensively; integrate retrieved information
                   less carefully; or select a response choice less precisely (emphasis
                   added).”102




99
      Boedeker Report, ¶ 62.
100
      Boedeker Report, ¶ 62.
101
      Kivetz, R. and I. Simonson, “The Effects of Incomplete Information on Consumer Choice,” Journal of
      Marketing Research, Vol. 37, No. 4, 2000, pp. 427-448, at p. 428.
102
      Krosnick, J.A. and S. Presser, “Question and Questionnaire Design,” Handbook of Survey Research, 2nd
      Edition, Wright, J.D. and P.V. Marsden (Eds.), Emerald Group Publishing Limited, 2010, pp. 263-313, at p.
      265.

                                                         41
         Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 226 of 265

                                                                                                      Confidential


 69. While “authors” may have differing opinions about the number of cells respondents can

       comfortably process, Mr. Boedeker’s conjoint survey results themselves demonstrate that

       his 35 cells of information, presented 12 times, was overly burdensome for respondents and

       likely resulted in satisficing and invalid data.

 70. The data from Mr. Boedeker’s conjoint survey suggest that many respondents likely did not

       pay adequate attention to each choice screen and satisficed. One quarter of respondents (250

       of the 1,000) completed the choice tasks at a rate of approximately 11.7 seconds per choice

       screen.103 Less than twelve seconds is hardly enough time to process the information of 35

       cells of information, select a preferred light bulb, and then consider whether one would

       purchase the light bulb selected.104 The fact that at least a quarter of respondents proceeded

       through the choice tasks at this rate indicates that the design of the choice tasks caused

       respondents to not pay attention to the choice task or to be unwilling to properly engage in

       the decision.

 71. In addition to presenting respondents with an excessive amount of information, Mr.

       Boedeker did not specify to respondents that all other attributes not mentioned in the

       exercise should be assumed equal across the five products shown. Given such deficient

       instruction, it’s not clear how respondents performed the required comparisons and selected




103
      In other words, 250 of the 1000 respondents went through all 12 choice tasks in 2 minutes 20 seconds or less.
      “FinalLED011519.xlsx.” Mr. Boedeker acknowledges that respondents progressing too quickly through the
      survey is a concern and that such respondents should be excluded from analysis. See Boedeker Deposition, pp.
      204-205.
104
      Open-ended responses to Mr. Boedeker’s question, “Did you have a clear understanding of the questions in this
      survey?” indicate that some respondents found that the survey contained too much information. For example,
      respondents stated “Too many options,” “Too much data to comprehend,” and “what was the point of give [sic]
      so many options that weren’t really comparable.” “FinalLED011519.xlsx.”

                                                         42
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 227 of 265

                                                                                           Confidential


    a product. Consequently, Mr. Boedeker’s conjoint data and resulting willingness-to-pay

    calculations are invalid.


   V.      MR. BOEDEKER’S ANALYSES OF HIS CONJOINT DATA SUFFER FROM
           CONCEPTUAL AND TECHNICAL FLAWS

72. Beyond the many critical design flaws of the conjoint survey, Mr. Boedeker’s analyses of his

   conjoint data are conceptually and technically flawed. His method of calculating willingness-

   to-pay is not an accepted practice in conjoint studies, and he constructs what he calls

   “demand” curves with no consideration of actual products that exist in the marketplace.

   Despite discussing the concepts of both supply and demand in his theoretical framework, Mr.

   Boedeker does not account for supply-side dynamics in his conjoint analysis. Further, Mr.

   Boedeker’s results are illogical. In particular, they suggest some respondents preferred

   shorter lifetimes to longer ones.

           A. Overview of Mr. Boedeker’s conjoint analysis

73. Mr. Boedeker’s descriptions of his individual analyses are sparse and vague, and it is unclear

   from his produced backup how he arrived at some of the values in his report, such as the

   willingness-to-pay values in ¶ 170. Based on my review of Mr. Boedeker’s statistical

   programs and his report, I understand the following:

74. First, Mr. Boedeker estimates a posterior distribution of 10,000 draws for the respondent

   level attribute part-worths; i.e., the individual utilities for each specific attribute level

   included in the conjoint survey, using Hierarchical Bayesian Estimation (“HBE”) in




                                                  43
         Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 228 of 265

                                                                                                      Confidential


      Sawtooth. 105,106 When calculating each respondent’s attribute part-worths, Mr. Boedeker

      imposes a “monotonicity constraint” to ensure that the statistical model presumes

      respondents’ to gain less utility from higher prices, and more utility from lower prices. 107 He

      states that without such a constraint, “the utility estimates may yield higher numerical values

      for levels that seem to be lower in utility for some individuals, and thus seemingly indicate

      ‘illogical’ consumer choices.”108 Mr. Boedeker further suggests that he imposed such a

      constraint to make “the demand curves…smoother” with “fewer extreme data points.”109

75. Second, Mr. Boedeker uses the part-worths estimates for each of the 10,000 draws of his

      estimated model to “construct the demand for the product when the advertised claim is

      believed to be true by the consumer at the point of purchase.”110 For example, for the first

      draw of 10,000, Mr. Boedeker first calculates “the share of all respondents who would

      purchase a product constructed from a permutation of all attribute levels for a given price.”111

      Specifically, he computes the total utility (i.e., the sum of part-worths for each of the

      attributes) for each individual respondent for a given product profile (e.g., a light bulb with a

      lifetime of 31+ years) at each of the five different prices for a specific combination of




105
      See Orme (2006), at pp. 1-5.
106
      Boedeker Report, ¶ 140. For a discussion of HBE, see Johnson, R.M, “Understanding HB: An Intuitive
      Approach,” Sawtooth Software Research Paper Series, 2000.
107
      Boedeker Report, ¶¶ 140-141. In his production materials, Mr. Boedeker provides the results of his analysis
      without the monotonicity constraint. He does not discuss these results in his report beyond stating that he
      “found very small differences between [the analysis with the constraint and the analysis without the
      constraint].” Boedeker Report, ¶ 144.
108
      Boedeker Report, ¶ 141.
109
      Boedeker Report, ¶ 143.
110
      Boedeker Report, ¶¶ 148, 152.
111
      Boedeker Report, ¶ 161.



                                                          44
         Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 229 of 265

                                                                                                        Confidential


      attributes.112 He then uses the total utility for each respondent at a specific price level to

      determine a probability share by comparing the total utility gained from purchasing the light

      bulb with the specified product profile to the utility of the “Outside-option,” (i.e., the option

      of choosing to not purchase any of the displayed light bulbs).113 In other words, for the first

      draw of 10,000, Mr. Boedeker’s analysis calculates the fraction of survey respondents that

      prefer (i.e., would choose to purchase) the specified product at a specified price instead of not

      purchasing a light bulb at all.114

76. Next, Mr. Boedeker further aggregates the probability shares for the first draw by calculating

      the mean probability share across all respondents at each price point. The resulting five

      aggregated mean probability shares for each price form the input into a regression model that

      fits a regression line through these five data points, with the aggregated mean probability

      share on the x-axis and price on the y-axis.115 Mr. Boedeker touts this fitted curve a

      “demand” curve.116

77. Mr. Boedeker constructs these types of “demand” curves for both the actual and the “but-for”

      world. Using the exact same approach as described above, for a given product profile, he

      varies the lifetime to be “4+ years” in the but-for world and 13+, 22+, or 31+ years in the




112
      “LED Analysis - 60W - WPC.nb;” “LED Analysis - 100W - WPC.nb”
113
      “LED Analysis - 60W - WPC.nb;” “LED Analysis - 100W - WPC.nb”
114
      “LED Analysis - 60W - WPC.nb;” “LED Analysis - 100W - WPC.nb” I note that this does not reflect a
      marketplace decision. While it is certainly possible that a consumer can choose not to purchase anything, he or
      she likely has more alternatives than only purchasing a Cree light bulb, as represented by Mr. Boedeker’s
      conjoint, and purchasing nothing.
115
      “LED Analysis - 60W - WPC.nb;” “LED Analysis - 100W - WPC.nb”
116
      “LED Analysis - 60W - WPC.nb;” “LED Analysis - 100W - WPC.nb;” Boedeker Report, ¶ 161. The demand
      curve is fitted using a log-linear regression where linear prices are regressed over logged probability shares.



                                                           45
         Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 230 of 265

                                                                                         Confidential


      actual world.117,118 An example of such a pair of “demand” curves is presented in Figure 34

      of Mr. Boedeker’s report.119 As evident in this example, the “demand” curve for the actual

      world is located above the “demand” curve reflecting the but-for world. While Mr. Boedeker

      does not specify from which draw in his data these “demand” curves are fit, his statistical

      code indicates that he creates “demand” curve pairings for all possible light bulb product

      permutations for each of the 10,000 draws that resulted from the Hierarchical Bayesian

      estimation.120

78. Third, Mr. Boedeker suggests that all else equal, “when the consumer knows about the falsity

      of the Longevity Claims in the but-for world, the levels of the attributes change, and the light

      bulbs become less attractive to consumers leading to a downward shift of the demand

      curve.”121 Mr. Boedeker appears to say that in a but-for world respondents understand the

      light bulb to have a (much shorter and less valuable) lifetime of 4+ years instead of, for

      example, 31+ years, which leads to a down-shift of the but-for “demand” curve. Ultimately,

      this shift is the basis for Mr. Boedeker’s economic loss calculation.122

79. As mentioned above, Mr. Boedeker creates numerous “demand” curve parings: one for each

      of the possible product profiles for each of the 10,000 draws from his Hierarchical Bayesian

      model. Because Mr. Boedeker seeks to determine the difference in price between his “actual”

      and “but-for” “demand” curves, he calculates the distance between these curves at ten



117
      Boedeker Report, ¶ 161.
118
      “LED Analysis - 60W - WPC.nb;” “LED Analysis - 100W - WPC.nb”
119
      Boedeker Report, ¶ 161.
120
      Boedeker Report, ¶ 164.
121
      Boedeker Report, ¶ 162.
122
      Boedeker Report, ¶ 162.



                                                   46
         Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 231 of 265

                                                                                                      Confidential


      different points – five corresponding to the x-axis probability shares from the but-for world

      “demand” curve and five corresponding to the x-axis probability shares from the actual world

      “demand” curve. As a last step, Mr. Boedeker then aggregates these 4.8 million distances by

      taking the median across all draws and all prices.123 The result is his estimate of “economic

      loss” to consumers expressed in absolute dollars.124 Ultimately, Mr. Boedeker estimates the

      “economic loss” associated with each attribute included in his conjoint survey, as displayed

      in Figure 8.125

           Figure 8. Example of “Economic Loss” Calculated Using Mr. Boedeker’s Method –
                                       60W Replacement126




123
      For each of the 10,000 draws, there are 48 possible products for each lifetime attribute level. Mr. Boedeker
      constructs two “demand” curves based on five price points each, resulting in 10 distance measures between the
      actual and but-for “demand” curves. As a result, there are 10,000*48*10 = 4.8 million distance measures. The
      48 possible products are calculated as multiplying the levels for all non-lifetime non-price attributes
      (2*2*2*3*2).
124
      Boedeker Report, ¶¶ 166-167; “LED Analysis - 60W - WPC.nb;” “LED Analysis - 100W - WPC.nb” Mr.
      Boedeker also constructs 90% confidence intervals across all of these “actual” versus “but-for” comparisons.
      Boedeker Report, ¶ 164, Figures 35 and 36.
125
      See Boedeker Report, Figures 35 and 36.
126
      Boedeker Report, Figure 35.



                                                          47
         Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 232 of 265

                                                                                                     Confidential


80. While Mr. Boedeker presents this vague framework as a way by which he can calculate

      “economic loss” associated with a 4+ year lifetime (versus a 13+, 22+, or 31+ year lifetime),

      he does not specify how he would determine the concrete damages to consumers associated

      with the alleged misconduct by Cree. Based on his methodology and his deposition

      testimony, it remains unclear as to how Mr. Boedeker’s conjoint methodology and analysis

      addresses the specific allegations stated in the Complaint.127

              B. Mr. Boedeker’s method of calculating willingness-to-pay is not in line with
                 accepted practices in conjoint analysis

81. Mr. Boedeker’s methodology for calculating consumers’ willingness-to-pay for the longevity

      claimed is not in line with accepted methodologies of conjoint analysis. Academic literature

      (and Sawtooth Software’s technical papers) suggest two commonly-used and tested

      approaches to calculating willingness-to-pay in conjoint analysis: computing dollar values

      corresponding to attribute utilities, and creating market simulations of realistic competitive

      scenarios.128

82. To compute dollar values corresponding to attribute utilities, one compares the change in

      price between different attribute levels to the change in utility. For example, if for a

      particular respondent a $10 price level is 3 utility points and a $5 price level is 1 utility point,

      each utility point for that respondent is equal to ($10-$5)/(3-1)=$2.50. The second method

      uses market simulations to incorporate a competitive context. A competitive scenario would

      be simulated with a few products in a realistic marketplace, and a simulation would


127
      Specifically, Dr. Boedeker acknowledges that he included three longevity-related attributes in his conjoint
      survey but does not specify which, if any, would be used to determine damages. He simply states “And the but-
      for world that I’m measuring right now here is where they now have choices if one of these longevity claims
      would have a different value.” Boedeker Deposition, p. 203.
128
      Orme, B.K., “Assessing the Monetary Value of Attribute Levels with Conjoint Analysis: Warnings and
      Suggestions,” Sawtooth Software, 2001; Orme (2006), at pp. 74-78.

                                                         48
         Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 233 of 265

                                                                                           Confidential


      determine baseline preference shares. After adjusting a particular attribute level for a product,

      for example, simulations would be run while adjusting the price of that product until the

      preference shares return to the baseline shares. The difference in price that achieves the same

      baseline shares would reflect the willingness-to-pay for that attribute level in a realistic

      competitive scenario.

83. While both of these established methods have advantages and drawbacks, Mr. Boedeker does

      not acknowledge these methods in his report. He instead uses an ad-hoc, overly complicated,

      unprecedented, and unproven method, without any theoretical foundation. Mr. Boedeker

      relies on pseudo-demand curves, unrealistic market scenarios, and irrelevant probability

      shares that assess the choice of a single hypothetical light bulb versus doing nothing (without

      any competitive context). He provides no explanation as to why he chose to deviate from

      both of the common methods that have been promoted in the established literature and invent

      his own.

              C. Mr. Boedeker does not consider the actual products available in the
                 marketplace when constructing his “demand curves”

84. Mr. Boedeker’s decision to take into account all “levels of attributes and prices across all

      possible permutations”129 when constructing his “demand” curves results in unrealistic light

      bulb products. For example, based on his explanation and backup materials, among others,

      Mr. Boedeker constructs “demand” curves for a potential light bulb that has all of the more

      highly valued attributes such as Daylight, Dimmable, Outdoor, 10-year warranty at retailer

      but with a price tag of only $0.99 and includes the resulting price differential in his economic




129
      Boedeker Report, ¶ 164.



                                                    49
         Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 234 of 265

                                                                                                         Confidential


      loss calculations.130 Such a product is unlikely to exist in the actual marketplace, and

      therefore should not be included in any quantification of economic loss for the at-issue

      products.131

85. Further, Mr. Boedeker’s “demand” curves are not aligned with even his own description of

      demand curves in Figures 5 through 10 in the theoretical framework portion of his report.

      Demand curves are constructed with axes of price and volume (or quantity). However, Mr.

      Boedeker instead constructs his curves for price versus probability or preference shares,

      which are the outcome of conjoint analyses.132 Preference shares explicitly do not “account

      for many real-world factors that shape market shares,” ignore supply side reactions, and

      “assume that all relevant attributes that influence share have been measured.”133 Mr.

      Boedeker’s preference share-based pseudo-demand curves match none of these requirements

      and, especially in combination with the unrealistic light bulb products underlying his

      probability shares cannot demonstrate “economic loss.”

               D. The results of Mr. Boedeker’s conjoint survey are illogical and render his
                  analysis unreliable

86. As I discussed in Section IV.D, Mr. Boedeker’s conjoint survey design presents respondents

      with complex and contradictory choice tasks. The impact of Mr. Boedeker’s flawed design

      are evident in the 10,000 part-worth draws (per respondent) that Mr. Boedeker uses to

      construct the confidence intervals for his economic loss calculations. In particular, 23% of

      respondents, all else equal, had a median preference suggesting that they prefer a 4+ year


130
      “LED Analysis - 60W - WPC.nb;” “LED Analysis - 100W - WPC.nb”
131
      I note that there are many realistic products like these included in Mr. Boedeker’s analysis, all which should not
      be included in any quantification of economic loss for the at-issue products.
132
      See Boedeker Deposition, p. 197.
133
      Orme (2006), at p. 92.

                                                           50
         Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 235 of 265

                                                                                               Confidential


      lifetime (the shortest lifetime in Mr. Boedeker’s conjoint) to at least one longer lifetime.

      Overall, 49.4% of respondents showed a preference reversal where their median preference

      suggested that they preferred any shorter lifetime to any longer lifetime. These results are

      illogical and demonstrate the inherent flaws in Mr. Boedeker’s conjoint survey that render his

      results unreliable. That is, either the class has a significant portion of consumers who prefer

      shorter lifetimes to longer lifetimes, or Mr. Boedeker’s data are nonsensical.

              E. Mr. Boedeker’s conjoint analysis does not account for the supply side
                 dynamics and market equilibrium

87. Mr. Boedeker spends a considerable amount of his report discussing basic microeconomic

      theory.134 In particular he highlights the concepts of “willingness-to-accept” (“the minimum

      price at which each manufacturer is willing to sell the light bulb”)135 and acknowledges the

      importance of the market equilibrium (i.e., the balance between supply and demand in the

      marketplace).136 However, in proposing a methodology for calculating the potential

      economic loss, he makes significant but fatally flawed assumptions regarding the supply-side

      of the LED light bulb marketplace in the “actual” and “but-for” worlds. Specifically, he

      states that:

                     “In the actual world, the light bulbs sold using the Longevity
                     Claims constitute the relevant supply for the economic loss
                     computation. If consumers’ preferences change once they find out
                     that the Longevity Claims are false, then the light bulbs sold using
                     the Longevity Claims are also the supply in the but-for-world.
                     Therefore, the shift in the attribute level (i.e., Longevity Claims are
                     disclosed to be false at the point of purchase) has no impact on the
                     marginal costs of the manufacturer, and therefore, the supply curve

134
      See Boedeker Report, Section 2.
135
      See Boedeker Report, Section 2.1.2.
136
      See Boedeker Report, Section 2.1.3.



                                                       51
         Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 236 of 265

                                                                                                    Confidential


                    remains unchanged. Consequently, only the changes in the demand
                    curve are relevant for the assessment of an economic loss to the
                    consumers, if any.”137

88. Mr. Boedeker assumes, without evidence, that manufacturers would behave the same way if

      the longevity claim were removed from the light bulb. For example, the removal of the claim

      could result in a price adjustment on the part of manufacturers. Academic literature suggests

      that failure to consider supply-side dynamics results in price-premium measures that “cannot

      be measures of the market value of a product feature as they do not directly relate to what

      incremental profits a firm can earn on the basis of the product feature.”138 As a result, Mr.

      Boedeker’s estimations likely “overstate the economic value of [the longevity claim] as they

      are only measures of shifts in demand and do not take into account the competitive response

      to the [longevity claim].”139 The limitations of conjoint analysis in this respect are well-

      documented. It is understood that “[c]onjoint analysis predicts preference, not market share”

      due to various supply-side assumptions (e.g., assumes equal and proper distribution, and

      proper promotion).140

89. Despite his substantial discussion of market supply and demand and the resulting “market

      equilibrium,”141 Mr. Boedeker does not determine what market equilibrium would be in the

      “actual” world or the “but-for” world he proposes. As a result, his potential economic loss



137
      Boedeker Report, ¶ 42.
138
      Allenby, G.M., J. Brazell, J.R. Howell, and P.E. Rossi, “Economic Valuation of Product Features” (working
      paper), October 2013, available at
      https://aede.osu.edu/sites/aede/files/imce/files/Seminars/Economic_Valuation_of_Product_Features_100813.pd
      f, (“Allenby”), at p. 4.
139
      Allenby, at p. 43.
140
      Orme (2006), at pp. 23-24. Mr. Boedeker acknowledges that his methodology does not calculate “units sold in
      the market.” Boedeker Deposition, pp. 197.
141
      See Boedeker Report, Section 2.



                                                        52
         Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 237 of 265

                                                                                         Confidential


      calculations lack the proper context and do not take into account the various market factors

      Mr. Boedeker highlights in the first half of his report.142


      VI.       MR. BOEDEKER FAILED TO FOLLOW BASIC BEST PRACTICES FOR
                DESIGNING SURVEYS FOR LITIGATION, WHICH COULD HAVE
                ALLOWED HIM TO IDENTIFY THE MAJOR DESIGN FLAWS IN BOTH
                OF HIS STUDIES

                A. Mr. Boedeker did not conduct a proper pretest of either of his studies

90. Some of the major design flaws I described in Sections III and IV above in both Mr.

      Boedeker’s “Pre-Test” and conjoint survey could have been avoided or alleviated. Mr.

      Boedeker could have taken the opportunity to learn about respondents’ understanding and

      perception of the terms, attributes, and choices presented in both his surveys through a proper

      pretest, which is an important and standard procedure for designing surveys, especially in

      litigation.

91. Guidelines for survey design and administration emphasize the importance of conducting a

      pretest. A pretest, as defined by Dr. Shari Diamond in her Reference Guide on Survey

      Research, is the administration of the survey to a small sample of the target population in

      which “interviewers observe the respondents for any difficulties they may have with the

      questions and probe for the source of any such difficulties so that the questions can be

      rephrased if confusion or other difficulties arise.”143 Properly conducted pretests can inform

      the design of the ultimate survey instrument and help to identify potential flaws in the survey

      design.




142
      See Boedeker Report, Section 2.
143
      Diamond, at p. 389.

                                                    53
         Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 238 of 265

                                                                                            Confidential


92. Mr. Boedeker conducted an exploratory survey that he called a “Pre-Test,” which has

      nothing in common with a proper pretest except for the name. His “Pre-Test” survey did not

      allow him to observe difficulties respondents may have while taking the survey and did not

      provide feedback for his survey design. In fact, it is unclear whether Mr. Boedeker is aware

      of what a true pretest is, as he conflates it with a number of other types of studies, stating that

      “[t]he proper design of a survey requires […] [c]onduct[ing] a pre-test/pilot or perform

      research to obtain information from a sample of consumers about their preferences and which

      product attributes they perceive as important.”144 A pretest should be a trial run of the

      ultimate survey and methodology the researcher intends to use, where an interviewer can

      observe respondents and probe respondents about any difficulties. Mr. Boedeker’s “Pre-Test”

      survey, however, is based on a completely different methodology and therefore cannot be

      used to determine whether or not respondents found the language in his conjoint survey

      confusing, the choice tasks burdensome, or any other number of potential issues. In fact,

      given the confusing nature of Mr. Boedeker’s “Pre-Test,” which I discussed in Section III,

      Mr. Boedeker should have conducted a true pretest of that first study to properly evaluate

      consumer preferences. Further, if Mr. Boedeker had conducted a pretest of his conjoint

      survey, during which he administered his conjoint survey to a small sample of respondents

      and allowed them to raise any issues or concerns while taking the survey and probed for any

      issues, he may have avoided some of the fatal mistakes in his conjoint survey design.




144
      Boedeker Report, ¶ 80.

                                                    54
         Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 239 of 265

                                                                                                       Confidential


              B. Mr. Boedeker did not follow other basic best practices for designing surveys
                 for litigation

93. In addition to failing to pretest his survey, Mr. Boedeker does not adhere to several other

      survey-design best practices. Most notably, both Mr. Boedeker’s “Pre-Test” survey and his

      conjoint survey likely primed respondents to answer subsequent questions in a certain way.

      Priming is the mechanism by which exposure to certain stimuli, words, or phrases influences

      how respondents perceive or react to subsequent questions.145 In Mr. Boedeker’s “deflector”

      questions prior to the choice task, which he claimed to be “unrelated to this case,”146 Mr.

      Boedeker asked “How much do you agree with the following statements,” “I’m always

      looking for new ideas to improve my home,” “I would buy eco-friendly products if they were

      less expensive,” and “Technology is moving so fast, I don’t even bother to try and keep

      up.147 These statements likely primed respondents, making concepts such as eco-friendliness,

      improving the home, and technology more easily accessible to respondents when they

      entered the conjoint task. As a result, respondents likely put more emphasis on the lifetime

      attributes in their choice screens, as an LED light bulb’s lifetime and cost savings over that

      lifetime are likely to be associated with the concepts of eco-friendliness, improving one’s

      home, and technology.

94. In addition to priming respondents, Mr. Boedeker fails to use balanced, non-leading language

      in these “deflector” questions. Specifically, he emphasizes “agree” over “disagree” and



145
      See Higgins, E.T., W.S. Rholes, and C.R. Jones, “Category Accessibility and Impression Formation,” Journal
      of Experimental Social Psychology, Vol. 13, 1977, pp. 141-154, at p. 141. This study found that respondents
      exposed to either positive or negative trait terms prior to viewing a person, respondents’ subsequent
      characterizations and evaluations of the person reflected the traits they were exposed to prior to viewing the
      person.
146
      Boedeker Report, ¶ 116.
147
      “LED Conjoint Survey.docx.”



                                                          55
         Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 240 of 265

                                                                                                   Confidential


      suggests to respondents that they agree with the provided statements.148 A more balanced,

      non-leading approach would be to ask respondents, “How much do you agree or disagree

      with the following statements?”

95. These questions also likely suffer from yea-saying bias, which is the tendency of respondents

      to agree with whatever statement is put in front of them and has long been part of the survey

      research lexicon.149 Survey researchers often convert one-sided questions to two-sided

      questions in order to balance the questions and minimize any such biases. This approach has

      been part of the mainstream for almost 70 years now. Payne (1951) wrote:

                   “Sometimes the questioner assumes that the negative side of the
                  question is so obvious that it need not be stated. He may simply
                  ask:

                  Do you think most manufacturing companies that lay off workers
                  during slack periods could arrange things to avoid layoffs and give
                  steady work right though the year?

                  63% said companies could avoid layoffs, 22% said they couldn’t,
                  and 15% had no opinion.

                  The alternative here seems to be so implicit in the question that it
                  need not be stated. Either companies could avoid layoffs— or they
                  couldn’t. No other interpretation seems possible. But what happens
                  when we take the trouble to state the alternative to another
                  carefully matched cross section of respondents?

                  Do you think that most manufacturing companies that lay off
                  workers during slack periods could avoid layoffs and provide
                  steady work right through the year, or do you think layoffs are
                  unavoidable?


148
      “LED Conjoint Survey.docx.”
149
      Arndt, J. and E. Crane, “Response Bias, Yea-Saying, and the Double Negative,” Journal of Marketing
      Research, Vol. 12, No. 2, 1975, pp. 218-220.



                                                        56
         Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 241 of 265

                                                                                        Confidential


                   35% said companies could avoid layoffs, 41% said layoffs are
                   unavoidable, and 24% expressed no choice.”150

96. When the question was balanced, the percentage of people who agreed with the proposition

      implicit in the question stem declined by 28 percentage points. As academic research has

      cautioned survey designers regarding the phenomenon of unbalanced questions, it is unclear

      why Mr. Boedeker’s survey has not adopted this basic concept.


      VII.     CONCLUSION

97. My work on this assignment has led me to the following conclusions:

               1) Mr. Boedeker’s exploratory “Pre-Test” survey is fraught with fundamental

                   problems that yield invalid, irrelevant, and biased data.

               2) Mr. Boedeker’s flawed and biased conjoint survey design cannot yield valid

                   results.

               3) Beyond the problematic design of his conjoint survey, Mr. Boedeker’s analyses of

                   his conjoint data are not in line with academically accepted methodologies and are

                   conceptually and technically flawed.

               4) Mr. Boedeker failed to follow basic best practices for designing surveys for

                   litigation.




150
      Payne, at pp. 7-8.

                                                    57
          Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 242 of 265
                                                                                   Confidential


98. Given these severe errors, Mr. Boedeker cannot reliably "assess consumers' changes in

      choices and preferences to quantify the economic loss to consumers." 151



                                                            Qgfe;£2--
                                                          p
                                                         Joel H. Steckel
                                                         March 22, 2019




151
      Boedeker Report,   ,r 14.

                                                 58
         Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 243 of 265
                                                                                                               Confidential

                                                    Exhibit 1
                    Inconsistencies within Choice Screens of Mr. Boedeker’s Conjoint Survey
                                                                                   Respondents (n = 1,000)
                                                                                  Exposed to Inconsistencies
                                                                                Number of         Percentage of
Type of Inconsistency                                                          Respondents         Respondents
 Cheapest Bulb Cannot Be Superior to “Cheap Bulbs”[1]                               509                 50.9%
 A Bulb with the Claim Does Not Last Six Times Longer[2]                            744                 74.4%
 Multiple Bulbs with the Claim Have Different Lifetimes and Cannot
                                                                                    1,000                  100.0%
 All Last “Six Times Longer”[3]
 Respondents Exposed to At Least One Inconsistency                                  1,000                 100.0%

                                                                                 Choice Screens (n = 12,000)
                                                                                 Containing Inconsistencies
                                                                              Number of           Percentage of
Type of Inconsistency                                                        Choice Screens       Choice Screens
 Cheapest Bulb Cannot Be Superior to “Cheap Bulbs”[1]                               750                  6.3%
 A Bulb with the Claim Does Not Last Six Times Longer[2]                          1,222                 10.2%
 Multiple Bulbs with the Claim Have Different Lifetimes and Cannot
                                                                                    8,447                   70.4%
 All Last “Six Times Longer”[3]
 Choice Screens Containing One Inconsistency[4]                                    10,419                   86.8%

Notes:
[1] The cheapest bulb is the only one with the claim “will last six times longer than cheap LED light bulbs” — even
    though it is already the cheapest LED light bulb shown. This inconsistency occurs when exactly one of the five
    bulbs carries the comparative lifetime claim and is the lowest-priced bulb.
[2] Relative to the cheapest bulb in the choice set, a bulb with the claim “willl last six times longer than cheap LED
    light bulbs” does not actually last six times longer based on the number of years stated in the lifetime attribute.
    This inconsistency can occur when exactly one of the five bulbs carries the comparative lifetime claim and is not
    the lowest-priced bulb.
[3] If the comparative lifetime claim appears two or more times among the five products shown and the lifetimes of
    these options are not the same, then the choice set contains inconsistencies.
[4] Only one of the three types of inconsistencies described is possible within any choice screen.
[5] This table is not exhaustive of all of the inconsistencies in Mr. Boedeker’s choice screens. Only three especially
    prominent inconsistencies are shown.

Sources:
[1] LEDdesign010819.csv.
[2] CBC60Watt011519.csv.
[3] CBC100Watt011519.csv.
Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 244 of 265

                                                            Confidential




                         APPENDIX A
                    CURRICULUM VITAE
    Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 245 of 265

                                                                                      Confidential

                                 JOEL HOWARD STECKEL

                                     New York University
                                       812 Tisch Hall
                                 New York, NY 10012-1126
                                     Tel: (212) 998-0521
                            EMail: JSTECKEL@STERN.NYU.EDU

EDUCATION

UNIVERSITY OF PENNSYLVANIA, THE WHARTON SCHOOL

     Doctor of Philosophy Degree (Marketing/Statistics) awarded, May 1982.
     Dissertation Title: "A Game Theoretic and Experimental Approach to the Group Choice
     Phenomenon in Organizational Buying Behavior;" Professor Yoram Wind, advisor.

     Master of Arts Degree (Statistics) awarded May 1980.

     Master of Business Administration Degree (Management Science) awarded with Distinction,
     May 1979.

     Elected to Beta Gamma Sigma, May 1979.


COLUMBIA UNIVERSITY

     Bachelor of Arts (Mathematics) awarded Summa Cum Laude, May 1977.

     Elected to Phi Beta Kappa, May 1977.


ACADEMIC POSITIONS

     Vice Dean for Doctoral Education, Stern School of Business, New York University, August
     2012-Present.

     Accounting Department, Acting Chairperson, Stern School of Business, August 2016 – Present.

     Director PhD Programs, Stern School of Business, New York University, May 2007-July 2012.

     Marketing Department Chairperson, Stern School of Business, New York University, July 1998-
     June 2004.

     Professor and Associate Professor, Stern School of Business, New York University, January 1989
     - present. Taught courses in Business Strategy, Marketing Management, Marketing Research,
     Corporate Reputation and Branding, Models of Pricing and Promotion, Field Studies in the New
     Economy, Marketing Engineering, and Analytic Marketing for Management Consulting. Also
     taught Doctoral Seminars in Mathematical Models in Marketing and Research Methods.

     Visiting Professor, Wharton School, University of Pennsylvania, January 1995 - December 1995.
     Taught Core Marketing course.


                                              A-1
    Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 246 of 265

                                                                                          Confidential


     Visiting Professor, Escola de Pós-Graduação em Ciências Económicas e Empresariais,
     Universidade Católica Portuguesa, May - June 1992, May - June 1993. Taught Industrial
     Marketing and Marketing Strategy.

     Associate Professor and Assistant Professor, Graduate School of Business, Columbia University,
     July 1981 - December 1988. Taught MBA-level courses in Industrial Marketing, Marketing
     Planning, and Marketing Research. Taught three Ph.D.-level Marketing Seminars and Applied
     Multivariate Statistics.

     Visiting Associate Professor, School of Organization and Management, Yale University,
     September - December 1988. Taught graduate course in Marketing Strategy.

     Visiting Assistant and Associate Professor, Graduate School of Management, University of
     California at Los Angeles, July 1984 - June 1985, January - March 1987. Taught Advanced
     Marketing Management, Marketing Research, and Strategic Marketing Planning.

     Assistant Instructor, Department of Statistics, University of Pennsylvania, July 1979 - June 1980.
     Assisted in undergraduate and MBA-level courses in Statistics. Taught undergraduate course in
     Calculus.

     Teaching Assistant, Department of Mathematics, Columbia University, September 1976 - May
     1977. Assisted in courses in Number Theory and Differential Equations.


PROFESSIONAL INTERESTS

     Marketing Strategy and Marketing Research. In particular, marketing research methodology,
     marketing and branding strategies, electronic commerce, approaches for one-to-one marketing,
     and managerial decision making.


PUBLICATIONS

     Books

     Shift Ahead: How the Best Companies Stay Relevant in a Changing World (with A. Adamson),
     New York: AMACOM, 2018.

     Marketing Research (with D. Lehmann and S. Gupta), Boston: Addison-Wesley Longman, 1998.

     Analysis for Strategic Marketing (with V. Rao), Boston: Addison-Wesley Longman, 1998.

     The New Science of Marketing: State of the Art Tools for Anticipating and Tracking the Market
     Forces that will Shape Your Company's Future (with V. Rao), Chicago: Irwin Professional
     Publishers, 1995.




                                                A-2
Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 247 of 265

                                                                                    Confidential

Journal Articles

“Testing for Trademark Dilution in the Court and Lab,” (with B. Beebe, R. Germano, and C.
Sprigman, University of Chicago Law Review, Vol 86, 2019 (Forthcoming).

“The Future of Marketing Letters,” (with P. Golder and S. Jap), Marketing Letters, Vol. 29, No.
3, September, 2017, 1-5.

“Behavioral Reasons for New Product Failure: Does Overconfidence Induce Over-forecasts?”
(with D. Markovitch, A/ Michaut-Denizeau, D. Philip, and W. M. Tracy), Journal of Product
Innovation Management, Vol. 32, No. 5, September 2015.

“Modeling Credit Card Share of Wallet: Solving the Incomplete Information Problem,” (with Y.
Chen), Journal of Marketing Research, Vol. 49, No. 5, October 2012.

“The Role of Consumer Surveys in Trademark Infringement: Evidence From the Federal Courts,”
(with R. Bird), University of Pennsylvania Journal of Business Law, Vol. 14, Issue 4, Summer
2012, 1013-1054.

“Do Initial Stock Price Reactions Provide a Good Measurement Stick for Marketing Strategies?
The Case of Major New Product Introductions in the US” (with D. Markovich), European Journal
of Marketing, Vol. 46, Iss. 3, 2012, 406-421.

"When Do Purchase Intentions Predict Sales?" (with V. Morwitz and A. Gupta), International
Journal of Forecasting, Vol. 23, November 2007, 347-64.

“Dilution through the Looking Glass: A Marketing View of the Trademark Dilution Revision Act of
2005,” (with R. Klein and S. Schussheim), The Trademark Reporter, Vol. 96, No. 3, May-June 2006.

“Choice in Interactive Environments,” (with R. Winer, R.Bucklin, B. Dellaert, X. Drèze, G.
Häubl, S. Jap. J.D.C. Little, T. Meyvis, A. Montgomery, and A. Rangaswamy), Marketing
Letters, Vol. 16, No.3/4, 2005.

“Using Capital Markets as Market Intelligence: Evidence from the Pharmaceutical Industry,” (with
D. Markovich and B. Yeung), Management Science, October 2005.

“Marketing Science – Growth and Evolution,” (with J. Hauser, G. Allenby, F.H. Murphy, J.S. Raju,
and R. Staelin), Marketing Science, Vol. 24, No. 1, Winter 2005.

“Supply Chain Decision Making: Will Shorter Cycle Times and Shared Point of Sale Information
Necessarily Help?,” (with S. Gupta and A. Banerji), Management Science, Vol. 50, No. 4, April
2004.

“Choice and the Internet: From Clickstream to Research Stream,” (with R. Bucklin, J. Lattin, A.
Ansari, S. Gupta, D. Bell, E. Coupey, J.D.C. Little, C. Mela, and A. Montgomery), Marketing
Letters, Vol. 13, No. 3, Summer 2002.

“A Multiple Ideal Point Model: Capturing Multiple Preference Effects from within an Ideal Point
Framework,” (with J. Lee and K. Sudhir), Journal of Marketing Research, Vol. 39, No. 1, February
2002.



                                           A-3
Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 248 of 265

                                                                                   Confidential

“2001: A Marketing Odyssey,” (with E. Brody), Vol. 20, No. 4, Marketing Science, Fall 2001.

"Consumer Strategies for Purchasing Assortments within a Single Product Class," (with Jack K.H.
Lee), Journal of Retailing, Vol. 75, No. 3, Fall 1999.

“The Max-Min-Min Principle of Product Differentiation,” (with A. Ansari and N. Economides),
Journal of Regional Science, May 1998.

“Dynamic Influences on Individual Choice Behavior,” (with R. Meyer, T. Erdem, F. Feinberg, I.
Gilboa, W. Hutchinson, A. Krishna, S. Lippman, C. Mela, A. Pazgal, and D. Prelic), Marketing
Letters, Vol. 8, No. 3, July 1997.

“Addendum to ‘Cross Validating Regression Models in Marketing Research’,” (with W.
Vanhonacker), Marketing Science, Vol. 15, No. 1, 1996.

“Selecting, Evaluating, and Updating Prospects in Direct Mail Marketing,” (with V. Rao), Journal
of Direct Marketing, Vol. 9, No. 2, Spring 1995.

“A Cross-Cultural Analysis of Price Responses to Environmental Changes,” (with V. Rao),
Marketing Letters, Vol. 6, No. 1, January 1995.

“Cross Validating Regression Models in Marketing Research,” (with W. Vanhonacker),
Marketing Science, Vol. 12, No. 4, Fall 1993.

“Preference Aggregation and Repeat Buying in Households,” (with S. Gupta), Marketing Letters,
Vol. 4, No. 4, October 1993.

“Roles in the NBA: There's Still Always Room for a Big Man, But His Role Has Changed” (with
A. Ghosh), Interfaces, Vol. 23, No. 4, July-August 1993.

“Introduction to `Contributions of Panel and Point of Sale Data to Retailing Theory and
Practice',” Journal of Retailing, Vol. 68, No.3, Fall 1992.

“Explanations for Successful and Unsuccessful Marketing Decisions: The Decision Maker’s
Perspective” (with M.T. Curren and V.S. Folkes), Journal of Marketing, Vol. 56, No. 2, April
1992.

“Locally Rational Decision Making: The Distracting Effect of Information on Managerial
Performance” (with R. Glazer and R. Winer), Management Science, Vol. 38, No. 2, February
1992.

“Prospects and Problems in Modeling Group Decisions” (with K.P. Corfman, D.J. Curry, S.
Gupta, and J. Shanteau), Marketing Letters, Vol. 2, No. 3, July 1991.

“A Stochastic Multidimensional Scaling Methodology for the Empirical Determination of
Convex Indifference Curves in Consumer Preference/Choice Analysis” (with W.S. DeSarbo and
K. Jedidi), Psychometrika, Vol. 56, No. 2, June 1991.

“A Polarization Model for Describing Group Preferences” (with V. Rao), Journal of Consumer
Research, Vol. 18, No. 1, June 1991.



                                          A-4
Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 249 of 265

                                                                                    Confidential

“On the Creation of Acceptable Conjoint Analysis Experimental Designs,” (with W.S. DeSarbo
and V. Mahajan), Decision Sciences, Vol. 22, No. 2, Spring 1991.

“Longitudinal Patterns of Group Decisions: An Exploratory Analysis” (with K.P. Corfman and
D.R. Lehmann), Multivariate Behavioral Research, Vol. 25, No. 3, July 1990.

“Investing in the Stock Market: Statistical Pooling of Individual Preference Judgments,” (with N.
Capon), Annals of Operations Research, Vol. 23, 1990.

“Judgmental Forecasts of Key Marketing Variables: Rational vs. Adaptive Expectations” (with R.
Glazer and R. Winer), International Journal of Forecasting, Vol. 6, No. 3, July 1990.

“Committee Decision Making in Organizations: An Experimental Test of the Core,” Decision
Sciences, Vol. 21, No. 1, Winter 1990.

“Towards a New Way to Measure Power: Applying Conjoint Analysis to Group Purchase
Decisions” (with J. O'Shaughnessy), Marketing Letters, Vol. 1, No. 1, December 1989.

“The Formation and Use of Key Marketing Variable Expectations and their Impact on Firm
Performance: Some Experimental Evidence” (with R. Glazer and R. Winer), Marketing Science,
Vol. 8, No. 1, Winter 1989.

“A Heterogeneous Conditional Logit Model of Choice” (with W. Vanhonacker), Journal of
Business and Economic Statistics, Vol. 6, No. 3, July 1988.

“Estimating Probabilistic Choice Models from Sparse Data: A Method and an Application to
Groups” (with D.R. Lehmann and K. Corfman), Psychological Bulletin, Vol. 95, No. 1, January
1988.

“A Friction Model for Describing and Forecasting Price Changes” (with W.S. DeSarbo, V.R.
Rao, Y.J. Wind and R. Colombo), Marketing Science, Vol. 6, No. 4, Fall 1987.

“Group Process and Decision Performance in a Simulated Marketing Environment” (with R.
Glazer and R. Winer), Journal of Business Research, Vol. 15, No. 6, December 1987.

“Effective Advertising in Industrial Supplier Directories” (with D.R. Lehmann), Industrial
Marketing Management, Vol. 15, No. 2, April 1985.


Book Chapters

“The Inevitable Decline of American Political Discourse,” in Review of Marketing Research,
Vol. 17, D. Iacobucci (ed.), Emerald Publishing, 2019.

“Dynamic Decision Making in Marketing Channels”, with S. Gupta, and A. Banerji), in
Experimental Business Research, A. Rapoport and R. Zwick (eds.), Boston, MA: Kluwer
Academic Publishers, 2002.




                                          A-5
      Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 250 of 265

                                                                                         Confidential

Refereed Proceedings

       “PIONEER: Decision Support for Industrial Product Planning” in Efficiency and Effectiveness
       in Marketing, Proceedings of the American Marketing Association Educator's Conference, Vol.
       54, 1988, G.L. Frazier and C.A. Ingene, eds., Chicago.

       “Mathematical Approaches to the Study of Power: A Critical Review” in Advances in Consumer
       Research, Vol. XII, 1985, E. Hirschman and M. Holbrook, eds., Provo, UT.

       “On Obtaining Measures from Ranks” in An Assessment of Marketing Thought and Practice,
       Proceedings of the American Marketing Association Educator's Conference, Vol. 48, B.J.
       Walker, ed., 1982, Chicago.


       Other

        “How Smart Marketers Gauge the Future to Shift Ahead of Consumer Needs” (with A.
       Adamson), American Management Association Playbook, December 18, 2017,
       http://playbook.amanet.org/training-articles-marketers-shift-ahead-consumer-needs/

       “Paul Green: The Hulk Hogan of Marketing,” essay in the Legends of Marketing Series.

       “Jerry Wind A Man Ahead of His Time,” essay in the Legends of Marketing Series.

       “Forecasting Online Shopping,” Stern Business, Fall/Winter 2000, pp. 22-27.

       “Method to Their Madness,” The Industry Standard, August 7, 2000.

       Book review of The Application of Regression Analysis by D.R. Wittink, Journal of Marketing
       Research, Vol. 26, No. 4, November 1989.

       Co-author (with many others) of The Statistics Problem Solver, Research and Education
       Association, New York, 1978.


CONFERENCE PRESENTATIONS

       “Testing for Trademark Dilution in the Court and Lab,” (with B. Beebe, R. Germano, and C.
       Sprigman), Munich Summer Institute, June 2018.

       “Trademark Dilution: Searching for the Elusive Unicorn,” Conference on Empirical Legal
       Studies, Cornell University, October 2017.

       “Measuring Trademark Dilution”, Conference on Empirical Analysis of Intellectual Property,
       NYU Law School, October 2014.

       “Using Surveys in Intellectual Property Cases: What’s the Damage,” AIPLA Spring Meeting,
       May 2013, Seattle WA.

       “Trademark Dilution: An Elusive Concept in the Law,” Conference on Brands and Branding in
       Law, Accounting, and Marketing Kanan Flagler School, University of North Caroline, April 2012


                                                A-6
Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 251 of 265

                                                                                       Confidential


“The Role of Consumer Surveys in Trademark Infringement Cases: Evidence from the Federal
Courts,” (with R. Bird), AMA Summer Educator’s Conference, August 2010, Boston.

“Global Market Share Dynamics: Winners and Losers in a Tumultuous World,” (with P. Golder
and S. Chang), INFORMS Marketing Science Conference, June 2010, Cologne, Germany.

"Use and Abuse of Consumer Perception Research in Antitrust and Advertising Cases," ABA
Antitrust Section Spring Meeting, March 2009, Washington, DC.

“New Product Development: The Stock Market as Crystal Ball,” (with D. Markovich), INFORMS
Marketing Science Conference, Atlanta, GA., June 2005.

“Modeling Credit Card Usage Behavior: Where is my VISA and Should I Use It?,” (with Y. Chen),
INFORMS Marketing Science Conference, College Park, Md., June 2003.

“Using Capital Markets as Market Intelligence: Evidence from the Pharmaceutical Industry,” (with
D. Markovich and B. Yeung), INFORMS Marketing Science Conference, College Park, Md., June
2003.

“Using Capital Markets as Market Intelligence: Evidence from the Pharmaceutical Industry,” (with
D. Markovich and B. Yeung), Share Price Accuracy and Transition Economies Conference, U. of
Mich. Law School, Ann Arbor, Mi., May 2003.

“Modeling Internet Site Visit Behavior,” (with E. Bradlow and O. Sak), Joint Statistical Meetings,
Indianapolis, August 2000.

"Consumer Strategies for Purchasing Assortments within a Single Product Class," (with Jack K.H.
Lee), INFORMS Fall Conference, Philadelphia, November 1999.

“When Do Purchase Intentions Predict Sales?” (with V. Morwitz and A. Gupta), AMA Advanced
Research Techniques Forum, Santa Fe, NM, June 1999.

"Modeling New Product Preannouncements as a Signaling Game," (with H. Jung), University of
Mainz Conference on Competition in Marketing, Germany, June 1999.

“A Multiple Idea Point Model: Capturing Multiple Preference Effects from within an Ideal Point
Framework,” (with J. Lee), Joint Statistical Meetings, Dallas, TX, Aug. 1998.

"Modeling New Product Preannouncements as a Signaling Game," (with H. Jung), INFORMS
Marketing Science Conference, Fontainbleau, France, July 1998.

“Dynamic Decision-Making in Marketing Channels: Traditional Systems, Quick Response, and
POS Information,” (with S. Gupta and A. Banerji), NYU Conference on Managerial Cognition,
May 1998.

“When Do Purchase Intentions Predict Sales?” (with V. Morwitz and A. Gupta), INFORMS
International Meetings, Barcelona, July 1997.

“Mental Models in Competitive Decision Making: A Blessing and A Curse,” Conference on
Competitive Decision Making, Charleston, SC, June 1997.


                                            A-7
Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 252 of 265

                                                                                 Confidential


“When Do Purchase Intentions Predict Sales?” (with V. Morwitz and A. Gupta), INFORMS
Marketing Science Conference, Berkeley, March 1997.

“Model Adequacy versus Model Comparison: Is the ‘Best’ Model Any ‘Good’?, ” (with A.
Ansari and P. Manchanda), INFORMS Marketing Science Conference, Berkeley, March 1997.

“Dynamic Decision-Making in Marketing Channels: Traditional Systems, Quick Response, and
POS Information,” (with S. Gupta and A. Banerji), First Conference in Retailing and Service
Sciences, Banff, 1994.

“Dynamic Decision-Making in Marketing Channels: Traditional Systems, Quick Response, and
POS Information,” (with S. Gupta and A. Banerji), Behavioral Decision Research in Management
Conference, Boston, 1994.

“Modeling Consideration Set Formation: The Role of Uncertainty,” (with B. Buchanan and S.
Sen), TIMS Marketing Science Conference, Tucson, 1994.

“A Cross-Cultural Analysis of Price Conjectures to Environmental Changes,” (with V. Rao),
TIMS Marketing Science Conference, St. Louis, 1993.

“Decision-Making in a Dynamic Distribution Channel Environment,” (with S. Gupta and A.
Banerji), TIMS Marketing Science Conference, St. Louis, 1993.

“Cross Validating Regression Models in Marketing Research,” (with W. Vanhonacker), TIMS
Marketing Science Conference, London, 1992.

“The Influence of Stock Price on Marketing Strategy,” (with D. Gautschi and D. Sabavala), TIMS
Marketing Science Conference, Wilmington, DE, 1991.

“A Polarization Model for Describing Group Preferences” (with V. Rao), ORSA/TIMS National
Fall Meetings, Philadelphia, 1990.

“A Polarization Model for Describing Group Preference,” (with V. Rao), Behavioral Decision
Research in Management Conference, Philadelphia, 1990.

“Conflict Resolution and Repeat Buying” (with S. Gupta), TIMS Marketing Science Conference,
Champaign, Ill., 1990.

“Variety Seeking at the Group Level” (with S. Gupta), Association for Consumer Research Fall
Meetings, New Orleans, 1989.

“On Using Attraction Models to Allocate Resources in a Competitive Environment,” TIMS
Marketing Science Conference, Durham, NC, 1989.

“Multidimensional Scaling with Convex Preferences” (with W.S. DeSarbo), ORSA/TIMS
National Fall Meetings, St. Louis, 1987.

“A Social Comparison Model for Describing Group Preference Evaluations” (with V. Rao),
TIMS Marketing Science Conference, Jouy-en-Josas, France, 1987.



                                         A-8
    Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 253 of 265

                                                                                        Confidential

     “The Day the Earth Stood Still,” Association for Consumer Research Fall Meetings, Toronto,
     1986.

     “A Friction Model for Describing and Forecasting Price Movements” (with W. DeSarbo, V. Rao,
     Y. Wind, and R. Colombo), ORSA/TIMS National Fall Meetings, Miami Beach, 1986.

     “An Eigenvalue Method for Measuring Consumer Preferences” (with E. Greenleaf and R.
     Stinerock), TIMS Marketing Science Conference, Dallas, 1986.

     “Creating Conjoint Analysis Experimental Designs without Infeasible Stimuli” (with W. DeSarbo
     and V. Mahajan), TIMS Marketing Science Conference, Dallas, 1986.

     “The Mediating Role of Information in Marketing Managers' Decisions” (with R. Glazer and R.
     Winer), TIMS Marketing Science Conference, Dallas, 1986.

     “Incorporating Interdependencies of Utility Functions into Models of Bargaining” (with S.
     Gupta), ORSA/TIMS National Fall Meetings, Atlanta, 1985.

     “The Formation of Key Marketing Variable Expectations” (with R. Glazer and R. Winer),
     ORSA/TIMS National Fall Meetings, Atlanta, 1985.

     “Does the Nash Equilibrium Really Describe Competitive Behavior?: The Case of Cigarette
     Advertising,” TIMS Marketing Science Conference, Nashville, 1985.

     “A Heterogeneous Conditional Logit Model of Choice” (with W. Vanhonacker), ORSA/TIMS
     National Fall Meetings, Dallas, 1984.

     “Using a ‘Robust’ Response Function to Allocate Resources in a Competitive Environment,”
     TIMS Marketing Science Conference, Chicago, 1984.

     “Longitudinal Models of Group Choice Behavior,” (with D. Lehmann and K. Corfman),
     ORSA/TIMS National Fall Meetings, Orlando, 1983.

     “Considerations of Optimal Design of New Task Industrial Products,” ORSA/TIMS National Fall
     Meetings, San Diego, 1982.

     “Game Theoretic Choice Models in Organizational Buying Behavior,” TIMS Special Interest
     Conference in Marketing Measurement and Analysis, Philadelphia, 1982.


OTHER RESEARCH IN PROGRESS

     Trademark Dilution: In Search of the Unicorn (with B. Beebe, R. Germano, and C. Sprigman)

     Measuring Likelihood of Confusion (with B. Beebe, R. Germano, and C. Sprigman)

     Marketing Research in the Courtroom vs. the Boardroom: What are the Differences and Do They
     Matter? (with R. Bird)

     The Impact of Trademark Litigation Outcomes on Brand Equity and Marketing Decision Making
     (with R. Bird)


                                               A-9
    Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 254 of 265

                                                                                            Confidential


     Modeling the Tradeoffs between Marketing Research and Flexible Manufacturing.



INVITED SEMINARS

     Columbia University                                        Spring 1991, Summer 1994
     Cornell University                                         Fall 1983, Spring 1989
     Georgetown University                                      Fall 2006
     Pennsylvania State University                              Fall 1996, Fall 2006
     Rutgers University                                         Spring 1994
     Temple University                                          Fall 1995
     University of California, Berkeley                         Spring 1990
     University of California, Los Angeles                      Spring 1985, Spring 1996
     University of California, San Diego                        Fall 2003
     University of Florida                                      Spring 1992
     University of Mainz, Germany                               Summer 1998
     University of Michigan                                     Spring 1993
     University of Pennsylvania                                 Spring 1992, Spring 1995, Spring 1998
     University of Southern California                          Spring 1987
     Washington University, St. Louis                           Spring 2003



EDITORIAL SERVICE

     Editorships

     Co-Editor, Marketing Letters, July 2010 – March 2017

     Guest editor, special section of Marketing Science on the history of marketing science theory and
     practice, 2001.

     Consulting editor in marketing, Addison-Wesley Longman Academic Publishers, Boston, MA,
     1993-1999.

     Guest editor, special issue of Journal of Retailing on the use of panel and point of sale data, 1992.


     Other

     Member of Editorial Board (current), Journal of Retailing.

     Have served on editorial board or as ad-hoc referee for Journal of Marketing, Journal of
     Marketing Research, Management Science, Marketing Science, Journal of Consumer Research,
     Journal of Retailing and Consumer Services, Manufacturing and Service Operations
     Management, Decision Sciences, Journal of Business and Economic Statistics, Journal of
     Econometrics, Strategic Information Systems, Review of Marketing Science, Corporate
     Reputation Review, and Journal of Business Research.



                                                A-10
    Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 255 of 265

                                                                                   Confidential


SERVICE

     Dissertation Committees Chaired

     Joseph Pancras (co-chair)     (Marketing - New York University)
     Sergio Meza (co-chair)        (Marketing – New York University)
     Dmitri Markovich              (Marketing – New York University)
     Heonsoo Jung                  (Marketing - New York University)
     Jack Lee                      (Marketing - New York University)
     Asim Ansari (co-chair)        (Marketing - New York University)
     Shahana Sen (co-chair)        (Marketing - New York University)


     Dissertation Committees Served on

     Tingting Fan (Marketing – New York University)
     Kei-Wei Huang (Information Systems – New York University)
     Sherrif Nassir (Marketing – New York University)
     Jane Gu (Marketing – New York University)
     Orkun Sak (Marketing – University of Pennsylvania)
     Atanu Sinha (Marketing - New York University)
     Louis Choi (Marketing - Columbia University)
     Sunder Narayanan (Marketing - Columbia University)
     Carol Rhodes (Ed. Psych. - Columbia University)
     Rita Wheat (Marketing - Columbia University)
     Robert Stinerock (Marketing - Columbia University)
     Bruce Buchanan (Business Economics - Columbia University)
     Chen Young Chang (Marketing - University of Pennsylvania)


     Other Discipline Related Service

     Chairperson, Marketing Committee, INFORMS, January 2006 – June 2010.
     Past President, INFORMS Society on Marketing Science, January 2004 – December 2005.
     Founding President, INFORMS Society on Marketing Science, January 2003 – December 2003.
     President, INFORMS College on Marketing, January 2002 – December 2002.
     President Elect, INFORMS College on Marketing, January 2000- December 2001.
     Secretary-Treasurer, INFORMS College on Marketing, January 1998-December 1999.
     Association of Consumer Research, Annual Program Committee, 1999.
     Co-Organizer of 1996 Conference on Consumer Choice and Decision Making, Arden House,
             Harriman, New York, June 1996.
     Organized Marketing Sessions at Fall 1989 TIMS/ORSA Joint National Meetings, New York,
             October 1989.


     Other University Related Service

     Member, Research Resources Committee, Stern School of Business, September 2009 – Present.




                                            A-11
   Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 256 of 265

                                                                                        Confidential

    Chair, Statistical and Quantitative Reasoning Task Force, Stern School of Business, September
    2005 – August 2007.

    Member, Specialization Committee, Stern School of Business, September 2004 - Present.

    Member, PhD Oversight Committee, Stern School of Business, January 2006 – May 2007.

    Member, Executive Committee, Digital Economy Initiative, Stern School of Business, January
    2000 – August 2002.

    Member, Board of Directors, Center for Information Intensive Organizations, Stern School of
    Business, September 1998 – December 1999.

    Member of MBA Committee, Stern School of Business, New York University, 1989-December
    1998. Committee was responsible for supervising redesign of MBA programs in 1991 and 1995,
    Chairman September 1997-August 1998.

    Member of Stern MBA Curriculum Review Committee, September 1997-December 1998.
    Committee redesigned MBA Core.

    Member of Stern School Committee on Improving Consulting Activities, July 1998-December
    1998.

    Member of Building Committee, Stern School of Business, New York University, 1990-1992.

    Member of Research Committee, Stern School of Business, New York University, 1990-1991.

    Elected member of Columbia University Senate. Served on Budget Review and Alumni
    Relations Committees, 1986-1988.


AWARDS

    Awarded the J. Parker Bursk Memorial Prize as the outstanding student participating in the
    Department of Statistics, University of Pennsylvania, 1979.

    Dissertation was awarded Honorable Mention in the 1982 American Marketing Association
    Dissertation Competition.

    Dissertation was named Winner of the 1983 Academy of Marketing Science Dissertation
    Competition.

    Invited speaker at the J. Parker Bursk Memorial Prize Luncheon, Department of Statistics,
    University of Pennsylvania, 1992.

    Invited speaker at American Marketing Association Doctoral Consortium, University of Southern
    California, 1999.

    Cited for outstanding editorial support, Fordham University Pricing Center, Sept. 2002.




                                              A-12
    Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 257 of 265

                                                                                       Confidential

     Named one of the inaugural winners of the Best Reviewer Award for the Journal of Retailing,
     2003.

     Work recognized by West publishing as one of the outstanding 2012 law review articles on
     Intellectual Property.

     Work recognized with the Highly Commended Paper Award at the Literati Network Awards for
     Excellence 2013.


SELECTED CONSULTING AND OTHER PROFESSIONAL ACTIVITIES

     AOL MovieFone, Inc., New York, NY. Performed general consulting on analyzing caller data
     for telephone movie information service; Consulted as expert in conjunction with damage
     assessment in legal procedings.

     Citicorp, New York, NY. Built choice model for bank services. Gave lectures on Marketing
     Strategy to CitiCards executives.

     Directions for Decisions, Inc., New York, NY and Jersey City, NJ. Consulted on segmentation
     study of sports apparel market, designed and implemented “Construction Test”, a concept design
     decision tool. Performed general consulting on marketing research practice on an ongoing basis.

     eComplaints.com, New York, NY. Member board of advisors.

     Federal Trade Commission, Washington, D.C. Served as consultant on branding strategies in
     antitrust investigation.

     J.C. Penney Co., New York, NY. Performed sales-advertising response analysis. Work was done
     on request for Management Decision Systems, Inc., Weston, MA.

     The Open Center, New York, NY. Consulted on marketing strategy and direct marketing
     practices.

     Pfizer Pharmaceuticals, New York, NY. Conducted seminar on conjoint analysis.

     SilverBills, Inc., New York, NY. Member board of advisors.

     Union Carbide Corporation, Danbury CT, Built econometric model to forecast prices .

     Various Expert Witness Engagements. Clients include AOL Moviefone, AT&T, Avon, Brother
     International, Dyson, Epson, Hershey’s, BM, JP Morgan Chase, Gerber Products, Johnson &
     Johnson, K-Swiss, Mead Johnson, Microsoft, Monster Cable, McDonald’s, New Balance,
     Playtex, PNC Financial, Proctor & Gamble, Roche, Seagate, Sergio Garcia, Sharp, TiVo, Under
     Armour, Wal-Mart, Warnaco, and various plaintiffs in consumer class actions.




                                              A-13
    Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 258 of 265

                                                                             Confidential

MEMBERSHIPS

    American Marketing Association

    American Statistical Association

    Association for Consumer Research

    The Institute for Operations Research and Management Science (INFORMS)

    Society for Consumer Psychology

    American Association for Public Opinion Research




                                           A-14
Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 259 of 265

                                                            Confidential




                         APPENDIX B
          TESTIMONY IN THE LAST FOUR YEARS
      Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 260 of 265

                                                                                     Confidential


                              Testimony in the Last Four Years

Depositions

People of the State of California vs. Overstock.com, Inc., Case No. RG10-546833. Superior
Court of California, (County of Alameda).

Denimafia, Inc. v. New Balance Athletic Shoe, Inc., Foot Locker, Inc., The Sports Authority,
Inc., and Famous Horse, Inc., d/b/a V.I.M., Civil Action No. 12-cv-04112 (AJP), United States
District Court (Southern District of New York).

Moroccanoil, Inc. v. Marc Anthony Cosmetics, Inc., Case No. CV 13-02747 DMG (ARGx),
United States District Court (Central District of California, Western Division).

QS Wholesale, Inc. and Quiksilver, Inc.v. Rox Volleyball, Inc. and 1st Place Team Sales, Inc.,
Case No. SACV 13-00512 AG (JPRx), United States District Court (Central District of
California, Southern Division).

Church & Dwight Co., Inc. v. SPD Swiss Precision Diagnostics GmbH, Civil Action No.: 14-
CV-585 (AJN), United States District Court (Southern District of New York)

Twentieth Century Fox, et al. v. Empire Distribution, Inc. Case No: 2:15-cv-02158-PA-FFM
(United States District Court for the Central District of California).

United States of America, ex rel., Floyd Landis vs. Tailwind Sports Corporation et. al., Case No.
No. 1:10-cv-00976 (CRC); United States District Court (District of Columbia)

Art Cohen, Individually and on Behalf of All Others Similarly Situated, v. Donald J. Trump,
Case No. 13-CV-2519-GPC(WVG), United States District Court (Southern District of
California)

Kenneth Hobbs on behalf of himself and all others similarly situated, v. Brother International and
Does 1 through 10 inclusive, Case No. 2:15-cv-01866-PSG (MRWx), United States District
Court, (Central District of California)

Mizner Court Holdings, LLC, and San Marco Holdings, LLC, v. Country Club Maintenance
Association, Inc., d/b/a Broken Sound Master Association, Case No. 15-CA-000864 (AB),
Circuit Court of the 15th Judicial Circuit in and for Palm Beach County.

Wasser, Joshua, Ila Gold, and Roberto Israel Barajas-Ramos, on behalf of themselves and all
others similarly situated, vs. All Market Inc., Case No.: 16-cv-21238- Scola/Otazo-Reyes, United
States District Court (Southern District of Florida, Miami Division).
Car-Freshener Corporation and Julius Samann Ltd. vs. American Covers, LLC F/K/A American
Covers, Inc. D/B/A Handstands, Energizer Holdings, Inc., and Energizer Brands, LLC, Civil
Action No.: 5:17-cv-171 (TJM/ATB), United States District Court (Northern District of New
York).

                                               B-1
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 261 of 265

                                                                                   Confidential


Spangler Candy Company vs. Tootsie Roll Industries, LLC, Case No. 3:18-cv-1146, United
States District Court (Northern District of Ohio, Western Division - Toledo).
Merck & Co., Inc. and Merck Sharp & Dohme Corp., v. Merck KGaA, Case No. 2:16-cv-00266-
ES-MAH, United States District Court (District of New Jersey).


Trial

People of the State of California vs. Overstock.com, Inc., Case No. RG10-546833. Superior
Court of California, (County of Alameda).

Church & Dwight Co., Inc. v. SPD Swiss Precision Diagnostics GmbH, Civil Action No.: 14-
CV-585 (AJN), United States District Court (Southern District of New York).

Dayna Craft (withdrawn), Deborah Larsen, Wendi Alper-Pressman, Individually and On Behalf
of All Others Similarly Situated v. Philip Morris Companies, Inc., a corporation, and Philip
Morris Incorporated, a corporation, Case No. 2202-00406-02 , Division No. 6 (Missouri Circuit
Court, Twenty-Second Judicial Circuit, City of St. Louis)


Hearing

In the Matter of Distribution of the 2010, 2011, 2012, 2013 Cable Royalty Funds, (Before the
Copyright Royalty Judges, Washington D.C.) Docket No. 14-CRB-0010-CD (2010-13)


Daubert Hearing

Visteon Technologies, LLC. v. Garmin International, Inc., Civil Action No. 2:10-cv-10578-
PDB-MAR (United States District Court, Eastern District of Michigan – Southern Division)


Preliminary Injunction Hearing

Danone US, LLC. v. Chobani, LLC., Case Action No. 18 CV 11702 (United States District
Court, Southern District of New York)




                                              B-2
Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 262 of 265

                                                            Confidential




                         APPENDIX C
                 MATERIALS RELIED UPON
      Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 263 of 265

                                                                                     Confidential


Case Documents

Amended Class Action Complaint, Jeff Young, individually and on behalf of all others similarly
suited, v. Cree Inc., Civil Action No. 4:17-cv-06252-YGR, United States District Court,
Northern District of California, San Francisco Division, April 30, 2018.

Expert Reports

Expert Report of Stefan Boedeker In Support of Plaintiff’s Motion for Class Certification, Jeff
Young, individually and on behalf of all others similarly suited, v. Cree Inc., Civil Action No.
4:17-cv-06252-YGR, United States District Court, Northern District of California, San Francisco
Division, January 18, 2019, and available backup.

Depositions

Deposition of Stefan Boedeker, Jeff Young, individually and on behalf of all others similarly
suited, v. Cree Inc., Civil Action No. 4:17-cv-06252-YGR, United States District Court,
Northern District of California, Oakland Division, March 12, 2019.

Academic Articles and Books

Allenby, G.M., J. Brazell, J.R. Howell, and P.E. Rossi, “Economic Valuation of Product
Features” (working paper), October 2013, available at
https://aede.osu.edu/sites/aede/files/imce/files/Seminars/Economic_Valuation_of_Product_Featu
res_100813.pdf.

Arndt, J. and E. Crane, “Response Bias, Yea-Saying, and the Double Negative,” Journal of
Marketing Research, Vol. 12, No. 2, 1975, pp. 218-220.

Cohen, J., “A Power Primer,” Psychological Bulletin, Vol. 112, No. 1, 1992, pp. 155-159.

Diamond, S.S., “Reference Guide on Survey Research,” Reference Manual on Scientific
Evidence, 3rd Edition, National Academies Press, 2011, pp. 359-423.

Green, P.E. and V. Srinivasan, “Conjoint Analysis in Consumer Research: Issues and Outlook,”
Journal of Consumer Research, Vol. 5, No. 2, 1978, pp. 103-123.

Higgins, E.T., W.S. Rholes, and C.R. Jones, “Category Accessibility and Impression Formation,”
Journal of Experimental Social Psychology, Vol. 13, 1977, pp. 141-154.

Holbrook, A.L., M.C. Green, and J.A. Krosnick, “Telephone Versus Face-to-Face Interviewing
of National Probability Samples with Long Questionnaires: Comparisons of Respondent
Satisficing and Social Desirability Response Bias,” Public Opinion Quarterly, Vol. 67, 2003, pp.
79-125.




                                               C-1
      Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 264 of 265

                                                                                    Confidential


Huber, J. and J. McCann, “The Impact of Inferential Beliefs on Product Evaluations,” Journal of
Marketing Research, Vol. 19, No. 3, 1982, pp. 324-333.

Jacoby, J., “Are Close-Ended Questions Leading Questions?,” Trademark and Deceptive
Advertising Surveys: Law, Science, and Design, Diamond, S.S. and Swann, J.B. (Eds.),
American Bar Association, Section of Intellectual Property Law, 2012, pp. 261-284.

Johnson, R.M., “Understanding HB: An Intuitive Approach,” Sawtooth Software Research
Paper Series, 2000.

Kivetz, R. and I. Simonson, “The Effects of Incomplete Information on Consumer Choice,”
Journal of Marketing Research, Vol. 37, No. 4, 2000, pp. 427-448.

Krosnick, J.A. and S. Presser, “Question and Questionnaire Design,” Handbook of Survey
Research, 2nd Edition, Wright, J.D. and P.V. Marsden (Eds.), Emerald Group Publishing
Limited, 2010, pp. 263-313.

Lehmann, D.R., S. Gupta, and J.H. Steckel, Marketing Research, Addison Wesley Educational
Publishers Inc., 1998.

Meyer, R.J., “A Model of Multiattribute Judgments under Attribute Uncertainty and
Informational Constraint,” Journal of Marketing Research, Vol. 18, No. 4, 1981, pp. 428-441.

Orme, B.K., “Assessing the Monetary Value of Attribute Levels with Conjoint Analysis:
Warnings and Suggestions,” Sawtooth Software Research Paper Series, 2001.

Orme, B.K., Getting Started with Conjoint Analysis: Strategies for Product Design and Pricing
Research, Research Publishers LLC, 2006.

Payne, S.L., The Art of Asking Questions, Princeton University Press, 1951.

Sattler, H. and S. Hensel-Börner, “A Comparison of Conjoint Measurement with Self-Explicated
Approaches,” Conjoint Measurement: Methods and Applications, 2nd Edition, Gustafsson, A., A.
Herrmann, and F. Huber (Eds.), Springer Verlag, 2001, pp. 121-133.

Schkade, D.A. and D. Kahneman, “Does Living in California Make People Happy? A Focusing
Illusion in Judgments of Life Satisfaction,” Psychological Science, Vol. 9, No. 5, 1998, pp. 340-
346.

Steckel, J.H., W.S. DeSarbo, and V. Mahajan, “On the Creation of Acceptable Conjoint Analysis
Experimental Designs,” Decision Sciences, Vol. 22, No. 2, 1991, pp. 435-442.

Yates, J.F., C.M. Jagacinski, and M.D. Faber, “Evaluation of Partially Described Multiattribute
Options,” Organizational Behavior and Human Performance, Vol. 21, 1978, pp. 240-251.




                                              C-2
        Case 4:17-cv-06252-YGR Document 87 Filed 03/22/19 Page 265 of 265

                                                                                 Confidential


Other Publicly Available Sources

“2015 U.S. Lighting Market Characterization,” U.S. Department of Energy, November 2017,
https://www.energy.gov/sites/prod/files/2017/12/f46/lmc2015_nov17.pdf.

“Cheap,” Merriam-Webster, https://www.merriam-webster.com/dictionary/cheap, accessed on
February 18, 2019.

“Color and Mood,” ENERGY STAR,
https://www.energystar.gov/products/lighting_fans/light_bulbs/color_mood, accessed on March
4, 2019.

“Cree BA19-08027OMB-12DE26-3_1 60W Equivalent 2700K A19 LED Light Bulb with 4Flow
Filament Design, Soft White,” Amazon.com, https://www.amazon.com/BA19-08027OMB-
12DE26-3_1-Equivalent-2700K-Filament-Design/dp/B015R68O8Q, accessed on February 27,
2019.

“Cree SA21-16027MDFD-12DE26-1-11 Led 100W Replacement A21 Soft White (2700K)
Dimmable Light Bulb,” Amazon.com, https://www.amazon.com/SA21-16027MDFD-12DE26-1-
11-Replacement-White-2700K-Dimmable/dp/B01K7ZW73A/?th=1, accessed on February 27,
2019.

“Table HC5.1 Lighting in U.S. homes by housing unit type, 2015,” U.S. Energy Information
Administration, February 2017,
https://www.eia.gov/consumption/residential/data/2015/hc/php/hc5.1.php, accessed on February
18, 2019.

Other

Communication with Scott Schwab, March 8, 2019.




                                            C-3
